Exhibit 10.1

 

 

 

CUSIP Number: 74340YAX7

SECOND AMENDED AND RESTATED GLOBAL SENIOR CREDIT AGREEMENT

Dated as of January 16, 2019

among

PROLOGIS, L.P.,

as a Borrower and a Guarantor,

CERTAIN AFFILIATE BORROWERS, as Borrowers,

BANK OF AMERICA, N.A.,

as Global Administrative Agent, U.S. Funding Agent,

a U.S. Swing Line Lender and a U.S. L/C Issuer,

NATWEST MARKETS PLC,

as Euro Funding Agent and Euro Swing Line Lender,

SUMITOMO MITSUI BANKING CORPORATION,

as Yen Funding Agent and a Yen L/C Issuer,

and

The Other Lenders Party Hereto

JPMORGAN CHASE BANK, N.A.

and

SUMITOMO MITSUI BANKING CORPORATION,

as Global Co-Syndication Agents,

MERRILL LYNCH, PIERCE, FENNER & SMITH INCORPORATED

and

JPMORGAN CHASE BANK, N.A.,

as Global Lead Arrangers and Global Bookrunners

for the U.S. Tranche and the Euro Tranche

MERRILL LYNCH, PIERCE, FENNER & SMITH INCORPORATED,

JPMORGAN CHASE BANK, N.A.,

and

SUMITOMO MITSUI BANKING CORPORATION,

as Global Lead Arrangers and Global Bookrunners for the Yen Tranche,

WELLS FARGO SECURITIES, LLC

and

CITIGROUP GLOBAL MARKETS, INC.,

as Joint Lead Arrangers

CITIBANK, N.A.,

WELLS FARGO BANK, NATIONAL ASSOCIATION,

THE BANK OF NOVA SCOTIA,

GOLDMAN SACHS BANK USA,

MIZUHO BANK, LTD. and

MORGAN STANLEY SENIOR FUNDING, INC.,

as Documentation Agents

 

 

 



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

          Page  

ARTICLE I DEFINITIONS AND INTERPRETATION

     1  

      Section 1.1

  

Defined Terms

     1  

      Section 1.2

  

Other Interpretive Provisions

     54  

      Section 1.3

  

Accounting Terms

     54  

      Section 1.4

  

Exchange Rates; Currency Equivalents

     55  

      Section 1.5

  

Change of Currency

     56  

      Section 1.6

  

Times of Day

     56  

      Section 1.7

  

Determination of Letter of Credit Amounts and Whether a Letter of Credit is
Outstanding

     56  

ARTICLE II U.S. COMMITMENTS AND U.S. CREDIT EXTENSIONS

     57  

      Section 2.1

  

U.S. Committed Loans

     57  

      Section 2.2

  

U.S. Fronting Loans

     57  

      Section 2.3

  

U.S. Committed Borrowings, Conversions and Continuations of U.S. Committed Loans

     61  

      Section 2.4

  

U.S. Letters of Credit

     63  

      Section 2.5

  

U.S. Swing Line Loans

     63  

      Section 2.6

  

U.S. Prepayments

     66  

      Section 2.7

  

U.S. Bid Loans

     68  

ARTICLE III EURO COMMITMENTS AND EURO CREDIT EXTENSIONS

     71  

      Section 3.1

  

Euro Committed Loans

     71  

      Section 3.2

  

Euro Fronting Loans

     71  

      Section 3.3

  

Euro Committed Borrowings, Conversions and Continuations of Euro Committed Loans

     74  

      Section 3.4

  

Euro Letters of Credit

     76  

      Section 3.5

  

Euro Swing Line Loans

     77  

      Section 3.6

  

Euro Prepayments

     80  

      Section 3.7

  

Euro Bid Loans

     81  

ARTICLE IV YEN COMMITMENTS AND YEN CREDIT EXTENSIONS

     84  

      Section 4.1

  

Yen Committed Loans

     84  

      Section 4.2

  

Yen Fronting Loans

     84  

      Section 4.3

  

Yen Committed Borrowings, Conversions and Continuations of Yen Committed Loans

     88  

      Section 4.4

  

Yen Letters of Credit

     90  

 

i



--------------------------------------------------------------------------------

TABLE OF CONTENTS

(continued)

 

          Page  

      Section 4.5

  

Yen Prepayments

     90  

ARTICLE V GENERAL PROVISIONS APPLICABLE TO LETTERS OF CREDIT

     91  

      Section 5.1

  

Limitations on Obligations to Issue Letters of Credit

     91  

      Section 5.2

  

Procedures for Issuance and Amendment of Letters of Credit; Auto-Extension
Letters of Credit

     93  

      Section 5.3

  

Drawings and Reimbursements; Funding of Participations

     94  

      Section 5.4

   Repayment of Participations      97  

      Section 5.5

   Borrower Obligations Absolute      97  

      Section 5.6

   Role of L/C Issuer      98  

      Section 5.7

   Cash Collateral      99  

      Section 5.8

   Applicability of ISP      99  

      Section 5.9

   Letter of Credit Fees      99  

      Section 5.10

   Fronting Fee and Documentary and Processing Charges Payable to each L/C
Issuer      100  

      Section 5.11

   Conflict with Issuer Documents      100  

      Section 5.12

   Letters of Credit Issued for Eligible Affiliate      100  

      Section 5.13

   U.S. Bond L/Cs      100  

      Section 5.14

   Reduction and Reinstatement of U.S. Bond L/Cs      101  

ARTICLE VI GENERAL PROVISIONS APPLICABLE TO LOANS

     102  

      Section 6.1

   Minimum Amounts for Committed Borrowings, Conversions or Continuations and
Prepayments      102  

      Section 6.2

   Termination or Reduction of Commitments and Removal of a Borrower      103  

      Section 6.3

   Repayment of Loans      104  

      Section 6.4

   Interest      105  

      Section 6.5

   Fees      106  

      Section 6.6

   Computation of Interest and Fees      107  

      Section 6.7

   Evidence of Debt and Promissory Note      107  

      Section 6.8

   Payments Generally; Global Administrative Agent’s Clawback      108  

      Section 6.9

   Sharing of Payments      112  

      Section 6.10

   Extension of Maturity Date      113  

 

ii



--------------------------------------------------------------------------------

TABLE OF CONTENTS

(continued)

 

          Page  

      Section 6.11

   Additional Affiliate Borrowers      114  

      Section 6.12

   Reallocation of Commitments      116  

      Section 6.13

   Increase in Commitments      118  

      Section 6.14

   Establishment of Supplemental Tranche      119  

      Section 6.15

   Defaulting Lenders      120  

ARTICLE VII TAXES, YIELD PROTECTION AND ILLEGALITY

     122  

      Section 7.1

   Taxes      122  

      Section 7.2

   Illegality      126  

      Section 7.3

   Inability to Determine Rates      126  

      Section 7.4

   Increased Costs Generally      129  

      Section 7.5

   Compensation for Losses      131  

      Section 7.6

   Mitigation Obligations; Replacement of Lenders      132  

      Section 7.7

   Qualified Lender Status      133  

      Section 7.8

   Survival      133  

ARTICLE VIII CONDITIONS PRECEDENT TO CREDIT EXTENSIONS

     133  

      Section 8.1

   Conditions of Initial Credit Extension      133  

      Section 8.2

   Conditions to all Credit Extensions      134  

ARTICLE IX REPRESENTATIONS AND WARRANTIES

     135  

      Section 9.1

   Existence, Qualification and Power; Compliance with Laws      135  

      Section 9.2

   Authorization; No Contravention      136  

      Section 9.3

   Governmental Authorization; Other Consents      136  

      Section 9.4

   Binding Effect      136  

      Section 9.5

   Financial Statements      136  

      Section 9.6

   Litigation      137  

      Section 9.7

   No Default      137  

      Section 9.8

   Ownership of Property      137  

      Section 9.9

   Environmental Compliance      137  

      Section 9.10

   Taxes      137  

      Section 9.11

   Pension Law Compliance      137  

      Section 9.12

   Margin Regulations; Investment Company Act; EEA Financial Institution     
138  

      Section 9.13

   Disclosure      138  

 

iii



--------------------------------------------------------------------------------

TABLE OF CONTENTS

(continued)

 

          Page  

      Section 9.14

   Compliance with Laws      139  

      Section 9.15

   Dutch Banking Act      139  

      Section 9.16

   Solvency      139  

      Section 9.17

   Plan Assets      139  

      Section 9.18

   REIT Status      139  

      Section 9.19

   Anti-Social Forces      139  

      Section 9.20

   Sanctions and Anti-Corruption Laws      140  

      Section 9.21

   Act on Specified Commitment Line Contract      140  

ARTICLE X AFFIRMATIVE COVENANTS

     140  

      Section 10.1

   Financial Statements      140  

      Section 10.2

   Certificates; Other Information      141  

      Section 10.3

   Notices      143  

      Section 10.4

   Payment of Obligations      143  

      Section 10.5

   Preservation of Existence, Etc.      143  

      Section 10.6

   Maintenance of Properties      144  

      Section 10.7

   Maintenance of Insurance      144  

      Section 10.8

   Compliance with Laws      144  

      Section 10.9

   Books and Records      144  

      Section 10.10

   Inspection Rights      144  

      Section 10.11

   Use of Proceeds      144  

      Section 10.12

   REIT Status      144  

      Section 10.13

   Guaranties      145  

      Section 10.14

   Claims Pari Passu      145  

ARTICLE XI NEGATIVE COVENANTS

     145  

      Section 11.1

   Secured Indebtedness      145  

      Section 11.2

   Fundamental Changes      145  

      Section 11.3

   Restricted Payments      145  

      Section 11.4

   Change in Nature of Business      146  

      Section 11.5

   Transactions with Affiliates      146  

      Section 11.6

   Negative Pledge Agreements; Burdensome Agreements.      147  

      Section 11.7

   Use of Proceeds      147  

      Section 11.8

   Financial Covenants      147  

      Section 11.9

   Anti-Social Forces      148  

ARTICLE XII EVENTS OF DEFAULT AND REMEDIES

     148  

      Section 12.1

   Events of Default      148  

      Section 12.2

   Remedies Upon Event of Default      151  

 

iv



--------------------------------------------------------------------------------

TABLE OF CONTENTS

(continued)

 

          Page  

ARTICLE XIII AGENTS

     151  

      Section 13.1

   Appointment and Authority      151  

      Section 13.2

   Rights as a Lender      152  

      Section 13.3

   Exculpatory Provisions      152  

      Section 13.4

   Reliance by Agents      153  

      Section 13.5

   Delegation of Duties      153  

      Section 13.6

   Resignation of Global Administrative Agent      154  

      Section 13.7

   Resignation of Funding Agents      154  

      Section 13.8

   Non-Reliance on Agents and Other Lenders      156  

      Section 13.9

   No Other Duties, Etc.      156  

      Section 13.10

   Global Administrative Agent May File Proofs of Claim      156  

ARTICLE XIV MISCELLANEOUS

     157  

      Section 14.1

   Amendments, Etc.      157  

      Section 14.2

   Notices; Effectiveness; Electronic Communication      159  

      Section 14.3

   No Waiver; Cumulative Remedies      162  

      Section 14.4

   Expenses; Indemnity; Damage Waiver      162  

      Section 14.5

   Payments Set Aside      164  

      Section 14.6

   Successors and Assigns      165  

    Section 14.7

   Treatment of Certain Information; Confidentiality      168  

      Section 14.8

   Right of Setoff      169  

      Section 14.9

   Interest Rate Limitation      169  

      Section 14.10

   Counterparts; Integration; Effectiveness      170  

      Section 14.11

   Severability      170  

      Section 14.12

   Replacement of Lenders; Sanctioned Lenders      170  

      Section 14.13

   Additional Fronting Lenders; Change in Fronting Commitments      172  

      Section 14.14

   GOVERNING LAW; JURISDICTION; ETC.      172  

      Section 14.15

  

Waiver of Jury Trial

     173  

      Section 14.16

  

USA Patriot Act Notice

     173  

      Section 14.17

  

Know Your Customers

     173  

      Section 14.18

  

Acknowledgement and Consent to Bail-In of EEA Financial Institutions

     174  

      Section 14.19

  

Time of the Essence

     175  

 

v



--------------------------------------------------------------------------------

TABLE OF CONTENTS

(continued)

 

          Page  

      Section 14.20

  

Judgment Currency

     175  

      Section 14.21

  

ENTIRE AGREEMENT

     175  

      Section 14.22

  

Amendment and Restatement of Existing Credit Agreement

     175  

      Section 14.23

  

No Fiduciary Duty

     176  

      Section 14.24

  

Yen Facility Modification

     176  

      Section 14.25

  

Sanctions Representation by Credit Parties

     177  

      Section 14.26

  

Electronic Execution of Assignments and Certain Other Documents

     177  

      Section 14.27

  

Certain ERISA Matters

     177  

ARTICLE XV GUARANTIES

     178  

      Section 15.1

  

The Guaranties

     178  

      Section 15.2

  

Insolvency

     179  

      Section 15.3

  

Absolute and Unconditional Guaranty

     179  

      Section 15.4

  

Independent Obligation

     179  

      Section 15.5

  

Authorization

     180  

      Section 15.6

  

Reliance

     181  

      Section 15.7

  

Subordination

     181  

      Section 15.8

  

Waivers

     181  

      Section 15.9

  

Nature of Liability

     182  

 

vi



--------------------------------------------------------------------------------

SCHEDULES

 

2.1  Commitments, Applicable Global Percentages and Applicable Tranche
Percentages

(a)   U.S. Lenders

(b)   Euro Lenders

(c)   Yen Lenders

2.2  Fronting Lender Commitments

2.3  Initial Borrowers

(a)   Initial U.S. Borrowers

(b)   Initial Euro Borrowers

(c)   Initial Yen Borrowers

2.4  Existing Letters of Credit

(a)   U.S. Existing Letters of Credit

(b)   Euro Existing Letters of Credit

(c)   Yen Existing Letters of Credit

6.12  Pre-Approved Reallocations

8.1  Opinions

9.6  Litigation

9.9  Environmental Matters

14.2  Global Administrative Agent’s Office; Certain Addresses for Notices

 

vii



--------------------------------------------------------------------------------

EXHIBITS

 

Form of

A-1   U. S. Committed Loan Notice

A-2   Euro Committed Loan Notice

A-3   Yen Committed Loan Notice

B-1   U.S. Swing Line Loan Notice

B-2   Euro Swing Line Notice

C    Compliance Certificate

D   Assignment and Assumption

E    Supplemental Addendum

F    Borrower’s Accession Agreement

G   Joinder Agreement

H   Increase Certificate

J-1  Form of Euro Bid Request

J-2  Form of U.S. Bid Request

K-1   Form of Euro Competitive Bid

K-2   Form of U.S. Competitive Bid

 

viii



--------------------------------------------------------------------------------

SECOND AMENDED AND RESTATED GLOBAL SENIOR CREDIT AGREEMENT

This SECOND AMENDED AND RESTATED GLOBAL SENIOR CREDIT AGREEMENT is entered into
as of January 16, 2019, among PROLOGIS, L.P., a Delaware limited partnership
(“Prologis”), Initial Affiliate Borrowers, each Eligible Affiliate that becomes
a borrower hereunder pursuant to Section 6.11 (individually, an “Additional
Affiliate Borrower” and collectively, “Additional Affiliate Borrowers”), Lenders
(defined below), BANK OF AMERICA, N.A., as Global Administrative Agent, U.S.
Funding Agent, a U.S. Swing Line Lender and a U.S. L/C Issuer, NATWEST MARKETS
PLC, as Euro Funding Agent and Euro Swing Line Lender and SUMITOMO MITSUI
BANKING CORPORATION, as Yen Funding Agent and a Yen L/C Issuer.

In consideration of the mutual covenants and agreements herein contained, the
parties hereto covenant and agree as follows:

ARTICLE I

DEFINITIONS AND INTERPRETATION

Section 1.1 Defined Terms.

As used in this Agreement, the following terms shall have the meanings set forth
below:

“ABR Rate” means the greater of (a) the Japanese Prime Rate and (b) the Daily
Floating Yen Eurocurrency Rate. If at any time any rate described above is not
available, then the applicable ABR Rate shall be determined by reference to the
rate or rates, as applicable, that are available.

“ABR Rate Loan” means a Yen Committed Loan denominated in Yen bearing interest
at the ABR Rate.

“Absolute Rate” means a fixed rate of interest expressed in multiples of 1/100th
of one basis point.

“Absolute Rate Loans” means, collectively, U.S. Absolute Rate Loans and Euro
Absolute Rate Loans; and “Absolute Rate Loan” means any one of the foregoing.

“Additional Affiliate Borrower” has the meaning specified in the introductory
paragraph hereto.

“Additional Tranche” has the meaning specified in Section 6.11.2.

“Adjusted EBITDA” means, for the Companies on a consolidated basis, net earnings
before Preferred Dividends, plus amounts that have been deducted, and minus
amounts that have been added, for the following (without duplication):

(a) Non-recurring losses (gains) from Dispositions of assets (excluding
Dispositions to any Property Fund and Dispositions to third parties in
connection with the Companies’ development business);

 

1



--------------------------------------------------------------------------------

(b) Losses (gains) resulting from foreign currency exchange effects of
settlement of Indebtedness and mark-to-market adjustments associated with
(i) intercompany Indebtedness between Prologis and any of its Consolidated
Subsidiaries and Unconsolidated Affiliates, (ii) third party Indebtedness of
Prologis and its Consolidated Subsidiaries and (iii) Swap Contracts (other than
those entered into for purely speculative purposes);

(c) Arrangement fees, amendment fees and costs incurred in connection with the
negotiation, documentation and/or closing of this Agreement and any amendment,
supplement or other modification hereto;

(d) Losses and charges from extraordinary, non-recurring and other unusual items
(including fees and costs incurred in connection with the negotiation,
documentation and/or closing of each capital market offering, debt financing or
amendments thereto, redemption or exchange of Indebtedness, business
combination, acquisition, merger, disposition, recapitalization and consent
solicitation);

(e) Losses (gains) from early extinguishment of Indebtedness; and

(f) Losses (earnings) attributable to Unconsolidated Affiliates;

plus Allowed Unconsolidated Affiliate Earnings, plus all amounts deducted in
calculating net earnings for Interest Expense (including cash and non-cash
amounts), minority interests, provisions for taxes based on income (including
deferred income taxes), provisions for unrealized gains and losses, depreciation
and amortization and the effect of any other non-cash item. Notwithstanding the
above, non-cash losses (gains) and any non-cash impairment of Investments,
intangible assets, including goodwill, or other assets shall be added back to
(in the case of write-downs, impairment charges and losses) or deducted from (in
the case of gains) Adjusted EBITDA to the extent deducted (added) in the
calculation of net earnings or Adjusted EBITDA (but without duplication).

“Administrative Questionnaire” means an Administrative Questionnaire in a form
supplied by Global Administrative Agent or the applicable Funding Agent.

“Affiliate” means, with respect to any Person, another Person that directly, or
indirectly through one or more intermediaries, Controls or is Controlled by or
is under common Control with the Person specified.

“Affiliate Borrowers” means, collectively, each Initial Affiliate Borrower and
each Additional Affiliate Borrower; and “Affiliate Borrower” means any of the
Affiliate Borrowers.

“Agent Indemnitee” has the meaning specified in Section 14.4.4.

“Agents” means, collectively, Global Administrative Agent and the Funding
Agents; and “Agent” means any of the Agents.

“Aggregate Tranche Commitments” means, collectively, the U.S. Aggregate
Commitments, the Euro Aggregate Commitments, the Yen Aggregate Commitments and
each Supplemental Aggregate Commitment; and “Aggregate Tranche Commitment” means
any of the Aggregate Tranche Commitments.

 

2



--------------------------------------------------------------------------------

“Agreement” means this Second Amended and Restated Global Senior Credit
Agreement.

“Allocating Lender” has the meaning specified in Section 6.12.1.

“Allowed Unconsolidated Affiliate Earnings” means distributions (including
“promote” or “carried interest” distributions but excluding extraordinary or
non-recurring distributions) received in cash from Unconsolidated Affiliates.

“Alternative Currencies” means (a) for the U.S. Tranche, each of Euro, Sterling,
Yen, Peso, and Canadian Dollars, (b) for the Euro Tranche, each of Dollars,
Sterling and Yen, (c) for the Yen Tranche, each of Dollars, Euro and Sterling,
and (d) for each Supplemental Tranche, each alternative currency set forth in
the Supplemental Addendum. Prologis may from time to time request that
Eurocurrency Rate Loans be made in a currency other than those specifically
listed in this definition of “Alternative Currency;” provided that such
requested currency is a lawful currency (and in no event the currency of a
Sanctioned Country) that is readily available and freely transferable and
convertible into Dollars (in the case of the U.S. Tranche), Euros (in the case
of the Euro Tranche) and Yen (in the case of the Yen Tranche). In the case of
any such request with respect to the making of Eurocurrency Rate Loans, such
request shall be subject to the approval of Global Administrative Agent, the
applicable Funding Agent and the applicable Tranche Required Lenders.

“Anti-Corruption Law” means, with respect to any Company, any law, rule or
regulation of any jurisdiction applicable to such Company concerning or relating
to bribery or corruption including the United States Foreign Corrupt Practices
Act of 1977, the UK Bribery Act 2010, and other similar anti-corruption
legislation in other jurisdictions.

“Applicable Global Percentage” means with respect to any Lender at any time, the
percentage (carried out to the ninth decimal place) of the Dollar Equivalent of
the total Aggregate Tranche Commitments represented by the Dollar Equivalent of
such Lender’s Commitments at such time. If the commitment of each Lender to make
Loans and the obligation of each L/C Issuer to make L/C Credit Extensions have
been terminated pursuant to Section 12.2 or if the Aggregate Tranche Commitments
have expired, then the Applicable Global Percentage of such Lender shall be the
percentage (carried out to the ninth decimal place) of the Dollar Equivalent of
the Total Global Outstandings held by such Lender (with the aggregate amount of
such Lender’s risk participation and funded participation in L/C Obligations,
Fronting Loans and Swing Line Loans being deemed “held” by such Lender for
purposes of this definition).

“Applicable Margin” means, at any time, with respect to the applicable
Borrowings, the applicable percentage per annum set forth in the table below
opposite the applicable ratings of Prologis, determined in accordance with the
following: If Prologis has ratings from both Moody’s and S&P, then the
Applicable Margin will be based upon the higher such rating unless the
difference between the ratings is two or more rating levels, in which case the
Applicable Margin will be based upon the rating level that is one level below
the higher rating. If Prologis has only one such rating, then the Applicable
Margin will be based on such rating. If Prologis does not have either rating,
then the highest Applicable Margin will apply.

 

3



--------------------------------------------------------------------------------

Moody’s Rating

  

S&P Rating

   Base Rate Loans/
ABR Rate Loans     Eurocurrency Rate
Committed
Loans/CDOR Rate
Loans/TIIE Rate
Loans/ Substitute
Rate Loans/ Letter
of Credit Fees/
Money Market Rate
Loans     Facility Fee  

Less than Baa3 or not rated

   Less than BBB- or not rated      0.450 %      1.450 %      0.30 % 

Baa3

   BBB-      0.100 %      1.100 %      0.25 % 

Baa2

   BBB      0.000 %      0.900 %      0.20 % 

Baa1

   BBB+      0.000 %      0.825 %      0.15 % 

A3

   A-      0.000 %      0.775 %      0.125 % 

A2 or better

   A or better      0.000 %      0.750 %      0.10 % 

Each change in the Applicable Margin resulting from a publicly announced change
in the Moody’s Rating or S&P Rating, as applicable, shall be effective during
the period commencing on the fifth Business Day following the date of the public
announcement thereof and ending on the date immediately preceding the effective
date of the next such change.

Notwithstanding the foregoing, if at any time on or after December 31, 2019, the
Companies meet the Sustainability Metric Percentage for the applicable fiscal
year, then from and after the date that Prologis provides to Global
Administrative Agent in a Compliance Certificate delivered pursuant to
Section 10.2(b) notice that the Sustainability Metric Percentage for such fiscal
year was satisfied and requesting that the Applicable Margin be based on the
following grid, the Applicable Margin shall be based on the following grid for
the period commencing from the fifth Business Day following the date such
Compliance Certificate is delivered to Global Administrative Agent until either
(i) the fifth Business Day following the date on which a Compliance Certificate
is delivered pursuant to Section 10.2(b) with respect to the financial
statements referred to in Section 10.1(a) (the “Annual Compliance Certificate”)
indicating that Prologis does not elect to apply the reduction in Applicable
Margin with respect to the Sustainability Metric Percentage or that Prologis did
not meet the Sustainability Metric Percentage for the applicable fiscal year (it
being agreed that Prologis may deliver a Compliance Certificate electing to
apply the reduction in Applicable Margin at any time so long as it has met the
Sustainability Metric Percentage for the applicable fiscal year) or (ii) the
fifth Business Day following the date when such Annual Compliance Certificate
was required to be delivered (after giving effect to any applicable grace period
set forth in Section 12.1.3).

 

4



--------------------------------------------------------------------------------

Moody’s Rating

  

S&P Rating

   Base Rate Loans/
ABR Rate Loans     Eurocurrency Rate
Committed
Loans/CDOR Rate
Loans/TIIE Rate
Loans/ Substitute Rate
Loans/ Letter of
Credit Fees/ Money
Market Rate Loans     Facility Fee  

Less than Baa3 or not rated

   Less than BBB- or not rated      0.440 %      1.440 %      0.30 % 

Baa3

   BBB-      0.090 %      1.090 %      0.25 % 

Baa2

   BBB      0.000 %      0.890 %      0.20 % 

Baa1

   BBB+      0.000 %      0.815 %      0.15 % 

A3

   A-      0.000 %      0.765 %      0.125 % 

A2 or better

   A or better      0.000 %      0.740 %      0.10 % 

“Applicable Time” means, with respect to any borrowings and payments in any
currency, the local time in the place of settlement for such currency as may be
determined by Global Administrative Agent, the applicable Funding Agent or the
applicable L/C Issuer, as the case may be, to be necessary for timely settlement
on the relevant date in accordance with normal banking procedures in the place
of payment.

“Applicable Tranche Lender” means, with respect to any Tranche, a Lender under
such Tranche.

“Applicable Tranche Percentage” means:

(a) with respect to any U.S. Lender at any time, the percentage (carried out to
the ninth decimal place) of the U.S. Aggregate Commitments represented by such
U.S. Lender’s U.S. Commitment at such time. If the commitment of each U.S.
Lender to make U.S. Loans and the obligation of each U.S. L/C Issuer to make
U.S. L/C Credit Extensions have been terminated pursuant to Section 6.2.1 or
12.2 or if the U.S. Aggregate Commitments have expired, then the Applicable
Tranche Percentage of such U.S. Lender shall be the percentage (carried out to
the ninth decimal place) of the U.S. Total Outstandings represented by such U.S.
Lender’s U.S. Credit Exposure. The Applicable Tranche Percentage of each U.S.
Lender as of the Closing Date is set forth opposite the name of such U.S. Lender
on Schedule 2.1.

 

5



--------------------------------------------------------------------------------

(b) with respect to any Euro Lender at any time, the percentage (carried out to
the ninth decimal place) of the Euro Aggregate Commitments represented by such
Euro Lender’s Euro Commitment at such time. If the commitment of each Euro
Lender to make Euro Loans and the obligation of each Euro L/C Issuer to make
Euro L/C Credit Extensions have been terminated pursuant to Section 6.2.1 or
12.2 or if the Euro Aggregate Commitments have expired, then the Applicable
Tranche Percentage of such Euro Lender shall be the percentage (carried out to
the ninth decimal place) of the Euro Total Outstandings represented by such Euro
Lender’s Euro Credit Exposure. The Applicable Tranche Percentage of each Euro
Lender as of the Closing Date is set forth opposite the name of such Euro Lender
on Schedule 2.1.

(c) with respect to any Yen Lender at any time, the percentage (carried out to
the ninth decimal place) of the Yen Aggregate Commitments represented by such
Yen Lender’s Yen Commitment at such time. If the commitment of each Yen Lender
to make Yen Committed Loans and the obligation of each Yen L/C Issuer to make
Yen L/C Credit Extensions have been terminated pursuant to Section 6.2.1 or 12.2
or if the Yen Aggregate Commitments have expired, then the Applicable Tranche
Percentage of such Yen Lender shall be the percentage (carried out to the ninth
decimal place) of the Yen Total Outstandings represented by such Yen Lender’s
Yen Credit Exposure. The Applicable Tranche Percentage of each Yen Lender as of
the Closing Date is set forth opposite the name of such Yen Lender on
Schedule 2.1.

(d) with respect to each Supplemental Tranche, the percentage set forth in the
applicable Supplemental Addendum, as adjusted from time to time in accordance
with this Agreement.

“Arrangers” means, collectively, Merrill Lynch, Pierce, Fenner & Smith
Incorporated (or any other registered broker-dealer wholly-owned by Bank of
America Corporation to which all or substantially all of Bank of America
Corporation’s or any of its subsidiaries’ investment banking, commercial lending
services or related businesses may be transferred following the date of this
Agreement), JPMorgan Chase Bank, N.A. and Sumitomo Mitsui Banking Corporation,
each in its capacity as a global lead arranger and a global bookrunner under the
Loan Documents.

“Assignee Group” means two or more Qualified Institutions that are Affiliates of
one another.

“Assignment and Assumption” means an assignment and assumption entered into by a
Lender and a Qualified Institution (with the consent of any party whose consent
is required by Section 14.6.2), and accepted by Global Administrative Agent and
the applicable Funding Agent, in substantially the form of Exhibit D or any
other form (including electronic documentation generated by use of an electronic
platform) approved by Global Administrative Agent and the applicable Funding
Agent.

“Audited Financial Statements” means the audited consolidated balance sheet of
Prologis for the fiscal year ended December 31, 2017 and the related
consolidated statements of income or operations, shareholders’ equity and cash
flows for such fiscal year, including the notes thereto.

 

6



--------------------------------------------------------------------------------

“Auto-Extension Letter of Credit” has the meaning set forth in Section 5.2.3.

“Availability Period” means the period from the Closing Date to the earliest of
(a) for purposes of all Tranches, the Maturity Date, (b) for purposes of all
Tranches, the date of termination of all the Aggregate Tranche Commitments
pursuant to Section 6.2.1, (c) for purposes of any Tranche, the date of
termination of the Aggregate Tranche Commitments for such Tranche pursuant to
Section 6.2.1, and (d) for purposes of all Tranches, the date of termination of
the commitment of each Lender to make Loans and of the obligation of each L/C
Issuer to make L/C Credit Extensions pursuant to Section 12.2.

“Available Tranches” means, collectively, the U.S. Tranche, the Euro Tranche,
the Yen Tranche and each Supplemental Tranche; and “Available Tranche” means any
of the Available Tranches.

“Bail-In Action” means the exercise of any Write-Down and Conversion Powers by
the applicable EEA Resolution Authority in respect of any liability of an EEA
Financial Institution.

“Bail-In Legislation” means, with respect to any EEA Member Country implementing
Article 55 of Directive 2014/59/EU of the European Parliament and of the Council
of the European Union, the implementing law for such EEA Member Country from
time to time that is described in the EU Bail-In Legislation Schedule.

“Bank of America” means Bank of America, N.A. and its successors.

“Bank of America L/C Outstandings” means, as of any date of determination, the
aggregate amount available to be drawn under all outstanding U.S. Letters of
Credit (including any reinstatement of or increase in the face amount thereof
that may be reflected pursuant to the terms of any U.S. Bond L/C) issued by Bank
of America plus the aggregate of all U.S. Unreimbursed Amounts owed to Bank of
America as a U.S. L/C Issuer.

“Bank of America U.S. L/C Sublimit” means $25,000,000 or such other amount as
may be agreed in writing between Bank of America and Prologis from time to time
and acknowledged by Global Administrative Agent and U.S. Funding Agent.

“Bank of America U.S. Swing Line Commitment” means $75,000,000 or such other
amount as may be agreed in writing between Bank of America and Prologis from
time to time and acknowledged by Global Administrative Agent and U.S. Funding
Agent.

“Base Rate” means, with respect to Committed Loans denominated in Dollars for
any day, a fluctuating rate per annum equal to the highest of (a) the Federal
Funds Rate plus 1/2 of 1%, (b) the rate of interest in effect for such day as
publicly announced from time to time by U.S. Funding Agent as its “prime rate”
and (c) the Daily Floating Eurocurrency Rate. If at any time any rate described
above is not available, then the Base Rate shall be determined by reference to
the rate or rates, as applicable, that are available. The “prime rate” is a rate
set by U.S. Funding Agent based upon various factors including U.S. Funding
Agent’s costs and desired return, general economic conditions and other factors,
and is used as a reference point for pricing some loans, which may be priced at,
above or below such announced rate. Any change in such rate announced by U.S.
Funding Agent shall take effect at the opening of business on the day specified
in the public announcement of such change. If the Base Rate for any day shall be
less than zero (0), such rate shall be deemed to be zero (0) for such day for
all purposes of this Agreement.

 

7



--------------------------------------------------------------------------------

“Base Rate Committed Loan” means any Committed Loan that is a Base Rate Loan.

“Base Rate Loan” means a Loan that bears interest based on the Base Rate. All
Base Rate Loans shall be denominated in Dollars.

“Beneficial Ownership Certification” means a certification regarding beneficial
ownership as required by the Beneficial Ownership Regulation.

“Beneficial Ownership Regulation” means 31 C.F.R. § 1010.230.

“Benefit Plan” means any of (a) an “employee benefit plan” (as defined in ERISA)
that is subject to Title I of ERISA, (b) a “plan” as defined in and subject to
Section 4975 of the Code or (c) any Person whose assets include (for purposes of
ERISA Section 3(42) or otherwise for purposes of Title I of ERISA or
Section 4975 of the Code) the assets of any such “employee benefit plan” or
“plan”.

“Bid Borrowings” means, collectively, U.S. Bid Borrowings and Euro Bid
Borrowings; and “Bid Borrowing” means any one of the foregoing.

“Bid Loan Lenders” means, collectively, U.S. Bid Loan Lenders and Euro Bid Loan
Lenders; and “Bid Loan Lender” means any one of the foregoing.

“Bid Loan Reallocation Notice” has the meaning specified in Section 6.12.3.

“Bid Loans” means, collectively, U.S. Bid Loans and Euro Bid Loans; and “Bid
Loan” means any one of the foregoing.

“Bid Requests” means, collectively, U.S. Bid Requests and Euro Bid Requests; and
“Bid Request” means any one of the foregoing.

“Bond Documents” means (a) when used in connection with any U.S. Bond L/C, the
Bonds or other evidences of indebtedness with respect to which such U.S. Bond
L/C has been issued as credit support, together with any remarketing agreement,
trust indenture, purchase agreement, purchased bond custody agreement, funding
agreement, pledge agreement, loan agreement and other documents executed
pursuant to or in connection with such bonds or other evidences of indebtedness,
and (b) in all other cases, collectively, all Bond Documents as defined in the
preceding clause (a) relating to U.S. Bond L/Cs then outstanding.

“Bond Purchase Drawing” has the meaning specified in Section 5.14.

“Bond Rights” has the meaning specified in Section 5.14.2.

“Bonds” means revenue bonds issued by any Person for the purpose of financing,
directly or indirectly, the development, operation, construction or maintenance
of infrastructure and housing projects involving any Company, or which projects
are related to any Company’s business activities in the region in which the
projects are being developed, and for which any Company has obtained credit
support in the form of a U.S. Bond L/C for such revenue bonds.

 

8



--------------------------------------------------------------------------------

“Borrowers” means, collectively, Prologis and Affiliate Borrowers; and
“Borrower” means any one of the Borrowers.

“Borrower Accession Agreement” means a Borrower Accession Agreement
substantially in the form of Exhibit F.

“Borrower Materials” has the meaning specified in Section 10.2.

“Borrowing” means a Committed Borrowing, a Bid Borrowing or a Swing Line
Borrowing, as the context may require.

“Business Day” means:

(a) any day other than (i) a Saturday or Sunday, (ii) with respect to any
Tranche, a day on which commercial banks are authorized to close under the Laws
of, or are in fact closed in, the jurisdiction where the Funding Agent’s Office
for such Tranche is located or (iii) with respect to the Yen Tranche, a day on
which commercial banks are authorized to close under the Laws of, or are in fact
closed in, New York City, New York; and

(b) (i) if such day relates to any interest rate settings as to a Eurocurrency
Rate Loan denominated in Dollars, any fundings, disbursements, settlements and
payments in Dollars in respect of any such Eurocurrency Rate Loan, or any other
dealings in Dollars to be carried out pursuant to this Agreement in respect of
any such Eurocurrency Rate Loan, any such day on which dealings in deposits in
Dollars are conducted by and between banks in the London interbank eurodollar
market;

(ii) if such day relates to any interest rate settings as to a Eurocurrency Rate
Loan denominated in Euro, any fundings, disbursements, settlements and payments
in Euro in respect of any such Eurocurrency Rate Loan, or any other dealings in
Euro to be carried out pursuant to this Agreement in respect of any such
Eurocurrency Rate Loan, a TARGET Day;

(iii) if such day relates to any interest rate settings as to a Eurocurrency
Rate Loan denominated in a currency other than Dollars or Euro, any such day on
which dealings in deposits in the relevant currency are conducted by and between
banks in the London, Tokyo or other applicable offshore interbank market for
such currency;

(iv) if such day relates to any fundings, disbursements, settlements and
payments in a currency other than Dollars or Euro in respect of a Eurocurrency
Rate Loan denominated in a currency other than Dollars or Euro, or any other
dealings in any currency other than Dollars or Euro to be carried out pursuant
to this Agreement in respect of any such Eurocurrency Rate Loan (other than any
interest rate settings), any such day on which banks are open for foreign
exchange business in the principal financial center of the country of such
currency;

 

9



--------------------------------------------------------------------------------

(v) if such day relates to a CDOR Rate Loan, any such day on which dealings in
Canadian Dollar banker’s acceptances are conducted by and between major banks in
Toronto; and

(vi) if such day relates to a TIIE Rate Loan, any day other than a day on which
commercial banks are authorized to close under the Laws of, or are in fact
closed in Mexico City, Mexico.

“Canadian Dollars” and the symbol “Cdn$” mean the lawful currency of Canada.

“Capital Expenditures” means, for any period, an amount equal to $0.10 per
square foot on the aggregate of the portfolio square footage of Prologis and its
Consolidated Subsidiaries most recently reported on the financial statements of
Prologis delivered to Global Administrative Agent.

“Capital Lease” means any capital lease or sublease that has been (or under GAAP
should be) capitalized on the balance sheet of the lessee.

“Capitalization Rate” means the percentage rates set forth below:

(a) 5.50% with respect to all Properties located in Japan; and

(c) 6.00% with respect to all Properties not located in Japan.

“Cash Collateralize” means, with respect to each Tranche that has a Letter of
Credit subfacility, to pledge and deposit with or deliver to the applicable
Funding Agent, for the benefit of the L/C Issuers of such Tranche and Lenders of
such Tranche, as collateral for the L/C Obligations of such Tranche, cash or
deposit account balances in the applicable currency of the applicable Letter of
Credit pursuant to documentation in form and substance satisfactory to the
applicable Funding Agent (which documents are hereby consented to by such
Lenders). Derivatives of such term have corresponding meanings.

“Cash Equivalents” means (a) direct obligations of the United States of America
or any agency thereof, or obligations fully guaranteed by the United States of
America or any agency thereof; provided that such obligations mature within one
year of the date of acquisition thereof, (b) commercial paper rated “A-1” (or
higher) according to S&P or “P-1” (or higher) according to Moody’s and, in each
case, maturing not more than 180 days from the date of acquisition thereof,
(c) time deposits with, and certificates of deposit and bankers’ acceptances
issued by, any Lender or any other United States bank having capital surplus and
undivided profits aggregating at least $1,000,000,000, and (d) mutual funds
whose investments are substantially limited to the foregoing.

“CDOR Rate” means, for any Interest Period with respect to a CDOR Rate Loan, the
rate per annum equal to the average of the annual yield rates applicable to
Canadian Dollar banker’s acceptances at or about 10:00 a.m. (Toronto time) two
Business Days prior to the commencement of such Interest Period as reported on
the “CDOR page” (or any display substituted therefor) of Reuters Monitor Money
Rates Service (or such other page or commercially available source displaying
Canadian interbank bid rates for Canadian Dollar bankers’ acceptances as may be
designated by U.S. Funding Agent and reasonably acceptable to Prologis from time
to time) for a term equivalent to such Interest Period (or if such Interest
Period is not equal to a number of

 

10



--------------------------------------------------------------------------------

months, for a term equivalent to the number of months closest to such Interest
Period); provided that if such rate is not available at such time for any
reason, then the “CDOR Rate” for such Interest Period shall be the per annum
cost of funds quoted by the U.S. Funding Agent to raise Canadian Dollars for
such Interest Period as of 10:00 a.m., Toronto time, on the first day of such
Interest Period for commercial loans or other extensions of credit to businesses
of comparable credit risk. If the CDOR Rate for any Interest Period shall be
less than zero (0), such rate shall be deemed to be zero (0) for such Interest
Period for all purposes of this Agreement.

“CDOR Rate Loan” means a Committed Loan denominated in Canadian Dollars that
bears interest based on the CDOR Rate.

“Change in Law” means the occurrence, after the date of this Agreement, of any
of the following: (a) the adoption or taking effect of any Law, (b) any change
in any Law or in the administration, interpretation or application thereof by
any Governmental Authority or (c) the making or issuance of any request,
guideline or directive (whether or not having the force of law) by any
Governmental Authority; provided that, notwithstanding anything herein to the
contrary, (i) the Dodd-Frank Wall Street Reform and Consumer Protection Act and
all requests, rules, guidelines or directives thereunder or issued in connection
therewith and (ii) all requests, rules, guidelines or directives promulgated by
the Bank for International Settlements, the Basel Committee on Banking
Supervision (or any successor or similar authority) or the United States or
foreign regulatory authorities, in each case pursuant to Basel III, in each case
shall be deemed to be a “Change in Law,” regardless of the date enacted,
adopted, promulgated or issued.

“Change of Control” means an event or series of events by which:

(a) any “person” or “group” (as such terms are used in Sections 13(d) and 14(d)
of the Securities Exchange Act of 1934, but excluding any employee benefit plan
of such person or its subsidiaries, and any person or entity acting in its
capacity as trustee, agent or other fiduciary or administrator of any such plan)
becomes the “beneficial owner” (as defined in Rules 13d-3 and 13d-5 under the
Securities Exchange Act of 1934), directly or indirectly, of 40% or more of the
equity securities of General Partner entitled to vote for members of the board
of directors or equivalent governing body of General Partner on a fully-diluted
basis;

(b) during any period of 12 consecutive months, a majority of the members of the
board of directors or other equivalent governing body of General Partner cease
to be composed of individuals (i) who were members of that board or equivalent
governing body on the first day of such period, (ii) whose election or
nomination to that board or equivalent governing body was approved by
individuals referred to in clause (i) above constituting at the time of such
election or nomination at least a majority of that board or equivalent governing
body or (iii) whose election or nomination to that board or other equivalent
governing body was approved by individuals referred to in clauses (i) and (ii)
above constituting at the time of such election or nomination at least a
majority of that board or equivalent governing body; or

(c) General Partner shall cease to (i) be the sole general partner of Prologis,
or (ii) own, directly or indirectly, more than 50% of the Equity Interests of
Prologis.

 

11



--------------------------------------------------------------------------------

“Closing Date” means the first date all the conditions precedent in Section 8.1
are satisfied or waived in accordance with Section 14.1.

“Code” means the Internal Revenue Code of 1986.

“Commitment” means a Lender’s commitment under any Tranche.

“Committed Borrowings” means, collectively, U.S. Committed Borrowings, Euro
Committed Borrowings, Yen Committed Borrowings and each Supplemental Committed
Borrowing; and “Committed Borrowing” means any one of the foregoing.

“Committed Loan Notices” means, collectively, the U.S. Committed Loan Notice,
the Euro Committed Loan Notice, the Yen Committed Loan Notice and each
Supplemental Committed Loan Notice; and “Committed Loan Notice” means any one of
the Committed Loan Notices.

“Committed Loans” means, collectively, the U.S. Committed Loans, the Euro
Committed Loans, the Yen Committed Loans and each Supplemental Committed Loan;
and “Committed Loan” means any one of the Committed Loans.

“Companies” means Prologis and its Consolidated Subsidiaries; provided that for
purposes of Sections 9.2, 9.6, 9.7, 9.14, 9.17, 9.20 and 12.1, “Companies” shall
also include each Borrower that is not a Consolidated Subsidiary; and “Company”
means any one of the Companies.

“Compliance Certificate” means a certificate substantially in the form of
Exhibit C.

“Consolidated Leverage Ratio” means, as of any date, the ratio of (a) all
Indebtedness of the Companies, on a consolidated basis, to (b) Total Asset
Value; provided that for purposes of calculating the Consolidated Leverage
Ratio, (i) total Indebtedness of the Companies shall be adjusted by deducting
therefrom an amount equal to the lesser of (A) total Indebtedness that by its
terms is scheduled to mature on or before the date that is 24 months from the
date of calculation and (B) Unrestricted Cash of the Companies and (ii) Total
Asset Value shall be adjusted by deducting therefrom the amount by which total
Indebtedness is adjusted under clause (i).

“Consolidated Subsidiary” means, with respect to any Person (a “Parent”), any
other Person in which such Parent directly or indirectly holds an Equity
Interest and that would be consolidated in the preparation of consolidated
financial statements of such Parent in accordance with GAAP. Any reference
herein or in any other Loan Document to a “Consolidated Subsidiary” shall,
unless otherwise specified, be a reference to a Consolidated Subsidiary of
Prologis.

“Contractual Obligation” means, as to any Person, any provision of any security
issued by such Person or of any agreement, instrument or other undertaking to
which such Person is a party or by which it or any of its property is bound.

“Control” means the possession, directly or indirectly, of the power to direct
or cause the direction of the management or policies of a Person, whether
through the ability to exercise voting power, by contract or otherwise.
“Controlling” and “Controlled” have meanings correlative thereto.

 

12



--------------------------------------------------------------------------------

“Credit Extension” means the making of a Borrowing (but not a continuation or
conversion thereof) or an L/C Credit Extension.

“Credit Parties” means, collectively, each Agent, each Lender, each L/C Issuer,
each Swing Line Lender and each Fronting Lender.

“Customary Recourse Exceptions” means, with respect to any Non-Recourse Debt,
exclusions from the exculpation provisions with respect to such Non-Recourse
Debt for fraud, misapplication of cash, environmental claims, breach of
representations or warranties, failure to pay taxes and insurance, and other
circumstances customarily excluded by institutional lenders from exculpation
provisions and/or included in separate indemnification agreements in
non-recourse financings of real estate.

“Daily Floating Eurocurrency Rate” means, as of any date of determination, the
per annum rate of interest equal to LIBOR (as defined in clause (a) of the
definition of “Eurocurrency Rate”), or a comparable or successor rate that is
approved by the applicable Funding Agent, as published on the applicable
Bloomberg screen page (or another commercially available source providing
quotations of LIBOR as reasonably designated by the applicable Funding Agent and
acceptable to Prologis from time to time) at approximately 11:00 a.m. London
time on the date of determination (or, if such day is not a Business Day, on the
immediately preceding Business Day) for Dollar deposits being delivered in the
London interbank market for a term of one month commencing on that day. If the
Daily Floating Eurrocurrency Rate as of any date of determination shall be less
than zero (0), such rate shall be deemed to be zero (0) as of such date of
determination for all purposes of this Agreement.

“Daily Floating Yen Eurocurrency Rate” means, as of any date of determination,
the Eurocurrency Rate applicable to Eurocurrency Rate Loans denominated in Yen
under the Yen Tranche with a term of one month commencing on the date of
determination (or, if such day is not a Business Day, on the immediately
preceding Business Day). If the Daily Floating Yen Eurrocurrency Rate as of any
date of determination shall be less than zero (0), such rate shall be deemed to
be zero (0) as of such date of determination for all purposes of this Agreement.

“Debt Service” means, for any Person for any period, the sum of the cash portion
of Interest Expense (excluding, to the extent included therein, amortized fees
previously paid in cash) plus any regularly scheduled principal payments on
Indebtedness; provided that Debt Service shall not include Excluded Debt
Service.

“Debtor Relief Laws” means Title 11 of the United States Code and all other
applicable state or federal liquidation, conservatorship, bankruptcy,
moratorium, rearrangement, receivership, insolvency, reorganization, suspension
of payments or similar debtor relief Laws of the United States or other
applicable jurisdictions from time to time in effect and affecting rights of
creditors generally.

“Default” means any event or condition that constitutes an Event of Default or
that, with the giving of any notice, the passage of time or both, would be an
Event of Default.

 

13



--------------------------------------------------------------------------------

“Default Rate” means (a) when used with respect to Obligations other than Letter
of Credit Fees, an interest rate equal to (i) the Base Rate, the ABR Rate, the
CDOR Rate or the TIIE Rate, as applicable, plus (ii) the Applicable Margin, if
any, applicable to Base Rate Loans, ABR Rate, CDOR Rate Loans and TIIE Rate
Loans, plus (iii) 2% per annum; provided that with respect to a Eurocurrency
Rate Loan, a CDOR Rate Loan, a TIIE Rate Loan, a Substitute Rate Loan, a Money
Market Rate Loan and a Supplemental Rate Loan, if any, the Default Rate shall be
an interest rate equal to the interest rate (including any Applicable Margin)
otherwise applicable to such Loan plus 2% per annum, and (b) when used with
respect to Letter of Credit Fees, a rate equal to the Applicable Margin plus 2%
per annum.

“Defaulting Lender” means any Lender that: (a) has failed to fund any Loan
(including any portion of any applicable Fronting Loan), any participation in
L/C Obligations or any participation in a Swing Line Loan within two Business
Days of the date required to be funded by it hereunder, unless such failure has
been cured; (b) has notified any Borrower, Global Administrative Agent, any
Funding Agent, any L/C Issuer or any other Lender in writing that it does not
intend to comply with any of its funding obligations hereunder (unless such
notice has been withdrawn and the effect of such notice has been cured) or has
made a public statement to that effect (unless such statement has been
retracted); (c) has failed, within three Business Days after written request by
Global Administrative Agent or Prologis, to confirm in writing to Global
Administrative Agent and Prologis that it will comply with the terms of this
Agreement relating to its obligations to fund prospective Loans (including any
portion of an applicable Fronting Loan), participations in L/C Obligations or
participations in Swing Line Loans, unless such failure has been cured; (d) has
otherwise failed to pay to Global Administrative Agent, any Funding Agent, any
L/C Issuer or any other Lender any other amount (other than a de minimis amount)
required to be paid by it hereunder within three Business Days of the date when
due, unless the subject of a good faith dispute or such failure has been cured;
or (e) has, or has a direct or indirect parent company that has, (i) become the
subject of a bankruptcy or insolvency proceeding, (ii) had a receiver,
conservator, trustee or custodian appointed for it, (iii) taken any action in
furtherance of, or indicating its consent to, approval of or acquiescence in any
such proceeding or appointment, or (iv) become the subject of a Bail-In Action;
provided that a Lender shall not be a Defaulting Lender solely by virtue of the
ownership or acquisition of any Equity Interest in such Lender or any direct or
indirect parent company thereof by a Governmental Authority, so long as the
ownership or acquisition of such Equity Interest does not result in or provide
such Lender with immunity from the jurisdiction of courts within the United
States or from the enforcement of judgments or writs of attachment on its assets
or permit such Lender (or such Governmental Authority) to reject, repudiate,
disavow or disaffirm any contract or agreement made with such Lender.

“Disposition” or “Dispose” means the sale, transfer, license, lease,
contribution or other disposition (including any sale and leaseback transaction,
but excluding charitable contributions) of any property by any Person, including
any sale, assignment, transfer or other disposal, with or without recourse, of
any notes or accounts receivable or any rights and claims associated therewith,
and including any disposition of property to a limited liability company
organized in Delaware that has been formed upon the consummation of the division
of a limited liability company pursuant to the Delaware Limited Liability
Company Act.

 

14



--------------------------------------------------------------------------------

“Disqualified Stock” means any Equity Interests of a Person that by its terms
(or by the terms of any Equity Interests into which it is convertible or for
which it is exchangeable or exercisable) (a) matures or is subject to mandatory
redemption, pursuant to a sinking fund obligation or otherwise on or prior to
the Maturity Date, (b) is convertible into or exchangeable or exercisable for a
Liability or Disqualified Stock on or prior to the Maturity Date, (c) is
redeemable on or prior to the Maturity Date at the option of the holder of such
Equity Interests or (d) otherwise requires any payments by such Person on or
prior to the Maturity Date.

“Dollar” and “$” mean lawful money of the United States.

“Dollar Equivalent” means, at any time, (a) with respect to any amount
denominated in Dollars, such amount, and (b) with respect to any amount
denominated in any Foreign Currency, the equivalent amount thereof in Dollars as
determined by Global Administrative Agent, the applicable Funding Agent or the
applicable L/C Issuer, as the case may be, at such time on the basis of the Spot
Rate (as of the most recent Revaluation Date) for the purchase of Dollars with
such Foreign Currency.

“Domestic Borrower” means, with respect to each Tranche, a Borrower under such
Tranche that is not a Foreign Borrower under such Tranche.

“Dutch Banking Act” means the Act on the Supervision of the Financial Markets
dated September 28, 2006 (Wet op het Financieel Toezicht).

“Dutch Borrower” means any Borrower that is organized under the Laws of The
Netherlands.

“EEA Financial Institution” means (a) any credit institution or investment firm
established in any EEA Member Country that is subject to the supervision of an
EEA Resolution Authority, (b) any entity established in an EEA Member Country
that is a parent of an institution described in clause (a) of this definition,
or (c) any financial institution established in an EEA Member Country that is a
subsidiary of an institution described in clause (a) or (b) of this definition
and is subject to consolidated supervision with its parent.

“EEA Member Country” means any of the member states of the European Union,
Iceland, Liechtenstein, and Norway.

“EEA Resolution Authority” means any public administrative authority or any
person entrusted with public administrative authority of any EEA Member Country
(including any delegee) having responsibility for the resolution of any EEA
Financial Institution.

“Eligible Affiliate” means any Person in which Prologis directly or indirectly
holds an Equity Interest.

“Eligible Qualified Institution” means a Qualified Institution that meets the
following requirements: (a) to the extent that a Lender is a Qualified Lender
with respect to an outstanding Loan in which a Fronting Lender has funded a
portion of such Loan, then an “Eligible Qualified Institution” with respect to
the assignment of such Loan by such Qualified Lender is a Qualified Lender; and
(b) such Qualified Institution is able to make the representations set forth in
Section 7.1.5(a) with respect to the applicable Tranche; provided that “Eligible
Qualified Institution” shall not include any Company or any Affiliate of any
Company.

 

15



--------------------------------------------------------------------------------

“EMU” means the European economic and monetary union in accordance with the
Treaty of Rome 1957, as amended by the Single European Act 1986, the Maastricht
Treaty of 1992 and the Amsterdam Treaty of 1998.

“EMU Legislation” means the legislative measures of the European Council for the
introduction of, changeover to or operation of a single or unified European
currency.

“Environmental Laws” means all Federal, state, provincial, local and foreign
statutes, laws, regulations, ordinances, rules, judgments, orders, decrees,
permits, concessions, grants, franchises, licenses, agreements or governmental
restrictions relating to pollution and the protection of the environment or the
release of any materials into the environment, including those related to
hazardous substances or wastes, air emissions and discharges to waste or public
systems.

“Environmental Liability” means any liability, contingent or otherwise
(including any liability for damages, costs of environmental remediation, fines,
penalties or indemnities), of Prologis or any of its Affiliates directly or
indirectly resulting from or based upon (a) violation of any Environmental Law,
(b) the generation, use, handling, transportation, storage, treatment or
disposal of any Hazardous Materials, (c) exposure to any Hazardous Materials,
(d) the release or threatened release of any Hazardous Materials into the
environment or (e) any contract, agreement or other consensual arrangement
pursuant to which liability is assumed or imposed with respect to any of the
foregoing.

“Equity Interests” means, with respect to any Person, all shares of capital
stock of (or other ownership or profit interests in) such Person, all warrants,
options or other rights for the purchase or acquisition from such Person of
shares of capital stock of (or other ownership or profit interests in) such
Person, all securities convertible into or exchangeable for shares of capital
stock of (or other ownership or profit interests in) such Person, and all other
ownership, beneficial or profit interests in such Person (including partnership,
member or trust interests therein), whether voting or nonvoting, in each case to
the extent then outstanding; provided that the convertible senior notes of
Prologis shall not constitute Equity Interests unless such notes are converted
into capital stock of Prologis.

“ERISA” means the Employee Retirement Income Security Act of 1974.

“ERISA Affiliate” means any trade or business (whether or not incorporated)
under common control with Prologis within the meaning of Section 414(b) or
(c) of the Code (and Sections 414(m) and (o) of the Code for purposes of
provisions relating to Section 412 of the Code).

“ERISA Event” means: (a) a Reportable Event with respect to a Pension Plan;
(b) a withdrawal by Prologis or any ERISA Affiliate from a Pension Plan subject
to Section 4063 of ERISA during a plan year in which it was a substantial
employer (as defined in Section 4001(a)(2) of ERISA) or a cessation of
operations that is treated as such a withdrawal under Section 4062(e) of ERISA;
(c) a complete or partial withdrawal by Prologis or any ERISA Affiliate from a
Multiemployer Plan or receipt by Prologis or any ERISA Affiliate of notification
that a Multiemployer Plan is in reorganization; (d) the filing by Prologis or
any ERISA Affiliate of a notice of intent to terminate any Pension Plan, the
treatment of a Pension Plan amendment as a

 

16



--------------------------------------------------------------------------------

termination under Sections 4041 or 4041A of ERISA, or the commencement of
proceedings by the PBGC to terminate a Pension Plan or Multiemployer Plan; or
(e) an event or condition which constitutes grounds under Section 4042 of ERISA
for the termination of, or the appointment of a trustee to administer, any
Pension Plan or Multiemployer Plan.

“EU Bail-In Legislation Schedule” means the EU Bail-In Legislation Schedule
published by the Loan Market Association (or any successor Person).

“Euro” and “EUR” mean the lawful currency of the Participating Member States
introduced in accordance with the EMU Legislation.

“Euro Absolute Rate Loan” means a Euro Bid Loan that bears interest at a rate
determined with reference to an Absolute Rate.

“Euro Aggregate Commitments” means, at any time, the Euro Commitments of all
Euro Qualified Lenders and Euro Non-Qualified Lenders, provided that the Euro
Aggregate Commitments shall not include the Fronting Commitments.

“Euro Bid Borrowing” means a borrowing consisting of simultaneous Euro Bid Loans
of the same Type from each of the Euro Lenders whose offer to make one or more
Euro Bid Loans as part of such borrowing has been accepted under the auction
bidding procedures described in Section 3.7.

“Euro Bid Loan” has the meaning specified in Section 3.7.1.

“Euro Bid Loan Lender” means, in respect of any Euro Bid Loan, the Euro Lender
making such Euro Bid Loan to the applicable Euro Borrower.

“Euro Bid Loan Sublimit” means the lesser of (a) €200,000,000 (as such amount
may be increased or decreased pursuant to Section 6.12.3) and (b) the Euro
Aggregate Commitments. The Euro Bid Loan Sublimit is part of, and not in
addition to, the Euro Aggregate Commitments.

“Euro Bid Request” means a written request for one or more Euro Bid Loans
substantially in the form of Exhibit J-1.

“Euro Borrower” means each Borrower listed under the heading “Euro Tranche” on
Schedule 2.3 and any other Borrower added to the Euro Tranche pursuant to
Section 6.11.

“Euro Commitment” means, as to each Euro Lender, its obligation to (a) make Euro
Committed Loans to Euro Borrowers pursuant to Section 3.1, (b) purchase
participations in Euro Fronting Loans to the extent such Euro Lender is a Euro
Non-Qualified Lender, (c) purchase participations in Euro L/C Obligations and
(d) purchase participations in Euro Swing Line Loans, in the Euro Equivalent
aggregate principal amount at any one time outstanding not to exceed the amount
set forth opposite such Euro Lender’s name on the most recent Schedule 2.1, as
prepared by Global Administrative Agent or Euro Funding Agent (or if the
applicable assignment occurred after such preparation, in the most recent
Assignment and Assumption to which such Euro Lender is a party), as such amount
may be adjusted from time to time in accordance with this Agreement.

 

17



--------------------------------------------------------------------------------

“Euro Committed Borrowing” means a borrowing consisting of simultaneous Euro
Committed Loans of the same Type and having the same Interest Period made by
each Euro Lender (other than any applicable Euro Non-Qualified Lender) pursuant
to Section 3.1.

“Euro Committed Loan” has the meaning specified in Section 3.1, and shall
include any Euro Fronting Loan made in connection with a Euro Committed
Borrowing.

“Euro Committed Loan Notice” means a notice of (a) a Euro Committed Borrowing,
(b) a conversion of Euro Committed Loans from one Type to the other or (c) a
continuation of Eurocurrency Rate Committed Loans, pursuant to Section 3.3.1,
which shall be substantially in the form of Exhibit A-2 or such other form as
may be approved by Euro Funding Agent (including any form on an electronic
platform or electronic transmission system as shall be approved by Euro Funding
Agent), appropriately completed and signed by a Responsible Officer of the
applicable Borrower.

“Euro Competitive Bid” means a written offer by a Euro Lender to make one or
more Euro Bid Loans, substantially in the form of Exhibit K-1, duly completed
and signed by such Euro Lender.

“Euro Credit Exposure” means, for any Euro Lender at any time, the aggregate
Euro Outstanding Amount of all Euro Committed Loans (other than Euro Fronting
Loans) of such Euro Lender plus such Euro Lender’s Applicable Tranche Percentage
of the Euro Outstanding Amount of all Euro L/C Obligations and all Euro Swing
Line Loans plus, as to any Euro Non-Qualified Lenders, the Euro Outstanding
Amount of such Euro Lender’s participation in all applicable Euro Fronting
Loans.

“Euro Credit Extension” means each of the following: (a) a Euro Committed
Borrowing, (b) a Euro Swing Line Borrowing and (c) a Euro L/C Credit Extension.

“Euro Equivalent” means, at any time, (a) with respect to any amount denominated
in Euro, such amount, and (b) with respect to any amount denominated in any
Alternative Currency under the Euro Tranche, the equivalent amount thereof in
Euro as determined by Euro Funding Agent or the applicable Euro L/C Issuer, as
the case may be, at such time on the basis of the Spot Rate (as of the most
recent Revaluation Date) for the purchase of Euro with such Alternative
Currency.

“Euro Eurocurrency Margin Bid Loan” means a Euro Bid Loan that bears interest at
a rate based upon the Eurocurrency Rate.

“Euro Existing Letters of Credit” means the letters of credit outstanding on the
date hereof and described on Schedule 2.4(b).

“Euro Fronting Loan” has the meaning specified in Section 3.2.1.

“Euro Funding Agent” means NWM Plc, in its capacity as Euro funding agent under
the Loan Documents, or any successor Euro funding agent.

 

18



--------------------------------------------------------------------------------

“Euro Funding Agent’s Office” means, with respect to the Euro Tranche, Euro
Funding Agent’s Office address and, as appropriate, account as set forth on
Schedule 14.2 with respect to the Euro Tranche, or (subject to Section 14.2.5)
such other address or account with respect to Euro Tranche as Euro Funding Agent
may from time to time notify to Prologis, Global Administrative Agent, the other
Funding Agents and Euro Lenders.

“Euro L/C Borrowing” means an extension of credit resulting from a drawing under
any Euro Letter of Credit which has not been reimbursed on the date when made or
refinanced as a Euro Committed Borrowing. All Euro L/C Borrowings shall be
denominated in Euro or Sterling, as applicable.

“Euro L/C Credit Extension” means, with respect to any Euro Letter of Credit,
the issuance thereof, the extension of the expiry date thereof or the increase
of the amount thereof.

“Euro L/C Issuers” means ING Bank, N.V., in its individual capacity as a bank
issuing Euro Letters of Credit hereunder, and any other Euro Lender, in its
individual capacity, approved by Global Administrative Agent and Euro Funding
Agent, that agrees to issue Euro Letters of Credit hereunder, including each
issuer of a Euro Existing Letter of Credit (including NWM Plc); and “Euro L/C
Issuer” means any one of the Euro L/C Issuers.

“Euro L/C Obligations” means, as of any date of determination, the aggregate
amount available to be drawn under all outstanding Euro Letters of Credit plus
the aggregate of all Euro Unreimbursed Amounts, including all Euro L/C
Borrowings.

“Euro Lender” means each Lender listed on Schedule 2.1(b) and any Person that
becomes a Euro Lender pursuant to Section 6.13, in each case including such
Person’s successors and permitted assigns.

“Euro Letter of Credit” means any standby letter of credit, bank guaranty, bank
bond or comparable instrument issued under the Euro Tranche (including the Euro
Existing Letters of Credit). Euro Letters of Credit may only be issued in Euro
or Sterling.

“Euro Letter of Credit Sublimit” means an amount equal to the lesser of (a) EUR
50,000,000 and (b) the Euro Aggregate Commitments. The Euro Letter of Credit
Sublimit is part of, and not in addition to, the Euro Aggregate Commitments.

“Euro Loan” means an extension of credit by a Euro Lender to a Borrower under
Article III in the form of a Euro Committed Loan, a Euro Swing Line Loan or a
Euro Bid Loan.

“Euro Non-Qualified Lender” means a Euro Lender that is not a Euro Qualified
Lender.

“Euro Outstanding Amount” means: (a) with respect to Euro Committed Loans (other
than Euro Fronting Loans), the aggregate outstanding Euro Equivalent principal
amount thereof after giving effect to any borrowings and repayments of Euro
Committed Loans; (b) with respect to Euro Fronting Loans, the aggregate
outstanding Euro Equivalent principal amount thereof after giving effect to any
borrowings and repayments of Euro Fronting Loans; (c) with respect to Euro Swing
Line Loans, the aggregate outstanding Euro Equivalent principal amount thereof
after giving effect to any borrowings and repayments of Euro Swing Line Loans;
(d) with respect to Euro Bid Loans, the aggregate outstanding principal amount
thereof after giving effect to any borrowings and repayments of Euro Bid Loans;
and (e) with respect to any Euro L/C Obligations,

 

19



--------------------------------------------------------------------------------

the aggregate outstanding Euro Equivalent principal amount thereof after giving
effect to any Euro L/C Credit Extension occurring on such date and any other
change in the outstanding amount of the Euro L/C Obligations on such date,
including as a result of any reimbursement by any Euro Borrower of Euro
Unreimbursed Amounts.

“Euro Qualified Lender” means, as of any date of determination, a Euro Lender
that (a) has committed hereunder to make Euro Committed Loans in the applicable
currency requested by a Euro Borrower to be funded under the Euro Tranche,
(b) is capable of making the requested Euro Committed Loans to the Foreign
Borrower requesting such Euro Committed Loan without the imposition of any
withholding taxes and (c) to the extent the applicable Euro Borrower requesting
a Euro Committed Loan is a Japan Borrower, is not a Non-Qualified Japan Lender.

“Euro Required Lenders” means, as of any date of determination, Euro Lenders
having more than 50% of the Euro Aggregate Commitments or, if the Euro Aggregate
Commitments have terminated, Euro Lenders holding in the aggregate more than 50%
of the Euro Total Outstandings (with the aggregate amount of each Euro Lender’s
risk participation and funded participation in Euro L/C Obligations, Euro
Fronting Loans and Euro Swing Line Loans being deemed “held” by such Euro Lender
for purposes of this definition); provided that the Euro Commitment of, and the
portion of the Euro Total Outstandings held or deemed held by, any Defaulting
Lender shall be excluded for purposes of making a determination of Euro Required
Lenders.

“Euro Swing Line” means the Euro revolving credit facility made available by
Euro Swing Line Lender pursuant to Section 3.5.

“Euro Swing Line Borrowing” means a borrowing of a Euro Swing Line Loan pursuant
to Section 3.5.

“Euro Swing Line Lender” means NWM Plc in its capacity as provider of Euro Swing
Line Loans, or any successor Euro swing line lender hereunder.

“Euro Swing Line Loan” has the meaning specified in Section 3.5.1.

“Euro Swing Line Loan Notice” means a notice of a Euro Swing Line Borrowing
pursuant to Section 3.5.2, which, if in writing, shall be substantially in the
form of Exhibit B-2.

“Euro Swing Line Sublimit” means an amount equal to the lesser of (a) EUR
100,000,000 and (b) the Euro Aggregate Commitments. The Euro Swing Line Sublimit
is part of, and not in addition to, the Euro Aggregate Commitments.

“Euro Total Outstandings” means the aggregate Euro Outstanding Amount of all
Euro Committed Loans (including all Euro Fronting Loans), all Euro Swing Line
Loans, all Euro Bid Loans and all Euro L/C Obligations.

“Euro Tranche” means the revolving credit facility described in Article III.

“Euro Unreimbursed Amount” means any unreimbursed amount under Section 5.3 with
respect to a Euro Letter of Credit.

 

20



--------------------------------------------------------------------------------

“Eurocurrency Bid Margin” means the margin above or below the Eurocurrency Rate
to be added to or subtracted from the Eurocurrency Rate, which margin shall be
expressed in multiples of 1/100th of one basis point.

“Eurocurrency Margin Bid Loans” means, collectively, U.S. Eurocurrency Margin
Bid Loans and Euro Eurocurrency Margin Bid Loans; and “Eurocurrency Margin Bid
Loan” means any one of the foregoing.

“Eurocurrency Rate” means, for any Interest Period with respect to:

(a) any Eurocurrency Rate Loan under the U.S. Tranche, any Eurocurrency Rate
Loan under the Euro Tranche (other than Euro Loans denominated in Euro) and any
Eurocurrency Rate Loan under the Yen Tranche (other than Yen Committed Loans
denominated in Yen), the rate per annum equal to the London Interbank Offered
Rate (“LIBOR”), or a comparable or successor rate which rate is approved by the
applicable Funding Agent, as published on the applicable Bloomberg screen page
(in the case of the U.S. Tranche) or the applicable Thomson Reuters screen page
(in the case of the Euro Tranche) (or another commercially available source
providing quotations of LIBOR as reasonably designated by the applicable Funding
Agent and acceptable to Prologis from time to time) at or about 11:00 a.m.,
London time, two Business Days prior to the commencement of such Interest
Period, for deposits in the relevant currency (for delivery on the first day of
such Interest Period) with a term equivalent to such Interest Period; provided
that to the extent a comparable or successor rate is approved by the applicable
Funding Agent in connection herewith, the approved rate shall be applied in a
manner consistent with market practice; provided, further that to the extent
such market practice is not administratively feasible for the applicable Funding
Agent, such approved rate shall be applied in a manner as otherwise reasonably
determined by applicable Funding Agent.

(b) any Eurocurrency Rate Loan denominated in Euro under the Euro Tranche for
any Interest Period, the rate per annum equal to the offered quotation which
appears on the Thomson Reuters Screen which displays the rate of the European
Money Markets Institute for the Euro (being currently page “EURIBOR01”) for such
Interest Period at approximately 11:00 a.m., Brussels time, two Business Days
prior to the commencement of such Interest Period for deposits in the relevant
currency (for delivery on the first day of such Interest Period) with a term
equivalent to such Interest Period or, if such page shall cease to be available,
such other page or such other service for the purpose of displaying an average
rate of the European Money Markets Institute as Euro Funding Agent, after
consultation with Euro Lenders and Prologis, shall select. If such rate is not
available at such time for any reason, and Euro Funding Agent has not selected
an alternative service on which a quotation is displayed, then the “Eurocurrency
Rate” for such Interest Period shall be the arithmetic mean (rounded upwards, if
necessary, to four decimal places) of the rates (as notified to Euro Funding
Agent) at which each Reference Bank was offering to prime banks in the European
interbank market deposits in Euro for the relevant Interest Period at
approximately 11:00 a.m., Brussels time, two Business Days prior to the
commencement of such Interest Period.

 

21



--------------------------------------------------------------------------------

(c) any Eurocurrency Rate Loans denominated in Yen under the Yen Tranche for any
Interest Period, the rate which appears on the screen display “Reuters Screen
TIBM” under the caption “TIBM Average Rates” on the Reuters Service (or such
other screen display or service as may replace it for purposes of displaying
Tokyo interbank offered rates of prime banks for Yen deposits) at approximately
11:00 a.m., Tokyo time, two Business Days prior to the commencement of such
Interest Period, as the rate for deposits in Yen with a maturity comparable to
such Interest Period. If no such rate is available on the Reuters Service (or
such replacement), then the “Eurocurrency Rate” for such Interest Period shall
be the interest rate offered for Yen deposits for a period comparable to that
Interest Period which appears on the screen display designated as “Euro-Yen
TIBOR” on page 23070 of the Telerate Service published by the Japanese Banking
Association (or such other screen display or service as may replace it for
purposes of displaying Tokyo interbank offered rates of prime banks for Yen
deposits). If such rate is not available on the Reuters Service (or such
replacement) or the Telerate Screen (or such replacement), then the
“Eurocurrency Rate” for such Interest Period shall be the rate per annum at
which Yen Funding Agent was offering to leading banks in the Tokyo interbank
market deposits in Yen for a period equal to the applicable Interest Period at
approximately 11:00 a.m., Tokyo time, two Business Days prior to the
commencement of such Interest Period. If such rate is not available on the
Reuters Service (or such replacement) or the Telerate Screen (or such
replacement) and Yen Funding Agent is unable to provide a rate referred to in
the sentence above, then the “Eurocurrency Rate” for such Interest Period shall
be the rate which is applied by Yen Funding Agent in Japan as its long-term
prime lending rate on the relevant date to its Yen loans with terms exceeding
one year to its prime customers in Japan and which Yen Funding Agent confirms
and notifies the applicable Borrower in writing as such.

(d) any Supplemental Rate Loan under each Supplemental Tranche, as set forth in
the applicable Supplemental Addendum.

If the Eurocurrency Rate for any Interest Period shall be less than zero (0),
such rate shall be deemed to be zero (0) for such Interest Period for all
purposes of this Agreement.

“Eurocurrency Rate Committed Loan” means any Committed Loan that bears interest
at a rate based upon the Eurocurrency Rate.

“Eurocurrency Rate Loan” means any Committed Loan or Bid Loan that bears
interest at a rate based on the Eurocurrency Rate.

“Event of Default” has the meaning specified in Section 12.1.

“Excluded Debt Service” means, for any period, any regularly scheduled principal
payments on (a) any Indebtedness that pays such Indebtedness in full, but only
to the extent that the amount of such final payment is greater than the
scheduled principal payment immediately preceding such final payment, and
(b) any Indebtedness (other than Secured Debt) that is rated at least Baa3 and
BBB-, as the case may be, by at least two of S&P, Moody’s and Fitch.

 

22



--------------------------------------------------------------------------------

“Excluded Taxes” means, with respect to any Agent, any Lender, any L/C Issuer or
any other recipient of any payment to be made by or on account of any obligation
of any Borrower hereunder, (a) taxes imposed on or measured by its overall net
income (however denominated), and franchise taxes imposed on it (in lieu of net
income taxes), by the jurisdiction (or any political subdivision thereof) under
the Laws of which such recipient is organized, in which its principal office is
located, in which it is otherwise conducting business (other than as a result of
entering into or receiving payments under this Agreement) and subject to such
taxes or, in the case of any Lender, in which its applicable Lending Office is
located, (b) any branch profits taxes imposed by the United States or any
similar tax imposed by any other jurisdiction in which such Borrower is located,
(c) except as provided in the following sentence, in the case of a Foreign
Lender (other than an assignee pursuant to a request by Prologis under
Section 14.13), any withholding tax that is imposed on amounts payable to such
Foreign Lender at the time such Foreign Lender becomes a party hereto (or
designates a new Lending Office) or is attributable to such Foreign Lender’s
failure or inability (other than as a result of a Change in Law) to comply with
Section 7.1.4, except to the extent that such Foreign Lender (or its assignor,
if any) was entitled, at the time of designation of a new Lending Office (or
assignment), to receive additional amounts from the applicable Borrower with
respect to such withholding tax pursuant to Section 7.1.1 and (d) any Taxes
imposed under FATCA. Notwithstanding anything to the contrary contained in this
definition, except with respect to any Taxes imposed under FATCA (for which the
first sentence in this definition controls), (x) prior to the Trigger Date,
“Excluded Taxes” shall not include any withholding tax imposed at any time on
payments made by or on behalf of a Foreign Obligor to any Lender hereunder or
under any other Loan Document (regardless of whether a Fronting Lender was
utilized to mitigate any withholding taxes), provided that such Lender shall
have complied with its obligations under Section 7.1.4 and (y) on or after the
Trigger Date, “Excluded Taxes” shall not include any withholding tax imposed at
any time on payments made to any Lender hereunder or under any other Loan
Documents (regardless of whether such Lender has complied with Section 7.1.4).
Furthermore, except with respect to any Taxes imposed under FATCA (for which the
first sentence in this definition controls), “Excluded Taxes” shall not include
any withholding tax imposed at any time on payments made by or on behalf of a
Foreign Obligor to any Lender (other than a Fronting Lender acting in such
capacity) with respect to any Loan that such Lender is required to make pursuant
to Section 2.2.2(a), 3.2.2(a) or Section 4.2.2(a).

“Exemption Representation” has the meaning specified in Section 7.1.5(a).

“Existing Credit Agreement” means the Amended and Restated Global Senior Credit
Agreement dated as of April 14, 2016 among Prologis, General Partner, certain
other parties and Bank of America, as administrative agent.

“Existing Indenture” means the Indenture dated as of June 30, 1998 among General
Partner, Prologis and U.S. Bank National Association (as successor in interest
to State Street Bank and Trust Company of California, N.A.), as Trustee.

“Existing Letters of Credit” means, collectively, the U.S. Existing Letters of
Credit, the Euro Existing Letters of Credit and the Yen Existing Letters of
Credit.

“Extension Effective Date” has the meaning specified in Section 6.10.2.

 

23



--------------------------------------------------------------------------------

“FATCA” means Sections 1471 through 1474 of the Code, as of the date of this
Agreement, regulations or official interpretations thereof and any agreements
entered into pursuant to Section 1471 (b) (1) of the Code.

“Federal Funds Rate” means, for any day, the rate per annum equal to the
weighted average of the rates on overnight Federal funds transactions with
members of the Federal Reserve System arranged by Federal funds brokers on such
day, as published by the Federal Reserve Bank of New York on the Business Day
next succeeding such day; provided that (a) if such day is not a Business Day,
the Federal Funds Rate for such day shall be such rate on such transactions on
the immediately preceding Business Day as so published on the next succeeding
Business Day, and (b) if no such rate is so published on such next succeeding
Business Day, the Federal Funds Rate for such day shall be the average rate
(rounded upward, if necessary, to a whole multiple of 1/100 of 1%) charged to
U.S. Funding Agent on such day on such transactions as determined by U.S.
Funding Agent.

“Fee Letters” means, collectively, the fee letters entered into by and among
Prologis and certain Agents and/or certain Credit Parties.

“Fitch” means Fitch IBCA, Duff & Phelps, a division of Fitch, Inc. (or any
successor thereof) or, if Fitch no longer publishes ratings, then another
ratings agency selected by Prologis and reasonably acceptable to Global
Administrative Agent.

“Fixed Charge Coverage Ratio” means, as of the last day of any fiscal quarter,
the ratio of (a) (i) Adjusted EBITDA, minus (ii) Capital Expenditures, to
(b) the sum of (i) Debt Service in respect of all Indebtedness, plus
(ii) Preferred Dividends, in each case for the Companies on a consolidated basis
and for the four fiscal quarters ending on the date of determination.

“Foreign Borrower” means a Borrower that (a) with respect to the U.S. Tranche,
(i) is not organized under the Laws of a jurisdiction of the United States, a
State thereof or the District of Columbia or (ii) is organized under the Laws of
a jurisdiction of the United States, a State thereof or the District of Columbia
but is domiciled and operating in another jurisdiction that results in U.S.
Loans to such Borrower being subject to withholding taxes, (b) with respect to
the Euro Tranche, (i) is not organized under the Laws of The Netherlands or
(ii) is organized under the Laws of The Netherlands but is domiciled and
operating in another jurisdiction that results in Euro Loans to such Borrower
being subject to withholding taxes, (c) with respect to the Yen Tranche, (i) is
not organized under the Laws of Japan or (ii) is organized under the Laws of
Japan but is domiciled and operating in another jurisdiction that results in Yen
Committed Loans to such Borrower being subject to withholding taxes and (d) with
respect to a Supplemental Tranche, (i) is not organized under the Laws of the
applicable Supplemental Primary Location or (ii) is organized under the Laws of
the applicable Supplemental Primary Location but is domiciled and operating in
another jurisdiction that results in Supplemental Loans to such Borrower being
subject to withholding taxes.

“Foreign Currency” means any currency other than Dollars.

 

24



--------------------------------------------------------------------------------

“Foreign Currency Equivalent” means with respect to an amount denominated in a
Primary Currency of any Tranche, the equivalent in the applicable Alternative
Currency of such amount determined at the Spot Rate for the purchase of such
Alternative Currency with the applicable Primary Currency, as determined by the
applicable Funding Agent on the most recent Revaluation Date applicable to such
amount.

“Foreign Lender” means, with respect to any Borrower, any Lender that is
organized under the Laws of a jurisdiction other than that in which such
Borrower is resident for tax purposes. For purposes of this definition, the
United States, each State thereof and the District of Columbia shall be deemed
to constitute a single jurisdiction.

“Foreign Obligor” means a Loan Party that (a) with respect to the U.S. Tranche,
(i) is not organized under the Laws of a jurisdiction of the United States, a
State thereof or the District of Columbia or (ii) is organized under the Laws of
a jurisdiction of the United States, a State thereof or the District of Columbia
but is domiciled and operating in another jurisdiction that results in U.S.
Loans to such Loan Party being subject to withholding taxes, (b) with respect to
the Euro Tranche, (i) is not organized under the Laws of The Netherlands or
(ii) is organized under the Laws of The Netherlands but is domiciled and
operating in another jurisdiction that results in Euro Loans to such Loan Party
being subject to withholding taxes, (c) with respect to the Yen Tranche, (i) is
not organized under the Laws of Japan or (ii) is organized under the Laws of
Japan but is domiciled and operating in another jurisdiction that results in Yen
Committed Loans to such Loan Party being subject to withholding taxes and
(d) with respect to a Supplemental Tranche, (i) is not organized under the Laws
of the applicable Supplemental Primary Location or (ii) is organized under the
Laws of the applicable Supplemental Primary Location but is domiciled and
operating in another jurisdiction that results in Supplemental Loans to such
Loan Party being subject to withholding taxes.

“FRB” means the Board of Governors of the Federal Reserve System of the United
States.

“Fronting Commitment” means, with respect to any Fronting Lender, the aggregate
Dollar Equivalent amount of Fronting Loans that such Fronting Lender has agreed
to make as set forth on Schedule 2.2, as such amount may be adjusted in
accordance with Section 14.13.

“Fronting Lender Election” means the election by Prologis, in consultation with
the applicable Funding Agent, of one or more Fronting Lenders to make the
applicable Fronting Loans; provided that to the extent Prologis does not make
such election as to which Fronting Lenders fund such Fronting Loan within one
Business Day after a request for such information by the applicable Funding
Agent, then such Funding Agent, to the extent that it is a Fronting Lender,
shall fund such Fronting Loan in its capacity as a Fronting Lender; provided,
further, that if such Funding Agent, in its capacity as Fronting Lender, is
unable to fund any portion of such Fronting Loan due to the limitations set
forth in Section 2.2.1, 3.2.1 or 4.2.1, as applicable, then the Fronting Loan
(or the applicable portion thereof) shall be funded by the other Fronting
Lenders in the order of the Fronting Lenders with the highest unused Fronting
Commitments.

“Fronting Lenders” means, collectively, the Lenders listed on Schedule 2.2, and
each successor or additional Fronting Lender hereunder, and “Fronting Lender”
means any one of the Fronting Lenders.

 

25



--------------------------------------------------------------------------------

“Fronting Loans” means, collectively, the U.S. Fronting Loans, the Euro Fronting
Loans and the Yen Fronting Loans; and “Fronting Loan” means any of the Fronting
Loans.

“Fronting Portion” means, with respect to any Fronting Loan, the portion of such
Fronting Loan that is funded by the applicable Fronting Lender, as determined by
the Funding Agent for the applicable Tranche.

“Funding Agents” means, collectively, U.S. Funding Agent, Euro Funding Agent,
Yen Funding Agent and each Supplemental Funding Agent; and “Funding Agent” means
any of the Funding Agents.

“Funding Agents’ Offices” means, collectively, the U.S. Funding Agent’s Office,
the Euro Funding Agent’s Office, the Yen Funding Agent’s Office and each
Supplemental Funding Agent’s Office; and “Funding Agent’s Office” means any one
of the Funding Agents’ Offices.

“GAAP” means generally accepted accounting principles in the United States set
forth in the opinions and pronouncements of the Accounting Principles Board and
the American Institute of Certified Public Accountants and statements and
pronouncements of the Financial Accounting Standards Board or such other
principles as may be approved by a significant segment of the accounting
profession in the United States, that are applicable to the circumstances as of
the date of determination, consistently applied.

“General Partner” means Prologis, Inc., a Maryland corporation qualified as a
REIT.

“General Partner Guaranty” means a Guaranty made by General Partner in favor of
Global Administrative Agent pursuant to Section 10.13.

“Global Administrative Agent” means Bank of America, in its capacity as global
administrative agent under the Loan Documents, or any successor in such
capacity.

“Global Administrative Agent’s Office” means, with respect to any currency,
Global Administrative Agent’s address and, as appropriate, account as set forth
on Schedule 14.2 with respect to such currency, or (subject to Section 14.2.5)
such other address or account with respect to such currency as Global
Administrative Agent may from time to time notify to Prologis, the Funding
Agents and Lenders.

“Governmental Authority” means the government of the United States or any other
nation, or any political subdivision thereof, whether state or local, and any
agency, authority, instrumentality, regulatory body, court, central bank or
other entity exercising executive, legislative, judicial, taxing, regulatory or
administrative powers or functions of or pertaining to government (including any
supra-national bodies such as the European Union or the European Central Bank).

“Guarantee” means, as to any Person, (a) any obligation, contingent or
otherwise, of such Person guaranteeing or having the economic effect of
guaranteeing any Indebtedness or other obligation payable or performable by
another Person (the “primary obligor”) in any manner, whether directly or
indirectly, and including any obligation of such Person, direct or indirect,
(i) to purchase or pay (or advance or supply funds for the purchase or payment
of) such Indebtedness

 

26



--------------------------------------------------------------------------------

or other obligation, (ii) to purchase or lease property, securities or services
for the purpose of assuring the obligee in respect of such Indebtedness or other
obligation of the payment or performance of such Indebtedness or other
obligation, (iii) to maintain working capital, equity capital or any other
financial statement condition or liquidity or level of income or cash flow of
the primary obligor so as to enable the primary obligor to pay such Indebtedness
or other obligation, or (iv) entered into for the purpose of assuring in any
other manner the obligee in respect of such Indebtedness or other obligation of
the payment or performance thereof or to protect such obligee against loss in
respect thereof (in whole or in part), or (b) any Lien on any assets of such
Person securing any Indebtedness or other obligation of any other Person,
whether or not such Indebtedness or other obligation is assumed by such Person
(or any right, contingent or otherwise, of any holder of such Indebtedness to
obtain any such Lien). The amount of any Guarantee shall be deemed to be an
amount equal to the stated or determinable amount of the related primary
obligation, or portion thereof, in respect of which such Guarantee is made or,
if not stated or determinable, the maximum reasonably anticipated liability in
respect thereof as determined by the guaranteeing Person in good faith.
Guarantees shall not include contingent obligations under any Special Limited
Contribution Agreement (“SLCA”) in connection with certain of such Person’s
contributions of Properties to Property Funds pursuant to which a Company is
obligated to make additional capital contributions to the respective Property
Fund under certain circumstances unless the obligations under such SLCA are
required under GAAP to be included in “liabilities” on the balance sheet of the
Companies. The term “Guarantee” as a verb has a corresponding meaning.

“Guaranteed Obligations” means the principal and interest (whether such interest
is allowed as a claim in a bankruptcy proceeding with respect to any Borrower or
otherwise) of each Loan made under this Agreement to any Affiliate Borrower,
together with all other obligations (including obligations which, but for the
automatic stay under Section 362(a) of the United States Bankruptcy Code, would
become due) and liabilities (including indemnities, fees and interest thereon),
direct or indirect, of any Affiliate Borrower to any Credit Party now existing
or hereafter incurred under, arising out of or in connection with this Agreement
or any other Loan Document, including all costs, expenses and fees, including
court costs and reasonable attorneys’ fees, arising in connection with the
collection of any Guaranteed Obligations.

“Guaranties” means the Prologis Guaranty and if a General Partner Guaranty has
been delivered pursuant to Section 10.13 and remains in effect pursuant to
Section 10.13, the General Partner Guaranty.

“Guarantors” means Prologis, and if a General Partner Guaranty has been
delivered pursuant to Section 10.13 and remains in effect pursuant to
Section 10.13, General Partner.

“Hazardous Materials” means all explosive or radioactive substances or wastes
and all hazardous or toxic substances, wastes or other pollutants, including
petroleum or petroleum distillates, asbestos or asbestos-containing materials,
polychlorinated biphenyls, radon gas, infectious or medical wastes and all other
substances or wastes of any nature regulated pursuant to any Environmental Law.

“Honor Date” has the meaning specified in Section 5.3.1.

 

27



--------------------------------------------------------------------------------

“Increasing Lender” has the meaning specified in Section 6.13.1.

“Indebtedness” means for any Person, without duplication, all monetary
obligations, excluding trade payables and accrued expenses (including deferred
tax liabilities except as expressly provided below) incurred in the ordinary
course of business or for which reserves in accordance with GAAP or otherwise
reasonably acceptable to Global Administrative Agent have been provided, (a) of
such Person (i) for borrowed money, (ii) evidenced by bonds, debentures, notes
or similar instruments, (iii) to pay the deferred purchase price of property or
services, except (x) obligations incurred in the ordinary course of business to
pay the purchase price of stock so long as such obligations are paid within
customary settlement terms and (y) obligations to purchase stock (other than
stock of Prologis or any of its Consolidated Subsidiaries or Affiliates)
pursuant to subscription or stock purchase agreements in the ordinary course of
business, (iv) arising under Capital Leases to the extent included on a balance
sheet of such Person, (v) arising under Swap Contracts, excluding interest rate
contracts entered into to hedge Indebtedness, net of obligations owed to such
Person under non-excluded Swap Contracts, (vi) arising under any Guarantee of
such Person (other than (x) endorsements in the ordinary course of business of
negotiable instruments or documents for deposit or collection,
(y) indemnification obligations and purchase price adjustments pursuant to
acquisition agreements entered into in the ordinary course of business and
(z) any Guarantee of Liabilities of a third party that do not constitute
Indebtedness) and (vii) Settlement Debt or (b) secured by a Lien existing on any
property of such Person, whether or not such obligation shall have been assumed
by such Person; provided that the amount of any Indebtedness under this clause
(b) that has not been assumed by such Person shall be equal to the lesser of the
stated amount of such Indebtedness or the fair market value of the property
securing such Indebtedness. The amount of any Indebtedness shall be determined
without giving effect to any mark-to-market increase or decrease resulting from
the purchase accounting impact of corporate or portfolio acquisitions or any
mark-to-market remeasurement of the amount of any Indebtedness denominated in a
Foreign Currency. Indebtedness shall not include obligations under any
assessment, performance, bid or surety bond or any similar bonding obligation.

“Indemnified Taxes” means Taxes other than Excluded Taxes.

“Indemnitee” has the meaning specified in Section 14.4.2.

“Industrial Property” means a Property that is used for manufacturing,
processing, warehousing or retail purposes.

“Information” has the meaning specified in Section 14.7.

“Initial Affiliate Borrowers” means the Eligible Affiliates that are listed on
Schedule 2.3.

“Interest Expense” means, for any Person for any period, without duplication,
(a) such Person’s “net interest expense” for such period as reported on such
Person’s most recent financial statements plus (b) Restricted Payments of any
kind or character with respect to, and other proceeds paid or payable in respect
of, any Disqualified Stock.

“Interest Payment Date” means, (a) as to any Eurocurrency Rate Loan (including
any Euro Swing Line Loan), any CDOR Rate Loan, any TIIE Rate Loan or any
Substitute Rate Loan (i) the last day of each Interest Period applicable to such
Loan and (ii) the Maturity Date; provided that

 

28



--------------------------------------------------------------------------------

if any Interest Period for a Eurocurrency Rate Loan, CDOR Rate Loan, a TIIE Rate
Loan or Substitute Rate Loan exceeds three months, the respective dates that
fall every three months after the beginning of such Interest Period shall also
be Interest Payment Dates; (b) as to any Base Rate Loan, Money Market Rate Loan
or ABR Rate Loan, (i) the last Business Day of each March, June, September and
December and (ii) the Maturity Date; and (c) as to any Supplemental Rate Loan
that is not a Eurocurrency Rate Loan, the dates set forth in the applicable
Supplemental Addendum.

“Interest Period” means (a) as to each Eurocurrency Rate Loan or CDOR Rate Loan,
as applicable, the period commencing on the date such Eurocurrency Rate Loan or
such CDOR Rate Loan, as applicable, is disbursed or (in the case of any
Eurocurrency Rate Committed Loan) converted to or continued as a Eurocurrency
Rate Loan or a CDOR Rate Loan, as applicable, and ending on the date seven,
fourteen or twenty-one days (to the extent available for the requested currency)
or one, two, three or six months thereafter, as selected by the applicable
Borrower in the applicable Committed Loan Notice or applicable Bid Request,
(b) as to any Substitute Rate Loan, a period agreed upon by the applicable
Borrower and Euro Funding Agent (after consultation with the Lenders) or, in the
absence of such agreement, a period of one month or such lesser period as Euro
Funding Agent deems customary in the relevant market for loans bearing interest
based upon a rate similar to the Substitute Rate, (c) as to each Absolute Rate
Loan, a period of not less than 14 days and not more than 180 days as selected
by the applicable Borrower in its Bid Request, and (d) as to each TIIE Rate
Loan, the period from the date such TIIE Rate Loan is disbursed or continued as
a TIIE Rate Loan, as applicable, to the date occurring 28, 91, or, if available
from all applicable Lenders, 182 days, thereafter, as selected by the applicable
Borrower in the applicable U.S. Committed Loan Notice (or any such other period
as may be agreed to by the applicable Borrower and each applicable U.S. Lender);
provided that:

(i) any Interest Period that would otherwise end on a day that is not a Business
Day shall be extended to the next succeeding Business Day unless, in the case of
a Eurocurrency Rate Loan, a CDOR Rate Loan, a TIIE Rate Loan or a Substitute
Rate Loan, such next succeeding Business Day falls in another calendar month, in
which case such Interest Period shall end on the immediately preceding Business
Day;

(ii) any Interest Period for a Eurocurrency Rate Loan, a CDOR Rate Loan, a TIIE
Rate Loan or a Substitute Rate Loan that begins on the last Business Day of a
calendar month (or on a day for which there is no numerically corresponding day
in the calendar month at the end of such Interest Period) shall end on the last
Business Day of the calendar month at the end of such Interest Period; and

(iii) no Interest Period shall extend beyond the Maturity Date.

“Investment” means any investment in any Person, Property or other asset,
whether by means of stock, purchase, loan, advance, extension of credit, capital
contribution or otherwise. The amount of any Investment shall be determined in
accordance with GAAP; provided that the amount of the Investment in any Property
shall be calculated based upon the undepreciated Investment in such Property.

“IRS” means the United States Internal Revenue Service.

 

29



--------------------------------------------------------------------------------

“ISP” means, with respect to any Letter of Credit, the “International Standby
Practices 1998” published by the Institute of International Banking Law &
Practice (or such later version thereof as may be in effect at the time of
issuance of such Letter of Credit).

“Issuer Documents” means, with respect to any Letter of Credit, the applicable
Letter of Credit Application and any other document, agreement and instrument
entered into by the applicable L/C Issuer and the applicable Borrower (or any
Eligible Affiliate) or in favor of the applicable L/C Issuer and relating to any
Letter of Credit.

“Japan Borrower” means a Borrower that is organized under the Laws of Japan.

“Japanese Prime Rate” means, on any day, the per annum rate of interest as
publicly announced by Yen Funding Agent as its “short prime rate” in Japan. The
“short prime rate” is a rate set by Yen Funding Agent based on various factors,
including Yen Funding Agent’s costs and desired return, general economic
conditions and other factors, and is used as a reference point for pricing some
loans, which may be priced at, above or below such announced rate (it being
understood that the same shall not necessarily be the best rate offered by Yen
Funding Agent to its customers). Any change in such rate announced by Yen
Funding Agent shall take effect at the opening of business on the day specified
in the public announcement of such change. If the Japanese Prime Rate for any
day shall be less than zero (0), such rate shall be deemed to be zero (0) for
such day for all purposes of this Agreement.

“JPMorgan” means JPMorgan Chase Bank, N.A.

“JPMorgan L/C Outstandings” means, as of any date of determination, the
aggregate amount available to be drawn under all outstanding U.S. Letters of
Credit (including any reinstatement of or increase in the face amount thereof
that may be reflected pursuant to the terms of any U.S. Bond L/C) issued by
JPMorgan plus the aggregate of all U.S. Unreimbursed Amounts owed to JPMorgan as
a U.S. L/C Issuer.

“JPMorgan U.S. L/C Sublimit” means $25,000,000 or such other amount as may be
agreed in writing between JPMorgan and Prologis from time to time and
acknowledged by Global Administrative Agent and U.S. Funding Agent.

“JPMorgan U.S. Swing Line Commitment” means $75,000,000 or such other amount as
may be agreed in writing between JPMorgan and Prologis from time to time and
acknowledged by Global Administrative Agent and U.S. Funding Agent.

“Laws” means, collectively, all international, foreign, Federal, state and local
statutes, treaties, rules, guidelines, regulations, ordinances, codes and
administrative or judicial precedents or authorities, including the
interpretation or administration thereof by any Governmental Authority charged
with the enforcement, interpretation or administration thereof, and all
applicable administrative orders, directed duties, requests, licenses,
authorizations and permits of, and agreements with, any Governmental Authority,
in each case whether or not having the force of law.

 

30



--------------------------------------------------------------------------------

“L/C Advance” means, with respect to each Lender under a particular Tranche,
such Lender’s funding of its participation in any L/C Borrowing under such
Tranche in accordance with its Applicable Tranche Percentage. All U.S. L/C
Advances shall be denominated in Dollars. All Euro L/C Advances shall be
denominated in Euro or Sterling, as applicable. All Yen L/C Advances shall be
denominated in Yen.

“L/C Borrowing” means a Euro L/C Borrowing, a U.S. L/C Borrowing or a Yen L/C
Borrowing, as applicable.

“L/C Credit Extensions” means, collectively, each U.S. L/C Credit Extension,
each Euro L/C Credit Extension, each Yen L/C Credit Extension and each
Supplemental L/C Credit Extensions; and “L/C Credit Extension” means any one of
the L/C Credit Extensions.

“L/C Issuers” means, collectively, each U.S. L/C Issuer, each Euro L/C Issuer,
each Yen L/C Issuer and each Supplemental L/C Issuer; and “L/C Issuer” means any
one of the L/C Issuers.

“L/C Obligations” means, collectively, the Dollar Equivalent of all of the U.S.
L/C Obligations, the Euro L/C Obligations, the Yen L/C Obligations and each
Supplemental L/C Obligation.

“Lenders” means, collectively, U.S. Lenders, Euro Lenders, Yen Lenders and
Supplemental Lenders, and, as the context requires, includes the Fronting
Lenders and the Swing Line Lenders.

“Lending Office” means, as to any Lender, the office or offices of such Lender
described as such in such Lender’s Administrative Questionnaire, or such other
office or offices as a Lender may from time to time notify Prologis, Global
Administrative Agent and Funding Agent for the Tranche in which Lender has a
commitment or outstandings.

“Letter of Credit Application” means, an application and agreement for the
issuance or amendment of a Letter of Credit in the form from time to time in use
by the applicable L/C Issuer.

“Letter of Credit Expiration Date” means the day that is the one year
anniversary after the Maturity Date; provided that if such day is not a Business
Day, the Letter of Credit Expiration Date shall be the immediately preceding
Business Day.

“Letter of Credit Fee” has the meaning specified in Section 5.9.

“Letter of Credit Sublimit” means any of the U.S. Letter of Credit Sublimit, the
Euro Letter of Credit Sublimit, the Yen Letter of Credit Sublimit or any
Supplemental Letter of Credit Sublimit.

“Letters of Credit” means, collectively, the U.S. Letters of Credit, the Euro
Letters of Credit, the Yen Letters of Credit and each Supplemental Letter of
Credit; and “Letter of Credit” means any one of the Letters of Credit.

“Liabilities” means (without duplication), for any Person, (a) any obligations
required by GAAP to be classified upon such Person’s balance sheet as
liabilities (excluding any deferred tax liabilities and any mark-to-market
increase or decrease in debt from the purchase accounting impact of corporate or
portfolio acquisitions and from the re-measurement of intercompany

 

31



--------------------------------------------------------------------------------

indebtedness); (b) any liabilities secured (or for which the holder of the
liability has an existing right, contingent or otherwise, to be so secured) by
any Lien existing on property owned or acquired by that Person, whether or not
such obligation shall have been assumed by such Person, provided that the amount
of any Liability under this clause (b) that has not been assumed by such Person
shall be equal to the lesser of the stated amount of the liabilities secured (or
entitled to be secured) or the fair market value of the applicable property; and
(c) any Guarantees of such Person of liabilities or obligations of others.

“Lien” means any mortgage, pledge, hypothecation, assignment, deposit
arrangement, encumbrance, lien (statutory or other), charge, priority or other
security interest or preferential arrangement in the nature of a security
interest of any kind or nature whatsoever (including any conditional sale or
other title retention agreement, any easement, right of way or other encumbrance
on title to real property, and any financing lease having substantially the same
economic effect as any of the foregoing, but excluding the interest of a lessor
under an operating lease).

“Loan Documents” means this Agreement, the General Partner Guaranty (if a
General Partner Guaranty is in effect pursuant to Section 10.13), each
Supplemental Addendum, each Borrower Accession Agreement, each Issuer Document,
the Fee Letters and the Security Documents.

“Loan Parties” means, collectively, Prologis and each Affiliate Borrower and, if
a General Partner Guaranty is in effect pursuant to Section 10.13, General
Partner; and “Loan Party” means any one of the Loan Parties.

“Loans” means, collectively, all U.S. Loans, all Euro Loans, all Yen Committed
Loans and all Supplemental Loans, if any; and “Loan” means any of the Loans.

“Material Adverse Effect” means an effect resulting from any circumstance or
event or series of circumstances or events, of whatever nature (but excluding
general economic conditions), which does or could reasonably be expected to,
materially and adversely impair (a) the ability of the Companies, taken as a
whole, to perform their respective obligations under the Loan Documents or
(b) the ability of any Credit Party to enforce the Loan Documents.

“Maturity Date” means January 16, 2023 or, if the Maturity Date is extended in
accordance with the terms of Section 6.10, July 14, 2023 or January 16, 2024, as
applicable.

“Money Market Rate” means, as to any Swing Line Loan made by any Swing Line
Lender pursuant to Sections 2.5 or 3.5 or any Fronting Loan that remains
outstanding after the last day of an Interest Period as contemplated by
Section 2.2.5, 3.2.5 or 4.2.5, a rate per annum that shall be determined for
each Loan by agreement between Prologis and the applicable Swing Line Lender
(such agreement being evidenced as of the Closing Date by the Money Market Rate
Side Letter dated as of January 16, 2019 between Prologis and each Swing Line
Lender) or by agreement by Prologis and the applicable Fronting Lender (but in
no event to (a) be less than zero (0) or (b) exceed (i) in the case of U.S.
Swing Line Loans, the Base Rate, or (ii) in the case of Euro Swing Line Loans,
1.00% plus the one-month Eurocurrency Rate for the applicable currency
determined two Business Days prior to the date of the applicable Euro Swing Line
Borrowing).

 

32



--------------------------------------------------------------------------------

“Money Market Rate Loan” means any Loan that bears interest at a rate based on
the Money Market Rate.

“Moody’s” means Moody’s Investors Service, Inc. (or any successor thereof) or,
if Moody’s no longer publishes ratings, another ratings agency selected by
Prologis and reasonably acceptable to Global Administrative Agent.

“Moody’s Rating” means the most recently-announced rating from time to time of
Moody’s assigned to any class of long-term senior, unsecured debt securities
issued by Prologis, as to which no letter of credit, guaranty or third party
credit support is in place, regardless of whether any of such Indebtedness has
been issued at the time such rating was issued.

“Multiemployer Plan” means any employee benefit plan of the type described in
Section 4001(a)(3) of ERISA to which Prologis or any ERISA Affiliate makes or is
obligated to make, or during the preceding five plan years has made or been
obligated to make, contributions.

“NWM Plc” means Natwest Markets Plc and its successors.

“NOI” means, for any period and any Property, the difference (if positive)
between (a) any rents (including rent with respect to which a tenant received
any free rent during such period, the amount of such free rent as if the same
had been paid in cash by such tenant), proceeds (other than proceeds from
Dispositions), expense reimbursements or income received from such Property (but
excluding security or other deposits, late fees, early lease termination or
other penalties of a non-recurring nature), less (b) all costs and expenses
(including interest on assessment bonds) incurred as a result of, or in
connection with, the development, operation or leasing of such Property (but
excluding depreciation, amortization, Interest Expense (other than interest on
assessment bonds) and Capital Expenditures).

“Non-Consenting Lender” means any Lender that, within the preceding 60 days
failed to agree to an amendment, waiver or consent that was (a) requested by
Prologis and (b) approved by Lenders holding at least 40% of the Dollar
Equivalent amount of the Aggregate Tranche Commitments or, if the Aggregate
Tranche Commitments have terminated, of the Total Global Outstandings
(calculated in the same manner as in the definition of “Required Lenders”) or if
such amendment, waiver or consent related to a particular Tranche, at least 40%
of the Aggregate Tranche Commitment for such Tranche or, if such Aggregate
Tranche Commitment has terminated, of the Total Tranche Outstandings for such
Tranche.

“Non-Continuing Lenders” has the meaning set forth in Section 14.22.

“Non-Industrial Property” means a Property that is not an Industrial Property.

“Non-Qualified Japan Lender” means an institution that does not have all
necessary licenses and registrations under the Laws of Japan to lend to a Japan
Borrower.

“Non-Qualified Lender” means a U.S. Non-Qualified Lender, a Euro Non-Qualified
Lender or a Yen Non-Qualified Lender.

 

33



--------------------------------------------------------------------------------

“Non-Recourse Debt” means Indebtedness with respect to which recourse for
payment is limited to (a) specific Property or Properties encumbered by a Lien
securing such Indebtedness so long as there is no recourse to Prologis, or
(b) any Consolidated Subsidiary of Prologis or Unconsolidated Affiliate of
Prologis (provided that if an entity is a partnership, there is no recourse to
Prologis or General Partner as a general partner of such partnership); provided
that personal recourse of Prologis for any such Indebtedness for Customary
Recourse Exceptions shall not, by itself, prevent such Indebtedness from being
characterized as Non-Recourse Debt. For purposes of the foregoing and for the
avoidance of doubt, (i) if the Indebtedness is partially guaranteed by Prologis,
then the portion of such Indebtedness that is not so guaranteed shall still be
Non-Recourse Debt if it otherwise satisfies the requirements in this definition,
and (ii) if the liability of Prologis under any such guaranty is itself limited
to specific Property or Properties, then such Indebtedness shall still be
Non-Recourse Debt if such Indebtedness otherwise satisfies the requirements of
this definition.

“Non-U.S. Lender” means any Lender that is not organized under the Laws of a
jurisdiction of the United States, a State thereof or the District of Columbia
or is otherwise not a resident of the United States for United States income tax
purposes.

“Obligations” means all advances to, and debts, liabilities, obligations,
covenants and duties of, any Loan Party arising under any Loan Document or
otherwise with respect to any Loan or Letter of Credit, whether direct or
indirect (including those acquired by assumption), absolute or contingent, due
or to become due, now existing or hereafter arising and including interest and
fees that accrue after the commencement by or against any Loan Party or any
Affiliate thereof of any proceeding under any Debtor Relief Law naming such
Person as the debtor in such proceeding, regardless of whether such interest and
fees are allowed claims in such proceeding.

“Organization Documents” means: (a) with respect to any corporation, the
certificate or articles of incorporation and the bylaws (or equivalent or
comparable constitutive documents with respect to any non-U.S. jurisdiction);
(b) with respect to any limited liability company, the certificate or articles
of formation or organization and operating agreement; and (c) with respect to
any partnership, joint venture, trust or other form of business entity, the
partnership, joint venture or other applicable agreement of formation or
organization and any agreement, instrument, filing or notice with respect
thereto filed in connection with its formation or organization with the
applicable Governmental Authority in the jurisdiction of its formation or
organization and, if applicable, any certificate or articles of formation or
organization of such entity.

“Other Taxes” means all present or future stamp or documentary taxes or any
other excise or property taxes, charges or similar levies arising from any
payment made hereunder or under any other Loan Document or from the execution,
delivery or enforcement of, or otherwise with respect to, this Agreement or any
other Loan Document.

“Outstanding Amount” means (a) with respect to the outstanding Committed Loans
on any date (other than the Fronting Loans), the Dollar Equivalent amount of the
aggregate outstanding principal amount thereof after giving effect to any
borrowings and prepayments or repayments of such Committed Loans occurring on
such date; (b) with respect to Fronting Loans on any date, the Dollar Equivalent
amount of the aggregate outstanding principal amount thereof after giving effect
to any borrowings and prepayments or repayments of such Fronting Loans occurring
on such date;

 

34



--------------------------------------------------------------------------------

(c) with respect to the outstanding Swing Line Loans on any date, the Dollar
Equivalent amount of the aggregate outstanding principal amount thereof after
giving effect to any borrowings and prepayments or repayments of such Swing Line
Loans occurring on such date; (d) with respect to the outstanding Bid Loans on
any date, the Dollar Equivalent amount of the aggregate outstanding principal
amount thereof after giving effect to any borrowings and prepayments or
repayments of such Bid Loans occurring on such date; and (e) with respect to any
L/C Obligations on any date, the Dollar Equivalent amount of the aggregate
outstanding amount of such L/C Obligations on such date after giving effect to
any L/C Credit Extension occurring on such date and any other changes in the
aggregate amount of the L/C Obligations as of such date, including as a result
of any reimbursements by any Borrower of Unreimbursed Amounts.

“Overnight Rate” means, for any day, (a) with respect to any amount denominated
in Dollars, the greater of (i) the Federal Funds Rate and (ii) an overnight rate
determined by the applicable Agent, the applicable L/C Issuer or the applicable
Swing Line Lender, as the case may be, in accordance with banking industry rules
on interbank compensation, and (b) with respect to any amount denominated in an
Alternative Currency under the applicable Tranche, the rate of interest per
annum at which overnight deposits in such Alternative Currency, in an amount
approximately equal to the amount with respect to which such rate is being
determined, would be offered for such day by a branch or Affiliate of U.S.
Funding Agent in the applicable offshore interbank market for such currency to
major banks in such interbank market.

“Participant” has the meaning specified in Section 14.6.4.

“Participant Register” has the meaning specified in Section 14.6.4.

“Participating Member State” means each state so described in any EMU
Legislation.

“Patriot Act” means the U.S. Patriot Act (Title III of Pub. L. 107 56) that was
signed into law on October 26, 2001.

“PBGC” means the Pension Benefit Guaranty Corporation.

“Pension Plan” means any “employee pension benefit plan” (as such term is
defined in Section 3(2) of ERISA), other than a Multiemployer Plan, that is
subject to Title IV of ERISA and is sponsored or maintained by Prologis or any
ERISA Affiliate or to which Prologis or any ERISA Affiliate contributes or has
an obligation to contribute, or in the case of a multiple employer or other plan
described in Section 4064(a) of ERISA, has made contributions at any time during
the immediately preceding five plan years.

“Permitted Liens” means (a) pledges or deposits made to secure payment of
worker’s compensation (or to participate in any fund in connection with worker’s
compensation insurance), unemployment insurance, pensions or social security
programs (other than any Lien regulated by ERISA), (b) encumbrances consisting
of zoning restrictions, easements or other restrictions on the use of real
property, provided that such items do not materially impair the use of such
property for the purposes intended and none of which is violated in any material
respect by existing or proposed structures or land use, (c) Liens for taxes not
yet due and payable or being contested in good faith by appropriate proceedings
diligently conducted, and for which reserves in accordance with GAAP or
otherwise reasonably acceptable to Global Administrative Agent have been
provided, (d) Liens

 

35



--------------------------------------------------------------------------------

imposed by mandatory provisions of law such as for materialmen’s, mechanic’s,
warehousemen’s and other like Liens arising in the ordinary course of business,
securing payment of any Liability whose payment is not more than 30 days past
due, (e) Liens on Properties where the applicable Company or Unconsolidated
Affiliate is insured against such Liens by title insurance or other similar
arrangements satisfactory to Global Administrative Agent, (f) Liens securing
assessments or charges payable to a property owner association or similar
entity, which assessments are not yet due and payable or are being contested in
good faith by appropriate proceedings diligently conducted, and for which
reserves in accordance with GAAP or otherwise reasonably acceptable to Global
Administrative Agent have been provided, (g) Liens securing assessment bonds,
(h) leases to tenants of space in Properties that are entered into in the
ordinary course of business, (i) any netting or set-off arrangement entered into
by any Company in the normal course of its banking arrangements for the purpose
of netting debit and credit balances or any set-off arrangement that arises by
operation of law as a result of any Company opening a bank account, or any Lien
over bank accounts or set-off rights in respect of bank accounts that arise
under general terms and conditions of any financial institution as a result of a
Company holding a bank account in the Netherlands (and not Liens granted by a
Company outside of such general terms and conditions), other than pursuant to
any conditional positive pledge obligation included in such general terms and
conditions, (j) any title transfer or retention of title arrangement entered
into by any Company in the normal course of its trading activities on the
counterparty’s standard or usual terms, (k) Liens over goods and documents of
title to goods arising out of letter of credit transactions entered into in the
ordinary course of business, (l) Liens securing Settlement Debt in an aggregate
amount not at any time exceeding $250,000,000, (m) Liens that secure the
Obligations, (n) Liens that secure senior Indebtedness of Prologis or any of its
Consolidated Subsidiaries on a pari passu basis with the Lien described in
clause (m), and (o) Liens that secure Indebtedness of a Company to another
Company.

“Person” means any natural person, corporation, limited liability company,
trust, joint venture, association, company, partnership, Governmental Authority
or other entity.

“Pesos” or “Ps$” means the lawful currency of Mexico.

“Plan” means any “employee benefit plan” (as such term is defined in
Section 3(3) of ERISA) established by Prologis or, with respect to any such plan
that is subject to Section 412 of the Code or Title IV of ERISA, any ERISA
Affiliate.

“Platform” has the meaning specified in Section 10.2.

“Pre-Approved Reallocations” means each of the pre-approved reallocations set
forth on Schedule 6.12. The Pre-Approved Reallocation of any Lender may from
time to time be increased or decreased pursuant to a written agreement executed
by Prologis, Global Administrative Agent and such Lender.

“Preferred Dividends” means, for the Companies, on a consolidated basis, for any
period, Restricted Payments of any kind or character or other proceeds paid or
payable with respect to any Equity Interests except for common equity (but
excluding any Restricted Payments paid or payable to any Company).

 

36



--------------------------------------------------------------------------------

“Primary Currency” means (a) with respect to the U.S. Tranche, Dollars; (b) with
respect to the Euro Tranche, Euro; (c) with respect to the Yen Tranche, Yen; and
(d) with respect to each Supplemental Tranche, as set forth in the applicable
Supplemental Addendum.

“Primary Location” has the meaning specified in Section 6.8.2.

“Prologis” has the meaning specified in the introductory paragraph hereto.

“Prologis Guaranty” means the Guaranty made by Prologis in favor of Global
Administrative Agent, for the benefit of the Lenders, pursuant to Article XV.

“Properties” means real estate properties (including land) owned by a Company or
an Unconsolidated Affiliate or any trust of which a Company or an Unconsolidated
Affiliate is the sole beneficiary, and “Property” means any one of the
Properties.

“Property Fund” means an Unconsolidated Affiliate formed or sponsored by
Prologis to hold Properties.

“Property Fund Borrower” means a Borrower of a Property Fund Loan made pursuant
to this Agreement.

“Property Fund Loan” means Indebtedness of a Property Fund (which may include
Loans hereunder), the proceeds of which were used to finance the contribution by
Prologis or other Companies of Properties to such Property Fund.

“PTE” means a prohibited transaction class exemption issued by the U.S.
Department of Labor, as any such exemption may be amended from time to time.

“Qualified Institution” means (a) a Lender (other than a Defaulting Lender), (b)
a bank, finance company, insurance company or other financial institution that
(i) has (or, in the case of a bank is a subsidiary of a bank holding company
that has) a rating of its senior debt obligations of not less than BBB+ by S&P
or “Baa-1” by Moody’s or a comparable rating by a rating agency acceptable to
Global Administrative Agent and (ii) has total assets in excess of
$10,000,000,000 or (c) any other Person approved by Prologis, Global
Administrative Agent and the applicable Funding Agent.

“Qualified Institutional Investor” (tekikaku kikan toshika) has the meaning
assigned thereto in Article 2, Paragraph 3, item 1 of the Financial Instruments
and Exchange Law (kinyu shohin torihiki ho) of Japan (Law No. 25 of 1948),
Article 10, Paragraph 1 of the regulations relating to the definitions contained
in such Article 2.

“Qualified Lenders” means any of the U.S. Qualified Lenders, the Euro Qualified
Lenders and the Yen Qualified Lenders.

“Reallocation Effective Date” has the meaning specified in Section 6.12.2.

“Reallocation Notice” has the meaning specified in Section 6.12.1.

 

37



--------------------------------------------------------------------------------

“Recourse Debt” means, for any Person, any Indebtedness that is not Non-Recourse
Debt.

“Reference Banks” means the principal London offices of Wells Fargo Bank, N.A.
and JPMorgan or any successor to any of the foregoing selected by Euro Funding
Agent (in consultation with Prologis).

“Register” has the meaning specified in Section 14.6.3.

“Registered Public Accounting Firm” has the meaning specified in the Securities
Laws and shall be independent of Prologis as prescribed by the Securities Laws.

“REIT” means a “real estate investment trust” for purposes of the Code.

“Related Parties” means, with respect to any Person, such Person’s Affiliates
and the partners, directors, officers, employees, agents and advisors of such
Person and of such Person’s Affiliates.

“Relevant Equivalent” has the meaning specified in Section 5.9.

“Reportable Event” means any of the events set forth in Section 4043(c) of
ERISA, other than events for which the 30 day notice period has been waived.

“Request for Credit Extension” means a request hereunder for a Credit Extension.

“Requested Tranche” has the meaning specified in Section 6.11.1.

“Required Lenders” means, as of any date of determination, Lenders having more
than 50% of the Dollar Equivalent amount of the Aggregate Tranche Commitments
or, if the Aggregate Tranche Commitments have terminated, Lenders holding in the
aggregate more than 50% of the Dollar Equivalent amount of the Total Global
Outstandings (with the aggregate amount of each Lender’s risk participation and
funded participation in L/C Obligations, Fronting Loans and Swing Line Loans
being deemed “held” by such Lender for purposes of this definition); provided
that the Commitment of, and the portion of the Total Global Outstandings held or
deemed held by, any Defaulting Lender shall be excluded for purposes of making a
determination of Required Lenders.

“Responsible Officer” means the chief executive officer, the president, the
chief financial officer, a representative director, any managing director, any
senior vice president, any vice president, the treasurer or any assistant
treasurer of a Loan Party and, solely for purposes of notices given pursuant to
Articles II, III, IV and V, any other officer or employee of the applicable Loan
Party so designated by any of the foregoing officers in a notice to Global
Administrative Agent. Any document delivered hereunder that is signed by a
Responsible Officer of a Loan Party shall be conclusively presumed to have been
authorized by all necessary corporate, partnership and/or other action on the
part of such Loan Party and such Responsible Officer shall be conclusively
presumed to have acted on behalf of such Loan Party.

“Restricted Payment” means any dividend or other distribution (whether in cash,
securities or other property) with respect to any capital stock or other Equity
Interest of any Company, or any payment (whether in cash, securities or other
property), including any sinking fund or similar deposit, on account of the
purchase, redemption, retirement, acquisition, cancellation or termination of
any such capital stock or other Equity Interest, or on account of any return of
capital to any Company’s stockholders, partners or members (or the equivalent).

 

38



--------------------------------------------------------------------------------

“Revaluation Date” means (a) with respect to any Eurocurrency Rate Loan, CDOR
Rate Loan, TIIE Rate Loan or Substitute Rate Loan denominated in an Alternative
Currency, the last day of each Interest Period of such Loan, (b) with respect to
an L/C Obligation denominated in an Alternative Currency, the first Business Day
of each calendar month, and (c) such additional dates as Global Administrative
Agent, any Funding Agent or any L/C Issuer shall reasonably determine or the
Required Lenders shall reasonably require.

“S&P” means S&P Global, Inc. (or any successor thereof), or, if S&P no longer
publishes ratings, then another ratings agency selected by Prologis and
reasonably acceptable to Global Administrative Agent.

“S&P Rating” means the most recently-announced rating from time to time of S&P
assigned to any class of long-term senior, unsecured debt securities issued by
Prologis, as to which no letter of credit, guaranty or third party credit
support is in place, regardless of whether any of such Indebtedness has been
issued at the time such rating was issued.

“Same Day Funds” means (a) with respect to disbursements and payments in the
Primary Currency of the applicable Tranche, immediately available funds, and
(b) with respect to disbursements and payments in an Alternative Currency of the
applicable Tranche, same day or other funds as may be determined by the
applicable Funding Agent or applicable L/C Issuer, as the case may be, to be
customary in the place of disbursement or payment for the settlement of
international banking transactions in the relevant Alternative Currency.

“Sanctioned Country” means, at any time, a country, region or territory that is
the subject or target of comprehensive Sanctions (which, as of the date of this
Agreement, are Crimea, Cuba, Iran, North Korea, Sudan and Syria).

“Sanctioned Lender” means a Lender that is a Sanctioned Person.

“Sanctioned Person” means, at any time, (a) any Person listed in any
Sanctions-related list of designated Persons maintained by any Sanctions
Authority, (b) any Person operating, organized or resident in a Sanctioned
Country in violation of Sanctions or (c) any Person more than 20% owned or
controlled by any one or more Persons described in the foregoing clauses (a) or
(b).

“Sanctions” means economic or financial sanctions or trade embargoes imposed,
administered or enforced from time to time by any applicable Sanctions
Authority.

“Sanctions Authority” means each of the Office of Foreign Assets Control of the
U.S. Department of the Treasury, the U.S. Department of State, the United
Nations Security Council, the European Union, and Her Majesty’s Treasury of the
United Kingdom.

“Sarbanes-Oxley” means the Sarbanes-Oxley Act of 2002.

 

39



--------------------------------------------------------------------------------

“SEC” means the Securities and Exchange Commission, or any Governmental
Authority succeeding to any of its principal functions.

“Secured Debt” means, for any Person, Indebtedness of such Person secured by any
Liens (other than Permitted Liens) in any of such Person’s Properties or other
material assets.

“Securities Laws” means the Securities Act of 1933, the Securities Exchange Act
of 1934, Sarbanes-Oxley and the applicable accounting and auditing principles,
rules, standards and practices promulgated, approved or incorporated by the SEC
or the Public Company Accounting Oversight Board.

“Security Documents” means with respect to each U.S. Bond L/C, the trust
indenture entered into in connection with such U.S. Bond L/C, and such other
agreements and documents delivered by the Issuer (as defined in the applicable
U.S. Bond L/C) and the applicable Trustee, pursuant to which such Issuer’s
interest in the Trust Estate, Revenues (each as defined in the applicable trust
indenture) and similar items and, upon payment in full of the applicable Bonds,
such Trustee’s interest in the applicable Bond Documents, are assigned to a
collateral agent as security for payment of such Bonds.

“Settlement Debt” means, for any Person, tax liabilities of such Person payable
in installments in connection with a settlement agreement with the relevant
taxing authority.

“Shareholders’ Equity” means, as of any date of determination, consolidated
shareholders’ equity of Prologis and its Consolidated Subsidiaries as of that
date.

“Short Term Affiliate Borrower” means any Affiliate Borrower that (a) will not
request any Committed Loans, (b) assumes only Outstanding Amounts of another
Borrower and (c) repays such Outstanding Amounts within 30 days after it assumes
such Outstanding Amounts.

“SMBC” means Sumitomo Mitsui Banking Corporation, and it successors.

“Solvent” means, as to a Person, that (a) the aggregate fair market value of its
assets exceeds its Liabilities, (b) it has sufficient cash flow to enable it to
pay its Liabilities as they mature and (c) it does not have unreasonably small
capital to conduct its businesses.

“Specified Type” has the meaning specified in Section 5.3.1.

“Spot Rate” for a currency means the rate that appears on the relevant screen
page on Bloomberg’s (Screen FXC) for cross currency rates with respect to such
currency two Business Days prior to the date on which the foreign exchange
computation is made; provided that if such page ceases to be available, such
other page for the purpose of displaying cross currency rates as Global
Administrative Agent, the applicable Funding Agent or the applicable L/C Issuer,
as applicable, may determine, in its reasonable discretion.

“Stabilized Industrial Properties” means, as of any date, Industrial Properties
that have a Stabilized Occupancy Rate as of the first day of the most recent
fiscal quarter of Prologis for which information is available.

 

40



--------------------------------------------------------------------------------

“Stabilized Occupancy Rate” means, as of any date for any Property, that the
percentage of the rentable area of such Property leased pursuant to bona fide
tenant leases, licenses or other agreements requiring current rent or other
similar payments, is at least 90% or such higher percentage as Prologis requires
internally, consistent with past practices, to classify as a stabilized Property
of the relevant type in the relevant market.

“Sterling” and “£” mean the lawful currency of the United Kingdom.

“Substitute Rate” means (a) the Applicable Margin plus (b) (i) to the extent
requested by Euro Funding Agent or Prologis, a negotiated rate agreed to by
Prologis, Euro Funding Agent and each Euro Lender or (ii) to the extent that a
negotiated rate is not requested or agreed to by the applicable parties, the
rate per annum determined by Euro Funding Agent to be the highest (rounded
upwards, if necessary, to four decimal places) of the rates notified by the
Reference Banks to Euro Funding Agent before the last day of the applicable
Interest Period to be those which express as a percentage rate per annum the
cost to each such Reference Bank of funding its Loans from whatever sources it
may reasonably select during such Interest Period.

“Substitute Rate Loan” means a Euro Committed Loan that bears interest at a rate
based on the Substitute Rate.

“Supplemental Addendum” has the meaning specified in Section 6.14.2.

“Supplemental Aggregate Commitments”, “Supplemental Borrowers”, “Supplemental
Commitments”, “Supplemental Committed Borrowing”, “Supplemental Committed Loan”
“Supplemental Committed Loan Notice”, “Supplemental Funding Agent”,
“Supplemental Funding Agent’s Office”, “Supplemental L/C Obligations”,
“Supplemental Lenders”, “Supplemental Letter of Credit”, “Supplemental Letter of
Credit Fee”, “Supplemental Letter of Credit Issuer”, “Supplemental Letter of
Credit Sublimit”, “Supplemental Loans”, “Supplemental Outstanding Amount”,
“Supplemental Rate Loan”, “Supplemental Required Lenders”, “Supplemental Swing
Line Borrowing”, “Supplemental Swing Line Lender”, “Supplemental Swing Line
Loans” and “Supplemental Swing Line Sublimit” have the respective meanings (if
any), with respect to any Supplemental Tranche, as set forth in the applicable
Supplemental Addendum.

“Supplemental Primary Location” means, with respect to any Supplemental Tranche,
the primary jurisdiction of each Supplemental Borrower under such Supplemental
Tranche as designated in the applicable Supplemental Addendum.

“Supplemental Tranche” has the meaning specified in Section 6.14.1.

“Supplemental Tranche Effective Date” has the meaning specified in
Section 6.14.4.

“Supplemental Tranche Request” has the meaning specified in Section 6.14.1.

“Sustainability Metric” means the LEED certified (or other similarly recognized
rating systems) stabilized development projects of the Companies as a percentage
of the total number of all stabilized development projects of the Companies. As
used in this definition of “Sustainability Metric” and in the definition of
“Sustainability Metric Percentage,” a development project is considered
stabilized when such project has been completed for one year or at least 90%
occupied, whichever occurs first (or as Prologis otherwise defines stabilization
in its Forms 10-K, 10-Q or 8-K filed with the SEC).

 

41



--------------------------------------------------------------------------------

“Sustainability Metric Percentage” means the level of growth in the
Sustainability Metric specified in the table below for the applicable fiscal
year from the 2018 Baseline; the Sustainability Metric Percentage for each
Fiscal Year shall be determined as of December 31 of such fiscal year with
respect to development projects stabilized during the prior Fiscal Year (e.g.
for the 2019 fiscal year, the Sustainability Metric Percentage will be
determined as of December 31, 2019 with respect to development projects
stabilized during the 2018 fiscal year). “2018 Baseline” means the LEED
certified (or other similarly recognized rating systems) stabilized development
projects of the Companies as a percentage of the total number of all development
projects of the Companies stabilized during the 2017 fiscal year calculated as
of December 31, 2018.

 

Fiscal Year

  

Sustainability Metric Percentage

2019    2018 Baseline plus 5 percentage points 2020    2018 Baseline plus 8
percentage points 2021    2018 Baseline plus 10 percentage points 2022    2018
Baseline plus 11 percentage points 2023 and thereafter    2018 Baseline plus 12
percentage points

“Swap Contract” means (a) all rate swap transactions, basis swaps, credit
derivative transactions, forward rate transactions, commodity swaps, commodity
options, forward commodity contracts, equity or equity index swaps or options,
bond or bond price or bond index swaps or options or forward bond or forward
bond price or forward bond index transactions, interest rate options, forward
foreign exchange transactions, cap transactions, floor transactions, collar
transactions, currency swap transactions, cross-currency rate swap transactions,
currency options, spot contracts or any other similar transactions or any
combination of any of the foregoing (including any options to enter into any of
the foregoing), whether or not any such transaction is governed by or subject to
any master agreement, and (b) all transactions of any kind, and the related
confirmations, which are subject to the terms and conditions of, or governed by,
any form of master agreement published by the International Swaps and
Derivatives Association, Inc., any International Foreign Exchange Master
Agreement or any other master agreement (any such master agreement, together
with any related schedules, a “Master Agreement”), including any such
obligations or liabilities under any Master Agreement.

“Swap Termination Value” means, in respect of any one or more Swap Contracts,
after taking into account the effect of any legally enforceable netting
agreement relating to such Swap Contracts, (a) for any date on or after the date
such Swap Contracts have been closed out and termination value(s) determined in
accordance therewith, such termination value(s), and (b) for any date prior to
the date referenced in clause (a), the amount(s) determined as the
mark-to-market value(s) for such Swap Contracts, as determined based upon one or
more mid-market or other readily available quotations provided by any recognized
dealer in such Swap Contracts (which may include a Lender or any Affiliate of a
Lender).

 

42



--------------------------------------------------------------------------------

“Swing Line Borrowings” means, collectively, U.S. Swing Line Borrowings, Euro
Swing Line Borrowings and each Supplemental Swing Line Borrowing.

“Swing Line Lenders” means, collectively, U.S. Swing Line Lenders, Euro Swing
Line Lenders and Supplemental Swing Line Lenders; and “Swing Line Lender” means
any Swing Line Lender.

“Swing Line Loans” means, collectively, the U.S. Swing Line Loans, the Euro
Swing Line Loans and the Supplemental Swing Line Loans; and “Swing Line Loan”
means any of the Swing Line Loans.

“Swing Line Sublimit” means any of the U.S. Swing Line Sublimit, the Euro Swing
Line Sublimit or any Supplemental Swing Line Sublimit.

“TARGET Day” means any day on which the Trans-European Automated Real-time Gross
Settlement Express Transfer (TARGET) payment system (or, if such payment system
ceases to be operative, such other payment system (if any) determined by Global
Administrative Agent to be a suitable replacement) is open for the settlement of
payments in Euro.

“Taxes” means all present or future taxes, levies, imposts, duties, deductions,
withholdings, assessments, fees or other charges imposed by any Governmental
Authority, including any interest, additions to tax or penalties applicable
thereto.

“TIIE” means the Interbank Equilibrium Interest Rate.

“TIIE Rate” means the rate per annum equal to the Interbank Equilibrium Interest
Rate, or a comparable or successor rate that is approved by the applicable
Funding Agent, as published by Banco de Mexico in the Federation’s Official
Gazette (or such other commercially available source providing such quotations
as may be designated by the applicable Funding Agent from time to time) at or
about 2:00 p.m. (Mexico City, Mexico time) with a term equivalent to the
applicable Interest Period. If the TIIE Rate for any Interest Period shall be
less than zero (0), such rate shall be deemed to be zero (0) for such Interest
Period for all purposes of this Agreement.

“TIIE Rate Loan” means a Committed Loan denominated in Pesos that bears interest
based on the TIIE Rate.

“Total Asset Value” means, as of any date for the Companies on a consolidated
basis, the total (without duplication) of the following:

(a) the quotient of (i) the sum of the most recent fiscal quarter’s NOI from
Stabilized Industrial Properties multiplied by four, divided by (ii) the
applicable Capitalization Rate; provided that, notwithstanding the foregoing,
(A) any Investments in Stabilized Industrial Properties acquired from Property
Funds less than 24 months prior to such date of determination shall be included
at 100% of the undepreciated book value of such Property and (B) any other
Investments in Stabilized Industrial Properties acquired less than 12 months
prior to such date of determination shall be included at 100% of the
undepreciated book value of such Property; plus

 

43



--------------------------------------------------------------------------------

(b) for any Transition Property, the greater of (i) the quotient of (a) the most
recent fiscal quarter’s NOI from such Property multiplied by four divided by
(b) the applicable Capitalization Rate or (ii) 100% of the undepreciated book
value of such Property; plus

(c) the amount of all other Investments in Properties under construction,
Non-Industrial Properties, notes receivable backed by real estate and Properties
subject to a ground lease with a Person that is not an Affiliate of Prologis, as
lessee, each on an undepreciated book basis; plus

(d) the book value of raw land; plus

(e) the book value of the Companies’ Investments in Unconsolidated Affiliates;
plus

(f) the product of (A) management fee income of the Companies (prior to
deduction of amortization related to investment management contracts) for the
most recent fiscal quarter multiplied by (B) four, multiplied by (C) eight; plus

(g) the value, if positive, of the Companies’ Swap Contracts, excluding interest
rate contracts entered into to hedge Indebtedness, net of obligations owing by
the Companies under non-excluded Swap Contracts; plus

(h) to the extent not included in clauses (a) through (g) above, (i) restricted
funds that are held in escrow pending the completion of tax-deferred exchange
transactions involving operating Properties, (ii) infrastructure costs related
to projects that a Company is developing on behalf of others, (iii) costs
incurred related to future development projects, including purchase options on
land, (iv) the corporate office buildings of Prologis and its Subsidiaries and
(v) earnest money deposits associated with potential acquisitions; plus

(i) cash and Cash Equivalents; minus

(j) the amount, if any, by which the amount in clause (e) above exceeds 15% of
the sum of clauses (a) through (i) above.

For the avoidance of doubt, with respect to each of clauses (b) through (j)
(other than clause (f)) above, impairments pursuant to GAAP shall be included.

“Total Global Outstandings” means the aggregate Outstanding Amount of all Loans
and all L/C Obligations.

 

44



--------------------------------------------------------------------------------

“Total Tranche Outstandings” means, as applicable, the U.S. Total Outstandings,
the Euro Total Outstandings, the Yen Total Outstandings or any Supplemental
Outstanding Amount.

“Tranche Required Lenders” means, as applicable, the U.S. Required Lenders, the
Euro Required Lenders, the Yen Required Lenders or any Supplemental Required
Lenders.

“Tranches” means, collectively, the U.S. Tranche, the Euro Tranche, the Yen
Tranche and each Supplemental Tranche; and “Tranche” means any of the Tranches.

“Transition Properties” means, as of any date, Industrial Properties that have
been completed but are not Stabilized Industrial Properties.

“Trigger Date” means the earliest to occur of: (a) the date on which the
Obligations have been accelerated in accordance with the terms hereof; (b) the
date that is ten Business Days after the date on which any principal of any Loan
becomes due and payable in accordance with the terms hereof, other than as a
result of an acceleration thereof (but only if the same remains outstanding on
such date); and (c) the date on which an Event of Default described in
Section 12.1.6 occurs; provided that the Trigger Date shall not occur as a
result of such an Event of Default if such Event of Default pertains to a
Borrower other than Prologis and, within ten Business Days of the occurrence of
such Event of Default, Required Lenders notify Prologis that such Event of
Default does not result in the occurrence of the Trigger Date.

“Trigger Event” means occurrence of any of the following events: (a) the
acceleration of the Obligations pursuant to Section 12.2 (unless such
acceleration has been rescinded in accordance with the terms hereof); (b) any
Event of Default under Section 12.1.6 with respect to General Partner or
Prologis; and (c) the occurrence and continuance of any other Event of Default
and receipt by Global Administrative Agent of notice (which has not been
rescinded) from Tranche Required Lenders under any Tranche demanding that all
payments be subject to the sharing arrangements described in Section 6.9.2.

“Trustee” means any Trustee designated as the beneficiary of a U.S. Bond L/C.

“Type” means (a) with respect to a U.S. Committed Loan, its character as a Base
Rate Loan (for a Dollar denominated U.S. Committed Loan), a Eurocurrency Rate
Committed Loan, a CDOR Rate Loan (for a Canadian Dollar denominated U.S.
Committed Loan) or a TIIE Rate Loan (for a Peso denominated U.S. Committed
Loan), (b) with respect to a Euro Committed Loan, its character as a
Eurocurrency Rate Committed Loan or a Substitute Rate Loan, (d) with respect to
a Yen Committed Loan, its character as a Eurocurrency Rate Committed Loan, a
Base Rate Loan (for a Dollar denominated Yen Committed Loan) or an ABR Rate Loan
(for a Yen denominated Yen Committed Loan), and (e) with respect to a Bid Loan,
its character as an Absolute Rate Loan or a Eurocurrency Margin Bid Loan.

“Unconsolidated Affiliate” means any Person in which Prologis directly or
indirectly holds Equity Interests but which is not consolidated under GAAP with
Prologis on the consolidated financial statements of Prologis.

 

45



--------------------------------------------------------------------------------

“Unencumbered Capital Expenditures” means, for any period, the total for such
period of the Capital Expenditures associated with all Unencumbered Properties
(except for Unencumbered Properties where the tenant is responsible for capital
expenditures).

“Unencumbered Debt Service” means, for any period, the total for such period of
all Debt Service in respect of all Unsecured Debt of the Companies.

“Unencumbered Debt Service Coverage Ratio” means, as of the last day of any
fiscal quarter, the ratio of (a) Unencumbered NOI minus Unencumbered Capital
Expenditures to (b) Unencumbered Debt Service, in each case for the four fiscal
quarters ending on the date of determination.

“Unencumbered NOI” means, for any period, the total for such period of (a) the
NOI of all Unencumbered Properties; provided that this clause (a) shall not
include any NOI that is subject to any Lien (other than Permitted Liens); plus
(b) the management fees of the Companies that are not subject to any Lien (other
than Permitted Liens) less related expenses; plus (c) Allowed Unconsolidated
Affiliate Earnings that are not subject to any Lien (other than Permitted
Liens); minus (d) the amount, if any, by which the sum of the amounts of clauses
(b) and (c) above exceeds 40% of the sum of the amounts of clauses (a), (b) and
(c) above.

“Unencumbered Property” means any Property that is (a) owned directly or
indirectly by a Company, (b) not subject to a Lien that secures Indebtedness of
any Person (other than Permitted Liens) and (c) not subject to any negative
pledge that would prohibit any pledge of such asset to Global Administrative
Agent; provided that the provisions of Section 1013 of the Existing Indenture,
and any similar requirement for the grant of an equal and ratable lien in
connection with a pledge of any asset to Global Administrative Agent, shall not
constitute a negative pledge.

“Unfunded Euro Swing Line Amount” has the meaning specified in Section 3.5.3(c).

“Unfunded U.S. Swing Line Amount” has the meaning specified in Section 2.5.3(c).

“United States” and “U.S.” mean the United States of America.

“Unreimbursed Amounts” means, collectively, the U.S. Unreimbursed Amount, the
Euro Unreimbursed Amounts and the Yen Unreimbursed Amounts.

“Unrestricted Cash” means cash and Cash Equivalents that are not subject to any
pledge, lien or control agreement, less (a) $10,000,000, (b) amounts normally
and customarily set aside by Prologis for operating capital and interest
reserves and (c) amounts placed with third parties as deposits or security for
contractual obligations.

“Unsecured Debt” means, for any Person, Indebtedness of such Person that is not
Secured Debt.

“U.S. Absolute Rate Loan” means a U.S. Bid Loan that bears interest at a rate
determined with reference to an Absolute Rate.

 

46



--------------------------------------------------------------------------------

“U.S. Aggregate Commitments” means, at any time, all of the U.S. Commitments of
U.S. Qualified Lenders and U.S. Non-Qualified Lenders; provided that the U.S.
Aggregate Commitments shall not include the Fronting Commitments.

“U.S. Bid Borrowing” means a borrowing consisting of simultaneous U.S. Bid Loans
of the same Type from each of the U.S. Lenders whose offer to make one or more
U.S. Bid Loans as part of such borrowing has been accepted under the auction
bidding procedures described in Section 2.7.

“U.S. Bid Loan” has the meaning specified in Section 2.7.1.

“U.S. Bid Loan Lender” means, in respect of any U.S. Bid Loan, the U.S. Lender
making such U.S. Bid Loan to the applicable U.S. Borrower.

“U.S. Bid Loan Sublimit” means the lesser of (a) $300,000,000 (as such amount
may be increased or decreased pursuant to Section 6.12.3) and (b) the U.S.
Aggregate Commitments. The U.S. Bid Loan Sublimit is part of, and not in
addition to, the U.S. Aggregate Commitments.

“U.S. Bid Request” means a written request for one or more U.S. Bid Loans
substantially in the form of Exhibit J-2 or such other form as may be approved
by U.S. Funding Agent (including any form on an electronic platform or
electronic transmission system as shall be approved by U.S. Funding Agent),
appropriately completed and signed by a Responsible Officer of the applicable
Borrower.

“U.S. Bond L/Cs” means all U.S. Letters of Credit issued by any U.S. L/C Issuer
at the request of a Domestic Borrower under the U.S. Tranche, for the benefit of
any Company, in support of the Bonds issued by any issuer of tax-exempt bonds,
which U.S. Letters of Credit satisfy the conditions set forth in Section 5.13.1,
and renewals or extensions thereof.

“U.S. Borrower” means each Borrower listed under the heading “U.S. Tranche” on
Schedule 2.3(a) and any other Borrower added to the U.S. Tranche pursuant to
Section 6.11.

“U.S. Commitment” means, as to each U.S. Lender, its obligation to (a) make U.S.
Committed Loans to U.S. Borrowers pursuant to Section 2.1, (b) purchase
participations in U.S. Fronting Loans to the extent such U.S. Lender is a U.S.
Non-Qualified Lender, (c) purchase participations in U.S. L/C Obligations and
(d) purchase participations in U.S. Swing Line Loans, in the Dollar Equivalent
aggregate principal amount at any one time outstanding not to exceed the amount
set forth opposite such U.S. Lender’s name on the most recent Schedule 2.1(a),
as prepared by Global Administrative Agent or U.S. Funding Agent (or if the
applicable assignment occurred after such preparation, in the most recent
Assignment and Assumption to which such U.S. Lender is a party), as such amount
may be adjusted from time to time in accordance with this Agreement.

“U.S. Committed Borrowing” means a borrowing consisting of simultaneous U.S.
Committed Loans of the same Type and, in the case of Eurocurrency Rate Loans,
CDOR Rate Loans and TIIE Rate Loans, having the same Interest Period made by
each U.S. Lender (other than the applicable U.S. Non-Qualified Lenders) pursuant
to Section 2.1.

 

47



--------------------------------------------------------------------------------

“U.S. Committed Loan” has the meaning specified in Section 2.1, and shall
include any U.S. Fronting Loans made in connection with a U.S. Committed
Borrowing.

“U.S. Committed Loan Notice” means a notice of (a) a U.S. Committed Borrowing,
(b) a conversion of U.S. Committed Loans denominated in Dollars from one Type of
Dollar-denominated Loans to the other or (c) a continuation of Eurocurrency Rate
Committed Loans, CDOR Rate Loans or TIIE Rate Loans, pursuant to Section 2.3.1,
which shall be substantially in the form of Exhibit A-1 or such other form as
may be approved by U.S. Funding Agent (including any form on an electronic
platform or electronic transmission system as shall be approved by U.S. Funding
Agent), appropriately completed and signed by a Responsible Officer of the
applicable Borrower.

“U.S. Competitive Bid” means a written offer by a U.S. Lender to make one or
more U.S. Bid Loans, substantially in the form of Exhibit K-2 (including any
form on an electronic platform or electronic transmission system as shall be
approved by U.S. Funding Agent), duly completed and signed by such U.S. Lender.

“U.S. Credit Exposure” means, for any U.S. Lender at any time, the aggregate
U.S. Outstanding Amount of all U.S. Committed Loans (other than U.S. Fronting
Loans) of such U.S. Lender plus such U.S. Lender’s Applicable Tranche Percentage
of the U.S. Outstanding Amount of all U.S. L/C Obligations and all U.S. Swing
Line Loans plus, as to any U.S. Non-Qualified Lenders, the U.S. Outstanding
Amount of such U.S. Lender’s participation in all applicable U.S. Fronting
Loans.

“U.S. Credit Extension” means each of the following: (a) a U.S. Committed
Borrowing, (b) U.S. Swing Line Borrowing and (c) a U.S. L/C Credit Extension.

“U.S. Eurocurrency Margin Bid Loan” means a U.S. Bid Loan that bears interest at
a rate based upon the Eurocurrency Rate.

“U.S. Existing Letters of Credit” means the letters of credit outstanding on the
date hereof and described on Schedule 2.4(a).

“U.S. Fronting Loan” has the meaning specified in Section 2.2.1.

“U.S. Funding Agent” means Bank of America, in its capacity as U.S. funding
agent under the Loan Documents, or any successor thereof.

“U.S. Funding Agent’s Office” means, with respect to the U.S. Tranche, U.S.
Funding Agent’s Office address and, as appropriate, account as set forth on
Schedule 14.2 with respect to the U.S. Tranche, or (subject to Section 14.2.5)
such other address or account with respect to the U.S. Tranche as U.S. Funding
Agent may from time to time notify to Prologis, Global Administrative Agent, the
other Funding Agents and U.S. Lenders.

“U.S. L/C Borrowing” means an extension of credit resulting from a drawing under
any U.S. Letter of Credit which has not been reimbursed on the date when made or
refinanced as a U.S. Committed Borrowing. All U.S. L/C Borrowings shall be
denominated in Dollars.

 

48



--------------------------------------------------------------------------------

“U.S. L/C Credit Extension” means, with respect to any U.S. Letter of Credit,
the issuance thereof, the extension of the expiry date thereof or the increase
of the amount thereof.

“U.S. L/C Issuers” means (a) Bank of America, in its individual capacity as a
bank issuing U.S. Letters of Credit hereunder, (b) JPMorgan, in its individual
capacity as a bank issuing U.S. Letters of Credit hereunder, and (c) any other
U.S. Lender, in its individual capacity, approved by Global Administrative Agent
and U.S. Funding Agent, that agrees to issue U.S. Letters of Credit hereunder,
including each issuer of a U.S. Existing Letter of Credit; and “U.S. L/C Issuer”
means any one of the U.S. L/C Issuers.

“U.S. L/C Obligations” means, as of any date of determination, the aggregate
amount available to be drawn under all outstanding U.S. Letters of Credit
(including any reinstatement of or increase in the face amount thereof which may
be reflected pursuant to the terms of any U.S. Bond L/C) plus the aggregate of
all U.S. Unreimbursed Amounts, including all U.S. L/C Borrowings (including all
U.S. L/C Borrowings and unpaid reimbursement obligations under any U.S. Bond
L/C).

“U.S. Lender” means each Lender listed on Schedule 2.1(a) and any Person that
becomes a U.S. Lender pursuant to Section 6.13, in each case including such
Person’s successors and permitted assigns.

“U.S. Letter of Credit” means any standby letter of credit issued under the U.S.
Tranche (including the U.S. Existing Letters of Credit). U.S. Letters of Credit
may only be issued in Dollars and Canadian Dollars.

“U.S. Letter of Credit Sublimit” means an amount equal to the lesser of (a)
$50,000,000 and (b) the U.S. Aggregate Commitments. The U.S. Letter of Credit
Sublimit is part of, and not in addition to, the U.S. Commitments.

“U.S. Loan” means an extension of credit by a Lender to a Borrower under Article
II in the form of a U.S. Committed Loan, a U.S. Swing Line Loan or a U.S. Bid
Loan.

“U.S. Non-Qualified Lender” means a U.S. Lender that is not a U.S. Qualified
Lender.

“U.S. Outstanding Amount” means: (a) with respect to U.S. Committed Loans (other
than U.S. Fronting Loans), the aggregate outstanding Dollar Equivalent principal
amount thereof after giving effect to any borrowings and repayments of U.S.
Committed Loans; (b) with respect to U.S. Fronting Loans, the aggregate
outstanding Dollar Equivalent principal amount thereof after giving effect to
any borrowings and repayments of U.S. Fronting Loans; (c) with respect to U.S.
Swing Line Loans, the aggregate outstanding Dollar Equivalent principal amount
thereof after giving effect to any borrowings and repayments of U.S. Swing Line
Loans; (d) with respect to U.S. Bid Loans, the aggregate outstanding principal
amount thereof after giving effect to any borrowings and repayments of U.S. Bid
Loans; and (e) with respect to any U.S. L/C Obligations, the aggregate
outstanding Dollar Equivalent principal amount thereof after giving effect to
any U.S. L/C Credit Extension occurring on such date and any other change in the
outstanding amount of the U.S. L/C Obligations on such date, including as a
result of any reimbursement by any U.S. Borrower of U.S. Unreimbursed Amounts.

 

49



--------------------------------------------------------------------------------

“U.S. Qualified Lender” means, as of any date of determination, a U.S. Lender
that (a) has committed hereunder to make U.S. Committed Loans in the applicable
currency requested by a U.S. Borrower to be funded under the U.S. Tranche,
(b) is capable of making the requested U.S. Committed Loans to the Foreign
Borrower requesting such U.S. Committed Loan without the imposition of any
withholding taxes and (c) to the extent the U.S. Borrower requesting U.S.
Committed Loans is a Japan Borrower, is not a Non-Qualified Japan Lender.

“U.S. Required Lenders” means, as of any date of determination, U.S. Lenders
having more than 50% of the U.S. Aggregate Commitments or, if the U.S. Aggregate
Commitments have terminated, U.S. Lenders holding in the aggregate more than 50%
of the U.S. Total Outstandings (with the aggregate amount of each U.S. Lender’s
risk participation and funded participation in U.S. L/C Obligations, U.S.
Fronting Loans and U.S. Swing Line Loans being deemed “held” by such U.S. Lender
for purposes of this definition); provided that the U.S. Commitment of, and the
portion of the U.S. Total Outstandings held or deemed held by, any Defaulting
Lender shall be excluded for purposes of making a determination of U.S. Required
Lenders.

“U.S. Swing Line” means the U.S. revolving credit facility made available by the
U.S. Swing Line Lenders pursuant to Section 2.5.

“U.S. Swing Line Borrowing” means a borrowing of a U.S. Swing Line Loan pursuant
to Section 2.5.

“U.S. Swing Line Lender” means Bank of America and/or JPMorgan, in each case in
its capacity as a provider of U.S. Swing Line Loans, or any successor in such
capacity.

“U.S. Swing Line Loan” has the meaning specified in Section 2.5.1.

“U.S. Swing Line Loan Notice” means a notice of a U.S. Swing Line Borrowing
pursuant to Section 2.5.2, which shall be substantially in the form of Exhibit
B-1 or such other form as may be approved by U.S. Funding Agent (including any
form on an electronic platform or electronic transmission system as shall be
approved by U.S. Funding Agent), appropriately completed and signed by a
Responsible Officer of the applicable Borrower.

“U.S. Swing Line Sublimit” means an amount equal to the lesser of (a)
$150,000,000 and (b) the U.S. Aggregate Commitments. The U.S. Swing Line
Sublimit is part of, and not in addition to, the U.S. Aggregate Commitments.

“U.S. Total Outstandings” means the aggregate U.S. Outstanding Amount of all
U.S. Committed Loans (including all U.S. Fronting Loans), all U.S. Swing Line
Loans, all U.S. Bid Loans and all U.S. L/C Obligations.

“U.S. Tranche” means the U.S. credit facility described in Article II hereof.

“U.S. Unreimbursed Amount” means any unreimbursed amounts under Section 5.3 with
respect to a U.S. Letter of Credit.

“Wholly-owned” when used in connection with any Consolidated Subsidiary of any
Person shall mean a Consolidated Subsidiary of which all of the issued and
outstanding shares of Equity Interests shall be owned by such Person or one or
more of its Wholly-owned Consolidated Subsidiaries.

 

50



--------------------------------------------------------------------------------

“Write-Down and Conversion Powers” means, with respect to any EEA Resolution
Authority, the write-down and conversion powers of such EEA Resolution Authority
from time to time under the Bail-In Legislation for the applicable EEA Member
Country, which write-down and conversion powers are described in the EU Bail-In
Legislation Schedule.

“Yen” and “¥” mean the lawful currency of Japan.

“Yen Aggregate Commitments” means, at any time, all of the Yen Commitments of
Yen Qualified Lenders and Yen Non-Qualified Lenders, provided that the Yen
Aggregate Commitments shall not include the Fronting Commitments.

“Yen Borrower” means each Borrower listed under the heading “Yen Tranche” on
Schedule 2.3(c) and any other Borrower added to the Yen Tranche pursuant to
Section 6.11.

“Yen Commitment” means, as to each Yen Lender, its obligation to (a) make Yen
Committed Loans to Yen Borrowers pursuant to Section 4.1, (b) purchase
participations in Yen Fronting Loans to the extent such Yen Lender is a Yen
Non-Qualified Lender and (c) purchase participations in Yen L/C Obligations, in
the Yen Equivalent aggregate principal amount at any one time outstanding not to
exceed the amount set forth opposite such Yen Lender’s name on the most recent
Schedule 2.1(c), prepared by Global Administrative Agent or Yen Funding Agent
(or if the applicable assignment occurred after such preparation, in the most
recent Assignment and Assumption to which such Yen Lender is a party), as such
amount may be adjusted from time to time in accordance with this Agreement.

“Yen Committed Borrowing” means a borrowing consisting of simultaneous Yen
Committed Loans of the same Type and, in the case of Eurocurrency Rate Loans,
having the same Interest Period made by each Yen Lender (other than the
applicable Yen Non-Qualified Lenders) pursuant to Section 4.1.

“Yen Committed Loan” has the meaning specified in Section 4.1, and shall include
any Yen Fronting Loans made in connection with a Yen Committed Borrowing.

“Yen Committed Loan Notice” means a notice of (a) a Yen Committed Borrowing,
(b) a conversion of Yen Committed Loans from one Type to the other or (c) a
continuation of Eurocurrency Rate Committed Loans, pursuant to Section 4.3.1,
which shall be substantially in the form of Exhibit A-3 or such other form as
may be approved by Yen Funding Agent (including any form on an electronic
platform or electronic transmission system as shall be approved by Yen Funding
Agent), appropriately completed and signed by a Responsible Officer of the
applicable Borrower.

“Yen Credit Exposure” means, for any Yen Lender at any time, the aggregate Yen
Outstanding Amount of all Yen Committed Loans (other than Yen Fronting Loans) of
such Yen Lender plus such Yen Lender’s Applicable Tranche Percentage of the Yen
Outstanding Amount of all Yen L/C Obligations plus, as to any Yen Non-Qualified
Lenders, the Yen Outstanding Amount of such Yen Lender’s participation in all
applicable Yen Fronting Loans.

 

51



--------------------------------------------------------------------------------

“Yen Credit Extension” means each of the following: (a) a Yen Committed
Borrowing, and (b) a Yen L/C Credit Extension.

“Yen Equivalent” means, at any time, (a) with respect to any amount denominated
in Yen, such amount, and (b) with respect to any amount denominated in any
Alternative Currency under the Yen Tranche, the equivalent amount thereof in Yen
as determined by Yen Funding Agent or the applicable Yen L/C Issuer, as the case
may be, at such time on the basis of the Spot Rate (as of the most recent
Revaluation Date) for the purchase of Yen with such Alternative Currency.

“Yen Existing Letters of Credit” means the letters of credit outstanding on the
date hereof and described on Schedule 2.4(c).

“Yen Fronting Loan” has the meaning specified in Section 4.2.1.

“Yen Funding Agent” means SMBC, in its capacity as Yen funding agent under the
Loan Documents, or any successor in such capacity.

“Yen Funding Agent’s Office” means, with respect to the Yen Tranche, Yen Funding
Agent’s Office address and, as appropriate, account as set forth on Schedule
14.2 with respect to the Yen Tranche, or (subject to Section 14.2.5) such other
address or account with respect to the Yen Tranche as Yen Funding Agent may from
time to time notify to Prologis, Global Administrative Agent, the other Funding
Agents and Yen Lenders.

“Yen L/C Borrowing” means an extension of credit resulting from a drawing under
any Yen Letter of Credit which has not been reimbursed on the date when made or
refinanced as a Yen Committed Borrowing. All Yen L/C Borrowings shall be
denominated in Yen.

“Yen L/C Credit Extension” means, with respect to any Yen Letter of Credit, the
issuance thereof, the extension of the expiry date thereof or the increase of
the amount thereof.

“Yen L/C Issuers” means SMBC, in its individual capacity as a bank issuing
Letters of Credit hereunder, and any other Yen Lender, in its individual
capacity, approved by Global Administrative Agent and Yen Funding Agent, that
agrees to issue Yen Letters of Credit hereunder, including each issuer of a Yen
Existing Letter of Credit; and “Yen L/C Issuer” means any one of Yen L/C
Issuers.

“Yen L/C Obligations” means, as at any date of determination, the aggregate
amount available to be drawn under all outstanding Yen Letters of Credit plus
the aggregate of all Yen Unreimbursed Amounts, including all Yen L/C Borrowings.

“Yen Lender” means each Lender listed on Schedule 2.1(c) and any Person that
becomes a Yen Lender pursuant to Section 6.13, in each case including such
Person’s successors and permitted assigns; provided that such Person and its
permitted successors or assigns in each case is a Qualified Institutional
Investor who does not come under the definition of “money lender” under
paragraph 2 of article 2 of Money Lending Business Act (Kashikin Gyo Hou, Act
No. 32 of 1983, as amended).

 

52



--------------------------------------------------------------------------------

“Yen Letter of Credit” means any standby letter of credit issued under the Yen
Tranche (including the Yen Existing Letters of Credit). Yen Letters of Credit
may only be issued in Yen.

“Yen Letter of Credit Sublimit” means an amount equal to the lesser of
(a) ¥2,150,000,000 and (b) the Yen Aggregate Commitments. The Yen Letter of
Credit Sublimit is part of, and not in addition to, the Yen Aggregate
Commitments.

“Yen Non-Qualified Lender” means a Yen Lender that is not a Yen Qualified
Lender.

“Yen Outstanding Amount” means: (a) with respect to Yen Committed Loans (other
than Yen Fronting Loans), the aggregate outstanding Yen Equivalent principal
amount thereof after giving effect to any borrowings and repayments of Yen
Committed Loans; (b) with respect to Yen Fronting Loans, the aggregate
outstanding Yen Equivalent principal amount thereof after giving effect to any
borrowings and repayments of Yen Fronting Loans; and (c) with respect to any Yen
L/C Obligations, the aggregate outstanding Yen Equivalent principal amount
thereof after giving effect to any Yen L/C Credit Extension occurring on such
date and any other change in the outstanding amount of the Yen L/C Obligations
on such date, including as a result of any reimbursement by any Yen Borrower of
Yen Unreimbursed Amounts.

“Yen Qualified Lender” means, as of any date of determination, a Yen Lender that
(a) has committed hereunder to make Yen Committed Loans in the applicable
currency requested by a Yen Borrower to be funded under the Yen Tranche, (b) is
capable of making the requested Yen Committed Loans to the applicable Foreign
Borrower requesting such Yen Committed Loan without the imposition of any
withholding taxes, (c) has not provided written notice to Global Administrative
Agent and Yen Funding Agent that it cannot make Yen Committed Loans that are ABR
Rate Loans; provided that if a Lender fails to constitute a Yen Qualified Lender
solely because it fails to meet clause (c), such Lender shall be considered a
Yen Qualified Lender for all purposes other than a request for a Yen Committed
Borrowing consisting of ABR Rate Loans, and (d) to the extent the Yen Borrower
requesting Yen Committed Loans is a Japan Borrower, is not a Non-Qualified Japan
Lender.

“Yen Required Lenders” means, as of any date of determination, Yen Lenders
having more than 50% of the Yen Aggregate Commitments or, if the Yen Aggregate
Commitments have terminated, Yen Lenders holding in the aggregate more than 50%
of the Yen Total Outstandings (with the aggregate amount of each Yen Lender’s
risk participation and funded participation in Yen L/C Obligations and Yen
Fronting Loans being deemed “held” by such Yen Lender for purposes of this
definition); provided that the Yen Commitment of, and the portion of the Yen
Total Outstandings held or deemed held by, any Defaulting Lender shall be
excluded for purposes of making a determination of Yen Required Lenders.

“Yen Total Outstandings” means the aggregate Yen Outstanding Amount of all Yen
Committed Loans (including all Yen Fronting Loans) and all Yen L/C Obligations.

“Yen Tranche” means the Yen credit facility as described in Article IV hereof.

“Yen Unreimbursed Amount” means any unreimbursed amounts under Section 5.3 with
respect to a Yen Letter of Credit.

 

53



--------------------------------------------------------------------------------

Section 1.2 Other Interpretive Provisions. With reference to this Agreement and
each other Loan Document, unless otherwise specified herein or in such other
Loan Document:

(a) The definitions of terms herein shall apply equally to the singular and
plural forms of the terms defined. Whenever the context may require, any pronoun
shall include the corresponding masculine, feminine and neuter forms. The words
“include,” “includes” and “including” shall be deemed to be followed by the
phrase “without limitation.” The word “will” shall be construed to have the same
meaning and effect as the word “shall.” Unless the context requires otherwise,
(i) any definition of or reference to any agreement, instrument or other
document (including any Organization Document) shall be construed as referring
to such agreement, instrument or other document as from time to time amended,
supplemented or otherwise modified (subject to any restrictions on such
amendments, supplements or modifications set forth herein or in any other Loan
Document), (ii) any reference herein to any Person shall be construed to include
such Person’s successors and assigns, (iii) the words “herein,” “hereof” and
“hereunder,” and words of similar import when used in any Loan Document, shall
be construed to refer to such Loan Document in its entirety and not to any
particular provision thereof, (iv) all references in a Loan Document to
Articles, Sections, Exhibits and Schedules shall be construed to refer to
Articles and Sections of, and Exhibits and Schedules to, the Loan Document in
which such references appear, (v) any reference to any law shall include all
statutory and regulatory provisions consolidating, amending, replacing or
interpreting such law and any reference to any law or regulation shall, unless
otherwise specified, refer to such law or regulation as amended, modified or
supplemented from time to time, and (vi) the words “asset” and “property” shall
be construed to have the same meaning and effect and to refer to all tangible
and intangible assets and properties, including cash, securities, accounts and
contract rights.

(b) In the computation of periods of time from a specified date to a later
specified date, the word “from” means “from and including;” the words “to” and
“until” each mean “to but excluding;” and the word “through” means “to and
including.”

(c) Section headings herein and in the other Loan Documents are included for
convenience of reference only and shall not affect the interpretation of this
Agreement or any other Loan Document.

Section 1.3 Accounting Terms.

Section 1.3.1 Generally. All accounting and financial terms not specifically or
completely defined herein shall be construed in conformity with, and all
financial data (including financial ratios and other financial calculations)
required to be submitted pursuant to this Agreement shall be prepared in
conformity with, GAAP applied on a consistent basis, as in effect from time to
time, applied in a manner consistent with that used in preparing the Audited
Financial Statements, except as otherwise specifically prescribed herein.

Section 1.3.2 Changes in GAAP. If at any time any change in GAAP would affect
the computation of any financial ratio or requirement set forth in any Loan
Document, and either Prologis or the Required Lenders shall so request, Global
Administrative Agent, Lenders and Prologis shall negotiate in good faith to
amend such ratio or requirement to preserve the original intent thereof in light
of such change in GAAP (subject to the approval of the Required Lenders);

 

54



--------------------------------------------------------------------------------

provided that, until so amended, (a) such ratio or requirement shall continue to
be computed in accordance with GAAP prior to such change therein and
(b) Prologis shall provide to Global Administrative Agent and each Lender
financial statements and other documents required under this Agreement or as
reasonably requested hereunder setting forth a reconciliation between
calculations of such ratio or requirement made before and after giving effect to
such change in GAAP. Notwithstanding any other provision contained in the Loan
Documents, the definitions set forth in the Loan Documents and any financial
covenants or other financial calculations set forth in the Loan Documents shall
be computed to exclude any change to lease accounting rules from those in effect
pursuant to Financial Accounting Standards Board Accounting Standards
Codification 840 (Leases) and other related lease accounting guidance as in
effect as of the date of the Audited Financial Statements.

Section 1.3.3 Consolidation of Variable Interest Entities. All references herein
to consolidated financial statements of the Companies or to the determination of
any amount for the Companies on a consolidated basis or any similar reference
shall, in each case, be deemed to include each variable interest entity that
Prologis is required to consolidate pursuant to FASB Interpretation No. 46 –
Consolidation of Variable Interest Entities: an interpretation of ARB No. 51
(January 2003) as if such variable interest entity were a Consolidated
Subsidiary as defined herein.

Section 1.3.4 Property Funds. Notwithstanding the foregoing, in the event of a
change in GAAP resulting in Property Funds being treated as Consolidated
Subsidiaries under GAAP, such Property Funds shall continue to be considered
Unconsolidated Affiliates.

Section 1.4 Exchange Rates; Currency Equivalents.

(a) Global Administrative Agent, the applicable Funding Agent or the applicable
L/C Issuer, as applicable, shall determine the Spot Rates as of each Revaluation
Date to be used for calculating the Dollar Equivalent amount, the Euro
Equivalent amount and the Yen Equivalent amount of Credit Extensions and any
Credit Extensions denominated in the Alternative Currency of each applicable
Tranche. Such Spot Rates shall become effective as of such Revaluation Date and
shall be the Spot Rates employed in converting any amounts between the
applicable currencies until the next Revaluation Date.

(b) Wherever in this Agreement in connection with a Committed Borrowing,
conversion, continuation or prepayment of a Eurocurrency Rate Loan, a CDOR Rate
Loan, a TIIE Rate Loan, or the issuance, amendment or extension of a Letter of
Credit, or a Swing Line Loan, an amount (such as a required minimum or multiple
amount) is expressed in a Primary Currency of the applicable Tranche, but such
Committed Borrowing, Eurocurrency Rate Loan, CDOR Rate Loan, TIIE Rate Loan,
Letter of Credit or Swing Line Loan is denominated in an Alternative Currency,
such amount shall be the relevant Foreign Currency Equivalent of such Primary
Currency amount (rounded to the nearest unit of such Foreign Currency, with
0.0001 of a unit being rounded upward), as determined by the applicable Funding
Agent on the applicable Revaluation Date under and in accordance with the
provisions of this Agreement.

 

55



--------------------------------------------------------------------------------

Section 1.5 Change of Currency.

(a) Each obligation of Borrowers to make a payment denominated in the national
currency unit of any member state of the European Union that adopts the Euro as
its lawful currency after the date hereof shall be redenominated into Euro at
the time of such adoption (in accordance with the EMU Legislation). If, in
relation to the currency of any such member state, the basis of accrual of
interest expressed in this Agreement in respect of that currency shall be
inconsistent with any convention or practice in the London interbank market for
the basis of accrual of interest in respect of the Euro, such expressed basis
shall be replaced by such convention or practice with effect from the date on
which such member state adopts the Euro as its lawful currency; provided that if
any Committed Borrowing in the currency of such member state is outstanding
immediately prior to such date, such replacement shall take effect, with respect
to such Committed Borrowing, at the end of the then current Interest Period.

(b) Each provision of this Agreement shall be subject to such reasonable changes
of construction as Global Administrative Agent (in consultation with any other
relevant Agent and, to the extent a Default does not exist, Prologis) may from
time to time specify to be appropriate to reflect the adoption of the Euro by
any member state of the European Union and any relevant market conventions or
practices relating to the Euro.

(c) Each provision of this Agreement also shall be subject to such reasonable
changes of construction as Global Administrative Agent (in consultation with any
other relevant Agent and, to the extent a Default does not exist, Prologis) may
from time to time specify to be appropriate to reflect a change in currency of
any other country and any relevant market conventions or practices relating to
such change in currency.

Section 1.6 Times of Day. Unless otherwise specified, all references herein to
times of day shall be references to United States Central time (daylight or
standard, as applicable).

Section 1.7 Determination of Letter of Credit Amounts and Whether a Letter of
Credit is Outstanding.

(a) Unless otherwise specified herein, the amount of a Letter of Credit at any
time shall be deemed to be the Dollar Equivalent for the U.S. Tranche of the
stated amount of such U.S. Letter of Credit in effect at such time; the Euro
Equivalent for the Euro Tranche of the stated amount of such Euro Letter of
Credit in effect at such time; and the Yen Equivalent for the Yen Tranche of the
stated amount of such Yen Letter of Credit in effect at such time; provided that
with respect to any Letter of Credit that, by its terms or the terms of any
Issuer Document related thereto, provides for one or more automatic increases in
the stated amount thereof, the amount of such Letter of Credit shall be deemed
to be the Dollar Equivalent for the U.S. Tranche, the Euro Equivalent for the
Euro Tranche and the Yen Equivalent for the Yen Tranche of the maximum stated
amount of such Letter of Credit after giving effect to all such increases,
whether or not such maximum stated amount is in effect at such time.

(b) For all purposes of this Agreement, if on any date of determination a Letter
of Credit has expired by its terms but any amount may still be drawn thereunder
by reason of the operation of Rule 3.14 of the ISP, such Letter of Credit shall
be deemed to be “outstanding” in the amount so remaining available to be drawn.

 

56



--------------------------------------------------------------------------------

ARTICLE II

U.S. COMMITMENTS AND U.S. CREDIT EXTENSIONS

Section 2.1 U.S. Committed Loans. Subject to the terms and conditions set forth
herein, each U.S. Lender severally agrees to make loans (each such loan, a “U.S.
Committed Loan”) to each U.S. Borrower in Dollars or in one or more Alternative
Currencies of the U.S. Tranche, subject to Section 2.2, from time to time, on
any Business Day during the Availability Period, under the U.S. Tranche, in an
aggregate amount not to exceed at any time outstanding the amount of such U.S.
Lender’s U.S. Commitment; provided that after giving effect to any U.S.
Committed Borrowing, (a) the U.S. Total Outstandings shall not exceed the U.S.
Aggregate Commitments and (b) the U.S. Credit Exposure of any U.S. Lender shall
not exceed such U.S. Lender’s U.S. Commitment. Within the limits of each U.S.
Lender’s U.S. Commitment, U.S. Borrowers may borrow under this Section 2.1,
prepay under Section 2.6 and reborrow under this Section 2.1. U.S. Committed
Loans denominated in Dollars may be Base Rate Loans or Eurocurrency Rate Loans,
U.S. Committed Loans denominated in Canadian Dollars may be CDOR Rate Loans,
U.S. Committed Loans denominated in Pesos may be TIIE Rate Loans, and U.S.
Committed Loans denominated in any other Alternative Currency may be
Eurocurrency Rate Loans, as further provided herein. U.S. Committed Loans
denominated in Pesos may only be requested by a Domestic Borrower under the U.S.
Tranche.

Section 2.2 U.S. Fronting Loans.

Section 2.2.1 U.S. Fronting Loans. Subject to the terms and conditions set forth
in this Section 2.2, upon a request for a U.S. Committed Borrowing in an
Alternative Currency or to a Foreign Borrower in compliance with Section 2.1,
each Fronting Lender agrees, subject to the limitations set forth below, to fund
its Fronting Portion of such U.S. Committed Borrowing in the requested currency
with respect to such U.S. Committed Borrowing and in the amount of each U.S.
Non-Qualified Lender’s Applicable Tranche Percentage for such U.S. Committed
Borrowing (each a “U.S. Fronting Loan”), notwithstanding the fact that, after
giving effect to such funding, all U.S. Fronting Loans of such Fronting Lender,
when aggregated with the U.S. Credit Exposure of such Fronting Lender, may
exceed the amount of such Fronting Lender’s U.S. Commitment; provided that
(a) after giving effect to any U.S. Fronting Loan, the aggregate Dollar
Equivalent amount of all Fronting Loans funded by such Fronting Lender shall not
exceed the Fronting Commitment of such Fronting Lender, and (b) such Fronting
Lender shall not be a U.S. Non-Qualified Lender for purposes of such U.S.
Committed Borrowing. Immediately upon the making of a U.S. Fronting Loan, the
applicable U.S. Non-Qualified Lender shall be deemed to, and hereby irrevocably
and unconditionally agrees to, purchase from such Fronting Lender a risk
participation in 100% of such U.S. Fronting Loan. The obligation of each U.S.
Non-Qualified Lender to make U.S. Committed Loans in an Alternative Currency or
to a Foreign Borrower under Section 2.1 shall be satisfied by its purchase of a
risk participation in the applicable U.S. Fronting Loan; it being understood
that no U.S. Non-Qualified Lender shall be responsible for, or be deemed to be a
Defaulting Lender or otherwise in breach of this Agreement as a result of, the
failure by a Fronting Lender to make a Fronting Loan in which such U.S.
Non-Qualified Lender is to purchase a risk participation. Notwithstanding any
other provision herein, no more than five Credit Extensions that utilize U.S.
Fronting Loans shall be made during any calendar month.

 

57



--------------------------------------------------------------------------------

Section 2.2.2 Election of Fronting Lenders. (a) (a) Upon a request for a U.S.
Committed Borrowing in accordance with Section 2.3 in an Alternative Currency or
to a Foreign Borrower with respect to which there are U.S. Non-Qualified
Lenders, there shall be a Fronting Lender Election. If, based on the limitations
set forth in the proviso to the first sentence of Section 2.2.1 or the last two
sentences of Section 2.2.2(b) (the “U.S. Fronting Limitations”), the Fronting
Commitments are not sufficient to fund all of the requested U.S. Fronting Loans
in such Alternative Currency or to such Foreign Borrower, then the applicable
U.S. Borrower shall, within one Business Day after notice by U.S. Funding Agent
of such insufficiency, decrease the amount of the requested U.S. Committed
Borrowing to the amount that would result in utilization of the maximum
available Fronting Commitments, subject to the U.S. Fronting Limitations and, if
applicable, after giving effect to the following sentence. If one or more U.S.
Lenders are U.S. Non-Qualified Lenders solely because such U.S. Lenders are not
capable of making requested U.S. Committed Loans to a Foreign Borrower without
the imposition of withholding taxes (each a “U.S. Specified Lender”), such
Borrower may, within one Business Day after notice by U.S. Funding Agent of the
insufficiency, notify U.S. Funding Agent that it will accept responsibility for
such withholding taxes with respect to such U.S. Committed Borrowing, in which
case (i) U.S. Funding Agent and the Fronting Lenders shall allocate the
available Fronting Commitments (A) first, to cover any portion of such Borrowing
that will not be funded by a U.S. Lender because it is a Non-Qualified Lender
for a reason other than potential withholding taxes and (B) then, to cover the
remaining amount of such Borrowing, in each case up to the maximum available
Fronting Commitments, subject to the U.S. Fronting Limitations, (ii) the
participations in any Fronting Loans made pursuant to clause (i)(B) above shall
be allocated among the U.S. Specified Lenders pro rata according to their
respective U.S. Commitments, (iii) each U.S. Specified Lender shall fund its pro
rata share of such Borrowing to the extent not funded by the Fronting Lenders
and (iv) such Borrower shall pay or reimburse each U.S. Specified Lender for any
withholding tax arising from such Borrowing in accordance with Section 7.1.

(b) Each Non-Qualified Japan Lender with respect to the U.S. Tranche
(i) represents and warrants to each applicable Fronting Lender that (A) the
purchase of a risk participation in such Fronting Loan by such Non-Qualified
Japan Lender and (B) the funding of such risk participation in such Fronting
Loan by such Non-Qualified Japan Lender will not violate any applicable Law
(including any Law of Japan), and (ii) agrees to indemnify such Fronting Lender
for all losses, claims, damages, liabilities and related expenses (including the
reasonable fees, charges and disbursements of any counsel for such Fronting
Lender) incurred by such Fronting Lender or asserted against such Fronting
Lender arising from any Fronting Loan made by such Fronting Lender pursuant to
Section 2.2.1. Without limiting the foregoing, no Fronting Lender shall be
obligated to make any Fronting Loan pursuant to Section 2.2.1 if such Fronting
Lender determines that any representation or warranty of the applicable
Non-Qualified Japan Lender in clause (i) of the preceding sentence is not
accurate. Notwithstanding the foregoing provisions of this Section 2.2.2(b), no
Fronting Lender shall make a Fronting Loan in which a Non-Qualified Japan Lender
would be required to purchase a risk participation if such Non-Qualified Japan
Lender has notified such Fronting Lender at least two Business Days prior to the
proposed date of borrowing (with copies to U.S. Funding Agent and Prologis)
that, as a result of a Change in Law, such Lender cannot make the representation
and warranty set forth in the first sentence of this Section 2.2.2(b).

 

58



--------------------------------------------------------------------------------

Section 2.2.3 Refinancing of the U.S. Fronting Loans.

(a) (i) On the Trigger Date, the outstanding principal amount of U.S. Committed
Loans denominated in an Alternative Currency (other than an Alternative Currency
denominated in Euro, Sterling, Yen, or Canadian Dollars) shall be converted to
Dollars at the Dollar Equivalent thereof based on the Spot Rate as of the
Trigger Date, but only if any portion of such U.S. Committed Loans is funded
with a U.S. Fronting Loan. Once converted to Dollars pursuant to the foregoing
sentence, such U.S. Committed Loans shall be denominated in Dollars for all
purposes of this Agreement. After giving effect to such conversion, on the
Trigger Date or as soon as practicable thereafter, U.S. Funding Agent shall
notify each U.S. Non-Qualified Lender of its obligation to fund its
participation in each applicable U.S. Fronting Loan. Each applicable U.S.
Non-Qualified Lender shall make the amount of its participation in each
applicable U.S. Fronting Loan specified in such notice available to U.S. Funding
Agent in Same Day Funds for the account of the applicable Fronting Lender at
U.S. Funding Agent’s Office for payments in the same currency as the applicable
U.S. Fronting Loan (after giving effect to the conversion described above in
this clause (i)) not later than 1:00 p.m. on the Business Day specified in such
notice. The applicable Borrower shall indemnify each applicable Agent and Lender
for any loss, cost or expense incurred by such Agent or Lender in connection
with any conversion of U.S. Committed Loans pursuant to this clause (i),
together with any amounts owed pursuant to Section 7.5.

(ii) To the extent that a U.S. Non-Qualified Lender that has a risk
participation in a U.S. Fronting Loan assigns all or part of its interest in
such risk participation under Section 14.6 to a U.S. Qualified Lender for
purposes of such U.S. Fronting Loan, then such U.S. Qualified Lender shall make
the amount of its assigned participation in such U.S. Fronting Loan available to
U.S. Funding Agent in Same Day Funds for the account of the applicable Fronting
Lender at U.S. Funding Agent’s Office for payments in the same currency as the
applicable U.S. Fronting Loan not later than 1:00 p.m. on the third Business Day
following the effective date of the assignment.

(b) If any applicable U.S. Lender fails to make available to any Fronting Lender
any amount required to be paid by such U.S. Lender pursuant to the foregoing
provisions of this Section 2.2.3 by the time specified in Section 2.2.3(a), such
Fronting Lender shall be entitled to recover from such U.S. Lender (acting
through U.S. Funding Agent), on demand, such amount in the same currency as the
applicable U.S. Fronting Loan with interest thereon for the period from the date
such payment is required to the date on which such payment is immediately
available to such Fronting Lender at a rate per annum equal to the applicable
Overnight Rate from time to time in effect. A certificate of a Fronting Lender
submitted to any applicable U.S. Lender (through U.S. Funding Agent) with
respect to any amount owing under this clause (b) shall be conclusive absent
manifest error.

(c) Each applicable U.S. Lender’s obligation to purchase and fund risk
participations in U.S. Fronting Loans pursuant to this Section 2.2.3 shall be
absolute and unconditional and shall not be affected by any circumstance,
including (i) any setoff, counterclaim, recoupment, defense or other right which
such U.S. Lender may have against the applicable Fronting Lender, any U.S.
Borrower or any other Person for any reason whatsoever, (ii) the occurrence or
continuance of a Default or (iii) any other occurrence, event or condition,
whether or not similar to any of the foregoing. No such funding of risk
participations shall relieve or otherwise impair the obligation of any U.S.
Borrower to repay any Fronting Lender, together with interest as provided
herein.

 

59



--------------------------------------------------------------------------------

(d) At any time after any U.S. Lender has purchased and funded a risk
participation in a U.S. Fronting Loan, if the applicable Fronting Lender
receives any payment on account of such U.S. Fronting Loan, such Fronting Lender
will distribute to such U.S. Lender such payment (appropriately adjusted, in the
case of interest payments, to reflect the period of time during which such U.S.
Lender’s participation was funded) in the same funds and currency as those
received by such Fronting Lender.

(e) If any payment received by any Fronting Lender (and paid to a U.S. Lender)
in respect of principal of or interest on any U.S. Fronting Loan is required to
be returned by such Fronting Lender under any of the circumstances described in
Section 14.5 (including pursuant to any settlement entered into by such Fronting
Lender in its discretion), such U.S. Lender shall pay to such Fronting Lender in
the applicable currency of such Fronting Loan the amount of such payment in
respect of such U.S. Fronting Loan on demand of U.S. Funding Agent, plus
interest thereon from the date of such demand to the date such amount is
returned, at a rate per annum equal to the applicable Overnight Rate. U.S.
Funding Agent will make such demand upon the request of the applicable Fronting
Lender. The obligations of the applicable U.S. Lenders under this clause shall
survive the payment in full of the Obligations and the termination of this
Agreement.

Section 2.2.4 Payments for Account of the applicable Fronting Lender.
Notwithstanding any other provision of this Agreement, until the applicable U.S.
Lender funds its risk participation pursuant to this Section 2.2 to refinance
such U.S. Lender’s applicable U.S. Fronting Loan, all payments made hereunder in
respect of the portion of any U.S. Committed Loan that was funded in part by a
Fronting Lender shall be solely for the account of the applicable Fronting
Lender.

Section 2.2.5 Defaulting Lender. Notwithstanding the foregoing, no Fronting
Lender shall be required to make a U.S. Fronting Loan with respect to which
there is a U.S. Non-Qualified Lender that is a Defaulting Lender at the time of
the receipt by U.S. Funding Agent of the applicable U.S. Committed Loan Notice
or at any time prior to the funding of such U.S. Fronting Loan. In addition, to
the extent (a) a U.S. Fronting Loan is outstanding, (b) a U.S. Non-Qualified
Lender becomes a Defaulting Lender and (c) the applicable Fronting Lender makes
a demand for repayment to the applicable U.S. Borrower, then such U.S. Borrower
shall repay such U.S. Fronting Loan (i) on or before the earlier of (A) 30 days
following receipt of such demand or (B) the fifth day following the last day of
the applicable Interest Period ending after receipt of such demand or (ii) if no
Interest Period is in effect with respect to such U.S. Fronting Loan, within ten
days following receipt of such demand. If any such U.S. Fronting Loan is not
repaid in full on the last day of an Interest Period (if applicable or required
under clause (i)(B) above), subject to Section 6.4.2, such U.S. Fronting Loan
shall bear interest at the Money Market Rate plus the Applicable Margin until
such payment is made hereunder.

 

60



--------------------------------------------------------------------------------

Section 2.3 U.S. Committed Borrowings, Conversions and Continuations of U.S.
Committed Loans.

Section 2.3.1 Procedures for U.S. Committed Borrowings. Each U.S. Committed
Borrowing, each conversion of U.S. Committed Loans denominated in Dollars from
one Type of Dollar-denominated Loans to the other, and each continuation of
Eurocurrency Rate Committed Loans or TIIE Rate Loans shall be made upon the
requesting U.S. Borrower’s irrevocable notice to U.S. Funding Agent, which may
be given by (A) telephone, or (B) a U.S. Committed Loan Notice; provided that
any telephonic notice must be confirmed immediately by delivery to U.S. Funding
Agent of a U.S. Committed Loan Notice. Each such notice must be received by U.S.
Funding Agent not later than 11:00 a.m. (a) three Business Days prior to the
requested date of any U.S. Committed Borrowing of, conversion to or continuation
of Eurocurrency Rate Committed Loans (other than a U.S. Committed Borrowing
denominated in Yen), (b) four Business Days prior to the requested date of any
U.S. Committed Borrowing denominated in Yen or any continuation of Eurocurrency
Rate Committed Loans denominated in Yen, (c) three Business Days prior to the
requested date of any U.S. Committed Borrowing of or continuation of CDOR Rate
Loans, (d) three Business Days prior to the requested date of any U.S. Committed
Borrowing of or continuation of TIIE Rate Loans and (e) on the Business Day of
the requested date of any U.S. Committed Borrowing of Base Rate Committed Loans
or of any conversion of Eurocurrency Rate Committed Loans denominated in Dollars
to Base Rate Committed Loans. Each U.S. Committed Borrowing of, conversion to or
continuation of Eurocurrency Rate Committed Loans, each U.S. Committed Borrowing
of or continuation of CDOR Rate Loans and each U.S. Committed Borrowing of or
continuation of TIIE Rate Loans shall be in a principal amount permitted by
Section 6.1.1. Except as provided in Sections 5.3 and 2.5.3, each U.S. Committed
Borrowing of or conversion to Base Rate Committed Loans shall be in a principal
amount permitted by Section 6.1.1. Each U.S. Committed Loan Notice shall specify
(i) the jurisdiction of the applicable U.S. Borrower and whether such Borrower
is a Foreign Borrower, (ii) whether such U.S. Borrower is requesting a U.S.
Committed Borrowing, a conversion of U.S. Committed Loans denominated in Dollars
from one Type of Dollar-denominated Loans to the other, or a continuation of
Eurocurrency Rate Committed Loans, TIIE Rate Loans or CDOR Rate Loans, (iii) the
requested date of the U.S. Committed Borrowing, conversion or continuation, as
the case may be (which shall be a Business Day), (iv) the principal amount of
U.S. Committed Loans to be borrowed, converted or continued, (v) the Type of
U.S. Committed Loans to be borrowed or to which existing U.S. Committed Loans
denominated in Dollars are to be converted, (vi) if applicable, the duration of
the Interest Period with respect thereto and (vii) the currency of the U.S.
Committed Loans to be borrowed or continued. If the requesting U.S. Borrower
fails to specify a currency in a U.S. Committed Loan Notice requesting a U.S.
Committed Borrowing, then the U.S. Committed Loans so requested shall be made in
Dollars. If the requesting U.S. Borrower fails to specify a Type of U.S.
Committed Loan in a U.S. Committed Loan Notice or if the requesting U.S.
Borrower fails to give a timely notice requesting a continuation, then the
applicable U.S. Committed Loans shall be made as, or converted to, Base Rate
Loans; provided that in the case of a failure to timely request a continuation
of U.S. Committed Loans denominated in an Alternative Currency of the U.S.
Tranche, such U.S. Committed Loans shall be continued as Eurocurrency Rate
Committed Loans, TIIE Rate Loans or CDOR Rate Loans, as applicable, in their
original currency with an Interest Period of one month. Any automatic conversion
to Base Rate Loans shall be effective as of the last day of the Interest Period
then in effect with respect to the applicable Eurocurrency Rate Committed Loans.
If the requesting U.S. Borrower requests a U.S. Committed Borrowing of,
conversion to or continuation of Eurocurrency Rate Committed Loans, TIIE Rate
Loans or CDOR Rate Loans in any such U.S. Committed Loan Notice, but fails to
specify an Interest Period, it will be deemed to have specified an Interest
Period of one month or 28 days, as applicable. No U.S. Committed Loan may be
converted into or continued as a U.S. Committed Loan denominated in a different
currency, but instead must be repaid in the original currency of such U.S.
Committed Loan and reborrowed in the other currency.

 

61



--------------------------------------------------------------------------------

Section 2.3.2 Funding of U.S. Committed Loans. Following receipt of a U.S.
Committed Loan Notice, U.S. Funding Agent shall promptly notify each U.S. Lender
of the amount and currency of its Applicable Tranche Percentage of the
applicable U.S. Committed Borrowing, and if no timely notice of a conversion or
continuation is provided by the applicable U.S. Borrower, U.S. Funding Agent
shall notify each U.S. Lender of the details of any automatic conversion to Base
Rate Loans or continuation of U.S. Committed Loans denominated in a currency
other than Dollars, in each case as described in Section 2.3.1. In the case of a
U.S. Committed Borrowing, each U.S. Qualified Lender and the applicable Fronting
Lender, if any, shall make the amount of its U.S. Committed Loan available to
U.S. Funding Agent in Same Day Funds at U.S. Funding Agent’s Office for the
applicable currency not later than 1:00 p.m., in the case of any U.S. Committed
Loan denominated in Dollars, and not later than the Applicable Time specified by
U.S. Funding Agent in the case of any U.S. Committed Loan in an Alternative
Currency under the U.S. Tranche, in each case on the Business Day specified in
the applicable U.S. Committed Loan Notice. Upon satisfaction of the applicable
conditions set forth in Section 8.2 (and, if such U.S. Committed Borrowing is
the initial Credit Extension, Section 8.1), U.S. Funding Agent shall make all
funds so received available to the applicable U.S. Borrower in like funds as
received by U.S. Funding Agent either by (a) crediting the account of such U.S.
Borrower on the books of U.S. Funding Agent with the amount of such funds or
(b) wire transfer of such funds, in each case in accordance with instructions
provided to (and reasonably acceptable to) U.S. Funding Agent by such U.S.
Borrower; provided that if, on the date the U.S. Committed Loan Notice with
respect to such U.S. Committed Borrowing denominated in Dollars is given by such
U.S. Borrower, such U.S. Borrower has outstanding U.S. L/C Borrowings, then the
proceeds of such U.S. Committed Borrowing, first, shall be applied to the
payment in full of such U.S. L/C Borrowings, and, second, shall be made
available to the applicable U.S. Borrower as provided above.

Section 2.3.3 Certain Continuations and Conversions. Except as otherwise
provided herein, a Eurocurrency Rate Committed Loan, a TIIE Rate Loan and a CDOR
Rate Loan may be continued or converted only on the last day of an Interest
Period for such Eurocurrency Rate Committed Loan, TIIE Rate Loan or CDOR Rate
Loan, as applicable. During the existence of a Default, the U.S. Required
Lenders may, at their option, by notice to the U.S. Borrowers (which notice may
be revoked at the option of the U.S. Required Lenders notwithstanding any
provision of Section 14.1) declare that (a) no U.S. Loans denominated in Dollars
may be requested as, converted to or continued as Eurocurrency Rate Committed
Loans, and (b) no U.S. Loans denominated in an Alternative Currency may be
requested or continued as Eurocurrency Rate Committed Loans, TIIE Rate Loans or
CDOR Rate Loans, other than as Eurocurrency Rate Committed Loans, TIIE Rate
Loans or CDOR Rate Loans, as applicable, with an Interest Period of one month or
28 days, as applicable.

Section 2.3.4 Notice of Rates. U.S. Funding Agent shall promptly notify the
applicable U.S. Borrower and U.S. Lenders of the interest rate applicable to any
Interest Period for Eurocurrency Rate Committed Loans upon determination of such
interest rate. At any time that Base Rate Loans are outstanding, U.S. Funding
Agent shall notify the applicable U.S. Borrower and U.S. Lenders of any change
in U.S. Funding Agent’s “prime rate” used in determining the Base Rate promptly
following the public announcement of such change.

 

62



--------------------------------------------------------------------------------

Section 2.3.5 Number of Interest Periods. After giving effect to all U.S.
Committed Borrowings, all conversions of U.S. Committed Loans denominated in
Dollars from one Type of Dollar-denominated Loans to the other, and all
continuations of U.S. Committed Loans as the same Type, there shall not be more
than 12 Interest Periods in effect with respect to U.S. Committed Loans.

Section 2.4 U.S. Letters of Credit. Subject to the terms and conditions set
forth herein, (a) each U.S. L/C Issuer agrees, in reliance upon the agreements
of U.S. Lenders set forth in this Section 2.4 and Article V, (i) from time to
time on any Business Day during the Availability Period, to issue U.S. Letters
of Credit denominated in Dollars or Canadian Dollars for the account of any U.S.
Borrower or any Eligible Affiliate, and to amend or extend U.S. Letters of
Credit previously issued by it, in accordance with Section 5.2, and (ii) to
honor drawings under the applicable U.S. Letters of Credit; and (b) U.S. Lenders
severally agree to participate in U.S. Letters of Credit issued for the account
of any U.S. Borrower or any Eligible Affiliates and any drawings thereunder;
provided that after giving effect to any U.S. L/C Credit Extension with respect
to any U.S. Letter of Credit, (v) the U.S. Total Outstandings shall not exceed
the U.S. Aggregate Commitments, (w) the U.S. Credit Exposure of any U.S. Lender
shall not exceed such U.S. Lender’s U.S. Commitment (x) the U.S. Outstanding
Amount of the U.S. L/C Obligations shall not exceed the U.S. Letter of Credit
Sublimit, (y) the aggregate amount of all Bank of America L/C Outstandings shall
not exceed the Bank of America U.S. L/C Sublimit and (z) the aggregate amount of
all JPMorgan L/C Outstandings shall not exceed the JPMorgan U.S. L/C Sublimit.
Within the foregoing limits, any U.S. Borrower’s ability to obtain U.S. Letters
of Credit shall be fully revolving, and accordingly each U.S. Borrower may,
during the foregoing period, obtain U.S. Letters of Credit to replace U.S.
Letters of Credit that have expired or that have been drawn upon and reimbursed.
All U.S. Existing Letters of Credit that were originally issued for the account
of a Person that is not a U.S. Borrower shall, immediately upon the
effectiveness hereof, be deemed to have been issued pursuant hereto for the
account of the applicable U.S. Borrower identified as the “Account Obligor” on
Schedule 2.4(a) (which U.S. Borrower hereby assumes all U.S. L/C Obligations
with respect to such U.S. Existing Letter of Credit), and from and after the
Closing Date shall be subject to and governed by the terms and conditions
hereof.

Section 2.5 U.S. Swing Line Loans.

Section 2.5.1 The U.S. Swing Line. Subject to the terms and conditions set forth
herein, each U.S. Swing Line Lender agrees, in reliance upon the agreements of
the other U.S. Lenders set forth in this Section 2.5, to make loans in Dollars
(each such loan, a “U.S. Swing Line Loan”) to any Domestic Borrower under the
U.S. Tranche from time to time on any Business Day during the Availability
Period, notwithstanding the fact that such U.S. Swing Line Loans, when
aggregated with the Applicable Tranche Percentage of the U.S. Outstanding Amount
of U.S. Committed Loans and U.S. L/C Obligations of the U.S. Lender acting as a
U.S. Swing Line Lender, may exceed the amount of such U.S. Lender’s U.S.
Commitment; provided that after giving effect to any U.S. Swing Line Loan,
(a) the U.S. Total Outstandings shall not exceed the U.S. Aggregate Commitments,
(b) the U.S. Credit Exposure of any U.S. Lender shall not exceed such U.S.
Lender’s U.S. Commitment, (c) the U.S. Outstanding Amount of all U.S Swing Line

 

63



--------------------------------------------------------------------------------

Loans shall not exceed the U.S. Swing Line Sublimit, (d) the U.S. Outstanding
Amount of all U.S Swing Line Loans made by Bank of America (the “Bank of America
U.S. Swing Line Outstandings”) shall not exceed the Bank of America U.S. Swing
Line Commitment and (e) the U.S. Outstanding Amount of all U.S. Swing Line Loans
made by JPMorgan shall not exceed the JPMorgan U.S. Swing Line Commitment, and
provided, further, that (i) no Domestic Borrower shall use the proceeds of any
U.S. Swing Line Loan to refinance any other outstanding U.S. Swing Line Loan and
(ii) no Domestic Borrower may request U.S. Swing Line Loans to be made by
JPMorgan unless, at the time of the request, the Bank of America U.S. Swing Line
Outstandings equals (or after giving effect to a concurrent U.S. Swing Line Loan
by Bank of America will equal) the Bank of America U.S. Swing Line Commitment.
Within the foregoing limits, each Domestic Borrower may borrow under this
Section 2.5, prepay under Section 2.6 and reborrow under this Section 2.5. Each
U.S. Swing Line Loan shall be a Money Market Rate Loan. Immediately upon the
making of a U.S. Swing Line Loan, each U.S. Lender shall be deemed to, and
hereby irrevocably and unconditionally agrees to, purchase from the applicable
U.S. Swing Line Lender a risk participation in such U.S. Swing Line Loan in an
amount equal to the product of such U.S. Lender’s Applicable Tranche Percentage
times the amount of such U.S. Swing Line Loan. Notwithstanding the foregoing,
(i) no U.S. Swing Line Loan shall be made to any Foreign Borrower under the U.S.
Tranche and (ii) no U.S. Swing Line Lender shall have any obligation to make any
U.S. Swing Line Loan if any U.S. Lender has failed to fund any amount required
under Section 2.5.3, unless such failure has been cured, or is at the time of
making any U.S. Swing Line Loan a Defaulting Lender, unless the applicable U.S.
Swing Line Lender has entered into arrangements satisfactory to such U.S. Swing
Line Lender, in its sole discretion, with the applicable Borrower or such U.S.
Lender to eliminate such U.S. Swing Line Lender’s risk with respect to such U.S.
Lender.

Section 2.5.2 Borrowing Procedures. Each U.S. Swing Line Borrowing shall be made
upon the requesting U.S. Borrower’s irrevocable notice to the applicable U.S.
Swing Line Lender and U.S. Funding Agent, which may be given by (A) telephone or
(B) by a U.S. Swing Line Loan Notice; provided that any telephonic notice must
be confirmed promptly by delivery to the applicable U.S. Swing Line Lender and
U.S. Funding Agent of a U.S. Swing Line Loan Notice. Each such notice must be
received by a U.S. Swing Line Lender and U.S. Funding Agent not later than 1:00
p.m. on the requested borrowing date, and shall specify (a) the amount to be
borrowed, which shall be a minimum of $500,000, and (b) the requested borrowing
date, which shall be a Business Day. Promptly after receipt by the applicable
U.S. Swing Line Lender of any U.S. Swing Line Loan Notice, such U.S. Swing Line
Lender will confirm with U.S. Funding Agent (by telephone or in writing) that it
has also received such U.S. Swing Line Loan Notice and, if not, such U.S. Swing
Line Lender will notify U.S. Funding Agent (by telephone or in writing) of the
contents thereof. Unless the applicable U.S. Swing Line Lender has received
notice (by telephone or in writing) from Global Administrative Agent, U.S.
Funding Agent (including at the request of any U.S. Lender) or any Credit Party
prior to 2:00 p.m. on the date of the proposed U.S. Swing Line Borrowing
(i) directing such U.S. Swing Line Lender not to make such U.S. Swing Line Loan
as a result of the limitations set forth in the proviso to the first sentence of
Section 2.5.1 or (ii) that one or more of the applicable conditions specified in
Article VIII is not then satisfied, then, subject to the terms and conditions
hereof, such U.S. Swing Line Lender will, not later than 3:00 p.m. on the
borrowing date specified in such U.S. Swing Line Loan Notice, make the amount of
its U.S. Swing Line Loan available to the requesting U.S. Borrower.

 

64



--------------------------------------------------------------------------------

Section 2.5.3 Refinancing of U.S. Swing Line Loans.

(a) Each U.S. Swing Line Lender at any time in its sole and absolute discretion
may request, on behalf of the applicable U.S. Borrower (which hereby irrevocably
authorizes U.S. Swing Line Lender to so request on its behalf), that each U.S.
Lender make a Base Rate Committed Loan in an amount equal to such U.S. Lender’s
Applicable Tranche Percentage of the amount of the U.S. Swing Line Loans of such
U.S. Swing Line Lender then outstanding. Such request shall be made in writing
(which written request shall be deemed to be a U.S. Committed Loan Notice for
purposes hereof) and in accordance with the requirements of Section 2.3, without
regard to the minimum and multiples specified therein for the principal amount
of Base Rate Committed Loans, but subject to the unutilized portion of the U.S.
Aggregate Commitments and the conditions set forth in Section 8.2. The
applicable U.S. Swing Line Lender shall furnish such U.S. Borrower with a copy
of the applicable U.S. Committed Loan Notice promptly after delivering such
notice to U.S. Funding Agent. Each U.S. Lender shall make an amount equal to its
Applicable Tranche Percentage of the amount specified in such U.S. Committed
Loan Notice available to U.S. Funding Agent in Same Day Funds for the account of
such U.S. Swing Line Lender at U.S. Funding Agent’s Office for
Dollar-denominated payments not later than 12:00 noon on the day specified in
such U.S. Committed Loan Notice, whereupon, subject to Section 2.5.3(b), each
U.S. Lender that so makes funds available shall be deemed to have made a Base
Rate Committed Loan to such U.S. Borrower in such amount. U.S. Funding Agent
shall remit the funds so received to the applicable U.S. Swing Line Lender.

(b) If for any reason any U.S. Swing Line Loan cannot be refinanced by a U.S.
Committed Borrowing in accordance with Section 2.5.3(a), the request for Base
Rate Committed Loans submitted by a U.S. Swing Line Lender as set forth herein
shall be deemed to be a request by such U.S. Swing Line Lender that each U.S.
Lender fund its risk participation in the relevant U.S. Swing Line Loan and each
U.S. Lender’s payment to U.S. Funding Agent for the account of such U.S. Swing
Line Lender pursuant to Section 2.5.3(a) shall be deemed payment in respect of
such participation.

(c) If any U.S. Lender fails to make available to U.S. Funding Agent for the
account of a U.S. Swing Line Lender any amount (the “Unfunded U.S. Swing Line
Amount”) required to be paid by such U.S. Lender pursuant to the foregoing
provisions of this Section 2.5.3 by the time specified in Section 2.5.3(a), (i)
such U.S. Swing Line Lender shall be entitled to recover from such U.S. Lender
(acting through U.S. Funding Agent), on demand, such amount with interest
thereon for the period from the date such payment is required to the date on
which such payment is immediately available to such U.S. Swing Line Lender at a
rate per annum equal to the applicable Overnight Rate from time to time in
effect; and (ii) for the avoidance of doubt, the Unfunded U.S. Swing Line Amount
shall become due and payable on the date specified in Section 6.3(b)(i). A
certificate of any applicable U.S. Swing Line Lender submitted to any U.S.
Lender (through U.S. Funding Agent) with respect to any amount owing under this
clause (c) shall be conclusive absent manifest error.

(d) Each U.S. Lender’s obligation to make U.S. Committed Loans or to purchase
and fund risk participations in U.S. Swing Line Loans pursuant to this
Section 2.5.3 shall be absolute and unconditional and shall not be affected by
any circumstance, including (i) any setoff, counterclaim, recoupment, defense or
other right which any Lender may have against any U.S.

 

65



--------------------------------------------------------------------------------

Swing Line Lender, any U.S. Borrower or any other Person for any reason
whatsoever, (ii) the occurrence or continuance of a Default or (iii) any other
occurrence, event or condition, whether or not similar to any of the foregoing;
provided that each U.S. Lender’s obligation to make U.S. Committed Loans
pursuant to this Section 2.5.3 is subject to the conditions set forth in
Section 8.2. No such funding of risk participations shall relieve or otherwise
impair the obligation of any U.S. Borrower to repay U.S. Swing Line Loans,
together with interest as provided herein.

Section 2.5.4 Repayment of Participations.

(a) At any time after any U.S. Lender has purchased and funded a risk
participation in a U.S. Swing Line Loan, if the applicable U.S. Swing Line
Lender receives any payment on account of such U.S. Swing Line Loan, such U.S.
Swing Line Lender will distribute to such U.S. Lender its Applicable Tranche
Percentage of such payment (appropriately adjusted, in the case of interest
payments, to reflect the period of time during which such U.S. Lender’s risk
participation was funded) in the same funds as those received by such U.S. Swing
Line Lender.

(b) If any payment received by a U.S. Swing Line Lender in respect of principal
of or interest on any U.S. Swing Line Loan is required to be returned by such
U.S. Swing Line Lender under any of the circumstances described in Section 14.5
(including pursuant to any settlement entered into by U.S. Swing Line Lender in
its discretion), each U.S. Lender shall pay to such U.S. Swing Line Lender its
Applicable Tranche Percentage thereof on demand of U.S. Funding Agent, plus
interest thereon from the date of such demand to the date such amount is
returned, at a rate per annum equal to the applicable Overnight Rate. U.S.
Funding Agent will make such demand upon the request of such U.S. Swing Line
Lender. The obligations of U.S. Lenders under this clause shall survive the
payment in full of the Obligations and the termination of this Agreement.

Section 2.5.5 Interest for Account of U.S. Swing Line Lenders. Each U.S. Swing
Line Lender shall be responsible for invoicing the applicable U.S. Borrowers for
interest on the U.S. Swing Line Loans funded by such U.S. Swing Line Lender.
Until a U.S. Lender funds its Base Rate Committed Loan or risk participation
pursuant to this Section 2.5 to refinance such U.S. Lender’s Applicable Tranche
Percentage of any U.S. Swing Line Loan, interest in respect of such U.S.
Lender’s Applicable Tranche Percentage shall be solely for the account of the
applicable U.S. Swing Line Lender.

Section 2.5.6 Payments Directly to U.S. Swing Line Lender. Each U.S. Borrower
shall make all payments of principal and interest in respect of the U.S. Swing
Line Loans directly to the applicable U.S. Swing Line Lender.

Section 2.6 U.S. Prepayments.

Section 2.6.1 Prepayments of Committed Loans. Each U.S. Borrower may, upon
notice to U.S. Funding Agent, at any time or from time to time voluntarily
prepay U.S. Committed Loans in whole or in part without premium or penalty;
provided that (a) such notice must be in a form acceptable to U.S. Funding Agent
and be received by U.S. Funding Agent, not later than 11:00 a.m., (i) three
Business Days prior to any date of prepayment of Eurocurrency Rate Committed
Loans or CDOR Rate Loans denominated in an Alternative Currency, (ii) two
Business Days prior to any date of prepayment of Eurocurrency Rate Committed
Loans denominated in

 

66



--------------------------------------------------------------------------------

Dollars or any TIIE Rate Loans and (iii) on the date of prepayment of any Base
Rate Committed Loans; and (b) any prepayment of U.S. Committed Loans shall be in
a principal amount permitted by Section 6.1.2 or, if less, the entire principal
amount thereof then outstanding; provided that if U.S. Lenders have made any
U.S. Committed Loans pursuant to Section 2.5.3 or 5.3.2, then the applicable
U.S. Borrower may make a prepayment in any other amount so long as, after giving
effect thereto, the aggregate principal amount of all Base Rate Committed
Borrowings is in the principal amount of $1,000,000 or a higher integral
multiple of $100,000. Each such notice shall specify the date and amount of such
prepayment and the Type(s) of Committed Loans to be prepaid and, if Eurocurrency
Rate Committed Loans, TIIE Rate Loans or CDOR Rate Loans are to be prepaid, the
Interest Period(s) of the applicable Loans. U.S. Funding Agent will promptly
notify each U.S. Lender and each Fronting Lender, as applicable, of its receipt
of each such notice, and of the amount of such U.S. Lender’s Applicable Tranche
Percentage of such prepayment. If such notice is given by such U.S. Borrower,
then such U.S. Borrower shall make such prepayment and the payment amount
specified in such notice shall be due and payable on the date specified therein.
Any prepayment of a Eurocurrency Rate Committed Loan, TIIE Rate Loan or CDOR
Rate Loan shall be accompanied by all accrued interest on the amount prepaid,
together with any additional amount required pursuant to Section 7.5. Subject to
Sections 2.2.4 and 6.8.3, each such prepayment shall be applied to the U.S.
Committed Loans of U.S. Lenders in accordance with their respective Applicable
Tranche Percentages.

Section 2.6.2 Prepayments of Swing Line Loans. The applicable U.S. Borrower may,
upon notice to the applicable U.S. Swing Line Lenders (with a copy to U.S.
Funding Agent), at any time or from time to time, voluntarily prepay any U.S.
Swing Line Loans in whole or in part without premium or penalty; provided that
(a) such notice must be received by the applicable U.S. Swing Line Lenders and
U.S. Funding Agent not later than 12:00 noon on the date of the prepayment and
(b) any such prepayment shall be in a minimum principal amount of $500,000. Each
such notice shall specify the date and amount of such prepayment. If such notice
is given by such U.S. Borrower, such U.S. Borrower shall make such prepayment
and the payment amount specified in such notice shall be due and payable on the
date specified therein.

Section 2.6.3 Prepayments Due to Currency Fluctuations. U.S. Funding Agent shall
calculate the Dollar Equivalent of the U.S. Total Outstandings (but only with
respect to U.S. Loans denominated in an Alternative Currency) on each applicable
Revaluation Date. If on the Revaluation Date that occurs on the first Business
Day of each calendar month, on the last day of an Interest Period, or such other
times as U.S. Funding Agent may determine in its reasonable discretion, such
calculation reflects that, as of such Revaluation Date, the Dollar Equivalent of
the U.S. Total Outstandings exceeds an amount equal to 105% of the U.S.
Aggregate Commitments then in effect, then, within five Business Days after
notice of such calculation from U.S. Funding Agent to Prologis, U.S. Borrowers
shall prepay U.S. Loans and/or Cash Collateralize U.S. L/C Obligations in an
aggregate amount sufficient to reduce the U.S. Total Outstandings as of such
date of payment to an amount not exceeding 100% of the U.S. Aggregate
Commitments then in effect; provided that solely for purposes of measuring
compliance with this Section 2.6.3, the amount of Cash Collateral delivered to
U.S. Funding Agent under this Section 2.6.3 shall be deemed to have reduced the
U.S. Total Outstandings. Subject to Section 2.2.4, each such prepayment shall be
applied to the U.S. Committed Loans of U.S. Lenders in accordance with their
respective Applicable Tranche Percentages.

 

67



--------------------------------------------------------------------------------

Section 2.6.4 Other Prepayments. If at any time the Dollar Equivalent of the
U.S. Total Outstandings exceeds the U.S. Aggregate Commitments then in effect
and such excess is not due to a currency exchange fluctuation covered under
Section 2.6.3, then, within two Business Days after notice from U.S. Funding
Agent to Prologis, U.S. Borrowers shall prepay the U.S. Loans and/or Cash
Collateralize the U.S. L/C Obligations in an aggregate amount sufficient to
reduce the Dollar Equivalent of such U.S. Total Outstandings as of such date of
payment to an amount not to exceed the U.S. Aggregate Commitments then in
effect, without regard to any minimum or multiples specified in Section 6.1.2
with respect to prepayments. Subject to Section 2.2.4, each such prepayment
shall be applied to the U.S. Committed Loans of U.S. Lenders in accordance with
their respective Applicable Tranche Percentages.

Section 2.7 U.S. Bid Loans.

Section 2.7.1 General. Subject to the terms and conditions set forth herein,
each U.S. Lender agrees that any Domestic Borrower under the U.S. Tranche may
from time to time request the U.S. Lenders to submit offers to make loans in
Dollars (each such loan, a “U.S. Bid Loan”) to such Domestic Borrower from time
to time on any Business Day during the Availability Period pursuant to this
Section 2.7; provided that immediately after giving effect to any U.S. Bid
Borrowing, (a) the U.S. Total Outstandings shall not exceed the U.S. Aggregate
Commitments and (b) the aggregate Outstanding Amount of all U.S. Bid Loans shall
not exceed the U.S. Bid Loan Sublimit. There shall not be more than five
different Interest Periods in effect with respect to U.S. Bid Loans at any time.

Section 2.7.2 Requesting Competitive Bids. A Domestic Borrower under the U.S.
Tranche may request the submission of U.S. Competitive Bids by delivering a U.S.
Bid Request to U.S. Funding Agent not later than 12:00 noon, Applicable Time,
four Business Days prior to the requested date of any U.S. Bid Borrowing. Each
U.S. Bid Request shall specify (i) the requested date of the U.S. Bid Borrowing
(which shall be a Business Day), (ii) the aggregate principal amount of U.S. Bid
Loans requested (which must be $10,000,000 or a higher whole multiple of
$1,000,000), (iii) the Type of U.S. Bid Loans requested and (iv) the duration of
the Interest Period with respect thereto, and shall be signed by a Responsible
Officer of the applicable Borrower. No U.S. Bid Request shall contain a request
for (A) more than one Type of U.S. Bid Loan or (B) U.S. Bid Loans having more
than three different Interest Periods. Unless U.S. Funding Agent otherwise
agrees in its sole discretion, a U.S. Borrower may not submit a U.S. Bid Request
if it has submitted another U.S. Bid Request within the prior five Business
Days.

Section 2.7.3 Submitting Competitive Bids.

(a) U.S. Funding Agent shall promptly notify each U.S. Lender of each U.S. Bid
Request received by it and the contents of such U.S. Bid Request.

(b) Each U.S. Lender may (but shall have no obligation to) submit a U.S.
Competitive Bid containing an offer to make one or more U.S. Bid Loans in
response to a U.S. Bid Request. Such U.S. Competitive Bid must be delivered to
U.S. Funding Agent not later than 10:30 a.m., Applicable Time, three Business
Days prior to the requested date of any U.S. Bid Borrowing; provided that any
U.S. Competitive Bid submitted by U.S. Funding Agent in its capacity as a U.S.
Lender in response to any U.S. Bid Request must be submitted to U.S. Funding
Agent not later

 

68



--------------------------------------------------------------------------------

than 10:15 a.m., Applicable Time, on the date on which U.S. Competitive Bids are
required to be delivered by the other U.S. Lenders in response to such U.S. Bid
Request. Each U.S. Competitive Bid shall specify (A) the proposed date of the
U.S. Bid Borrowing; (B) the principal amount of each U.S. Bid Loan for which
such U.S. Competitive Bid is being made, which principal amount (x) may be equal
to, greater than or less than the U.S. Commitment of the bidding U.S. Lender,
(y) must be $5,000,000 or a higher whole multiple of $1,000,000, and (z) may not
exceed the principal amount of U.S. Bid Loans for which U.S. Competitive Bids
were requested; (C) if the proposed U.S. Bid Borrowing is to consist of Absolute
Rate Loans, the Absolute Rate offered for each such U.S. Bid Loan and the
Interest Period applicable thereto; (D) if the proposed U.S. Bid Borrowing is to
consist of Eurocurrency Margin Bid Loans, the Eurocurrency Bid Margin with
respect to each such Eurocurrency Margin Bid Loan and the Interest Period
applicable thereto; and (E) the identity of the bidding U.S. Lender.

(c) Any U.S. Competitive Bid shall be disregarded if it (A) is received after
the required time specified in clause (b) above, (B) is not substantially in the
form of a U.S. Competitive Bid as specified herein, (C) contains qualifying,
conditional or similar language, (D) proposes terms other than or in addition to
those set forth in the applicable U.S. Bid Request, or (E) is otherwise not
responsive to such U.S. Bid Request. Any U.S. Lender may correct a U.S.
Competitive Bid containing a manifest error by submitting a corrected U.S.
Competitive Bid (identified as such) not later than the applicable time required
for submission of U.S. Competitive Bids. Any such submission of a corrected U.S.
Competitive Bid shall constitute a revocation of the U.S. Competitive Bid that
contained the manifest error. U.S. Funding Agent may, but shall not be required
to, notify any U.S. Lender of any manifest error it detects in such U.S.
Lender’s Competitive Bid.

(d) Subject only to the provisions of Sections 7.2, 7.3 and 8.2 and clause
(c) above, each U.S. Competitive Bid shall be irrevocable.

Section 2.7.4 Notice to Borrower of Competitive Bids. Not later than 11:00 a.m.,
Applicable Time, three Business Days prior to the requested date of any U.S. Bid
Borrowing, U.S. Funding Agent shall notify the applicable Borrower of the
identity of each U.S. Lender that has submitted a U.S. Competitive Bid that
complies with Section 2.7.3 and of the terms of the offers contained in each
such U.S. Competitive Bid.

Section 2.7.5 Acceptance of Competitive Bids. Not later than 11:30 a.m.,
Applicable Time, three Business Days prior to the requested date of any U.S. Bid
Borrowing, the applicable Borrower shall notify U.S. Funding Agent of its
acceptance or rejection of the offers notified to it pursuant to Section 2.7.4.
The applicable Borrower shall be under no obligation to accept any U.S.
Competitive Bid and may choose to reject all U.S. Competitive Bids. In the case
of acceptance, such notice shall specify the aggregate principal amount of U.S.
Competitive Bids for each Interest Period that is accepted. The applicable
Borrower may accept any U.S. Competitive Bid in whole or in part; provided that:

(i) the aggregate principal amount of each U.S. Bid Borrowing may not exceed the
applicable amount set forth in the related U.S. Bid Request;

 

69



--------------------------------------------------------------------------------

(ii) the principal amount of each U.S. Bid Loan must be $5,000,000 or a higher
whole multiple of $1,000,000;

(iii) the acceptance of offers may be made only on the basis of ascending
Absolute Rates or Eurocurrency Bid Margins within each Interest Period; and

(iv) the applicable Borrower may not accept any offer that is described in
Section 2.7.3(c) or that otherwise fails to comply with the requirements hereof.

Section 2.7.6 Procedure for Identical Bids. If two or more U.S. Lenders have
submitted U.S. Competitive Bids at the same Absolute Rate or Eurocurrency Bid
Margin, as the case may be, for the same Interest Period, and the result of
accepting all of such U.S. Competitive Bids in whole (together with any other
U.S. Competitive Bids at lower Absolute Rates or Eurocurrency Bid Margins, as
the case may be, accepted for such Interest Period in conformity with the
requirements of Section 2.7.5) would be to cause the aggregate outstanding
principal amount of the applicable U.S. Bid Borrowing to exceed the amount
specified therefor in the related U.S. Bid Request, then, unless otherwise
agreed by the applicable Borrower, U.S. Funding Agent and such U.S. Lenders, the
applicable Borrower shall accept such U.S. Competitive Bids as nearly as
possible in proportion to the amount offered by each such U.S. Lender in respect
of such Interest Period, with such accepted amounts in each case being rounded
to a whole multiple of $1,000,000.

Section 2.7.7 Notice to Lenders of Acceptance or Rejection of Bids. U.S. Funding
Agent shall promptly notify each U.S. Lender having submitted a U.S. Competitive
Bid whether or not its offer has been accepted and, if its offer has been
accepted, of the amount of the U.S. Bid Loan or Bid Loans to be made by it on
the date of the applicable U.S. Bid Borrowing. Any U.S. Competitive Bid or
portion thereof that is not accepted by the applicable Borrower by the
applicable time specified in Section 2.7.5 shall be deemed rejected.

Section 2.7.8 Notice of Eurocurrency Rate. If any U.S. Bid Borrowing is to
consist of Eurocurrency Margin Bid Loans, U.S. Funding Agent (a) shall determine
the Eurocurrency Rate for the relevant Interest Period and (b) promptly after
making such determination, shall notify the applicable Borrower and the U.S.
Lenders that will be participating in such U.S. Bid Borrowing of such
Eurocurrency Rate.

Section 2.7.9 Funding of U.S. Bid Loans. Each U.S. Lender that has received
notice pursuant to Section 2.7.7 that all or a portion of its U.S. Competitive
Bid has been accepted by the applicable Borrower shall make the amount of its
U.S. Bid Loan(s) available to U.S. Funding Agent in immediately available funds
at U.S. Funding Agent’s Office not later than 1:00 p.m., Applicable Time, on the
date of the requested U.S. Bid Borrowing. Upon satisfaction of the applicable
conditions set forth in Section 8.2, U.S. Funding Agent shall make all funds so
received available to the applicable Borrower in like funds as received by U.S.
Funding Agent.

Section 2.7.10 Notice of Range of Bids. After each U.S. Competitive Bid auction
pursuant to this Section 2.7, U.S. Funding Agent shall notify each U.S. Lender
that submitted a U.S. Competitive Bid in such auction of the ranges of bids
submitted (without the bidder’s name) and accepted for each U.S. Bid Loan and
the aggregate amount of each U.S. Bid Borrowing.

 

70



--------------------------------------------------------------------------------

ARTICLE III

EURO COMMITMENTS AND EURO CREDIT EXTENSIONS

Section 3.1 Euro Committed Loans. Subject to the terms and conditions set forth
herein, each Euro Lender severally agrees to make loans (each such loan, a “Euro
Committed Loan”) to each Euro Borrower in Euro or in one or more Alternative
Currencies of the Euro Tranche, subject to Section 3.2, from time to time, on
any Business Day during the Availability Period, under the Euro Tranche, in an
aggregate amount not to exceed at any time outstanding the amount of such Euro
Lender’s Euro Commitment; provided that after giving effect to any Euro
Committed Borrowing, (a) the Euro Total Outstandings shall not exceed the Euro
Aggregate Commitments and (b) the Euro Credit Exposure of any Euro Lender shall
not exceed such Euro Lender’s Euro Commitment. Within the limits of each Euro
Lender’s Euro Commitment, Euro Borrowers may borrow under this Section 3.1,
prepay under Section 3.6 and reborrow under this Section 3.1. Euro Committed
Loans may be Eurocurrency Rate Loans or, solely upon the occurrence of an event
described in Section 7.2 or 7.3, Substitute Rate Loans, as further provided
herein.

Section 3.2 Euro Fronting Loans.

Section 3.2.1 Euro Fronting Loans. Subject to the terms and conditions set forth
in this Section 3.2, upon a request for a Euro Committed Borrowing in an
Alternative Currency or to a Foreign Borrower in compliance with Section 3.1,
each Fronting Lender agrees, subject to the limitations set forth below, to fund
its Fronting Portion of such Euro Committed Borrowing in the requested currency
with respect to such Euro Committed Borrowing and in the amount of each Euro
Non-Qualified Lender’s Applicable Tranche Percentage for such Euro Committed
Borrowing (each a “Euro Fronting Loan”), notwithstanding the fact that, after
giving effect to such funding, all Euro Fronting Loans of such Fronting Lender,
when aggregated with the Euro Credit Exposure of such Fronting Lender, may
exceed the amount of such Fronting Lender’s Euro Commitment; provided that
(a) after giving effect to any Euro Fronting Loan, the aggregate Dollar
Equivalent amount of all Fronting Loans funded by such Fronting Lender shall not
exceed the Fronting Commitment of such Fronting Lender and (b) such Fronting
Lender shall not be a Euro Non-Qualified Lender with respect to such Euro
Committed Borrowing. Immediately upon the making of a Euro Fronting Loan, the
applicable Euro Non-Qualified Lender shall be deemed to, and hereby irrevocably
and unconditionally agrees to, purchase from such Fronting Lender a risk
participation in 100% of such Euro Fronting Loan. The obligation of each Euro
Non-Qualified Lender to make Euro Committed Loans in an Alternative Currency or
to a Foreign Borrower under Section 3.1 shall be satisfied by its purchase of a
risk participation in the applicable Euro Fronting Loan; it being understood
that no Euro Non-Qualified Lender shall be responsible for, or be deemed to be a
Defaulting Lender or otherwise in breach of this Agreement as a result of, the
failure by a Fronting Lender to make a Fronting Loan in which such Euro
Non-Qualified Lender is to purchase a risk participation. Notwithstanding any
other provision herein, no more than five Credit Extensions that utilize Euro
Fronting Loans shall be made during any calendar month.

Section 3.2.2 Election of Fronting Lenders. (a) (a) Upon a request for a Euro
Committed Borrowing in accordance with Section 3.3 in an Alternative Currency or
to a Foreign Borrower with respect to which there are Euro Non-Qualified
Lenders, there shall be a Fronting Lender Election. If, based on the limitations
set forth in the proviso to the first sentence of Section 3.2.1

 

71



--------------------------------------------------------------------------------

or the last two sentences of Section 3.2.2(b) (the “Euro Fronting Limitations”),
the Fronting Commitments are not sufficient to fund all of the requested Euro
Fronting Loans in such Alternative Currency or to such Foreign Borrower, then
the applicable Euro Borrower shall, within one Business Day after notice by Euro
Funding Agent of such insufficiency, decrease the amount of the requested Euro
Committed Borrowing to the amount that would result in utilization of the
maximum available Fronting Commitments, subject to the Euro Fronting Limitations
and, if applicable, after giving effect to the following sentence. If one or
more Euro Lenders are Euro Non-Qualified Lenders solely because such Euro
Lenders are not capable of making requested Euro Committed Loans to a Foreign
Borrower without the imposition of withholding taxes (each a “Euro Specified
Lender”), such Borrower may, within one Business Day after notice by Euro
Funding Agent of the insufficiency, notify Euro Funding Agent that it will
accept responsibility for such withholding taxes with respect to such Euro
Committed Borrowing, in which case (i) Euro Funding Agent and the Fronting
Lenders shall allocate the available Fronting Commitments (A) first, to cover
any portion of such Borrowing that will not be funded by a Euro Lender because
it is a Non-Qualified Lender for a reason other than potential withholding taxes
and (B) then, to cover the remaining amount of such Borrowing, in each case up
to the maximum available Fronting Commitments, subject to the Euro Fronting
Limitations, (ii) the participations in any Fronting Loans made pursuant to
clause (i)(B) above shall be allocated among the Euro Specified Lenders pro rata
according to their respective Euro Commitments, (iii) each Euro Specified Lender
shall fund its pro rata share of such Borrowing to the extent not funded by the
Fronting Lenders and (iv) such Borrower shall pay or reimburse each Euro
Specified Lender for any withholding tax arising from such Borrowing in
accordance with Section 7.1.

(b) Each Non-Qualified Japan Lender with respect to the Euro Tranche
(i) represents and warrants to each applicable Fronting Lender that (A) the
purchase of a risk participation in such Fronting Loan by such Non-Qualified
Japan Lender and (B) the funding of such risk participation in such Fronting
Loan by such Non-Qualified Japan Lender will not violate any applicable Law
(including any Law of Japan), and (ii) agrees to indemnify such Fronting Lender
for all losses, claims, damages, liabilities and related expenses (including the
reasonable fees, charges and disbursements of any counsel for such Fronting
Lender) incurred by such Fronting Lender or asserted against such Fronting
Lender arising from any Fronting Loan made by such Fronting Lender pursuant to
Section 3.2.1. Without limiting the foregoing, no Fronting Lender shall be
obligated to make any Fronting Loan pursuant to Section 3.2.1 if such Fronting
Lender determines that any representation or warranty of the applicable
Non-Qualified Japan Lender in clause (i) of the preceding sentence is not
accurate. Notwithstanding the foregoing provisions of this Section 3.2.2(b), no
Fronting Lender shall make a Fronting Loan in which a Non-Qualified Japan Lender
would be required to purchase a risk participation if such Non-Qualified Japan
Lender has notified such Fronting Lender at least two Business Days prior to the
proposed date of borrowing (with copies to Euro Funding Agent and Prologis)
that, as a result of a Change in Law, such Lender cannot make the representation
and warranty set forth in the first sentence of this Section 3.2.2(b).

 

72



--------------------------------------------------------------------------------

Section 3.2.3 Refinancing of the Euro Fronting Loans.

(a) (i) On the Trigger Date, the outstanding principal amount of Euro Committed
Loans denominated in an Alternative Currency (other than an Alternative Currency
denominated in Dollars, Sterling, or Yen) shall be converted to Euros at the
Euro Equivalent thereof based on the Spot Rate as of the Trigger Date, but only
if any portion of such Euro Committed Loans is funded with a Euro Fronting Loan.
Once converted to Euros pursuant to the foregoing sentence, such Euro Committed
Loans shall be denominated in Euros for all purposes of this Agreement. After
giving effect to such conversion, on the Trigger Date or as soon as practicable
thereafter, Euro Funding Agent shall notify each Euro Non-Qualified Lender of
its obligation to fund its participation in each applicable Euro Fronting Loan.
Each applicable Euro Non-Qualified Lender shall make the amount of its
participation in each applicable Euro Fronting Loan specified in such notice
available to Euro Funding Agent in Same Day Funds for the account of the
applicable Fronting Lender at Euro Funding Agent’s Office for payments in the
same currency as the applicable Euro Fronting Loan (after giving effect to the
conversion described above in this clause (i)) not later than 11:00 a.m.,
Brussels time, on the Business Day specified in such notice. The applicable
Borrower shall indemnify each applicable Agent and Lender for any loss, cost or
expense incurred by such Agent or Lender in connection with any conversion of
Euro Committed Loans pursuant to this clause (i), together with any amounts owed
pursuant to Section 7.5.

(ii) To the extent that a Euro Non-Qualified Lender that has a risk
participation in a Euro Fronting Loan assigns all or part of its interest in
such risk participation under Section 14.6 to a Euro Qualified Lender for
purposes of such Euro Fronting Loan, then such Euro Qualified Lender shall make
the amount of its assigned participation in such Euro Fronting Loan available to
Euro Funding Agent in Same Day Funds for the account of the applicable Fronting
Lender at Euro Funding Agent’s Office for payments in the same currency as the
applicable Euro Fronting Loan not later than 1:00 p.m., Brussels time, on the
third Business Day following the effective date of the assignment.

(b) If any applicable Euro Lender fails to make available to any Fronting Lender
any amount required to be paid by such Euro Lender pursuant to the foregoing
provisions of this Section 3.2.3 by the time specified in Section 3.2.3(a), such
Fronting Lender shall be entitled to recover from such Euro Lender (acting
through Euro Funding Agent), on demand, such amount in the same currency as the
applicable Euro Fronting Loan with interest thereon for the period from the date
such payment is required to the date on which such payment is immediately
available to such Fronting Lender at a rate per annum equal to the applicable
Overnight Rate from time to time in effect. A certificate of a Fronting Lender
submitted to any applicable Euro Lender (through Euro Funding Agent) with
respect to any amount owing under this clause (b) shall be conclusive absent
manifest error.

(c) Each applicable Euro Lender’s obligation to purchase and fund risk
participations in Euro Fronting Loans pursuant to this Section 3.2.3 shall be
absolute and unconditional and shall not be affected by any circumstance,
including (i) any setoff, counterclaim, recoupment, defense or other right which
such Euro Lender may have against the applicable Fronting Lender, any Euro
Borrower or any other Person for any reason whatsoever, (ii) the occurrence or
continuance of a Default or (iii) any other occurrence, event or condition,
whether or not similar to any of the foregoing. No such funding of risk
participations shall relieve or otherwise impair the obligation of any Euro
Borrower to repay any Fronting Lender, together with interest as provided
herein.

(d) At any time after any Euro Lender has purchased and funded a risk
participation in a Euro Fronting Loan, if the applicable Fronting Lender
receives any payment on account of such Euro Fronting Loan, such Fronting Lender
will distribute to such Euro Lender such payment (appropriately adjusted, in the
case of interest payments, to reflect the period of time during which such Euro
Lender’s participation was funded) in the same funds and currency as those
received by such Fronting Lender.

 

73



--------------------------------------------------------------------------------

(e) If any payment received by any Fronting Lender (and paid to a Euro Lender)
in respect of principal of or interest on any Euro Fronting Loan is required to
be returned by such Fronting Lender under any of the circumstances described in
Section 14.5 (including pursuant to any settlement entered into by such Fronting
Lender in its discretion), such Euro Lender shall pay to such Fronting Lender in
the applicable currency of such Euro Fronting Loan the amount of such payment in
respect of such Euro Fronting Loan on demand of Euro Funding Agent, plus
interest thereon from the date of such demand to the date such amount is
returned, at a rate per annum equal to the applicable Overnight Rate. Euro
Funding Agent will make such demand upon the request of the applicable Fronting
Lender. The obligations of the applicable Euro Lenders under this clause shall
survive the payment in full of the Obligations and the termination of this
Agreement.

Section 3.2.4 Payments for Account of the Applicable Fronting Lender.
Notwithstanding any other provision of this Agreement, until the applicable Euro
Lender funds its risk participation pursuant to this Section 3.2 to refinance
such Euro Lender’s applicable Euro Fronting Loan, all payments made hereunder in
respect of the portion of any Euro Committed Loan that was funded in part by a
Fronting Lender shall be solely for the account of the applicable Fronting
Lender.

Section 3.2.5 Defaulting Lender. Notwithstanding the foregoing, no Fronting
Lender shall be required to make a Euro Fronting Loan with respect to which
there is a Euro Non-Qualified Lender that is a Defaulting Lender at the time of
the receipt by Euro Funding Agent of the applicable Euro Committed Loan Notice
or at any time prior to the funding of such Euro Fronting Loan. In addition, to
the extent (a) a Euro Fronting Loan is outstanding, (b) a Euro Non-Qualified
Lender becomes a Defaulting Lender and (c) the applicable Fronting Lender makes
a demand for repayment to the applicable Euro Borrower, then such Euro Borrower
shall repay such Euro Fronting Loan (i) on or before the earlier of (A) 30 days
following receipt of such demand or (B) the fifth day following the last day of
the applicable Interest Period ending after receipt of such demand or (ii) if no
Interest Period is in effect with respect to such Euro Fronting Loan, within ten
days following receipt of such demand. If any such Euro Fronting Loan is not
repaid in full on the last day of an Interest Period (if applicable or required
under clause (i)(B) above), subject to Section 6.4.2, such Euro Fronting Loan
shall bear interest at the Money Market Rate plus the Applicable Margin until
such payment is made hereunder.

Section 3.3 Euro Committed Borrowings, Conversions and Continuations of Euro
Committed Loans.

Section 3.3.1 Procedures for Euro Committed Borrowings. Each Euro Committed
Borrowing, each conversion of Euro Committed Loans from one Type to the other
and each continuation of Eurocurrency Rate Committed Loans shall be made upon
the requesting Euro Borrower’s irrevocable written notice to Euro Funding Agent.
Each such notice must be received by Euro Funding Agent not later than 11:00
a.m., Brussels time, three Business Days prior to the requested date of any Euro
Committed Borrowing of, or continuation of, Eurocurrency Rate

 

74



--------------------------------------------------------------------------------

Committed Loans. Each Euro Committed Loan Notice must be in writing and
appropriately completed and signed by a Responsible Officer of such Euro
Borrower. Each Euro Committed Borrowing of, conversion to or continuation of
Eurocurrency Rate Committed Loans shall be in a principal amount permitted by
Section 6.1.1. Each Euro Committed Loan Notice shall be in writing and shall
specify (i) the jurisdiction of the applicable Euro Borrower and whether such
Borrower is a Foreign Borrower, (ii) whether the applicable Euro Borrower is
requesting a Euro Committed Borrowing, a conversion of Euro Committed Loans from
one Type to the other, or a continuation of Eurocurrency Rate Committed Loans,
(iii) the requested date of the Euro Committed Borrowing or continuation, as the
case may be (which shall be a Business Day), (iv) the principal amount of Euro
Committed Loans to be borrowed or continued, (v) the Type of Euro Committed
Loans to be borrowed, (vi) if applicable, the duration of the Interest Period
with respect thereto and (vii) the currency of the Euro Committed Loans to be
borrowed or continued. If the requesting Euro Borrower fails to specify a
currency in a Euro Committed Loan Notice requesting a Borrowing, then the
Committed Loans so requested shall be made in Euro. If the requesting Euro
Borrower fails to specify a Type of Euro Committed Loan in a Euro Committed Loan
Notice or if the requesting Euro Borrower fails to give a timely notice
requesting a conversion or continuation, then the applicable Euro Committed
Loans shall be continued as Eurocurrency Rate Committed Loans in their original
currency with an Interest Period of one month. If the requesting Euro Borrower
requests a Euro Committed Borrowing of, or continuation of, Eurocurrency Rate
Committed Loans in any such Euro Committed Loan Notice, but fails to specify an
Interest Period, it will be deemed to have specified an Interest Period of one
month. No Euro Committed Loan may be continued as a Euro Committed Loan
denominated in a different currency, but instead must be repaid in the original
currency of such Euro Committed Loan and reborrowed in the other currency.

Section 3.3.2 Funding of Euro Committed Loans. Following receipt of a Euro
Committed Loan Notice, Euro Funding Agent shall promptly notify each Euro Lender
of the amount (and currency) of its Applicable Tranche Percentage of the
applicable Euro Committed Borrowings, and if no timely notice of a continuation
is provided by the applicable Euro Borrower, Euro Funding Agent shall notify
each Euro Lender of the details of any automatic continuations, in each case as
described in Section 3.3.1. In the case of a Euro Committed Borrowing, each Euro
Qualified Lender and the applicable Fronting Lender, if any, shall make the
amount of its Euro Committed Loan available to Euro Funding Agent in Same Day
Funds at Euro Funding Agent’s Office for the applicable currency not later than
11:00 a.m., Brussels time, in the case of any Euro Committed Loan denominated in
any Euro or Sterling, and not later than the Applicable Time specified by Euro
Funding Agent in the case of any Euro Committed Loan in an Alternative Currency,
other than Sterling, under the Euro Tranche, in each case on the Business Day
specified in the applicable Euro Committed Loan Notice. Upon satisfaction of the
applicable conditions set forth in Section 8.2 (and, if such Euro Committed
Borrowing is the initial Credit Extension, Section 8.1), Euro Funding Agent
shall make all funds so received available to the applicable Euro Borrower in
like funds as received by Euro Funding Agent either by (a) crediting the account
of such Euro Borrower on the books of Euro Funding Agent with the amount of such
funds or (b) wire transfer of such funds, in each case in accordance with
instructions provided to (and reasonably acceptable to) Euro Funding Agent by
such Euro Borrower; provided that if, on the date a Euro Committed Loan Notice,
with respect to a Euro Committed Borrowing denominated in Euro or Sterling is
given by the requesting Euro Borrower, such Borrower has outstanding Euro L/C
Borrowings denominated in such currency of such Borrowing, then the proceeds of
such Euro Committed Borrowing, first, shall be applied to the payment in full of
such Euro L/C Borrowings, and, second, shall be made available to the requesting
Euro Borrower as provided above.

 

75



--------------------------------------------------------------------------------

Section 3.3.3 Certain Continuations and Conversions. Except as otherwise
provided herein, a Eurocurrency Rate Committed Loan may be continued only on the
last day of an Interest Period for such Eurocurrency Rate Committed Loan. During
the existence of a Default, the Euro Required Lenders may at their option, by
notice to the Euro Borrowers (which notice may be revoked at the option of Euro
Required Lenders notwithstanding any provision of Section 14.1) declare that no
Euro Loans may be requested or continued as Eurocurrency Rate Committed Loans,
other than as Eurocurrency Rate Committed Loan with an Interest Period of one
month.

Section 3.3.4 Notice of Rates. Euro Funding Agent shall promptly notify each
applicable Euro Borrower and Euro Lender of the interest rate applicable to any
Interest Period for Eurocurrency Rate Committed Loans upon determination of such
interest rate.

Section 3.3.5 Number of Interest Periods. After giving effect to all Euro
Committed Borrowings and all continuations of Euro Committed Loans as the same
Type, there shall not be more than 12 Interest Periods in effect with respect to
Euro Committed Loans.

Section 3.4 Euro Letters of Credit. Subject to the terms and conditions set
forth herein, (a) each Euro L/C Issuer agrees, in reliance upon the agreements
of Euro Lenders set forth in this Section 3.4 and Article V, (i) from time to
time on any Business Day during the Availability Period, to issue Euro Letters
of Credit denominated in Euro or Sterling for the account of any Euro Borrower
or any Eligible Affiliate, and to amend or extend Euro Letters of Credit
previously issued by it, in accordance with Section 5.2, and (ii) to honor
drawings under the applicable Euro Letters of Credit; and (b) Euro Lenders
severally agree to participate in Euro Letters of Credit issued for the account
of any Euro Borrower or any Eligible Affiliates and any drawings thereunder;
provided that after giving effect to any Euro L/C Credit Extension with respect
to any Euro Letter of Credit, (x) the Euro Total Outstandings shall not exceed
the Euro Aggregate Commitments, (y) the Euro Credit Exposure of any Euro Lender
shall not exceed such Euro Lender’s Euro Commitment and (z) the Euro Outstanding
Amount of the Euro L/C Obligations shall not exceed the Euro Letter of Credit
Sublimit. Within the foregoing limits, any Euro Borrower’s ability to obtain
Euro Letters of Credit shall be fully revolving, and accordingly each Euro
Borrower may, during the foregoing period, obtain Euro Letters of Credit to
replace Euro Letters of Credit that have expired or that have been drawn upon
and reimbursed. All Euro Existing Letters of Credit that were originally issued
for the account of a Person that is not a Euro Borrower shall, immediately upon
the effectiveness hereof, be deemed to have been issued pursuant hereto for the
account of the applicable Euro Borrower identified as the “Account Obligor” on
Schedule 2.4(b) (which Euro Borrower hereby assumes all Euro L/C Obligations
with respect to such Euro Existing Letter of Credit), and from and after the
Closing Date shall be subject to and governed by the terms and conditions
hereof.

 

76



--------------------------------------------------------------------------------

Section 3.5 Euro Swing Line Loans.

Section 3.5.1 The Euro Swing Line. Subject to the terms and conditions set forth
herein, Euro Swing Line Lender agrees, in reliance upon the agreements of the
other Euro Lenders set forth in this Section 3.5, to make loans in Euro or
Sterling (each such loan, a “Euro Swing Line Loan”) to any Domestic Borrower
under the Euro Tranche from time to time on any Business Day during the
Availability Period in an aggregate amount not to exceed at any time outstanding
the amount of the Euro Swing Line Sublimit, notwithstanding the fact that such
Euro Swing Line Loans, when aggregated with the Applicable Tranche Percentage of
the Euro Outstanding Amount of Euro Committed Loans and Euro L/C Obligations of
Euro Lender acting as Euro Swing Line Lender, may exceed the amount of such Euro
Lender’s Euro Commitment; provided that after giving effect to any Euro Swing
Line Loan, (i) the Euro Total Outstandings shall not exceed the Euro Aggregate
Commitments and (ii) the Euro Credit Exposure of any Euro Lender shall not
exceed such Euro Lender’s Euro Commitment, and provided, further, that no Euro
Borrower shall use the proceeds of any Euro Swing Line Loan to refinance any
other outstanding Euro Swing Line Loan. Within the foregoing limits, each Euro
Borrower may borrow under this Section 3.5, prepay under Section 3.6 and
reborrow under this Section 3.5. Each Euro Swing Line Loan shall be a Money
Market Rate Loan. Immediately upon the making of a Euro Swing Line Loan, each
Euro Lender shall be deemed to, and hereby irrevocably and unconditionally
agrees to, purchase from Euro Swing Line Lender a risk participation in such
Euro Swing Line Loan in an amount equal to the product of such Euro Lender’s
Applicable Tranche Percentage times the amount of such Euro Swing Line Loan.
Notwithstanding the foregoing, (i) no Euro Swing Line Loan shall be made to any
Foreign Borrower under the Euro Tranche and (ii) Euro Swing Line Lender shall
have no obligation to make any Euro Swing Line Loan if any Euro Lender has
failed to fund any amount required under Section 3.5.3, unless such failure has
been cured, or is at the time of making any Euro Swing Line Loan a Defaulting
Lender, unless Euro Swing Line Lender has entered into arrangements satisfactory
to Euro Swing Line Lender, in its sole discretion, with the applicable Borrower
or such Euro Lender to eliminate Euro Swing Line Lender’s risk with respect to
such Euro Lender.

Section 3.5.2 Borrowing Procedures. Each Euro Swing Line Borrowing shall be made
upon the requesting Euro Borrower’s irrevocable notice to Euro Swing Line Lender
and Euro Funding Agent, which may only be given by written notice. Each such
notice must be received by Euro Swing Line Lender and Euro Funding Agent not
later than 11:00 a.m., Brussels time, on the requested borrowing date, and shall
specify (a) the amount to be borrowed, which shall be a minimum of EUR 500,000
for a Euro denominated Euro Swing Line Loan and £500,000 for a Sterling
denominated Euro Swing Line Loan and (b) the requested borrowing date, which
shall be a Business Day. Each such written Euro Swing Line Loan Notice shall be
appropriately completed and signed by a Responsible Officer of the requesting
Euro Borrower. Promptly after receipt by Euro Swing Line Lender of any written
Euro Swing Line Loan Notice, Euro Swing Line Lender will confirm with Euro
Funding Agent (by telephone or in writing) that it has also received such Euro
Swing Line Loan Notice and, if not, Euro Swing Line Lender will notify Euro
Funding Agent (in writing) of the contents thereof. Unless Euro Swing Line
Lender has received notice (in writing) from Global Administrative Agent, Euro
Funding Agent (including at the request of any Euro Lender) or any Credit Party
prior to 2:00 p.m. (Brussels time) on the date of the proposed Euro Swing Line
Borrowing (i) directing Euro Swing Line Lender not to make such Euro Swing Line
Loan as a result of the limitations set forth in the proviso to the first
sentence of Section 3.5.1 or (ii) that one or more of the applicable conditions
specified in Article VIII is not then satisfied, then, subject to the terms and
conditions hereof, Euro Swing Line Lender will, not later than 3:00 p.m.
(Brussels time) on the borrowing date specified in such Euro Swing Line Loan
Notice, make the amount of its Euro Swing Line Loan available to the requesting
Euro Borrower.

 

77



--------------------------------------------------------------------------------

Section 3.5.3 Refinancing of Euro Swing Line Loans.

(a) Euro Swing Line Lender at any time in its sole and absolute discretion may
request, on behalf of the applicable Euro Borrower (which hereby irrevocably
authorizes Euro Swing Line Lender to so request on its behalf), that each Euro
Lender make a Eurocurrency Rate Loan with an Interest Period of one month
denominated in Euro or Sterling, as applicable, in an amount equal to such Euro
Lender’s Applicable Tranche Percentage of the amount of the Euro Swing Line
Loans then outstanding. Such request shall be made in writing (which written
request shall be deemed to be a Euro Committed Loan Notice for purposes hereof)
and in accordance with the requirements of Section 3.3, without regard to the
minimum and multiples specified therein for the principal amount of Eurocurrency
Rate Loans, but subject to the unutilized portion of the Euro Aggregate
Commitments and the conditions set forth in Section 8.2. Euro Swing Line Lender
shall furnish to such Euro Borrower with a copy of the applicable Euro Committed
Loan Notice promptly after delivering such notice to Euro Funding Agent. To the
extent that the Euro Swing Line Loan is denominated in Sterling and there are
Euro Non-Qualified Lenders with respect to Sterling, then Euro Funding Agent may
elect a Fronting Lender in accordance with Section 3.2. Furthermore, to the
extent that there are no available Fronting Lenders, then such Euro Swing Line
Loan shall be converted to Euro based on the Euro Equivalent amount of such Euro
Swing Line Loan and refinanced as a Eurocurrency Rate Loan in Euro with an
Interest Period of one month. Each Euro Qualified Lender shall make an amount
equal to its Applicable Tranche Percentage of the amount specified in such Euro
Committed Loan Notice available to Euro Funding Agent, and the applicable
Fronting Lender, if any, shall make available the Euro Fronting Loan in
accordance with Section 3.2, in each case in Same Day Funds for the account of
Euro Swing Line Lender at Euro Funding Agent’s Office for Euro or Sterling
denominated payments, as applicable, not later than 1:00 p.m. (Brussels time) on
the day specified in such Euro Committed Loan Notice, whereupon, subject to
Section 3.5.3(b), each Euro Lender and each Fronting Lender that so makes funds
available shall be deemed to have made a Eurocurrency Rate Loan with an Interest
Period of one month to such Euro Borrower in such amount and in Euro or
Sterling, as applicable. Euro Funding Agent shall remit the funds so received to
Euro Swing Line Lender.

(b) If for any reason any Euro Swing Line Loan cannot be refinanced by such a
Euro Committed Borrowing in accordance with Section 3.5.3(a), the request for a
Eurocurrency Rate Loan with an Interest Period of one month submitted by Euro
Swing Line Lender as set forth herein shall be deemed to be a request by Euro
Swing Line Lender that each Euro Lender fund its risk participation in the
relevant Euro Swing Line Loan; provided that to the extent that a Euro Swing
Line Loan is denominated in Sterling and there are Euro Non-Qualified Lenders
with respect to Sterling, then the aggregate amount of the Euro Swing Line Loan
shall be converted to Euro based on the Euro Equivalent amount of such Euro
Swing Line Loan and shall bear interest at the Default Rate for a Eurocurrency
Rate Loan with an Interest Period of one month, and each Euro Lender shall make
a payment in satisfaction of its participation obligations under this
Section 3.5.3 in Euro. Each Euro Lender’s payment to Euro Funding Agent for the
account of Euro Swing Line Lender pursuant to Section 3.5.3(a) shall be deemed
payment in respect of such participation.

 

78



--------------------------------------------------------------------------------

(c) If any Euro Lender fails to make available directly to Euro Funding Agent or
purchase a risk participation in the applicable Euro Fronting Loan for the
account of Euro Swing Line Lender any amount (the “Unfunded Euro Swing Line
Amount”) required to be paid by such Euro Lender pursuant to the foregoing
provisions of this Section 3.5.3 by the time specified in Section 3.5.3(a), (i)
Euro Swing Line Lender shall be entitled to recover from such Euro Lender
(acting through Euro Funding Agent), on demand, such amount with interest
thereon for the period from the date such payment is required to the date on
which such payment is immediately available to Euro Swing Line Lender at a rate
per annum equal to the applicable Overnight Rate from time to time in effect,
and (ii) for the avoidance of doubt, the Unfunded Euro Swing Line Amount shall
become due and payable on the date specified in Section 6.3(b)(i). A certificate
of Euro Swing Line Lender submitted to any Euro Lender (through Euro Funding
Agent) with respect to any amounts owing under this clause (c) shall be
conclusive absent manifest error.

(d) Each Euro Lender’s obligation to make Euro Committed Loans, to purchase risk
participations in Euro Fronting Loans pursuant to this Section 3.5.3 or to
purchase and fund risk participations in Euro Swing Line Loans pursuant to this
Section 3.5.3 shall be absolute and unconditional and shall not be affected by
any circumstance, including (i) any setoff, counterclaim, recoupment, defense or
other right which such Euro Lender may have against Euro Swing Line Lender, any
Euro Borrower or any other Person for any reason whatsoever, (ii) the occurrence
or continuance of a Default or (iii) any other occurrence, event or condition,
whether or not similar to any of the foregoing; provided that each Euro Lender’s
obligation to make Euro Committed Loans pursuant to this Section 3.5.3 is
subject to the conditions set forth in Section 8.2. No such funding of risk
participations shall relieve or otherwise impair the obligation of any Euro
Borrower to repay Euro Swing Line Loans, together with interest as provided
herein.

Section 3.5.4 Repayment of Participations.

(a) At any time after any Euro Lender has purchased and funded a risk
participation in a Euro Swing Line Loan, if Euro Swing Line Lender receives any
payment on account of such Euro Swing Line Loan, Euro Swing Line Lender will
distribute to such Euro Lender its Applicable Tranche Percentage of such payment
(appropriately adjusted, in the case of interest payments, to reflect the period
of time during which such Euro Lender’s risk participation was funded) in the
same funds as those received by Euro Swing Line Lender.

(b) If any payment received by Euro Swing Line Lender in respect of principal of
or interest on any Euro Swing Line Loan is required to be returned by Euro Swing
Line Lender under any of the circumstances described in Section 14.5 (including
pursuant to any settlement entered into by Euro Swing Line Lender in its
discretion), each Euro Lender shall pay to Euro Swing Line Lender its Applicable
Tranche Percentage thereof on demand of Euro Funding Agent, plus interest
thereon from the date of such demand to the date such amount is returned, at a
rate per annum equal to the applicable Overnight Rate. Euro Funding Agent will
make such demand upon the request of Euro Swing Line Lender. The obligations of
Euro Lenders under this clause shall survive the payment in full of the
Obligations and the termination of this Agreement.

Section 3.5.5 Interest for Account of Euro Swing Line Lender. Euro Swing Line
Lender shall be responsible for invoicing the applicable Euro Borrowers for
interest on the Euro Swing Line Loans. Until a Euro Lender funds its Euro
Committed Loan or risk participation pursuant to Section 3.5.3 to refinance such
Euro Lender’s Applicable Tranche Percentage of any Euro Swing Line Loan,
interest in respect of such Euro Lender’s Applicable Tranche Percentage shall be
solely for the account of Euro Swing Line Lender.

 

79



--------------------------------------------------------------------------------

Section 3.5.6 Payments Directly to Euro Swing Line Lender. Each Euro Borrower
shall make all payments of principal and interest in respect of the Euro Swing
Line Loans directly to Euro Swing Line Lender.

Section 3.6 Euro Prepayments.

Section 3.6.1 Prepayments of Committed Loans. Each Euro Borrower may, upon
notice to Euro Funding Agent, at any time or from time to time voluntarily
prepay Euro Committed Loans in whole or in part without premium or penalty;
provided that (a) such notice must be in a form acceptable to Euro Funding Agent
and be received by Euro Funding Agent not later than 11:00 a.m., Brussels time,
(i) three Business Days prior to any date of prepayment of Eurocurrency Rate
Committed Loans denominated in an Alternative Currency, (ii) two Business Days
prior to any date of prepayment of Eurocurrency Rate Committed Loans denominated
in Euros and (iii) on the date of prepayment of any Substitute Rate Loans; and
(b) any prepayment of Eurocurrency Rate Committed Loans shall be in a principal
amount permitted by Section 6.1.2 or, if less, the entire principal amount
thereof then outstanding, provided that if Euro Lenders have made any Euro
Committed Loans pursuant to Section 3.5.3 or 5.3.2, then the applicable Euro
Borrower may make a prepayment in any other amount so long as, after giving
effect thereto, the aggregate principal amount of all Eurocurrency Rate
Committed Loans is in the principal Euro Equivalent amount of EUR 1,000,000 or a
higher integral multiple of EUR 100,000. Each such notice shall specify the date
and amount of such prepayment and the Type(s) of Euro Committed Loans to be
prepaid and, if Eurocurrency Rate Committed Loans are to be prepaid, the
Interest Period(s) of such Eurocurrency Rate Committed Loans. Euro Funding Agent
will promptly notify each Euro Lender of its receipt of each such notice, and of
the amount of such Euro Lender’s Applicable Tranche Percentage of such
prepayment. If such notice is given by such Euro Borrower, then such Euro
Borrower shall make such prepayment and the payment amount specified in such
notice shall be due and payable on the date specified therein. Any prepayment of
a Eurocurrency Rate Committed Loan shall be accompanied by all accrued interest
on the amount prepaid, together with any additional amount required pursuant to
Section 7.5. Subject to Sections 3.2.4 and 6.8.3, each such prepayment shall be
applied to the Euro Committed Loans of Euro Lenders in accordance with their
respective Applicable Tranche Percentages.

Section 3.6.2 Prepayments of Swing Line Loans. The applicable Euro Borrower may,
upon notice to Euro Swing Line Lender (with a copy to Euro Funding Agent), at
any time or from time to time, voluntarily prepay any Euro Swing Line Loans in
whole or in part without premium or penalty; provided that (a) such notice must
be received by Euro Swing Line Lender and Euro Funding Agent not later than
11:00 a.m., Brussels time, on the date of the prepayment, and (b) any such
prepayment shall be in a minimum principal amount of EUR 500,000 for Euro
denominated Euro Swing Line Loans and £500,000 for Sterling denominated Swing
Line Loans. Each such notice shall specify the date and amount of such
prepayment. If such notice is given by such Euro Borrower, such Euro Borrower
shall make such prepayment and the payment amount specified in such notice shall
be due and payable on the date specified therein.

 

80



--------------------------------------------------------------------------------

Section 3.6.3 Prepayments Due to Currency Fluctuations. Euro Funding Agent shall
calculate the Euro Equivalent of the Euro Total Outstandings (but only with
respect to Euro Loans denominated in an Alternative Currency) on each
Revaluation Date. If on the Revaluation Date that occurs on the first Business
Day of each calendar month, on the last day of an Interest Period or such other
times as Euro Funding Agent may determine in its reasonable discretion, such
calculation reflects that, as of such Revaluation Date, the Euro Equivalent of
the Euro Total Outstandings exceeds an amount equal to 105% of the Euro
Aggregate Commitments then in effect, then, within five Business Days after
notice of such calculation from Euro Funding Agent to Prologis, Euro Borrowers
shall prepay the Euro Loans and/or Cash Collateralize the Euro L/C Obligations
in an aggregate amount sufficient to reduce the Euro Equivalent of such Euro
Total Outstandings as of such date of payment to an amount not to exceed 100% of
the Euro Aggregate Commitments then in effect, provided that solely for purposes
of measuring compliance with this Section 3.6.3, the amount of Cash Collateral
delivered to Euro Funding Agent under this Section 3.6.3 shall be deemed to have
reduced the Euro Total Outstandings. Subject to Section 3.2.4, each such
prepayment shall be applied to the Euro Committed Loans of Euro Lenders in
accordance with their respective Applicable Tranche Percentages.

Section 3.6.4 Other Prepayments. If, on any date other than the Maturity Date,
the Euro Equivalent of the Euro Total Outstandings exceeds the Euro Aggregate
Commitments then in effect and such excess is not due to a currency exchange
fluctuation covered under Section 3.6.3, then, within two Business Days after
notice from Euro Funding Agent to Prologis, Euro Borrowers shall prepay the Euro
Loans and/or Cash Collateralize the Euro L/C Obligations in an aggregate amount
sufficient to reduce the Euro Equivalent of such Euro Total Outstandings as of
such date of payment to an amount not to exceed the Euro Aggregate Commitments
then in effect, without regard to any minimum or multiples specified in
Section 6.1.2 with respect to prepayments. Subject to Section 3.2.4, each such
prepayment shall be applied to the Euro Committed Loans of Euro Lenders in
accordance with their respective Applicable Tranche Percentages.

Section 3.7 Euro Bid Loans.

Section 3.7.1 General. Subject to the terms and conditions set forth herein,
each Euro Lender agrees that any Domestic Borrower under the Euro Tranche may
from time to time request the Euro Lenders to submit offers to make loans in
Euros (each such loan, a “Euro Bid Loan”) to such Domestic Borrower from time to
time on any Business Day during the Availability Period pursuant to this
Section 3.7; provided that immediately after giving effect to any Euro Bid
Borrowing, (a) the Euro Total Outstandings shall not exceed the Euro Aggregate
Commitments and (b) the aggregate Outstanding Amount of all Euro Bid Loans shall
not exceed the Euro Bid Loan Sublimit. There shall not be more than five
different Interest Periods in effect with respect to Euro Bid Loans at any time.

Section 3.7.2 Requesting Competitive Bids. A Domestic Borrower under the Euro
Tranche may request the submission of Euro Competitive Bids by delivering a Euro
Bid Request to Euro Funding Agent not later than 12:00 noon, Applicable Time,
four Business Days prior to the requested date of any Euro Bid Borrowing. Each
Euro Bid Request shall specify (i) the requested date of the Euro Bid Borrowing
(which shall be a Business Day), (ii) the aggregate principal amount of Euro Bid
Loans requested (which must be EUR 10,000,000 or a higher whole multiple of EUR
1,000,000), (iii) the Type of Euro Bid Loans requested and (iv) the duration of
the Interest Period with respect thereto, and shall be signed by a Responsible
Officer of the applicable Borrower. No Euro Bid Request shall contain a request
for (A) more than one Type of Euro Bid Loan or (B) Euro Bid Loans having more
than three different Interest Periods. Unless Euro Funding Agent otherwise
agrees in its sole discretion, a Euro Borrower may not submit a Euro Bid Request
if it has submitted another Euro Bid Request within the prior five Business
Days.

 

81



--------------------------------------------------------------------------------

Section 3.7.3 Submitting Competitive Bids.

(a) Euro Funding Agent shall promptly notify each Euro Lender of each Euro Bid
Request received by it and the contents of such Euro Bid Request.

(b) Each Euro Lender may (but shall have no obligation to) submit a Euro
Competitive Bid containing an offer to make one or more Euro Bid Loans in
response to a Euro Bid Request. Such Euro Competitive Bid must be delivered to
Euro Funding Agent not later than 10:00 a.m., Applicable Time, three Business
Days prior to the requested date of any Euro Bid Borrowing; provided that any
Euro Competitive Bid submitted by Euro Funding Agent in its capacity as a Euro
Lender in response to any Euro Bid Request must be submitted to Euro Funding
Agent not later than 9:45 a.m., Applicable Time, on the date on which Euro
Competitive Bids are required to be delivered by the other Euro Lenders in
response to such Euro Bid Request. Each Euro Competitive Bid shall specify
(A) the proposed date of the Euro Bid Borrowing; (B) the principal amount of
each Euro Bid Loan for which such Euro Competitive Bid is being made, which
principal amount (x) may be equal to, greater than or less than the Euro
Commitment of the bidding Euro Lender, (y) must be EUR 5,000,000 or a higher
whole multiple of EUR 1,000,000, and (z) may not exceed the principal amount of
Euro Bid Loans for which Euro Competitive Bids were requested; (C) if the
proposed Euro Bid Borrowing is to consist of Absolute Rate Loans, the Absolute
Rate offered for each such Euro Bid Loan and the Interest Period applicable
thereto; (D) if the proposed Euro Bid Borrowing is to consist of Eurocurrency
Margin Bid Loans, the Eurocurrency Bid Margin with respect to each such
Eurocurrency Margin Bid Loan and the Interest Period applicable thereto; and
(E) the identity of the bidding Euro Lender.

(c) Any Euro Competitive Bid shall be disregarded if it (A) is received after
the required time specified in clause (b) above, (B) is not substantially in the
form of a Euro Competitive Bid as specified herein, (C) contains qualifying,
conditional or similar language, (D) proposes terms other than or in addition to
those set forth in the applicable Euro Bid Request, or (E) is otherwise not
responsive to such Euro Bid Request. Any Euro Lender may correct a Euro
Competitive Bid containing a manifest error by submitting a corrected Euro
Competitive Bid (identified as such) not later than the applicable time required
for submission of Euro Competitive Bids. Any such submission of a corrected Euro
Competitive Bid shall constitute a revocation of the Euro Competitive Bid that
contained the manifest error. Euro Funding Agent may, but shall not be required
to, notify any Euro Lender of any manifest error it detects in such Euro
Lender’s Competitive Bid.

(d) Subject only to the provisions of Sections 7.2, 7.3 and 8.2 and clause
(c) above, each Euro Competitive Bid shall be irrevocable.

Section 3.7.4 Notice to Borrower of Competitive Bids. Not later than 11:00 a.m.,
Applicable Time, three Business Days prior to the requested date of any Euro Bid
Borrowing, Euro Funding Agent shall notify the applicable Borrower of the
identity of each Euro Lender that has submitted a Euro Competitive Bid that
complies with Section 3.7.3 and of the terms of the offers contained in each
such Euro Competitive Bid.

 

82



--------------------------------------------------------------------------------

Section 3.7.5 Acceptance of Competitive Bids. Not later than 11:30 a.m.,
Applicable Time, three Business Days prior to the requested date of any Euro Bid
Borrowing, the applicable Borrower shall notify Euro Funding Agent of its
acceptance or rejection of the offers notified to it pursuant to Section 3.7.4.
The applicable Borrower shall be under no obligation to accept any Euro
Competitive Bid and may choose to reject all Euro Competitive Bids. In the case
of acceptance, such notice shall specify the aggregate principal amount of Euro
Competitive Bids for each Interest Period that is accepted. The applicable
Borrower may accept any Euro Competitive Bid in whole or in part; provided that:

(i) the aggregate principal amount of each Euro Bid Borrowing may not exceed the
applicable amount set forth in the related Euro Bid Request;

(ii) the principal amount of each Euro Bid Loan must be EUR 5,000,000 or a
higher whole multiple of EUR 1,000,000;

(iii) the acceptance of offers may be made only on the basis of ascending
Absolute Rates or Eurocurrency Bid Margins within each Interest Period; and

(iv) the applicable Borrower may not accept any offer that is described in
Section 3.7.3(c) or that otherwise fails to comply with the requirements hereof.

Section 3.7.6 Procedure for Identical Bids. If two or more Euro Lenders have
submitted Euro Competitive Bids at the same Absolute Rate or Eurocurrency Bid
Margin, as the case may be, for the same Interest Period, and the result of
accepting all of such Euro Competitive Bids in whole (together with any other
Euro Competitive Bids at lower Absolute Rates or Eurocurrency Bid Margins, as
the case may be, accepted for such Interest Period in conformity with the
requirements of Section 3.7.5) would be to cause the aggregate outstanding
principal amount of the applicable Euro Bid Borrowing to exceed the amount
specified therefor in the related Euro Bid Request, then, unless otherwise
agreed by the applicable Borrower, Euro Funding Agent and such Euro Lenders, the
applicable Borrower shall accept such Euro Competitive Bids as nearly as
possible in proportion to the amount offered by each such Euro Lender in respect
of such Interest Period, with such accepted amounts in each case being rounded
to a whole multiple of EUR 1,000,000.

Section 3.7.7 Notice to Lenders of Acceptance or Rejection of Bids. Euro Funding
Agent shall promptly notify each Euro Lender having submitted a Euro Competitive
Bid whether or not its offer has been accepted and, if its offer has been
accepted, of the amount of the Euro Bid Loan or Bid Loans to be made by it on
the date of the applicable Euro Bid Borrowing. Any Euro Competitive Bid or
portion thereof that is not accepted by the applicable Borrower by the
applicable time specified in Section 3.7.5 shall be deemed rejected.

Section 3.7.8 Notice of Eurocurrency Rate. If any Euro Bid Borrowing is to
consist of Eurocurrency Margin Bid Loans, Euro Funding Agent (a) shall determine
the Eurocurrency Rate for the relevant Interest Period and (b) promptly after
making such determination, shall notify the applicable Borrower and the Euro
Lenders that will be participating in such Euro Bid Borrowing of such
Eurocurrency Rate.

 

83



--------------------------------------------------------------------------------

Section 3.7.9 Funding of Euro Bid Loans. Each Euro Lender that has received
notice pursuant to Section 3.7.7 that all or a portion of its Euro Competitive
Bid has been accepted by the applicable Borrower shall make the amount of its
Euro Bid Loan(s) available to Euro Funding Agent in immediately available funds
at Euro Funding Agent’s Office not later than 1:00 p.m., Applicable Time, on the
date of the requested Euro Bid Borrowing. Upon satisfaction of the applicable
conditions set forth in Section 8.2, Euro Funding Agent shall make all funds so
received available to the applicable Borrower in like funds as received by Euro
Funding Agent.

Section 3.7.10 Notice of Range of Bids. After each Euro Competitive Bid auction
pursuant to this Section 3.7, Euro Funding Agent shall notify each Euro Lender
that submitted a Euro Competitive Bid in such auction of the ranges of bids
submitted (without the bidder’s name) and accepted for each Euro Bid Loan and
the aggregate amount of each Euro Bid Borrowing.

ARTICLE IV

YEN COMMITMENTS AND YEN CREDIT EXTENSIONS

Section 4.1 Yen Committed Loans. Subject to the terms and conditions set forth
herein, each Yen Lender severally agrees to make loans (each such loan, a “Yen
Committed Loan”) to each Yen Borrower in Yen or in one or more Alternative
Currencies of the Yen Tranche, subject to Section 4.2, from time to time, on any
Business Day during the Availability Period, under the Yen Tranche, in an
aggregate amount not to exceed at any time outstanding the amount of such Yen
Lender’s Yen Commitment; provided that after giving effect to any Yen Committed
Borrowing, (a) the Yen Total Outstandings shall not exceed the Yen Aggregate
Commitments and (b) the Yen Credit Exposure of any Yen Lender shall not exceed
such Yen Lender’s Yen Commitment, provided, further, that any Yen Committed Loan
denominated in Yen may only be made to a Yen Borrower organized under the Laws
of Japan or that is qualified to do business in Japan as a foreign entity.
Within the limits of each Yen Lender’s Yen Commitment, Yen Borrowers may borrow
under this Section 4.1, prepay under Section 4.5 and reborrow under this
Section 4.1. Yen Committed Loans may be Base Rate Loans (if denominated in
Dollars), ABR Rate Loans (if denominated in Yen) or Eurocurrency Rate Loans, as
further provided herein.

Section 4.2 Yen Fronting Loans.

Section 4.2.1 Yen Fronting Loans. Subject to the terms and conditions set forth
in this Section 4.2, upon a request for a Yen Committed Borrowing in an
Alternative Currency, consisting of ABR Rate Loans or to a Foreign Borrower in
compliance with Section 4.1, each Fronting Lender agrees, subject to the
limitations set forth below, to fund its Fronting Portion of such Yen Committed
Borrowing in the requested currency with respect to such Yen Committed Borrowing
and in the amount of each Yen Non-Qualified Lender’s Applicable Tranche
Percentage for such Yen Committed Borrowing (each a “Yen Fronting Loan”),
notwithstanding the fact that, after giving effect to such funding, all Yen
Fronting Loans of such Fronting Lender, when aggregated with the Applicable
Tranche Percentage of the Yen Credit Exposure of such Fronting Lender may exceed
the amount of such Fronting Lender’s Yen Commitment; provided that (a) after
giving effect to any Yen Fronting Loan, the aggregate Dollar Equivalent amount
of all Fronting Loans funded by such Fronting Lender shall not exceed the
Fronting Commitment of such Fronting Lender, and (b) such Fronting Lender shall
not be a Yen Non-Qualified Lender with respect to such Yen Committed Borrowing.
Immediately upon the making of a Yen Fronting Loan, the

 

84



--------------------------------------------------------------------------------

applicable Yen Non-Qualified Lender shall be deemed to, and hereby irrevocably
and unconditionally agrees to, purchase from such Fronting Lender a risk
participation in 100% of such Yen Fronting Loan. The obligation of each Yen
Non-Qualified Lender to make Yen Committed Loans in an Alternative Currency or
consisting of ABR Rate Loans or to a Foreign Borrower under Section 4.1 shall be
satisfied by its purchase of a risk participation in the applicable Yen Fronting
Loan; it being understood that no Yen Non-Qualified Lender shall be responsible
for, or be deemed to be a Defaulting Lender or otherwise in breach of this
Agreement as a result of, the failure by a Fronting Lender to make a Fronting
Loan in which such Yen Non-Qualified Lender is to purchase a risk participation.
Notwithstanding any other provision herein, no more than five Credit Extensions
that utilize Yen Fronting Loans shall be made during any calendar month.

Section 4.2.2 Election of Fronting Lenders. (a) (a) Upon a request for a Yen
Committed Borrowing in accordance with Section 4.3 in an Alternative Currency or
consisting of ABR Rate Loans or to a Foreign Borrower with respect to which
there are Yen Non-Qualified Lenders, there shall be a Fronting Lender Election.
If, based on the limitations set forth in the proviso to the first sentence of
Section 4.2.1 or the last two sentences of Section 4.2.2(b) (the “Yen Fronting
Limitations”), the Fronting Commitments are not sufficient to fund all of the
requested Yen Fronting Loans in such Alternative Currency or consisting of ABR
Rate Loans or to a Foreign Borrower, then the applicable Yen Borrower shall,
within one Business Day after notice by Yen Funding Agent of such insufficiency,
decrease the amount of the requested Yen Committed Borrowing to the amount that
would result in utilization of the maximum available Fronting Commitments
subject to the Yen Fronting Limitations and if applicable, after giving effect
to the following sentence. If one or more Yen Lenders are Yen Non-Qualified
Lenders solely because such Yen Lenders are not capable of making requested Yen
Committed Loans to a Foreign Borrower without the imposition of withholding
taxes (each a “Yen Specified Lender”), such Borrower may, within one Business
Day after notice by Yen Funding Agent of the insufficiency, notify Yen Funding
Agent that it will accept responsibility for such withholding taxes with respect
to such Yen Committed Borrowing, in which case (i) Yen Funding Agent and the
Fronting Lenders shall allocate the available Fronting Commitments (A) first, to
cover any portion of such Borrowing that will not be funded by a Yen Lender
because it is a Non-Qualified Lender for a reason other than potential
withholding taxes and (B) then, to cover the remaining amount of such Borrowing,
in each case up to the maximum available Fronting Commitments, subject to the
Yen Fronting Limitations, (ii) the participations in any Fronting Loans made
pursuant to clause (i)(B) above shall be allocated among the Yen Specified
Lenders pro rata according to their respective Yen Commitments, (iii) each Yen
Specified Lender shall fund its pro rata share of such Borrowing to the extent
not funded by the Fronting Lenders and (iv) such Borrower shall pay or reimburse
each Yen Specified Lender for any withholding tax arising from such Borrowing in
accordance with Section 7.1.

(b) Each Non-Qualified Japan Lender with respect to the Yen Tranche
(i) represents and warrants to each applicable Fronting Lender that (A) the
purchase of a risk participation in such Fronting Loan by such Non-Qualified
Japan Lender and (B) the funding of such risk participation in such Fronting
Loan by such Non-Qualified Japan Lender will not violate any applicable Law
(including any Law of Japan), and (ii) agrees to indemnify such Fronting Lender
for all losses, claims, damages, liabilities and related expenses (including the
reasonable fees, charges and disbursements of any counsel for such Fronting
Lender) incurred by such Fronting

 

85



--------------------------------------------------------------------------------

Lender or asserted against such Fronting Lender arising from any Fronting Loan
made by such Fronting Lender pursuant to Section 4.2.1. Without limiting the
foregoing, no Fronting Lender shall be obligated to make any Fronting Loan
pursuant to Section 4.2.1 if such Fronting Lender determines that any
representation or warranty of the applicable Non-Qualified Japan Lender in
clause (i) of the preceding sentence is not accurate. Notwithstanding the
foregoing provisions of this Section 4.2.2(b), no Fronting Lender shall make a
Fronting Loan in which a Non-Qualified Japan Lender would be required to
purchase a risk participation if such Non-Qualified Japan Lender has notified
such Fronting Lender at least two Business Days prior to the proposed date of
borrowing (with copies to Yen Funding Agent and Prologis) that, as a result of a
Change in Law, such Lender cannot make the representation and warranty set forth
in the first sentence of this Section 4.2.2(b).

Section 4.2.3 Refinancing of the Yen Fronting Loans.

(a) (i) On the Trigger Date, the outstanding principal amount of Yen Committed
Loans denominated in an Alternative Currency (other than an Alternative Currency
denominated in Dollars, Sterling, or Euro) shall be converted to Yen at the Yen
Equivalent thereof based on the Spot Rate as of the Trigger Date, but only if
any portion of such Yen Committed Loans is funded with a Yen Fronting Loan. Once
converted to Yen pursuant to the foregoing sentence, such Yen Committed Loans
shall be denominated in Yen for all purposes of this Agreement. After giving
effect to such conversion, on the Trigger Date or as soon as practicable
thereafter, Yen Funding Agent shall notify each Yen Non-Qualified Lender of its
obligation to fund its participation in each applicable Yen Fronting Loan. Each
applicable Yen Non-Qualified Lender shall make the amount of its participation
in each applicable Yen Fronting Loan specified in such notice available to Yen
Funding Agent in Same Day Funds for the account of the applicable Fronting
Lender at Yen Funding Agent’s Office for payments in the same currency as the
applicable Yen Fronting Loan (after giving effect to the conversion described in
this clause (i)) not later than 1:00 p.m., Tokyo time, on the Business Day
specified in such notice. The applicable Borrower shall indemnify each
applicable Agent and Lender for any loss, cost or expense incurred by such Agent
or Lender in connection with any conversion of Yen Committed Loans pursuant to
this clause (i), together with any amounts owed pursuant to Section 7.5.

(ii) To the extent that a Yen Non-Qualified Lender that has a risk participation
in a Yen Fronting Loan assigns all or part of its interest in such risk
participation under Section 14.6 to a Yen Qualified Lender for purposes of such
Yen Fronting Loan, then such Yen Qualified Lender shall make the amount of its
assigned participation in such Yen Fronting Loan available to Yen Funding Agent
in Same Day Funds for the account of the applicable Fronting Lender at Yen
Funding Agent’s Office for payments in the same currency as the applicable Yen
Fronting Loan not later than 1:00 p.m., Tokyo time, on the third Business Day
following the effective date of the assignment.

(b) If any applicable Yen Lender fails to make available to any Fronting Lender
any amount required to be paid by such Yen Lender pursuant to the foregoing
provisions of this Section 4.2.3 by the time specified in Section 4.2.3(a), the
applicable Fronting Lender shall be entitled to recover from such Yen Lender
(acting through Yen Funding Agent), on demand, such amount with interest thereon
for the period from the date such payment is required to the date on which such
payment is immediately available to such Fronting Lender at a rate per annum
equal to the applicable Overnight Rate from time to time in effect. A
certificate of a Fronting Lender submitted to any applicable Yen Lender (through
Yen Funding Agent) with respect to any amount owing under this clause (b) shall
be conclusive absent manifest error.

 

86



--------------------------------------------------------------------------------

(c) Each applicable Yen Lender’s obligation to purchase and fund risk
participations in Yen Fronting Loans pursuant to this Section 4.2.3 shall be
absolute and unconditional and shall not be affected by any circumstance,
including (i) any setoff, counterclaim, recoupment, defense or other right which
such Yen Lender may have against the applicable Fronting Lender, any Yen
Borrower or any other Person for any reason whatsoever, (ii) the occurrence or
continuance of a Default or (iii) any other occurrence, event or condition,
whether or not similar to any of the foregoing. No such funding of risk
participations shall relieve or otherwise impair the obligation of any Yen
Borrower to repay any Fronting Lender, together with interest as provided
herein.

(d) At any time after any Yen Lender has purchased and funded a risk
participation in a Yen Fronting Loan, if the applicable Fronting Lender receives
any payment on account of such Fronting Loan, such Fronting Lender will
distribute to such Yen Lender such payment (appropriately adjusted, in the case
of interest payments, to reflect the period of time during which such Yen
Lender’s risk participation was funded) in the same funds and currency as those
received by the applicable Fronting Lender.

(e) If any payment received by any Fronting Lender (and paid to a Yen Lender) in
respect of principal of or interest on any Yen Fronting Loan is required to be
returned by such Fronting Lender under any of the circumstances described in
Section 14.5 (including pursuant to any settlement entered into by such Fronting
Lender in its discretion), such Yen Lender shall pay to such Fronting Lender in
the applicable currency of such Yen Fronting Loan the amount of such payment in
respect of such Yen Fronting Loan on demand of Yen Funding Agent, plus interest
thereon from the date of such demand to the date such amount is returned, at a
rate per annum equal to the applicable Overnight Rate. Yen Funding Agent will
make such demand upon the request of the applicable Fronting Lender. The
obligations of the applicable Yen Lenders under this clause shall survive the
payment in full of the Obligations and the termination of this Agreement.

Section 4.2.4 Payments for Account of the applicable Fronting Lender.
Notwithstanding any other provision of this Agreement, until a Yen Lender funds
its risk participation pursuant to this Section 4.2 to refinance such Yen
Lender’s applicable Yen Fronting Loan, all payments made hereunder in respect of
the portion of any Yen Committed Loans that was funded in part by a Fronting
Lender shall be solely for the account of the applicable Fronting Lender.

Section 4.2.5 Defaulting Lender. Notwithstanding the foregoing, no Fronting
Lender shall be required to make a Yen Fronting Loan with respect to which there
is a Yen Non-Qualified Lender that is a Defaulting Lender at the time of the
receipt by Yen Funding Agent of the applicable Yen Committed Loan Notice or at
any time prior to the funding of such Yen Fronting Loan. In addition, to the
extent (a) a Yen Fronting Loan is outstanding, (b) a Yen Non-Qualified Lender
becomes a Defaulting Lender and (c) the applicable Fronting Lender makes a
demand for repayment to the applicable Yen Borrower, then such Yen Borrower
shall repay such Yen Fronting Loan (i) on or before the earlier of (A) 30 days
following receipt of such demand or (B) the fifth

 

87



--------------------------------------------------------------------------------

day following the last day of the applicable Interest Period ending after
receipt of such demand or (ii) if no Interest Period is in effect with respect
to such Yen Fronting Loan, within ten days following receipt of such demand. If
any such Yen Fronting Loan is not repaid in full on the last day of an Interest
Period (if applicable or required under clause (i)(B) above), subject to
Section 6.4.2, such Yen Fronting Loan shall bear interest at the Money Market
Rate plus the Applicable Margin until such payment is made hereunder.

Section 4.3 Yen Committed Borrowings, Conversions and Continuations of Yen
Committed Loans.

Section 4.3.1 Procedures for Yen Committed Borrowings. Each Yen Committed
Borrowing, each conversion of Yen Committed Loans from one Type to the other and
each continuation of Eurocurrency Rate Committed Loans shall be made upon the
requesting Yen Borrower’s irrevocable notice to Yen Funding Agent, which may be
given by (A) telephone, or (B) a Yen Committed Loan Notice; provided that any
telephonic notice must be confirmed immediately by delivery to Yen Funding Agent
of a Yen Committed Loan Notice. Each such notice must be received by Yen Funding
Agent not later than 11:00 a.m., Tokyo time, (a) three Business Days prior to
the requested date of any Yen Committed Borrowing of, conversion to or
continuation of Eurocurrency Rate Committed Loans and (b) two Business Days
prior to the date of any Yen Committed Borrowing of Base Rate Committed Loans or
ABR Rate Loans. Each Yen Committed Borrowing of, conversion to or continuation
of Eurocurrency Rate Committed Loans shall be in a principal amount permitted by
Section 6.1.1, and except as provided in Section 5.3, each Yen Committed
Borrowing of or conversion to Base Rate Committed Loans or ABR Rate Loans shall
be in a principal amount permitted by Section 6.1.1. Each Yen Committed Loan
Notice shall specify (i) the jurisdiction of the applicable Yen Borrower and
whether such Borrower is a Foreign Borrower, (ii) whether the applicable Yen
Borrower is requesting a Yen Committed Borrowing, a conversion of Yen Committed
Loans from one Type to the other, or a continuation of Eurocurrency Rate
Committed Loans, (iii) the requested date of the Borrowing, conversion or
continuation, as the case may be (which shall be a Business Day), (iv) the
principal amount of Yen Committed Loans to be borrowed, converted or continued,
(v) the Type of Yen Committed Loans to be borrowed or to which existing Yen
Committed Loans are to be converted, (vi) if applicable, the duration of the
Interest Period with respect thereto and (vii) the currency of the Yen Committed
Loans to be borrowed or converted. If the requesting Yen Borrower fails to
specify a currency in a Yen Committed Loan Notice requesting a Yen Committed
Borrowing, then the Yen Committed Loans so requested shall be made in Yen. If
the requesting Yen Borrower fails to specify a Type of Yen Committed Loan in a
Yen Committed Loan Notice or fails to give a timely notice requesting a
conversion or continuation, then (A) if the applicable Yen Committed Loans are
denominated in Dollars, such Yen Committed Loans shall be made as, or converted
to, Base Rate Loans; (B) if the applicable Yen Committed Loans are denominated
in Yen, such Yen Committed Loans shall be made as, or converted to, ABR Rate
Loans; and (C) if the applicable Yen Committed Loans are denominated in a
currency other than Dollars or Yen, such Yen Committed Loans shall be made in
the currency requested or, in the case of a continuation, continued in the same
currency, as Eurocurrency Rate Committed Loans with an Interest Period of one
month. Any automatic conversion to Base Rate Loans or ABR Rate Loans, as
applicable, shall be effective as of the last day of the Interest Period then in
effect with respect to the applicable Eurocurrency Rate Committed Loans. If the
requesting Yen Borrower requests a Borrowing of, conversion to or continuation
of Eurocurrency Rate Committed Loans in any such Yen Committed Loan Notice,

 

88



--------------------------------------------------------------------------------

but fails to specify an Interest Period, it will be deemed to have specified an
Interest Period of one month. No Yen Committed Loan may be converted into or
continued as a Yen Committed Loan denominated in a different currency, but
instead must be repaid in the original currency of such Yen Committed Loan and
reborrowed in the other currency.

Section 4.3.2 Funding of Yen Committed Loans. Following receipt of a Yen
Committed Loan Notice, Yen Funding Agent shall promptly notify each Yen Lender
of the amount (and currency) of its Applicable Tranche Percentage of the
applicable Yen Committed Borrowings, and if no timely notice of a conversion or
continuation is provided by the applicable Yen Borrower, Yen Funding Agent shall
notify each Yen Lender of the details of any automatic conversion to Base Rate
Loans or continuation of Yen Committed Loans denominated in a currency other
than Dollars, in each case as described in the preceding Section 4.3.1. In the
case of a Yen Committed Borrowing, each Yen Qualified Lender and the applicable
Fronting Lender, if any, shall make the amount of its Yen Committed Loan
available to Yen Funding Agent in Same Day Funds at Yen Funding Agent’s Office
for the applicable currency not later than 12:00 noon, Tokyo time, in the case
of any Yen Committed Loan denominated in Yen, and not later than the Applicable
Time specified by Yen Funding Agent in the case of any Yen Committed Loan in an
Alternative Currency of the Yen Tranche, in each case on the Business Day
specified in the applicable Yen Committed Loan Notice. Upon satisfaction of the
applicable conditions set forth in Section 8.2 (and, if such Yen Committed
Borrowing is the initial Credit Extension, Section 8.1), Yen Funding Agent shall
make all funds so received available to the applicable Yen Borrower in like
funds as received by Yen Funding Agent either by (a) crediting the account of
such Yen Borrower on the books of Yen Funding Agent with the amount of such
funds or (b) wire transfer of such funds, in each case in accordance with
instructions provided to (and reasonably acceptable to) Yen Funding Agent by the
requesting Yen Borrower; provided that if, on the date a Yen Committed Loan
Notice with respect to a Yen Committed Borrowing denominated in Yen is given by
the requesting Yen Borrower, such Yen Borrower has outstanding Yen L/C
Borrowings, then the proceeds of such Yen Committed Borrowing, first, shall be
applied to the payment in full of such Yen L/C Borrowings, and, second, shall be
made available to the requesting Yen Borrower as provided above.

Section 4.3.3 Certain Continuations and Conversions. Except as otherwise
provided herein, a Eurocurrency Rate Committed Loan may be continued or
converted only on the last day of an Interest Period for such Eurocurrency Rate
Committed Loan. During the existence of a Default, the Yen Required Lenders may
at their option, by notice to the Yen Borrowers (which notice may be revoked at
the option of Yen Required Lenders notwithstanding any provision of
Section 14.1) declare that (a) no Yen Committed Loans denominated in Yen or
Dollars may be requested as, converted to or continued as Eurocurrency Rate
Committed Loans and (b) no Yen Committed Loans denominated in any other
Alternative Currency may be requested or continued as Eurocurrency Rate
Committed Loans, other than as Eurocurrency Rate Committed Loan with an Interest
Period of one month.

Section 4.3.4 Notice of Rates. Yen Funding Agent shall promptly notify each
applicable Yen Borrower and Yen Lenders of the interest rate applicable to any
Interest Period for Eurocurrency Rate Committed Loans upon determination of such
interest rate. At any time that Base Rate Loans are outstanding, Yen Funding
Agent shall notify each applicable Yen Borrower and Yen Lenders of any change in
U.S. Funding Agent’s “prime rate” used in determining the

 

89



--------------------------------------------------------------------------------

Base Rate for Yen Committed Loans denominated in Dollars promptly following the
public announcement of such change. At any time that ABR Rate Loans are
outstanding, Yen Funding Agent shall notify each applicable Yen Borrower and Yen
Lenders of any change in Yen Funding Agent’s “prime rate” used in determining
the ABR Rate for Yen Committed Loans denominated in Yen promptly following the
public announcement of such change.

Section 4.3.5 Number of Interest Periods. After giving effect to all Yen
Committed Borrowings, all conversions of Yen Committed Loans from one Type to
the other, and all continuations of Yen Committed Loans as the same Type, there
shall not be more than 20 Interest Periods in effect with respect to Yen
Committed Loans.

Section 4.4 Yen Letters of Credit. Subject to the terms and conditions set forth
herein, (a) each Yen L/C Issuer agrees, in reliance upon the agreements of Yen
Lenders set forth in this Section 4.4 and Article V, (i) from time to time on
any Business Day during the Availability Period, to issue Yen Letters of Credit
denominated in Yen for the account of any Yen Borrower or any Eligible
Affiliate, and to amend or extend Yen Letters of Credit previously issued by it,
in accordance with Section 5.2, and (ii) to honor drawings under the applicable
Yen Letters of Credit; and (b) Yen Lenders severally agree to participate in Yen
Letters of Credit issued for the account of any Yen Borrower or any Eligible
Affiliates and any drawings thereunder; provided that after giving effect to any
Yen L/C Credit Extension with respect to any Yen Letter of Credit, (x) the Yen
Total Outstandings shall not exceed the Yen Aggregate Commitments, (y) the Yen
Credit Exposure of any Yen Lender shall not exceed such Yen Lender’s Yen
Commitment and (z) the Yen Outstanding Amount of the Yen L/C Obligations shall
not exceed the Yen Letter of Credit Sublimit. Within the foregoing limits, any
Yen Borrower’s ability to obtain Yen Letters of Credit shall be fully revolving,
and accordingly each Yen Borrower may, during the foregoing period, obtain Yen
Letters of Credit to replace Yen Letters of Credit that have expired or that
have been drawn upon and reimbursed. All Yen Existing Letters of Credit shall be
deemed to have been issued pursuant hereto, and from and after the Closing Date
shall be subject to and governed by the terms and conditions hereof.

Section 4.5 Yen Prepayments.

Section 4.5.1 Prepayments of Yen Committed Loans. Each Yen Borrower may, upon
notice to Yen Funding Agent, at any time or from time to time voluntarily prepay
Yen Committed Loans in whole or in part without premium or penalty; provided
that (a) such notice must be in a form acceptable to Yen Funding Agent and be
received by Yen Funding Agent not later than 11:00 a.m., Tokyo time, (i) three
Business Days prior to any date of prepayment of Eurocurrency Rate Committed
Loans and (ii) two Business Days prior to any date of prepayment of Base Rate
Committed Loans and ABR Rate Loans; and (b) any prepayment of Yen Committed
Loans shall be in a principal amount permitted by Section 6.1.2, or, if less,
the entire principal amount thereof then outstanding; provided that if Yen
Lenders have made any Yen Committed Loans pursuant to 5.3.2, then the applicable
Yen Borrower may make a prepayment in any other amount so long as, after giving
effect thereto, the aggregate principal amount of all ABR Rate Loans is in an
integral multiple of ¥100,000,000. Each such notice shall specify the date and
amount of such prepayment and the Type(s) of Yen Committed Loans to be prepaid
and, if Eurocurrency Rate Committed Loans are to be prepaid, the Interest
Period(s) of such Yen Committed Loans. Yen Funding Agent will promptly notify
each Yen Lender of its receipt of each such notice and of the amount of such

 

90



--------------------------------------------------------------------------------

Yen Lender’s Applicable Tranche Percentage of such prepayment. If such notice is
given by such Yen Borrower, then such Yen Borrower shall make such prepayment
and the payment amount specified in such notice shall be due and payable on the
date specified therein. Any prepayment of a Eurocurrency Rate Committed Loan
shall be accompanied by all accrued interest on the amount prepaid, together
with any additional amount required pursuant to Section 7.5. Subject to Sections
4.2.4 and 6.8.3, each such prepayment shall be applied to the Yen Committed
Loans of Yen Lenders in accordance with their respective Applicable Tranche
Percentages.

Section 4.5.2 Prepayments due to Currency Fluctuations. Yen Funding Agent shall
calculate the Yen Equivalent of the Yen Total Outstandings on each Revaluation
Date (but only with respect to Yen Committed Loans denominated in an Alternative
Currency). If on the Revaluation Date that occurs on the first Business Day of
each calendar month, on the last day of an Interest Period or such other times
as Yen Funding Agent may determine in its reasonable discretion, such
calculation reflects that, as of such Revaluation Date, Yen Equivalent of the
Yen Total Outstandings exceeds an amount equal to 105% of the Yen Aggregate
Commitments then in effect, then, within five Business Days after notice of such
calculation from Yen Funding Agent to Prologis, Yen Borrowers shall prepay the
Yen Committed Loans and/or Cash Collateralize the Yen L/C Obligations in an
aggregate amount sufficient to reduce the Yen Equivalent of such Yen Total
Outstandings as of such date of payment to an amount not to exceed 100% of the
Yen Aggregate Commitments then in effect, provided that solely for purposes of
measuring compliance with this Section 4.5.2, the amount of Cash Collateral
delivered to Yen Funding Agent under this Section 4.5.2 shall be deemed to have
reduced the Yen Total Outstandings. Subject to Section 4.2.4, each such
prepayment shall be applied to the Yen Committed Loans of Yen Lenders in
accordance with their respective Applicable Tranche Percentages.

Section 4.5.3 Other Prepayments. If, on any date other than the Maturity Date,
the Yen Equivalent of the Yen Total Outstandings exceeds the Yen Aggregate
Commitments then in effect and such excess is not due to a currency exchange
fluctuation covered under Section 4.5.2, then, within two Business Days after
notice from Yen Funding Agent to Prologis, Yen Borrowers shall prepay the Yen
Committed Loans and/or Cash Collateralize the Yen L/C Obligations in an
aggregate amount sufficient to reduce the Yen Equivalent of such Yen Total
Outstandings as of such date of payment to an amount not to exceed the Yen
Aggregate Commitments then in effect, without regard to any minimum or multiples
specified in Section 6.1.2 with respect to prepayments. Subject to
Section 4.2.4, each such prepayment shall be applied to the Yen Committed Loans
of Yen Lenders in accordance with their respective Applicable Tranche
Percentages.

ARTICLE V

GENERAL PROVISIONS APPLICABLE TO LETTERS OF CREDIT

Section 5.1 Limitations on Obligations to Issue Letters of Credit.

Section 5.1.1 Prohibited Issuances. No L/C Issuer shall issue any Letter of
Credit, if:

(a) subject to Section 5.2.3, the expiry date of such requested Letter of Credit
would occur more than 36 months after the date of issuance (or, if applicable,
the most recent extension) thereof, unless the applicable Tranche Required
Lenders have approved such expiry date; or

 

91



--------------------------------------------------------------------------------

(b) the expiry date of such requested Letter of Credit would occur after the
Letter of Credit Expiration Date.

Section 5.1.2 Limitations on Obligations of L/C Issuers. No L/C Issuer shall be
under any obligation to issue any Letter of Credit if:

(a) any order, judgment or decree of any Governmental Authority or arbitrator
shall by its terms purport to enjoin or restrain such L/C Issuer from issuing
such Letter of Credit, or any Law applicable to such L/C Issuer or any request
or directive (whether or not having the force of law) from any Governmental
Authority with jurisdiction over such L/C Issuer shall prohibit, or request that
such L/C Issuer refrain from, the issuance of letters of credit generally or
such Letter of Credit in particular or shall impose upon such L/C Issuer with
respect to such Letter of Credit any restriction, reserve or capital requirement
(for which such L/C Issuer is not otherwise compensated hereunder) not in effect
on the Closing Date, or shall impose upon such L/C Issuer any unreimbursed loss,
cost or expense which was not applicable on the Closing Date and which such L/C
Issuer in good faith deems material to it;

(b) the issuance of such Letter of Credit would violate one or more policies of
such L/C Issuer;

(c) except as otherwise agreed by the applicable Funding Agent and the
applicable L/C Issuer, such Letter of Credit would be in an initial stated
amount of less than $100,000 for a U.S. Letter of Credit denominated in Dollars,
Cdn$100,000 for a U.S. Letter of Credit denominated in Canadian Dollars, EUR
100,000 for a Euro Letter of Credit denominated in Euro, £100,000 for a Euro
Letter of Credit denominated in Sterling and ¥100,000,000 for a Yen Letter of
Credit;

(d) (i) with respect to a U.S. Letter of Credit, such Letter of Credit is to be
denominated in a currency other than Dollars or Canadian Dollars, (ii) with
respect to a Euro Letter of Credit, such Letter of Credit is to be denominated
in a currency other than Euro or Sterling, and (iii) with respect to a Yen
Letter of Credit, such Letter of Credit is to be denominated in a currency other
than Yen;

(e) such Letter of Credit contains any provision for automatic reinstatement of
the stated amount after any drawing thereunder; or

(f) any Applicable Tranche Lender has failed to fund any amount required under
Section 5.3.1 or 5.3.2, unless such failure has been cured, or is at such time a
Defaulting Lender, unless (i) such L/C Issuer has entered into satisfactory
arrangements with the applicable Borrower or such Applicable Tranche Lender to
eliminate such L/C Issuer’s risk with respect to such Lender and/or (ii) Cash
Collateral has been provided by the applicable Borrowers in accordance with
Section 5.7.2.

Section 5.1.3 Limitations on Amendments. No L/C Issuer shall be under any
obligation to renew, extend the expiry date for or increase the amount of any
Letter of Credit if (a) such L/C Issuer would have no obligation at such time to
issue such Letter of Credit in its amended form under the terms hereof or
(b) the beneficiary of such Letter of Credit does not accept the proposed
amendment to such Letter of Credit.

 

92



--------------------------------------------------------------------------------

Section 5.1.4 Authorization of L/C Issuers. Each L/C Issuer shall act on behalf
of the Applicable Tranche Lenders with respect to any Letters of Credit issued
by it and the documents associated therewith, and each L/C Issuer shall have all
of the benefits and immunities (a) provided to Agents in Article XIII with
respect to any acts taken or omissions suffered by such L/C Issuer in connection
with Letters of Credit issued by it or proposed to be issued by it and Issuer
Documents pertaining to such Letters of Credit as fully as if the term “Agent”
as used in Article XIII included such L/C Issuer with respect to such acts or
omissions, and (b) as additionally provided herein with respect to such L/C
Issuer.

Section 5.2 Procedures for Issuance and Amendment of Letters of Credit;
Auto-Extension Letters of Credit.

Section 5.2.1 Requests for Issuance or Amendment. Each Letter of Credit shall be
issued or amended, as the case may be, upon the request of any Borrower
delivered to the applicable L/C Issuer (with a copy to the applicable Funding
Agent) in the form of a Letter of Credit Application, appropriately completed
and signed by a Responsible Officer of such Borrower. Such Letter of Credit
Application must be received by the applicable L/C Issuer and the applicable
Funding Agent not later than 11:00 a.m., Applicable Time, at least three
Business Days (or, in each case, such later date and time as such L/C Issuer and
such Funding Agent may both agree in a particular instance in their sole
discretion) prior to the proposed issuance date or date of amendment, as the
case may be. In the case of a request for an initial issuance of a Letter of
Credit, the applicable Letter of Credit Application shall specify in form and
detail reasonably satisfactory to the applicable L/C Issuer: (a) the proposed
issuance date of the requested Letter of Credit (which shall be a Business Day);
(b) the amount thereof; (c) the expiry date thereof; (d) the name and address of
the beneficiary thereof; (e) the documents to be presented by such beneficiary
in case of any drawing thereunder; (f) the full text of any certificate to be
presented by such beneficiary in case of any drawing thereunder; (g) in the case
of a request for a U.S. Letter of Credit or a Euro Letter of Credit, the
applicable currency thereof; and (h) such other matters as the applicable L/C
Issuer may reasonably require. In the case of a request for an amendment of any
outstanding Letter of Credit, such Letter of Credit Application shall specify in
form and detail reasonably satisfactory to the applicable L/C Issuer: (i) the
Letter of Credit to be amended; (ii) the proposed date of amendment thereof
(which shall be a Business Day); (iii) the nature of the proposed amendment; and
(iv) such other matters as the applicable L/C Issuer may reasonably require.
Additionally, the requesting Borrower shall furnish to the applicable L/C Issuer
and the applicable Funding Agent such other documents and information pertaining
to such requested Letter of Credit issuance or amendment, including any Issuer
Documents, as such L/C Issuer or Funding Agent may reasonably require.

Section 5.2.2 Issuance Procedures. Promptly after receipt of any Letter of
Credit Application, the applicable L/C Issuer will confirm with the applicable
Funding Agent (by telephone or in writing) that such Funding Agent has received
a copy of such Letter of Credit Application from the requesting Borrower and, if
not, such L/C Issuer will provide such Funding Agent with a copy thereof. Unless
such L/C Issuer has received written notice from Global Administrative Agent,
the applicable Funding Agent or any Credit Party, at least one Business Day
prior to the requested date of issuance or amendment of a Letter of Credit, that
one or more applicable conditions contained in Article VIII shall not then be
satisfied, then, subject to the terms and conditions hereof, such L/C Issuer
shall, on the requested date, issue a Letter of Credit for the

 

93



--------------------------------------------------------------------------------

account of the requesting Borrower (or the applicable Eligible Affiliate) or
enter into the applicable amendment, as the case may be, in each case in
accordance with such L/C Issuer’s usual and customary business practices.
Immediately upon the issuance of each Letter of Credit, each Applicable Tranche
Lender shall be deemed to, and hereby irrevocably and unconditionally agrees to,
purchase from the applicable L/C Issuer a risk participation in such Letter of
Credit in an amount equal to the product of such Lender’s Applicable Tranche
Percentage times the amount of such Letter of Credit.

Section 5.2.3 Auto-Extension Letters of Credit. If any Borrower so requests in a
Letter of Credit Application, the applicable L/C Issuer may, in its sole and
absolute discretion, agree to issue a Letter of Credit that has automatic
extension provisions (each, an “Auto-Extension Letter of Credit”); provided that
any Auto-Extension Letter of Credit must permit such L/C Issuer to prevent any
such extension at least once in each 12 month period (commencing with the date
of issuance of such Letter of Credit) by giving prior notice to the beneficiary
thereof not later than a day (the “Non-Extension Notice Date”) in each such 12
month period to be agreed upon at the time such Letter of Credit is issued.
Unless otherwise directed by such L/C Issuer, the applicable Borrower shall not
be required to make a specific request to such L/C Issuer for any such
extension. Once an Auto-Extension Letter of Credit has been issued, the
Applicable Tranche Lenders shall be deemed to have authorized (but may not
require) the applicable L/C Issuer to permit the extension of such Letter of
Credit at any time to an expiry date not later than the Letter of Credit
Expiration Date; provided that such L/C Issuer shall not permit any such
extension if (a) such L/C Issuer has determined that it would not be permitted,
or would have no obligation, at such time to issue such Letter of Credit in its
revised form (as extended) under the terms hereof (by reason of the provisions
of Section 5.1.1(a) or Section 5.1.1(b) or otherwise), or (b) it has received
notice (which may be by telephone or in writing) on or before the day that is
five Business Days before the Non-Extension Notice Date (1) from Global
Administrative Agent or the applicable Funding Agent, that the applicable
Tranche Required Lenders have elected not to permit such extension or (2) from
Global Administrative Agent, the applicable Funding Agent or any Credit Party
that one or more of the applicable conditions specified in Section 8.2 is not
then satisfied, and in each such case directing such L/C Issuer not to permit
such extension.

Section 5.2.4 Notice of Issuance. Promptly after its delivery of any Letter of
Credit or any amendment to a Letter of Credit to an advising bank with respect
thereto or to the beneficiary thereof, the applicable L/C Issuer will also
deliver to the applicable Borrower and the applicable Funding Agent a true and
complete copy of such Letter of Credit or amendment.

Section 5.3 Drawings and Reimbursements; Funding of Participations.

Section 5.3.1 Procedures Upon Drawing. Upon receipt from the beneficiary of any
Letter of Credit of any notice of a drawing under such Letter of Credit, the
applicable L/C Issuer shall notify the applicable Borrower and the applicable
Funding Agent thereof. Not later than 10:00 a.m., Applicable Time, on the date
of any payment by an L/C Issuer under a Letter of Credit (each such date, an
“Honor Date”), the applicable Borrower shall reimburse such L/C Issuer through
the applicable Funding Agent in an amount equal to the amount of such drawing;
provided that, with respect to a U.S. Letter of Credit denominated in Canadian
Dollars, the applicable Borrower shall reimburse the U.S. L/C Issuer in Dollars
in an amount equal to the Dollar Equivalent amount of such drawing. If the
applicable Borrower fails to so reimburse an L/C Issuer

 

94



--------------------------------------------------------------------------------

by such time, the applicable Funding Agent shall promptly notify each Applicable
Tranche Lender of the Honor Date, the amount of the unreimbursed drawing (the
“Unreimbursed Amount”) and the amount of such Applicable Tranche Lender’s
Applicable Tranche Percentage thereof. In such event, the applicable Borrower
shall be deemed to have requested a Committed Borrowing of the Specified Type
(as defined below) to be disbursed on the first Business Day after the Honor
Date in an amount equal to the Unreimbursed Amount, without regard to the
minimum and multiples specified elsewhere in this Agreement for the principal
amount of a Committed Borrowing, but subject to the amount of the unutilized
portion of the Aggregate Tranche Commitment and the conditions set forth in
Section 8.2 (other than the delivery of a Committed Loan Notice). To the extent
that any Unreimbursed Amount under the Euro Tranche is in Sterling and there are
Euro Non-Qualified Lenders with respect to Sterling, then Euro Funding Agent may
elect a Fronting Lender in accordance with Section 3.2 on behalf of the
applicable Euro Borrower (which hereby irrevocably authorizes Euro Funding Agent
to so elect on its behalf); provided that to the extent that there are no
available Fronting Lenders, then such portion of the Unreimbursed Amount shall
be converted to Euro based on the Euro Equivalent amount of such portion and
refinanced as a Eurocurrency Rate Loan in Euro with an Interest Period of one
month. Any notice given by an L/C Issuer or a Funding Agent pursuant to this
Section 5.3.1 may be given by telephone if immediately confirmed in writing;
provided that the lack of such an immediate confirmation shall not affect the
conclusiveness or binding effect of such notice. For purposes of the foregoing,
“Specified Type” means (a) with respect to the U.S. Tranche, Base Rate Loans;
(b) with respect to the Yen Tranche, ABR Rate Loans; and (c) with respect to the
Euro Tranche, a Eurocurrency Rate Loan with an Interest Period of one month.

Section 5.3.2 Reimbursement via Committed Borrowing. Each Applicable Tranche
Lender (or, in the case of a Euro Letter of Credit, each Euro Qualified Lender
and each applicable Fronting Lender) shall upon receipt of any notice pursuant
to Section 5.3.1 make funds available to the applicable Funding Agent for the
account of the applicable L/C Issuer, in the applicable currency of the
applicable Letter of Credit, at such Funding Agent’s Office in an amount equal
to each such Applicable Tranche Lender’s Applicable Tranche Percentage (or, in
the case of a Euro Letter of Credit, each Euro Qualified Lender’s Applicable
Tranche Percentage and each applicable Fronting Lender’s Euro Fronting Loan) of
the Unreimbursed Amount not later than 12:00 noon, Applicable Time, on the
Business Day specified in such notice by such Funding Agent, whereupon, subject
to the provisions of Section 5.3.3, each Applicable Tranche Lender (or in the
case of a Euro Letter of Credit, the Euro Qualified Lender and the Fronting
Lender) that so makes funds available shall be deemed to have made a Committed
Loan to the applicable Borrower in such amount. The applicable Funding Agent
shall remit the funds so received to the applicable L/C Issuer.

Section 5.3.3 L/C Borrowings. With respect to any Unreimbursed Amount that is
not fully refinanced by a Committed Borrowing because the conditions set forth
in Section 8.2 cannot be satisfied or for any other reason, the applicable
Borrower shall be deemed to have incurred from the applicable L/C Issuer an L/C
Borrowing in the amount of the Unreimbursed Amount that is not so refinanced,
which L/C Borrowing shall be due and payable on demand (together with interest),
in the currency in which payment was made under the applicable Letter of Credit
(or with respect to a U.S. Letter of Credit denominated in Canadian Dollars, in
Dollars) and shall bear interest at the Default Rate for the applicable
Specified Type; provided that to the extent that a Euro L/C Borrowing is in
Sterling and there are Euro Non-Qualified Lenders with respect to

 

95



--------------------------------------------------------------------------------

Sterling, then the aggregate amount of the Euro L/C Borrowing shall be converted
to Euro based on the Euro Equivalent amount of such Euro L/C Borrowing and shall
bear interest at the Default Rate for a Eurocurrency Rate Loan with an Interest
Period of one month. In such event, each applicable Lender’s payment to the
applicable Funding Agent for the account of such L/C Issuer pursuant to this
Section 5.3.3 shall be deemed payment in respect of its participation in such
L/C Borrowing and shall constitute an L/C Advance from such Lender in
satisfaction of its participation obligation under this Section 5.3. For the
avoidance of doubt, any Committed Borrowing, L/C Borrowing or L/C Advance with
respect to a U.S. Letter of Credit denominated in Canadian Dollars shall be made
in Dollars based on the Dollar Equivalent amount thereof.

Section 5.3.4 Interest Prior to Lender Payments. Until an Applicable Tranche
Lender (and, in the case of the Euro Tranche, a Fronting Lender) funds its
Committed Loan or L/C Advance pursuant to this Section 5.3 to reimburse the
applicable L/C Issuer for any amount drawn under any Letter of Credit, interest
in respect of the Committed Loan or L/C Advance to be made by such Applicable
Tranche Lender (or such Fronting Lender) shall be solely for the account of such
L/C Issuer.

Section 5.3.5 Lender Obligations Unconditional. Each Applicable Tranche Lender’s
(and, if applicable, Fronting Lender’s) obligation to make Committed Loans or
L/C Advances or to purchase risk participations in Fronting Loans in order to
reimburse the applicable L/C Issuer for amounts drawn under Letters of Credit,
as contemplated by this Section 5.3, shall be absolute and unconditional and
shall not be affected by any circumstance, including: (a) any setoff,
counterclaim, recoupment, defense or other right which such Lender may have
against such L/C Issuer, any Borrower, any Eligible Affiliate or any other
Person for any reason whatsoever; (b) the occurrence or continuance of a Default
or (c) any other occurrence, event or condition, whether or not similar to any
of the foregoing; provided that each such Person’s obligation to make Committed
Loans pursuant to this Section 5.3 is subject to the conditions set forth in
Section 8.2 (other than delivery by the applicable Borrower of a Committed Loan
Notice). No such making of an L/C Advance shall relieve or otherwise impair the
obligation of the applicable Borrower to reimburse the applicable L/C Issuer for
the amount of any payment made by such L/C Issuer under any Letter of Credit,
together with interest as provided herein.

Section 5.3.6 Interest on Overdue Amounts. If any Applicable Tranche Lender (or,
in the case of the Euro Tranche, Fronting Lender) fails to make available
directly to the applicable Funding Agent for the account of the applicable L/C
Issuer any amount required to be paid by such Lender (or Fronting Lender)
pursuant to the foregoing provisions of this Section 5.3 by the time specified
in Section 5.3.2, such L/C Issuer shall be entitled to recover from such Person
(acting through the applicable Funding Agent), on demand, such amount with
interest thereon for the period from the date such payment is required to the
date on which such payment is immediately available to such L/C Issuer at a rate
per annum equal to the applicable Overnight Rate from time to time in effect. A
certificate of an L/C Issuer submitted to any Lender (through the applicable
Funding Agent) with respect to any amount owing under this Section 5.3.6 shall
be conclusive absent manifest error.

 

96



--------------------------------------------------------------------------------

Section 5.4 Repayment of Participations.

Section 5.4.1 Payments by L/C Issuers. At any time after an L/C Issuer has made
a payment under any Letter of Credit and has received from any Applicable
Tranche Lender (or, in the case of the Euro Tranche, any Fronting Lender) such
Person’s L/C Advance in respect of such payment in accordance with Section 5.3,
if the applicable Funding Agent receives for the account of such L/C Issuer any
payment in respect of the related Unreimbursed Amount or interest thereon
(whether directly from the applicable Borrower or otherwise, including proceeds
of Cash Collateral of the applicable Tranche applied thereto by the applicable
Funding Agent), the applicable Funding Agent will distribute to such Applicable
Tranche Lender (or Fronting Lender) its Applicable Tranche Percentage (or other
appropriate percentage) thereof (appropriately adjusted, in the case of interest
payments, to reflect the period of time during which such Person’s L/C Advance
was outstanding) in the same funds as those received by the applicable Funding
Agent.

Section 5.4.2 Disgorgement. If any payment received by the applicable Funding
Agent for the account of any L/C Issuer pursuant to Section 5.4.1 is required to
be returned under any of the circumstances described in Section 14.5 (including
pursuant to any settlement entered into by such L/C Issuer in its discretion),
each Applicable Tranche Lender (and, in the case of the Euro Tranche, each
Fronting Lender) shall pay to the applicable Funding Agent for the account of
such L/C Issuer its Applicable Tranche Percentage (or other appropriate
percentage) thereof on demand of the applicable Funding Agent (in each case in
the currency in which such payment originally was made), plus interest thereon
from the date of such demand to the date such amount is returned by such
Applicable Tranche Lender (or Fronting Lender), at a rate per annum equal to the
applicable Overnight Rate from time to time in effect.

Section 5.4.3 Survival. The obligations of the Lenders, the Funding Agents, the
L/C Issuers and the Fronting Lenders under this Section 5.4 shall survive the
payment in full of the Obligations and the termination of this Agreement.

Section 5.5 Borrower Obligations Absolute. The obligation of each Borrower to
reimburse the applicable L/C Issuer for each drawing under each Letter of Credit
issued by such L/C Issuer for the account of such Borrower and to repay each L/C
Borrowing incurred by such Borrower shall be absolute, unconditional and
irrevocable, and shall be paid strictly in accordance with the terms of this
Agreement under all circumstances, including the following:

(a) any lack of validity or enforceability of such Letter of Credit, this
Agreement or any other Loan Document;

(b) the existence of any claim, counterclaim, setoff, defense or other right
that any Borrower or any Eligible Affiliate may have at any time against any
beneficiary or any transferee of such Letter of Credit (or any Person for whom
any such beneficiary or any such transferee may be acting), any L/C Issuer or
any other Person, whether in connection with this Agreement, the transactions
contemplated hereby or by such Letter of Credit or any agreement or instrument
relating thereto, or any unrelated transaction;

(c) any draft, demand, certificate or other document presented under such Letter
of Credit proving to be forged, fraudulent, invalid or insufficient in any
respect or any statement therein being untrue or inaccurate in any respect; or
any loss or delay in the transmission or otherwise of any document required in
order to make a drawing under such Letter of Credit;

 

97



--------------------------------------------------------------------------------

(d) any payment by the L/C Issuer under such Letter of Credit against
presentation of a draft or certificate that does not strictly comply with the
terms of such Letter of Credit; or any payment made by the L/C Issuer under such
Letter of Credit to any Person purporting to be a trustee in bankruptcy,
debtor-in-possession, assignee for the benefit of creditors, liquidator,
receiver or other representative of or successor to any beneficiary or any
transferee of such Letter of Credit, including any arising in connection with
any proceeding under any Debtor Relief Law; or

(e) any other circumstance or happening whatsoever, whether or not similar to
any of the foregoing, including any other circumstance that might otherwise
constitute a defense available to, or a discharge of, any Borrower or any
Eligible Affiliate.

Each Borrower shall promptly examine a copy of each Letter of Credit and each
amendment thereto that is delivered to it and, in the event of any claim of
noncompliance with such Borrower’s instructions or other irregularity, such
Borrower will promptly notify such L/C Issuer. Each Borrower shall be
conclusively deemed to have waived any such claim against any L/C Issuer and its
correspondents unless such notice is given as aforesaid.

Section 5.6 Role of L/C Issuer. Each Lender and each Borrower agree that, in
paying any drawing under a Letter of Credit, no L/C Issuer shall have any
responsibility to obtain any document (other than any sight draft, certificates
and documents expressly required by such Letter of Credit) or to ascertain or
inquire as to the validity or accuracy of any such document or the authority of
the Person executing or delivering any such document. No L/C Issuer or Agent or
any of their respective Related Parties or any correspondent, participant or
assignee of any L/C Issuer shall be liable to any Lender for (a) any action
taken or omitted in connection herewith at the request or with the approval of
all Lenders, all Applicable Tranche Lenders, the applicable Tranche Required
Lenders or the Required Lenders, as applicable; (b) any action taken or omitted
in the absence of gross negligence or willful misconduct (as finally determined
by a court of competent jurisdiction); or (c) the due execution, effectiveness,
validity or enforceability of any document or instrument related to any Letter
of Credit or Issuer Document. Each Borrower hereby assumes all risks of the acts
or omissions of any beneficiary or transferee with respect to its use of any
Letter of Credit; provided that this assumption is not intended to, and shall
not, preclude any Borrower pursuing such rights and remedies as it may have
against the beneficiary or transferee at law or under any other agreement. No
L/C Issuer or Agent or any of their respective Related Parties or any
correspondent, participant or assignee of any L/C Issuer shall be liable or
responsible for any of the matters described in clauses (a) through (e) of
Section 5.5; provided that anything in such clauses to the contrary
notwithstanding, a Borrower may have a claim against an L/C Issuer, and such L/C
Issuer may be liable to such Borrower, to the extent, but only to the extent, of
any direct, as opposed to indirect, consequential or exemplary, damages suffered
by such Borrower which it proves were caused by such L/C Issuer’s willful
misconduct or gross negligence or such L/C Issuer’s willful failure to pay under
any Letter of Credit after the presentation to it by the beneficiary of a sight
draft and certificate(s) strictly complying with the terms and conditions of
such Letter of Credit. In furtherance and not in limitation of the foregoing,
any L/C Issuer may accept documents that appear on their face to be in order,
without responsibility for further

 

98



--------------------------------------------------------------------------------

investigation, regardless of any notice or information to the contrary, and no
L/C Issuer shall be responsible for the validity or sufficiency of any
instrument transferring or assigning or purporting to transfer or assign a
Letter of Credit or the rights or benefits thereunder or proceeds thereof, in
whole or in part, which may prove to be invalid or ineffective for any reason.

Section 5.7 Cash Collateral.

Section 5.7.1 Certain Cash Collateral. Upon the request of the applicable
Funding Agent or Required Lenders (for purposes of clause (a) below) or the
applicable Tranche Required Lenders (for purposes of clause (b) below), (a)
during the existence of an Event of Default or (b) if, as of the Maturity Date,
any L/C Obligations under the Available Tranches for any reason remains
outstanding, the applicable Borrower shall, in each case, promptly Cash
Collateralize the then Outstanding Amount of all L/C Obligations of such
Borrower under each applicable Available Tranche, in each case in the same
currency as the applicable L/C Obligations.

Section 5.7.2 Cash Collateral and Defaulting Lender. If any L/C Obligation under
any Tranche exists at the time a Lender is a Defaulting Lender, the applicable
Borrower shall, within one Business Day of delivery of written notice by the
applicable Funding Agent, Cash Collateralize the amount of the Defaulting
Lender’s Applicable Tranche Percentage of the L/C Obligations under such Tranche
(after giving effect to Section 6.15.1(d) and any Cash Collateral provided by
the Defaulting Lender or retained pursuant to Section 6.15.1(b)). If a Borrower
is required to provide an amount of Cash Collateral pursuant to this
Section 5.7.2, such Cash Collateral shall be released and promptly returned to
such Borrower from time to time to the extent the amount deposited shall exceed
the Defaulting Lender’s Applicable Tranche Percentage of the L/C Obligations
under such Tranche or if such Lender ceases to be a Defaulting Lender.

Section 5.7.3 Lien on Cash Collateral. Each Borrower hereby grants to the
Funding Agent for the Tranche with respect to which Cash Collateral is being
delivered a lien on and security interest in all such cash, all deposit accounts
into which such cash is deposited, all balances in such accounts and all
proceeds of the foregoing. Cash Collateral shall be maintained in blocked,
interest bearing deposit accounts with the applicable Funding Agent.

Section 5.8 Applicability of ISP. Unless otherwise expressly agreed by the
applicable L/C Issuer and the applicable Borrower when a Letter of Credit is
issued (including any such agreement applicable to an Existing Letter of
Credit), the rules of the ISP shall apply to each Letter of Credit.

Section 5.9 Letter of Credit Fees. Prologis shall (or shall cause the applicable
Borrower to) pay to the applicable Funding Agent for the account of each
Applicable Tranche Lender in accordance with its Applicable Tranche Percentage,
in the Primary Currency for the applicable Tranche, a Letter of Credit fee (the
“Letter of Credit Fee”) for each Letter of Credit equal to the Applicable Margin
as in effect from time to time multiplied by the daily Relevant Equivalent (as
defined below) amount available to be drawn under such Letter of Credit. Letter
of Credit Fees shall be (a) computed on a quarterly basis in arrears and (b) due
and payable on the last Business Day of each March, June, September and
December, on the Letter of Credit Expiration Date for each Letter of Credit, and
thereafter on demand. Notwithstanding anything to the contrary contained herein,
upon the request of the Tranche Required Lenders, while any Event

 

99



--------------------------------------------------------------------------------

of Default exists, all Letter of Credit Fees shall accrue at the Default Rate.
For purposes of the foregoing and of Section 5.10, “Relevant Equivalent” means
(i) in the case of the U.S. Letters of Credit, the Dollar Equivalent, (ii) in
the case of the Euro Letters of Credit, the Euro Equivalent, and (iii) in the
case of the Yen Letters of Credit, the Yen Equivalent. Notwithstanding the
foregoing or any other provision of this Agreement, Prologis shall not be
required to pay any Letter of Credit Fee to any Lender for any period during
which such Lender is a Defaulting Lender.

Section 5.10 Fronting Fee and Documentary and Processing Charges Payable to each
L/C Issuer. Prologis shall pay directly to the applicable L/C Issuer of each
Letter of Credit for its own account, in the Primary Currency of the Tranche
under which such Letter of Credit was issued, a fronting fee at the rate per
annum of 0.125% computed on the Relevant Equivalent (as defined in Section 5.9)
of the daily amount available to be drawn under such Letter of Credit on a
quarterly basis in arrears. Such fronting fee shall be due and payable on the
last Business Day of each March, June, September and December in respect of the
quarterly period then ending (or portion thereof, in the case of the first
payment), on the Letter of Credit Expiration Date for each Letter of Credit, and
thereafter on demand. In addition, Prologis shall pay directly to the applicable
L/C Issuer for its own account, in Primary Currency of the Tranche under which
the applicable Letter of Credit was issued, the customary issuance,
presentation, amendment, extension and other processing fees, and other standard
costs and charges, of such L/C Issuer relating to letters of credit as from time
to time in effect; provided that the total amount of all such fees shall not
exceed a Dollar Equivalent amount of $1,500 for any Letter of Credit. Such
customary fees and standard costs and charges are due and payable ten Business
Days after demand and are nonrefundable.

Section 5.11 Conflict with Issuer Documents. In the event of any conflict
between the terms hereof and the terms of any Issuer Document, the terms hereof
shall control.

Section 5.12 Letters of Credit Issued for Eligible Affiliate. Notwithstanding
that a Letter of Credit is in support of obligations of, or is for the account
of, an Eligible Affiliate, the requesting Borrower shall be obligated to
reimburse the applicable L/C Issuer hereunder for all drawings under such Letter
of Credit. Each Borrower acknowledges that the issuance of any Letter of Credit
requested by such Borrower for the account of an Eligible Affiliate inures to
the benefit of such Borrower. Notwithstanding the foregoing, a Foreign Borrower
under any Tranche shall not be the letter of credit applicant with respect to
any Letter of Credit.

Section 5.13 U.S. Bond L/Cs. Notwithstanding any provision to the contrary set
forth in this Article V:

Section 5.13.1 Terms and Conditions of U.S. Bond L/Cs. (a) U.S. Bond L/Cs shall
be subject to the terms and conditions of this Agreement and applicable Law;
provided that (i) a U.S. Bond L/C may have an expiration date later than 12
months from the date of issuance, so long as such date is not later than the
Letter of Credit Expiration Date; and (ii) the terms of each U.S. Bond L/C
(A) must be acceptable to the applicable U.S. L/C Issuer and U.S. Funding Agent,
(B) subject to the provisions of Section 5.14, may provide for the reinstatement
of drawn portions of such U.S. Bond L/C, whether or not reimbursement has been
received (which may have the effect of increasing the amount of the applicable
Borrower’s reimbursement obligations under such U.S. Bond L/C), (C) may provide
for automatic extensions thereof, so long as such terms comply with the auto
extension provisions set forth in Section 5.2.3 hereof, and (D) may contain
provisions whereby the applicable U.S. L/C Issuer is granted certain rights in
collateral and voting rights under the related Bond Documents, which rights are
expressly assigned by the applicable U.S. L/C Issuer to U.S. Funding Agent for
the benefit of Lenders pursuant to Section 5.14.2 herein.

 

100



--------------------------------------------------------------------------------

(b) Any Borrower may request that a U.S. L/C Issuer issue a U.S. Bond L/C by
providing at least 30 days prior written notice of such request to the
applicable U.S. L/C Issuer, and by delivering a certificate at least 30 days
prior to the issuance of any U.S. Bond L/C to U.S. Funding Agent certifying
that, after giving effect to the issuance of any such Bonds and, without
duplication, any Debt incurred by any Company with respect thereto, no Default
exists or would result after giving effect thereto.

Section 5.14 Reduction and Reinstatement of U.S. Bond L/Cs. In the event that
the proceeds of any drawing under any U.S. Bond L/C are used to pay the purchase
price of Bonds tendered or deemed tendered by the owner thereof pursuant to the
related Bond Documents (such drawing, including the drawing of any accrued
interest on the tendered Bonds, a “Bond Purchase Drawing”), then the stated
amount of such U.S. Bond L/C will be temporarily reduced by the amount of such
drawing, subject to automatic reinstatement (whether or not reimbursement for
any drawings thereunder has been received or the conditions set forth in
Sections 5.1.1 and 5.1.2 have been satisfied, and without further approval from
Lenders) pursuant to the provisions of the applicable U.S. Bond L/C by an amount
equal to the Bond Purchase Drawing, so long as (a) the applicable U.S. L/C
Issuer (or U.S. Funding Agent, as assignee of such U.S. L/C Issuer) has been
properly accounted for on the securities depository’s records as the beneficial
owner of such Bonds purchased with the proceeds (or portion thereof) of the U.S.
Bond L/C, (b) such Bonds have been delivered to the appropriate custodian and
registered as directed by such L/C Issuer (or U.S. Funding Agent, as assignee of
such U.S. L/C Issuer), or (c) to the extent provided for in the applicable U.S.
Bond L/C, such Bonds have been remarketed in accordance with the terms of the
applicable Bond Documents and released by the applicable U.S. L/C Issuer;
provided that if the repurchased Bonds are not transferred to such U.S. L/C
Issuer (or U.S. Funding Agent, as assignee of such U.S. L/C Issuer) pursuant to
clause (a) or (b) or remarketed pursuant to clause (c) above, then the
applicable U.S. L/C Issuer shall notify Global Administrative Agent (which shall
subsequently notify Lenders) of such failure. Unless otherwise directed by U.S.
Required Lenders, the applicable U.S. L/C Issuer shall then deliver notice to
the applicable Trustee prior to the fifth Business Day after the applicable Bond
Purchase Drawing that the amount of such drawing will not be reinstated, if the
applicable Bond Documents permit such notice; otherwise, the U.S. L/C Issuer may
send notice of an event of default and a direction to cause a redemption of the
applicable Bonds.

Section 5.14.1 Interest Payments. If the interest portion of any U.S. Bond L/C
is drawn by the applicable Trustee to make scheduled interest payments on the
outstanding principal amount of the Bonds, then the stated amount of such U.S.
Bond L/C will be temporarily reduced by the amount of such drawing, subject to
automatic reinstatement of the interest portion of such U.S. Bond L/C (whether
or not reimbursement for any drawings thereunder has been received or the
conditions set forth in Sections 5.1.1 and 5.1.2 have been satisfied, and
without further approval from U.S. Lenders) pursuant to the provisions of the
applicable U.S. Bond L/C. Subject to compliance with Section 2.4 herein, the
stated amount of the related U.S. Bond L/C may be increased as required by the
related Bond Documents (to reflect an increase in the maximum rate of interest
or number of days of accrued interest covered by such U.S. Bond L/C or
otherwise).

 

101



--------------------------------------------------------------------------------

Section 5.14.2 Liens and Security Interests under Bond Documents. All liens and
security interests securing reimbursement obligations and other obligations owed
to the applicable U.S. L/C Issuer of any U.S. Bond L/C under the related Bond
Documents (including any U.S. L/C Borrowing), any rights in and to any Bonds or
other certificates of indebtedness issued to such L/C Issuer under the related
Bond Documents, and any voting rights or other rights created in favor of such
L/C Issuer under or pursuant to or in connection with any related Bond Documents
(collectively, the “Bond Rights”), now or hereafter existing in favor of such
L/C Issuer, are hereby assigned and conveyed by the applicable U.S. L/C Issuer
to U.S. Funding Agent for the ratable benefit of U.S. Lenders. Notwithstanding
anything to the contrary set forth in any U.S. Bond L/C, any Bonds or
certificates of indebtedness purchased from the owner thereof by the applicable
Trustee with funds received pursuant to a drawing under any U.S. Bond L/C shall
be registered in the name of U.S. Funding Agent and shall be delivered to or
held by U.S. Funding Agent or such other entity as may be specified by the
applicable L/C Issuer and approved by U.S. Funding Agent in a written instrument
delivered to the applicable Trustee, for the benefit of the applicable L/C
Issuer, U.S. Funding Agent and the other U.S. Lenders. Each L/C Issuer of a U.S.
Bond L/C agrees to execute all such other assignments, conveyances, financing
statements and other documents required by U.S. Funding Agent to effect the
requirements of this Section 5.14.2; provided that, U.S. Lenders, U.S. Funding
Agent and such U.S. L/C Issuer agree that in the event any Bonds or certificates
of indebtedness are issued to such U.S. L/C Issuer (or U.S. Funding Agent as the
assignee of such U.S. L/C Issuer) as a result of a drawing by the applicable
Trustee under the U.S. Bond L/C for which such U.S. L/C Issuer is not
immediately reimbursed, and subsequently the Bonds are remarketed and such U.S.
L/C Issuer is reimbursed for all amounts so advanced (which reimbursement may be
a repayment of any Loan disbursed by U.S. Lenders as payment of the related U.S.
Letter of Credit reimbursement obligations under Section 5.3.2 or a repayment of
an U.S. L/C Borrowing), then any Bonds or certificates of indebtedness shall be
released by U.S. Funding Agent and delivered to such Trustee without any further
authorization from U.S. Lenders or such U.S. L/C Issuer.

Section 5.14.3 Discretion to Exercise Rights. To the extent rights (including
voting rights, rights to provide notice and elect remedies and rights to approve
waivers, consents or amendments of the related Bond Documents) are created in
favor of the U.S. L/C Issuer of any U.S. Bond L/C, such rights (other than
ministerial, non-discretionary rights) may only be exercised with the consent,
or in accordance with the directions, of the U.S. Required Lenders.

Section 5.14.4 Conflict. In the event of any conflict between the terms and
provisions of this Section 5.14 relating to U.S. Bond L/Cs and the terms and
provisions of any Loan Documents relating to U.S. Letters of Credit (other than
U.S. Bond L/Cs), the terms and provisions of this Section 5.14 shall control.

ARTICLE VI

GENERAL PROVISIONS APPLICABLE TO LOANS

Section 6.1 Minimum Amounts for Committed Borrowings, Conversions or
Continuations and Prepayments.

Section 6.1.1 Borrowing, Conversion, Continuation Amounts. Any Committed
Borrowing, conversion or continuation under an Available Tranche in any of the
following

 

102



--------------------------------------------------------------------------------

currencies shall be in the following principal amounts: (a) for Committed
Borrowings of, conversions to or continuations of Loans denominated in Dollars,
$1,000,000 or any higher whole multiple of $100,000, (b) for Committed
Borrowings of, conversions to or continuation of Loans denominated in Euro, EUR
1,000,000 or any higher whole multiple of EUR 100,000, (c) for Committed
Borrowings of, conversions to or continuations of Loans denominated in Sterling,
£1,000,000 or any higher whole multiple of £100,000, (d) for Committed
Borrowings of, conversions to or continuations of Loans denominated in Yen, any
whole multiple of ¥100,000,000, (e) for Committed Borrowings of, conversions to
or continuations of CDOR Rate Loans, Cdn$1,000,000 or a higher whole multiple of
Cdn$100,000, (f) for Committed Borrowings of, conversions to or continuations of
Loans denominated in Pesos, Ps$5,000,000 or any higher multiple of Ps$1,000,000,
and (g) for Committed Borrowings, conversions or continuations under a
Supplemental Tranche, the minimum and whole multiple amounts set forth in the
applicable Supplemental Addendum.

Section 6.1.2 Prepayment Amounts. Any prepayment under a Tranche in any of the
following currencies shall be in the following aggregate principal amounts
(a) for prepayments of Loans denominated in Dollars, $1,000,000 or any higher
whole multiple of $100,000, (b) for prepayments of Loans denominated Euro, EUR
1,000,000 or any higher whole multiple of EUR 100,000, (c) for prepayments of
Loans denominated in Sterling, £1,000,000 or any higher whole multiple of
£100,000, (d) for prepayments of Loans denominated in Yen, any whole multiple of
¥100,000,000, (e) for prepayments of Loans denominated in Canadian Dollars,
Cdn$1,000,000 or a higher whole multiple of Cdn$100,000, (f) for prepayments of
Loans denominated in Pesos, Ps$5,000,000 or any higher multiple of Ps$1,000,000,
and (g) for prepayments under any Supplemental Tranche, the minimum and whole
multiple amounts set forth in the applicable Supplemental Addendum.

Section 6.2 Termination or Reduction of Commitments and Removal of a Borrower.

Section 6.2.1 Termination or Reduction; Removal. Prologis may, upon notice to
Global Administrative Agent and the applicable Funding Agent, take any of the
following actions:

(a) terminate the Aggregate Tranche Commitment under a particular Available
Tranche, or from time to time permanently reduce the Aggregate Tranche
Commitment under a particular Available Tranche; provided that:

(i) any such notice shall be received by Global Administrative Agent and the
applicable Funding Agent not later than 11:00 a.m. three Business Days prior to
the date of termination or reduction;

(ii) any such partial reduction shall be in an aggregate amount of (A)
$5,000,000 or any whole multiple of $100,000 in excess thereof for the U.S.
Tranche, (B) EUR 5,000,000 or any whole multiple of EUR 1,000,000 in excess
thereof for the Euro Tranche, (D) ¥500,000,000 or any whole multiple of
¥100,000,000 in excess thereof for the Yen Tranche and (F) the minimum amounts
and whole multiples set forth in the applicable Supplemental Addendum with
respect to a Supplemental Tranche; and

 

103



--------------------------------------------------------------------------------

(iii) Prologis shall not terminate or reduce any Aggregate Tranche Commitment
if, after giving effect thereto and to any concurrent prepayment thereunder, the
Total Tranche Outstandings of the applicable Tranche would exceed such Aggregate
Tranche Commitment.

(b) at any time a Borrower (other than Prologis) has (i) no Obligations under
this Agreement or under a particular Tranche (excluding, for purposes of this
Section, (A) Obligations under any Loan Document other than this Agreement and
(B) Obligations under this Agreement that are expressly stated to survive the
termination of this Agreement and are not yet due and payable) and (ii) no
outstanding Request for Credit Extensions, remove such Borrower as a Borrower
under this Agreement or solely under one or more Tranches under this Agreement.

Global Administrative Agent will promptly notify the applicable Tranche Lenders
of any notice provided by Prologis under this Section 6.2.1. The amount of any
Aggregate Tranche Commitment reduction shall not be applied to the U.S. Letter
of Credit Sublimit, the Euro Letter of Credit Sublimit, the Yen Letter of Credit
Sublimit, the U.S. Swing Line Sublimit, the Euro Swing Line Sublimit, the U.S.
Bid Loan Sublimit or the Euro Bid Loan Sublimit, as applicable, unless otherwise
specified by Prologis. Any reduction of any Aggregate Tranche Commitment shall
be applied to the applicable Commitment of each Lender in such Tranche according
to its Applicable Tranche Percentage of such Tranche. All fees accrued under a
particular Tranche shall be paid on the effective date of the termination of the
Aggregate Tranche Commitment for such Tranche.

Section 6.3 Repayment of Loans.

(a) The aggregate principal amount of all outstanding Committed Loans shall be
paid on the Maturity Date.

(b) Each Swing Line Loan shall be paid on the earlier to occur of (i) the date
ten Business Days after such Swing Line Loan is made and (ii) the Maturity Date.

(c) If, on any date, the Dollar Equivalent amount of the outstanding Fronting
Loans held by any Fronting Lender exceeds the Fronting Commitment of such
Fronting Lender then in effect, then, within two Business Days after notice from
such Fronting Lender to Prologis, the applicable Borrowers shall prepay the
Fronting Loans held by such Fronting Lender in an amount sufficient to reduce
the Dollar Equivalent amount of the outstanding Fronting Loans of such Fronting
Lender as of such date of payment to an amount not to exceed the Fronting
Commitment of such Fronting Lender then in effect, without regard to any minimum
or multiples specified in Section 6.1.2 with respect to prepayments.

(d) Each Supplemental Loan shall be paid as set forth in the applicable
Supplemental Addendum.

(e) The applicable Borrower shall repay each Bid Loan on the last day of the
Interest Period in respect thereof.

(f) No Bid Loan may be prepaid without the prior written consent of the
applicable Bid Loan Lender.

 

104



--------------------------------------------------------------------------------

Section 6.4 Interest.

Section 6.4.1 Interest Rates. Subject to the provisions of Sections 6.4.2 and
14.9:

(a) each Eurocurrency Rate Committed Loan shall bear interest on the outstanding
principal amount thereof for each Interest Period at a rate per annum equal to
the Eurocurrency Rate for such Interest Period plus the Applicable Margin;

(b) each Base Rate Committed Loan shall bear interest on the outstanding
principal amount thereof from the applicable borrowing date at a rate per annum
equal to the Base Rate plus the Applicable Margin;

(c) each CDOR Rate Loan shall bear interest on the outstanding principal amount
thereof for each Interest Period at a rate per annum equal to the CDOR Rate for
such Interest Period plus the Applicable Margin;

(d) each ABR Rate Loan shall bear interest on the outstanding principal amount
thereof from the applicable borrowing date at a rate per annum equal to the ABR
Rate plus the Applicable Margin;

(e) each TIIE Rate Loan shall bear interest on the outstanding principal amount
thereof for each Interest Period at a rate per annum equal to the TIIE Rate for
such Interest Period plus the Applicable Margin;

(f) each U.S. Swing Line Loan shall bear interest on the outstanding principal
amount thereof from the applicable borrowing date at a rate per annum equal to
the Money Market Rate plus the Applicable Margin;

(g) each Euro Swing Line Loan shall bear interest on the outstanding principal
amount thereof from the applicable borrowing date at a rate per annum equal to
the Money Market Rate plus the Applicable Margin;

(h) each Supplemental Committed Loan shall bear interest as set forth in the
applicable Supplemental Addendum; and

(i) each Bid Loan shall bear interest on the outstanding principal amount
thereof for the Interest Period therefor at a rate per annum equal to the
Eurocurrency Rate for such Interest Period plus (or minus) the Eurocurrency Bid
Margin, or at the Absolute Rate for such Interest Period, as the case may be.

Section 6.4.2 Rates Upon Default

(a) At any time and so long as an Event of Default pursuant to Section 12.1.1
exists, any Obligations not paid when due shall bear interest at a fluctuating
interest rate per annum at all times equal to the Default Rate to the fullest
extent permitted by applicable Laws.

(b) Upon the written request of the Required Lenders at any time and so long as
any Event of Default exists, Borrowers shall pay interest on the principal
amount of all outstanding Obligations hereunder at a fluctuating interest rate
per annum at all times equal to the Default Rate to the fullest extent permitted
by applicable Laws.

 

105



--------------------------------------------------------------------------------

(c) Accrued and unpaid interest on past due amounts (including interest on past
due interest) shall be due and payable upon demand.

Section 6.4.3 Interest Payment Dates. Interest on each Loan shall be due and
payable in arrears on each Interest Payment Date applicable thereto and at such
other times as may be specified herein. Interest hereunder shall be due and
payable in accordance with the terms hereof before and after judgment, and
before and after the commencement of any proceeding under any Debtor Relief Law.

Section 6.4.4 Interest Act (Canadian). For the purposes of the Interest Act
(Canada), (a) whenever a rate of interest or fee rate hereunder is calculated on
the basis of a year (the “deemed year”) that contains fewer days than the actual
number of days in the calendar year of calculation, such rate of interest or fee
rate shall be expressed as a yearly rate by multiplying such rate of interest or
fee rate by the actual number of days in the calendar year of calculation and
dividing it by the number of days in the deemed year, (b) the principle of
deemed reinvestment of interest shall not apply to any interest calculation
hereunder and (c) the rates of interest stipulated herein are intended to be
nominal rates and not effective rates or yields. This Section 6.4.4 shall apply
solely with respect to Committed Loans denominated in Canadian Dollars.

Section 6.5 Fees.

Section 6.5.1 Facility Fees.(a) Prologis shall pay to the applicable Funding
Agent, for the account of each Applicable Tranche Lender, in accordance with
such Applicable Tranche Lender’s Applicable Tranche Percentage, a facility fee
in the Primary Currency of the applicable Tranche equal to the Applicable Margin
for facility fees times the actual daily amount of the Aggregate Tranche
Commitment for such Tranche (or, if the Aggregate Tranche Commitment for such
Tranche has terminated, on the Outstanding Amount for such Tranche of all Loans
under such Tranche and, if applicable, L/C Obligations under such Tranche),
regardless of usage. The facility fees shall accrue at all times during the
Availability Period (and thereafter so long as any Loans or L/C Obligations
under the applicable Tranche remain outstanding), including at any time during
which one or more of the conditions in Article VIII are not met, and shall be
due and payable quarterly in arrears on the last Business Day of each March,
June, September and December, commencing with the first such date to occur after
the Closing Date, and on the Maturity Date (and, if applicable, thereafter on
demand). The facility fee shall be calculated quarterly in arrears, and if there
is any change in the Applicable Margin during any quarter, the actual daily
amount shall be computed and multiplied by the Applicable Margin separately for
each period during such quarter that such Applicable Margin was in effect.
Notwithstanding the foregoing or any other provision of this Agreement,
(a) Prologis shall not be required to pay a facility fee to any Lender for any
day on which such Lender is a Defaulting Lender, and (b) Prologis may appoint
any applicable Borrower as paying agent for the payment of the facility fees,
subject to the agreement with the applicable Funding Agent.

 

106



--------------------------------------------------------------------------------

Section 6.5.2 Other Fees. In addition to certain fees described in Sections 5.9
and 5.10, and the facilities fees set forth above:

(a) Prologis shall pay to Arrangers, Global Administrative Agent and the Funding
Agents for their own respective accounts, in the applicable currency, fees in
the amounts and at the times specified in the Fee Letters. Such fees shall be
fully earned when paid and shall not be refundable for any reason whatsoever.

(b) Prologis shall pay to Lenders, in the applicable currencies, such fees as
shall have been separately agreed upon in writing in the amounts and at the
times so specified. Such fees shall be fully earned when paid and shall not be
refundable for any reason whatsoever.

Section 6.6 Computation of Interest and Fees. All computations of interest for
(a) Base Rate Loans and (b) ABR Rate Loans when the ABR Rate is determined by
the applicable Funding Agent’s “prime rate” shall be made on the basis of a year
of 365 or 366 days, as the case may be, and actual days elapsed. All
computations of interest for Loans denominated in Sterling shall be made on the
basis of a year of 365 days and actual days elapsed. All other computations of
fees and interest shall be made on the basis of a 360-day year and actual days
elapsed (which results in more fees or interest, as applicable, being paid than
if computed on the basis of a 365-day year), or, in the case of interest in
respect of Committed Loans denominated in any Foreign Currency as to which
market practice differs from the foregoing, in accordance with such market
practice. Interest shall accrue on each Loan for the day on which such Loan is
made, and shall not accrue on a Loan, or any portion thereof, for the day on
which the Loan or such portion is paid, provided that any Loan that is repaid on
the same day on which it is made shall, subject to Section 6.8, bear interest
for one day. Each determination by Global Administrative Agent or the applicable
Funding Agent of an interest rate or fee hereunder shall be conclusive and
binding for all purposes, absent demonstrable error.

Section 6.7 Evidence of Debt and Promissory Note.

Section 6.7.1 Recordkeeping. The Credit Extensions made by each Lender shall be
evidenced by one or more accounts or records maintained by such Lender and by
each Funding Agent for such Funding Agent’s applicable Tranche, in each case in
the ordinary course of business. The accounts or records maintained by each
Funding Agent and each Lender shall be rebuttable presumptive evidence of the
amount of the Credit Extensions made by Lenders to Borrowers and the interest
and payments thereon. Any failure to so record or any error in doing so shall
not, however, limit or otherwise affect the obligations of Borrowers hereunder
to pay any amount owing with respect to the Obligations. In the event of any
conflict between the accounts and records maintained by the applicable Funding
Agent for its Tranche and the accounts and records of any Lender in such Tranche
in respect of such matters, the accounts and records of such Funding Agent shall
control in the absence of manifest error.

Section 6.7.2 Promissory Note. The provisions of this Section 6.7.2 constitute a
promissory note for the benefit of each Lender. In furtherance of the foregoing:

(a) Each Borrower hereby promises, severally, but not jointly, to pay to each
Applicable Tranche Lender, in accordance with the provisions of this Agreement,
the principal amount of each Loan of such Borrower from time to time made by
such Applicable Tranche Lender to such Borrower. In addition, such Borrower
promises severally, but not jointly, to pay interest on the unpaid principal
amount of the Loans made to such Borrower, from the date of such Loans until
such principal amount is paid in full, at such interest rates and at such times
as provided in this Agreement.

 

107



--------------------------------------------------------------------------------

(b) All payments of principal and interest with respect to Loans shall be made
to the applicable Funding Agent for the account of the Applicable Tranche
Lenders in the currency in which such Committed Loan was denominated and in Same
Day Funds at such Funding Agent’s Office for such currency.

Section 6.7.3 Participations. In addition to the accounts and records referred
to in Section 6.7.1, each Lender and each Funding Agent for its applicable
Tranche shall maintain in accordance with its usual practice accounts or records
evidencing the purchases and sales by such Lender of participations in Fronting
Loans, Letters of Credit and Swing Line Loans to the extent such Tranche permits
such subfacilities. In the event of any conflict between the accounts and
records maintained by the applicable Funding Agent for its Tranche and the
accounts and records of any Lender in such Tranche in respect of such matters,
the accounts and records of such Funding Agent shall control in the absence of
manifest error.

Section 6.8 Payments Generally; Global Administrative Agent’s Clawback.

Section 6.8.1 All Payments Generally. All payments to be made by Borrowers shall
be made without condition or deduction for any counterclaim, defense, recoupment
or setoff.

Section 6.8.2 Payments Generally. Except as otherwise expressly provided herein,
all payments by a Borrower under a Tranche shall be made to the applicable
Funding Agent for such Tranche, for the account of the Applicable Tranche
Lenders to which such payment is owed, at such Funding Agent’s Office in the
Primary Currency of such Tranche and in Same Day Funds not later than 12:00
noon, Applicable Time (and by 10:00 a.m., Brussels time, for payments under the
Euro Tranche), on the date specified herein. Except as otherwise expressly
provided herein, all payments by a Borrower under a Tranche with respect to
principal of and interest on Loans under such Tranche that are denominated in an
Alternative Currency of such Tranche shall be made to the applicable Funding
Agent, for the account of the Applicable Tranche Lenders to which such payment
is owed, at the applicable Funding Agent’s Office in such Alternative Currency
and in Same Day Funds not later than the Applicable Time specified by such
Funding Agent on the dates specified herein. Without limiting the generality of
the foregoing, the applicable Funding Agent may require that any payments due
under this Agreement be made in the Primary Location (as defined below). If, for
any reason, any Borrower is prohibited by any Law from making any required
payment hereunder in an Alternative Currency, such Borrower shall make such
payment in the Primary Currency in the Dollar Equivalent, Euro Equivalent or Yen
Equivalent, as applicable, of such Alternative Currency payment amount. For
purposes of this Section, “Primary Location” means, with respect to the U.S.
Tranche, the United States; with respect to the Euro Tranche, The Netherlands;
with respect to the Yen Tranche, Japan; and with respect to any Supplemental
Tranche, the Supplemental Primary Location.

Section 6.8.3 Distribution of Payments. With respect to payments and fees as set
forth herein to be paid to a Funding Agent, the applicable Funding Agent will
promptly distribute to each applicable Lender in such Tranche its Applicable
Tranche Percentage (or other applicable share as provided herein) of such
payment in like funds as received by wire transfer to such

 

108



--------------------------------------------------------------------------------

Lender’s Lending Office. With respect to payments as set forth herein to be paid
to Global Administrative Agent, Global Administrative Agent will promptly
distribute to each Lender its Applicable Global Percentage (or other applicable
share as provided herein) of such payment in like funds as received by wire
transfer to such Lender’s Lending Office. All payments received by Global
Administrative Agent (a) after 1:00 p.m., in the case of payments in Dollars, or
(b) after the Applicable Time specified by Global Administrative Agent in the
case of payments in an Alternative Currency, shall in each case be deemed
received on the next succeeding Business Day and any applicable interest or fee
shall continue to accrue. All payments received by a Funding Agent (i) after
1:00 p.m., Applicable Time, in the case of payments in the Primary Currency of
the applicable Tranche, or (ii) after the Applicable Time specified by such
Funding Agent in the case of payments in an Alternative Currency of such
Tranche, shall in each case be deemed received on the next succeeding Business
Day and any applicable interest or fee shall continue to accrue. If any payment
to be made by any Borrower shall become due on a day other than a Business Day,
payment shall be made on the next following Business Day, and such extension of
time shall be reflected in computing interest or fees, as the case may be.

Section 6.8.4 Application of Payments. All payments by any Loan Party hereunder
shall be applied to such Obligations as such Loan Party shall specify; provided
that, subject to Section 6.15.1(b), during the existence of any Event of
Default, all payments by or on behalf of any Loan Party hereunder shall be
applied as follows, in each case to the extent that the applicable payor has
liability therefor:

(a) First, to the payment of that portion of the Obligations constituting unpaid
fees, indemnities, costs, expenses and other amounts (other than principal or
interest) payable to any Agent Indemnitee in its capacity as such, ratably among
them in proportion to the respective amounts payable pursuant to this clause
(a);

(b) Second, to the payment of all amounts paid by Funding Agents to any Agent
Indemnitee pursuant to Section 14.4.4 (to the extent Funding Agents have not
previously been reimbursed therefor), ratably among them in proportion to the
respective amounts payable pursuant to this clause (b);

(c) Third, to the payment of all amounts paid by Lenders to any Agent Indemnitee
pursuant to Section 14.4.3 (to the extent Lenders have not previously been
reimbursed therefor), ratably among them in proportion to the respective amounts
payable pursuant to this clause (c);

(d) Fourth, to the payment of that portion of the Obligations constituting
unpaid fees, indemnities, costs, expenses and other amounts (other than
principal or interest) payable to any Person pursuant to Section 14.4.1, ratably
among them in proportion to the respective amounts payable pursuant to this
clause (d);

(e) Fifth, to the payment of all amounts paid by Lenders to any Person pursuant
to Section 14.4.3 (to the extent Lenders have not previously been reimbursed
therefor), ratably among them in proportion to the respective amounts payable
pursuant to this clause (e);

(f) Sixth, to the payment of that portion of the Obligations constituting
accrued and unpaid Letter of Credit Fees, facility fees and interest on the
Loans, L/C Borrowings and other Obligations, ratably among the Lenders in
proportion to the respective amounts payable to them pursuant to this clause
(f);

 

109



--------------------------------------------------------------------------------

(g) Seventh, to (i) the payment of the unpaid principal of the Loans and L/C
Borrowings and (ii) the applicable Funding Agents to Cash Collateralize undrawn
Letters of Credit, ratably among them in proportion to the respective amounts of
such principal and undrawn Letters of Credit;

(h) Eighth, to the payment of all remaining unpaid Obligations, ratably among
the Lenders in proportion to the respective amounts payable pursuant to this
clause (h); and

(i) Last, the balance, if any, after payment in full of all Obligations of the
applicable payor, to such payor or as otherwise required by Law.

Any amount used to Cash Collateralize undrawn Letters of Credit pursuant to
clause (g) above shall be applied by the applicable Funding Agent to satisfy
drawings under the applicable Letters of Credit as such drawings occur. If any
amount remains on deposit with any Funding Agent as Cash Collateral after all
applicable Letters of Credit have either been fully drawn, terminated or
expired, the remaining amount shall be applied to the other Obligations of the
applicable payor, if any, in the order set forth above.

Notwithstanding the above, if Prologis makes any payments, or there are
recoveries from Prologis, during the existence of any Event of Default, then, if
so elected by the Required Lenders, such payments or recoveries shall be applied
to the Obligations under the Tranches as directed by the Required Lenders;
provided that such application shall not affect the agreements set forth in
Section 6.9.

Section 6.8.5 Funding by Lenders; Presumption by Agent. Unless the applicable
Funding Agent shall have received notice from Global Administrative Agent or a
Lender in the same Tranche as the Funding Agent prior to the proposed date of
any Committed Borrowing that such Lender will not make available to such Funding
Agent such Lender’s share of such Committed Borrowing, such Funding Agent may
assume that such Lender directly or through the applicable Fronting Lender has
made such share available on such date in accordance with the requirements of
the applicable Tranche and may, in reliance upon such assumption, make available
to the applicable Borrower a corresponding amount. In such event, if a Lender
has not in fact made its share of the applicable Committed Borrowing available
directly or through the applicable Fronting Lender to the applicable Funding
Agent, then the applicable Lender and the applicable Borrower severally agree to
pay to such Funding Agent forthwith on demand such corresponding amount in the
same currency and in Same Day Funds with interest thereon, for each day from the
date such amount is made available to such Borrower to the date of payment to
such Funding Agent, at (a) in the case of a payment to be made by such Lender,
the Overnight Rate and (b) in the case of a payment to be made by such Borrower,
the interest rate applicable to the applicable Loans. If such Borrower and such
Lender shall pay such interest to such Funding Agent for the same or an
overlapping period, such Funding Agent shall promptly remit to such Borrower the
amount of such interest paid by such Borrower for such period. If such Lender
pays its share of the applicable Committed Borrowing directly or through the
applicable Fronting Lender to such Funding Agent, then the amount so paid shall
constitute such Lender’s Committed Loan included in such Committed Borrowing.
Any payment by a Borrower pursuant to this Section shall be without prejudice to
any claim such Borrower may have against a Lender that shall have failed to make
such payment to the applicable Funding Agent.

 

110



--------------------------------------------------------------------------------

Section 6.8.6 Payments by Borrowers; Presumptions by Agents. Unless the
applicable Agent shall have received notice from the applicable Borrower prior
to the date on which any payment is due to such Agent for the account of the
applicable Lenders or the applicable L/C Issuer hereunder that such Borrower
will not make such payment, such Agent may assume that such Borrower has made
such payment on such date in accordance herewith and may, in reliance upon such
assumption, distribute to the applicable Lenders or the applicable L/C Issuer,
as the case may be, the amount due. In such event, if such Borrower has not in
fact made such payment, then each Lender or applicable L/C Issuer, as the case
may be, severally agrees to repay to such Agent forthwith on demand the amount
so distributed to such Lender or such L/C Issuer, in the same currency and in
Same Day Funds with interest thereon, for each day from the date such amount is
distributed to it to the date of payment to such Agent, at the Overnight Rate. A
notice by the applicable Agent to any Lender or Borrower with respect to any
amount owing under this Section 6.8.6 shall be conclusive, absent demonstrable
error.

Section 6.8.7 Failure to Satisfy Conditions Precedent. If any Lender makes
available directly or through the applicable Fronting Lender to the applicable
Funding Agent funds for any Loan to be made by such Lender to any Borrower as
provided in this Agreement, and such funds are not made available to such
Borrower by such Agent because the conditions to such Loan set forth in Article
VIII are not satisfied or waived in accordance with the terms hereof, such Agent
shall promptly return such funds (in like funds as received from such Lender) to
such Lender, plus interest thereon from the date funds were made available to
such Agent by such Lender to the date such amount is returned by such Agent to
such Lender, at a rate per annum equal to the applicable Overnight Rate from
time to time in effect.

Section 6.8.8 Obligations of Lenders Several. The obligations of Lenders
hereunder to make Committed Loans, to fund participations in Letters of Credit,
Fronting Loans and Swing Line Loans and to make payments pursuant to
Section 14.4.3 are several and not joint. The failure of any Lender to make any
Committed Loan, to fund any such participation or to make any payment under
Section 14.4.3 on any date required hereunder shall not relieve any other Lender
of its corresponding obligation (if any) to do so on such date, and no Lender
shall be responsible for the failure of any other Lender to make any Committed
Loan, to purchase any such participation, or to make any payment under
Section 14.4.3.

Section 6.8.9 Funding Source. Subject to Section 7.6.1, (a) each Lender may, at
its option, make any Loan available to any Borrower by causing any foreign or
domestic branch or Affiliate of such Lender to make such Loan; provided that any
exercise of such option shall not affect the obligation of such Borrower in
accordance with the terms of this Agreement; and (b) nothing herein shall be
deemed to obligate any Lender to obtain the funds for any Loan in any particular
place or manner or to constitute a representation by any Lender that it has
obtained or will obtain the funds for any Loan in any particular place or
manner.

 

111



--------------------------------------------------------------------------------

Section 6.9 Sharing of Payments.

Section 6.9.1 Sharing of Payments by Lenders in a Tranche. If any Lender shall,
by exercising any right of setoff or counterclaim or otherwise, obtain payment
in respect of any principal of or interest on any of the Committed Loans made by
it in a particular Tranche, or the participations in L/C Obligations or in Swing
Line Loans held by it in such Tranche, resulting in such Lender’s receiving
payment of a proportion of the aggregate amount of such Committed Loans or
participations and accrued interest in such Tranche greater than its Applicable
Tranche Percentage for such Tranche as provided herein, then the Lender
receiving such greater proportion shall (a) notify the applicable Funding Agent
of such fact and (b) purchase (for cash at face value) participations in the
Committed Loans and subparticipations in L/C Obligations, Swing Line Loans and
Fronting Loans of the other Lenders in the same Tranche, or make such other
adjustments as shall be equitable, so that the benefit of all such payments
shall be shared by Lenders in such Tranche ratably in accordance with the
aggregate amount of principal of and accrued interest on their respective
Committed Loans and other amounts owing them (directly or via participations) in
such Tranche, provided that:

(x) if any such participations or subparticipations are purchased and any
portion of the payment giving rise thereto is recovered, such participations or
subparticipations shall be rescinded and the purchase price restored to the
extent of such recovery, without interest; and

(y) the provisions of this Section shall not apply to (i) any payment made by a
Loan Party pursuant to and in accordance with the express terms of this
Agreement, (ii) any payment obtained by a Lender as consideration for the
assignment of or sale of a participation in any of its Committed Loans or a
subparticipation in L/C Obligations, Swing Line Loans or Fronting Loans to any
assignee or participant, other than to Prologis or any Eligible Affiliate
thereof (as to which the provisions of this Section shall apply), (iii) any
payment pursuant to Article VII, (iv) any payment made to a non-Defaulting
Lender in accordance with the terms of this Agreement that otherwise would have
been made to a Defaulting Lender or (v) any Cash Collateral obtained by an L/C
Issuer in connection with arrangements made to address the risk with respect to
a Defaulting Lender.

Each Loan Party consents to the foregoing and agrees, to the extent it may
effectively do so under applicable Law, that any Lender acquiring a
participation pursuant to the foregoing arrangements may exercise against such
Loan Party rights of setoff and counterclaim with respect to such participation
as fully as if such Lender were a direct creditor of such Loan Party in the
amount of such participation.

Section 6.9.2 Sharing of Payments by Tranches. If, at any time during the
existence of any Trigger Event, the Lenders under any Tranche (a “Group”) shall
obtain aggregate payments or other recoveries (whether voluntary, involuntary,
by application of offset or otherwise) on account of principal of or interest on
any Loan made, or principal of or interest on reimbursement obligations with
respect to any Letter of Credit issued, under such Tranche in excess of such
Group’s pro rata share (based on such Group’s percentage of the aggregate Dollar
Equivalent amount of all such obligations then owed to all Lenders hereunder) of
all payments and other recoveries received by all Groups hereunder, then the
Group receiving such excess payment (the “Benefitted Group”) shall immediately
(a) purchase (for cash at face value, and based on each such Lender’s Applicable
Tranche Percentage) participations in Obligations of the other Groups in

 

112



--------------------------------------------------------------------------------

order to cause the Benefitted Group to share the excess payment or recovery
ratably with the other Groups and (b) pay such excess to (or as otherwise
directed by) Global Administrative Agent, which shall distribute such excess to
the Funding Agents for the other Groups, in order to effectuate such
participations; provided that if all or any part of the payment or other
recovery that gave rise to any such excess payment or other recovery is
thereafter recovered from the Benefitted Group, then each other Group shall
repay to Global Administrative Agent for the account of the Benefitted Group the
amount necessary to ensure that each Group receives its pro rata share of all
such payments or other recoveries received by each Group. The obligation of each
member of each Group to make its share of any payment required under this
Section 6.9.2 shall be several, and not joint or joint and several, and after
giving effect to any such payment each Group shall make such other adjustments
as shall be appropriate under Section 6.9.1. The provisions of this
Section 6.9.2 are solely for the benefit of the Lenders and are not for the
benefit of (and may not be enforced by) any other Person. Global Administrative
Agent, Funding Agents and Lenders may, without the consent of any Loan Party or
any other Person, make arrangements among themselves to amend or otherwise
modify this Section 6.9.2 and to establish different sharing arrangements with
respect to payments and other recoveries hereunder; provided that any such
amendment, modification or sharing arrangement shall be consented to by all
Lenders affected thereby. If, at any time after Lenders have purchased
participations pursuant to this Section 6.9.2, no Trigger Event exists, then
Global Administrative Agent, Funding Agents and Lenders shall take all actions
necessary to rescind all participations and subparticipations previously
purchased pursuant to this Section 6.9.2.

Section 6.10 Extension of Maturity Date.

Section 6.10.1 Request for Extension. Not earlier than 180 days prior to, nor
later than 30 days prior to, (a) the original Maturity Date, Prologis may, upon
written notice to Global Administrative Agent (which shall promptly notify the
Lenders) and satisfaction of the conditions precedent set forth in
Section 6.10.2, extend the Maturity Date to July 14, 2023 (the “Extended
Maturity Date”) and (b) the Extended Maturity Date, Prologis may, upon written
notice to Global Administrative Agent (which shall promptly notify the Lenders)
and satisfaction of the conditions precedent set forth in Section 6.10.2, extend
the Maturity Date to January 16, 2024.

Section 6.10.2 Extension Procedures. Each extension of the Maturity Date
contemplated by Section 6.10.1 shall become effective on the date (an “Extension
Effective Date”) on which the following conditions precedent have been
satisfied: (a) Global Administrative Agent shall have received the written
notice referred to in Section 6.10.1 and (b) Prologis shall have paid to Global
Administrative Agent, for the benefit of each Lender, an extension fee in an
amount equal to 0.0625% times such Lender’s Commitment, and Global
Administrative Agent shall promptly remit such extension fee to each Lender upon
receipt thereof; provided that if an Event of Default has occurred and is
continuing on the date on which such conditions are satisfied with respect to a
proposed extension, the Extension Effective Date for such extension shall be the
first date thereafter, if any, on or before the then-applicable Maturity Date on
which no Event of Default is continuing. Upon the satisfaction of the conditions
precedent set forth in this Section 6.10.2 and the occurrence of an Extension
Effective Date, Global Administrative Agent shall promptly confirm to Prologis
and the Lenders such extension and such Extension Effective Date. The extension
fee described above shall be payable in (i) Dollars with respect to U.S.
Commitments, (ii) Dollars or, at Prologis’ option, Euros with respect to Euro
Commitments, (iii) Yen with respect to Yen Commitments, and (iv) Dollars or, at
Prologis’ option, the applicable Primary Currency with respect to any
Supplemental Commitments.

 

113



--------------------------------------------------------------------------------

Section 6.11 Additional Affiliate Borrowers.

Section 6.11.1 Procedures for Adding Affiliate Borrowers. Prologis may, upon at
least 10 Business Days’ prior written notice to Global Administrative Agent and
the applicable Funding Agent (which shall promptly notify the Applicable Tranche
Lenders) (or (x) such lesser period as may be agreed to by such Funding Agent or
(y) such longer period as is determined by such Funding Agent to be reasonably
necessary for the applicable parties to comply with any governmental or
regulatory requirements), request that any Eligible Affiliate become an
Affiliate Borrower by delivering the Organization Documents of such Eligible
Affiliate to such Funding Agent (with a copy to Global Administrative Agent). At
least five Business Days prior to an Eligible Affiliate becoming an Affiliate
Borrower, Prologis shall deliver (i) the drafts of the documents referenced in
clauses (b)(i) and (ii) below and (ii) a Beneficial Ownership Certification for
each proposed Affiliate Borrower that qualifies as a “legal entity customer”
under the Beneficial Ownership Regulation to the applicable Funding Agent (with
a copy to Global Administrative Agent). On or prior to the date on which an
Eligible Affiliate becomes an Affiliate Borrower, Prologis shall deliver the
following to Global Administrative Agent and the applicable Funding Agent (which
shall promptly provide copies to the Applicable Tranche Lenders), in each case
reasonably acceptable to such Funding Agent, (a) a Borrower Accession Agreement
duly executed by Prologis and such Eligible Affiliate that will, among other
things, designate the applicable Tranche under which such Eligible Affiliate
will be an Affiliate Borrower (the “Requested Tranche”) and (b) the following
documents relating to such Eligible Affiliate: (i) an opinion of such Eligible
Affiliate’s counsel reasonably acceptable to such Funding Agent (other than for
Short Term Affiliate Borrowers and Property Fund Borrowers; provided that if any
Property Fund Borrower has any outstanding Loans or L/C Obligations under this
Agreement for 180 consecutive days, then such Borrower shall provide an opinion
of such Borrower’s counsel reasonably acceptable to the applicable Funding Agent
on or before the last day of such 180 day period); (ii) an officer’s certificate
certifying (A) the Organization Documents of such Eligible Affiliate,
(B) resolutions of such Eligible Affiliate’s Board of Directors or other
governing body authorizing the execution, delivery and performance of this
Agreement and the other Loan Documents, as applicable, certified as being in
full force and effect without modification or amendment, and (C) signatures and
incumbency of officers of such Eligible Affiliate or, with respect to any
proposed Affiliate Borrower which is organized under the Laws of Japan, (x) a
certificate of seal and a certificate of full registry records both of which
have been issued by the competent legal affairs bureau within three months
before the date of such officer’s certificate and (y) a seal registration form
(in the form prescribed by Yen Funding Agent); (iii) certificates of existence
and good standing for such Eligible Affiliate issued by its state of
organization or the equivalent certificates, if any, from the applicable
Governmental Authorities for any Eligible Affiliate organized outside of the
U.S.; and (iv) any additional information regarding such Eligible Affiliate that
the applicable Funding Agent or any Applicable Tranche Lender may reasonably
request under Section 14.16 or 14.17, or otherwise. Upon receipt by the
applicable Funding Agent of the items referenced in this Section 6.11, each in
form and substance reasonably acceptable to such Funding Agent and its counsel,
and subject to Section 6.11.3, such Eligible Affiliate shall become an Affiliate
Borrower under the Requested Tranche and assume all the rights, benefits and
obligations of an Affiliate Borrower under such Requested Tranche unless on such
date a Default exists and is continuing or would occur as a result of such
Eligible Affiliate becoming an Affiliate Borrower. Furthermore, the applicable
Funding Agent shall promptly notify each Applicable Tranche Lender of the
addition of any Affiliate Borrower pursuant to this Section 6.11.1.

 

114



--------------------------------------------------------------------------------

Section 6.11.2 Existing Borrowers. Prologis may, upon at least 15 days’ prior
written notice to the applicable Funding Agent (which shall promptly notify the
Applicable Tranche Lenders) (or (x) such lesser period as may be agreed to by
such Funding Agent or (y) such longer period as is determined by such Funding
Agent to be reasonably necessary for the applicable parties to comply with any
governmental or regulatory requirements), request that any existing Borrower
under one Tranche become Borrower under a different Tranche. On or prior to the
date on which such existing Borrower becomes a Borrower under a different
Tranche, Prologis shall deliver the following to such Funding Agent (with a copy
to Global Administrative Agent), in each case reasonably acceptable to such
Funding Agent, (a) a Borrower Accession Agreement duly executed by Prologis and
such existing Borrower that will, among other things, designate the applicable
Tranche under which such existing Borrower will also become a Borrower (the
“Additional Tranche”) and (b) any information regarding such existing Borrower
that the applicable Funding Agent or any Applicable Tranche Lender may
reasonably request under Section 14.16 or 14.17, or otherwise. Upon receipt by
the applicable Funding Agent of the items referenced in this Section 6.11.2,
each in form and substance reasonably acceptable to such Funding Agent and its
counsel, and subject to Section 6.11.3, such existing Borrower shall become a
Borrower under the Additional Tranche unless on such date a Default exists or
would occur as a result of such existing Borrower becoming a Borrower under the
Tranche. Furthermore, the applicable Funding Agent shall promptly notify each
Applicable Tranche Lender of the addition of a Borrower under an Additional
Tranche pursuant to this Section 6.11.2.

Section 6.11.3 Limitations. In addition to the conditions set forth in
Sections 6.11.1 and 6.11.2, to the extent applicable, neither (a) an Eligible
Affiliate that would qualify as a Foreign Borrower under the Requested Tranche
in which it would be a Borrower, nor (b) an existing Borrower under one Tranche
that would otherwise qualify as Foreign Borrower under the Additional Tranche,
may be a Borrower under such Requested Tranche or Additional Tranche, as
applicable, unless the applicable Funding Agent is reasonably satisfied that the
addition of such Eligible Affiliate or existing Borrower to such Requested
Tranche or Additional Tranche, as applicable, will not (i) violate any Laws,
(ii) materially impair the ability of Applicable Tranche Lenders to assign their
Commitments or Loans under such Requested Tranche or Additional Tranche, as
applicable, or (iii) have any other material adverse effect on the Applicable
Tranche Lenders. Notwithstanding the foregoing, the provisions of this
Section 6.11.3 (other than clause (i) above) shall not be conditions to an
Eligible Affiliate that is organized under the Laws of a Participating Member
State becoming a Euro Borrower. Upon the delivery of a notice by the applicable
Funding Agent of a request by Prologis to add an Eligible Affiliate as a
Borrower or to add an existing Borrower to an Additional Tranche pursuant to
Section 6.11.1 or 6.11.2, as applicable, each Applicable Tranche Lender shall
promptly notify the applicable Funding Agent if adding such additional Borrower
would be subject to any of the foregoing limitations.

Section 6.11.4 Qualification Status. Upon the delivery of a notice by the
applicable Funding Agent of a request by Prologis to add an Eligible Affiliate
as a Borrower or to add an existing Borrower to an Additional Tranche pursuant
to Section 6.11.1 or 6.11.2, as applicable, the applicable Funding Agent shall
request that each Applicable Tranche Lender represent and warrant

 

115



--------------------------------------------------------------------------------

to Prologis and Funding Agent as to whether such Applicable Tranche Lender is
capable of making a Committed Loan to such Eligible Affiliate without the
imposition of any withholding taxes. Each Lender agrees that it shall respond to
any such request within three Business Days; provided that if an Applicable
Tranche Lender does not respond within the required time period, then the
applicable Funding Agent may deem such Applicable Tranche Lender to be unable to
make a Committed Loan to such Eligible Affiliate without the imposition of a
withholding tax. Furthermore, Global Administrative Agent may revise Annex 2 to
the Assignment and Assumption reflecting a new Borrower or the addition of a
Borrower to an Additional Tranche.

Section 6.12 Reallocation of Commitments.

Section 6.12.1 Reallocation Procedures. Prologis may, from time to time during
the Availability Period, by written notice to Global Administrative Agent and
the Funding Agent for each affected Tranche (a “Reallocation Notice”), increase
the Aggregate Tranche Commitment under one Available Tranche with a
corresponding reduction of the Aggregate Tranche Commitment under a different
Available Tranche by (a) utilizing the Pre-Approved Reallocations of certain
Lenders (each a “Pre-Approved Lender”) or (b) with the consent of Global
Administrative Agent, each applicable Funding Agent and each applicable Fronting
Agent, L/C Issuer and Swing Line Lender, reallocating the Commitment of any
Lender (each an “Allocating Lender”), subject to the following conditions:

(A) at the time of such Reallocation Notice, Prologis specifies which Available
Tranche shall be increased and which Available Tranche shall be decreased, and
whether any Pre-Approved Reallocation shall be utilized in such reallocation;

(B) the amount of the increase in an Available Tranche shall be equal to the
Foreign Currency Equivalent amount of the corresponding decrease in the other
Available Tranche;

(C) each Allocating Lender and Pre-Approved Lender satisfies the requirements of
an Eligible Qualified Institution under the Available Tranche in which the
Aggregate Tranche Commitment is being increased;

(D) each Allocating Lender acknowledges in writing to Global Administrative
Agent and Prologis that it has agreed that its Commitment will be reallocated
hereunder (which acknowledgment shall be made in such Lender’s sole discretion);
provided that a Pre-Approved Reallocation shall be effective without any further
acceptances under this Section 6.12 by a Lender that has agreed to a
Pre-Approved Reallocation;

(E) Prologis may make a maximum of one request per calendar quarter;

(F) no reduction in any Aggregate Tranche Commitment shall be permitted if,
after giving effect thereto and to any concurrent prepayments hereunder, the
Total Tranche Outstandings under such Tranche would exceed the Aggregate Tranche
Commitment under such Tranche;

 

116



--------------------------------------------------------------------------------

(G) the amount of the increase or decrease in each applicable Aggregate Tranche
Commitment shall not be less than a Dollar Equivalent amount of $5,000,000;

(H) no Default exists; and

(I) unless otherwise agreed among the applicable Funding Agent, the affected
Lender and the applicable Borrowers (which agreement may include a phase-in of
the applicable increase and/or Interest Periods with any agreed-upon length),
the applicable Borrowers shall prepay any Committed Loans outstanding on the
Reallocation Effective Date (and pay any additional amounts required pursuant to
Section 7.5) to the extent necessary to keep the outstanding Committed Loans in
the affected Available Tranches ratable with any revised Applicable Tranche
Percentages arising from any nonratable increase or decrease in any Commitments
of any Lenders under this Section 6.12.

Section 6.12.2 Effectiveness of Reallocation. Upon the request of Global
Administrative Agent contemporaneously with any reallocation completed in
accordance with Section 6.12.1, each Funding Agent of an affected Tranche shall
provide to Global Administrative Agent a new Schedule 2.1 for its Tranche
reflecting any proposed reallocation. In addition, Global Administrative Agent,
the applicable Funding Agents and Prologis shall determine the effective date
(the “Reallocation Effective Date”) of such reallocation; provided that any
Pre-Approved Reallocations shall be effective no more than ten Business Days
after the relevant Reallocation Notice, and Global Administrative Agent shall
promptly notify Prologis and the affected Funding Agents of the Reallocation
Effective Date. After any Reallocation Effective Date and the receipt of a
revised Schedule 2.1 (if requested by Global Administrative Agent) from each
applicable Funding Agent, Global Administrative Agent shall promptly provide to
each Lender in the affected Tranches and to Prologis a new Schedule 2.1 for the
affected Tranches.

Section 6.12.3 Reallocation of Bid Loan Sublimits. Prologis may, from time to
time during the Availability Period, by written notice to U.S. Funding Agent and
Euro Funding Agent (a “Bid Loan Reallocation Notice”), (a) increase the U.S. Bid
Loan Sublimit with a corresponding reduction of the Euro Bid Loan Sublimit or
(b) increase the Euro Bid Loan Sublimit with a corresponding reduction of the
U.S. Bid Loan Sublimit, in each case, subject to the following conditions:

(A) (i) the amount of the increase in the U.S. Bid Loan Sublimit shall be equal
to the Dollar Equivalent amount of the corresponding decrease in the Euro Bid
Loan Sublimit and (ii) the amount of the increase in the Euro Bid Loan Sublimit
shall be equal to the Euro Equivalent amount of the corresponding decrease in
the U.S. Bid Loan Sublimit;

(B) Prologis may make a maximum of one request per calendar quarter;

 

117



--------------------------------------------------------------------------------

(C) (i) no reduction in the U.S. Bid Loan Sublimit shall be permitted if, after
giving effect thereto, the outstanding U.S. Bid Loans shall exceed the U.S. Bid
Loan Sublimit and (ii) no reduction in the Euro Bid Loan Sublimit shall be
permitted if, after giving effect thereto, the outstanding Euro Bid Loans shall
exceed the Euro Bid Loan Sublimit;

(D) the amount of the increase or decrease shall not be less than a Dollar
Equivalent amount of $5,000,000; and

(E) no Default exists.

Section 6.13 Increase in Commitments.

Section 6.13.1 Increase Procedures. From time to time after the Closing Date to
the Maturity Date, Prologis may, by written request (an “Increase Request”) to
Global Administrative Agent and the Funding Agents for each affected Tranche,
increase any Aggregate Tranche Commitment by (a) admitting additional Lenders
hereunder (each a “Subsequent Lender”) or (b) increasing the Commitment of any
existing Lender (each an “Increasing Lender”), subject to the following
conditions:

(a) at the time of such Increase Request, Prologis specifies its requested
allocation of the requested increase in the Aggregate Tranche Commitments to
each Tranche;

(b) each Subsequent Lender is an Eligible Qualified Institution;

(c) each Subsequent Lender executes and delivers to Global Administrative Agent
a Joinder Agreement substantially in the form of Exhibit G, which may be
modified to the extent that such Subsequent Lender will be party to a
Supplemental Tranche (a copy of which Global Administrative Agent will deliver
to each applicable Funding Agent);

(d) each Increasing Lender executes and delivers to Global Administrative Agent
an increase certificate substantially in the form of Exhibit H (a copy of which
Global Administrative Agent will deliver to each applicable Funding Agent);

(e) the amount of all increases in the Aggregate Tranche Commitments pursuant to
this Section 6.13 shall not exceed the Dollar Equivalent of $1,000,000,000 in
the aggregate; it being understood that in determining the aggregate increase
amount for purposes of this clause (e), each increase amount shall equal the
Dollar Equivalent amount of such increase amount as determined on the
corresponding effective date of the increase in the Aggregate Tranche
Commitments; and (2) after giving effect to each such increase, the Dollar
Equivalent of the Aggregate Tranche Commitments shall not exceed $4,500,000,000
in the aggregate as determined on the applicable effective date of such
increase;

(f) the Dollar Equivalent of each increase in the Aggregate Tranche Commitment
shall be in a minimum amount of $25,000,000 (or such lesser amount as Global
Administrative Agent may agree or shall result in the aggregate Dollar
Equivalent amount of all increases pursuant to this Section 6.13 being
approximately $1,000,000,000);

(g) no admission of any Subsequent Lender shall increase the Commitment of any
existing Lender without the written consent of such Lender;

 

118



--------------------------------------------------------------------------------

(h) no Default exists;

(i) unless otherwise agreed among the applicable Funding Agent, the affected
Lenders and the applicable Borrowers (which agreement may include a phase-in of
the applicable increase and/or Interest Periods with any agreed-upon length),
the applicable Borrowers shall prepay any Committed Loans outstanding on the
Increase Effective Date (and pay any additional amounts required pursuant to
Section 7.5) to the extent necessary to keep the outstanding Committed Loans in
the affected Tranches ratable with any revised Applicable Tranche Percentages
arising from any nonratable increase or decrease in any Commitments of any
Lender under this Section 6.13; and

(j) at least five days prior to the Increase Effective Date, any Borrower that
qualifies as a “legal entity customer” under the Beneficial Ownership Regulation
shall have delivered, to each Lender that so requests a Beneficial Ownership
Certification in relation to such Borrower to the extent such Lender reasonably
determines that it is required to obtain a Beneficial Ownership Certification
pursuant to the Beneficial Ownership Regulation.

Section 6.13.2 Effectiveness of Increase. Upon the request of Global
Administrative Agent, the Funding Agent of each affected Tranche shall provide
to Global Administrative Agent a new Schedule 2.1 for such Tranche reflecting
the Applicable Tranche Percentage of the Lenders under such Tranche after giving
effect to the proposed increase pursuant to this Section 6.13. In addition,
Global Administrative Agent, the applicable Funding Agents and Prologis shall
determine the effective date (the “Increase Effective Date”) of each increase in
an Aggregate Tranche Commitment under this Section 6.13, and Global
Administrative Agent shall promptly notify Prologis, the affected Funding Agents
and each Lender of the Increase Effective Date. After the Increase Effective
Date and receipt of a revised Schedule 2.1 (if requested by Global
Administrative Agent) from each applicable Funding Agent, Global Administrative
Agent shall promptly provide to each Lender and to Prologis a new Schedule 2.1.

Section 6.13.3 Conflicting Provisions. This Section shall supersede any
provisions in Sections 6.9 or 14.1 to the contrary.

Section 6.14 Establishment of Supplemental Tranche.

Section 6.14.1 Supplemental Tranche Request. At the time of any Reallocation
Notice under Section 6.12.1 or any Increase Request under Section 6.13, Prologis
may from time to time request, with the same approval requirements of the
Reallocation Notice or Increase Request, as applicable (each such request, a
“Supplemental Tranche Request”), certain Lenders to provide a supplemental
tranche for loans in which the primary currency of such supplemental tranche is
not one of the currencies set forth in the definition of “Primary Currency” at
the time of such Supplemental Tranche Request (each such new Tranche, a
“Supplemental Tranche”).

Section 6.14.2 Supplemental Addendums. Each Supplemental Tranche Request shall
be made in the form of an addendum substantially in the form of Exhibit E (a
“Supplemental Addendum”) and sent to Global Administrative Agent and shall set
forth (a) the proposed Primary Currency and Alternative Currencies of such
Supplemental Tranche, (b) the proposed Supplemental Primary Location, (c) the
proposed interest types and rates for such Supplemental Tranche, (d) the type
and amount of any subfacilities of such Supplemental Tranche, (e) the

 

119



--------------------------------------------------------------------------------

proposed borrowers under such Tranche and (f) any other specific terms of such
Supplemental Tranche that Prologis deems necessary; provided that the maturity
date of Supplemental Loans shall not be later than the Maturity Date. Promptly
after a Supplemental Tranche Request, Prologis shall, subject to the approval of
Global Administrative Agent (which shall not be unreasonably withheld or
delayed) appoint the proposed Funding Agent for such requested Supplemental
Tranche.

Section 6.14.3 Conditions to Supplemental Tranche. As conditions precedent to
the addition of a Supplemental Tranche to this Agreement, (a) (i) with respect
to a Supplemental Tranche in connection with an Increase Request, each of the
conditions set forth in Section 6.13 must be satisfied and there must be an
increase in the Aggregate Tranche Commitments and (ii) with respect to a
Supplemental Tranche in connection with a Reallocation Notice, each of the
conditions set forth in Section 6.12 must be satisfied, (b) (i) with respect to
a Supplemental Tranche in connection with an Increase Request, each Lender
providing a commitment under the Supplemental Tranche must be an Increasing
Lender or a Subsequent Lender and (ii) with respect to a Supplemental Tranche in
connection with a Reallocation Notice, each Lender providing a commitment under
the Supplemental Tranche must be an Allocating Lender, (c) each Lender providing
a commitment under such Supplemental Tranche, the proposed Funding Agent for
such Supplemental Tranche and Global Administrative Agent must execute the
requested Supplemental Addendum, (d) each of the proposed borrowers under such
Supplemental Tranche shall be an existing Borrower or shall have complied with
Section 6.11 and (e) any other documents or certificates that shall be
reasonably requested by Global Administrative Agent in connection with the
addition of the Supplemental Tranche shall have been delivered to Global
Administrative Agent in form and substance reasonably satisfactory to Global
Administrative Agent.

Section 6.14.4 Effectiveness of Supplemental Tranche. If a Supplemental Tranche
Request is accepted in accordance with this Section, Global Administrative
Agent, the applicable Funding Agent and Prologis shall determine the effective
date of such Supplemental Tranche (the “Supplemental Tranche Effective Date”)
and the final allocation of such Supplemental Tranche. Global Administrative
Agent shall promptly distribute a revised Schedule 2.1 to each Lender reflecting
such new Supplemental Tranche and notify each Lender of the Supplemental Tranche
Effective Date.

Section 6.15 Defaulting Lenders.

Section 6.15.1 Adjustments. Notwithstanding anything to the contrary contained
in this Agreement, if any Lender becomes a Defaulting Lender, then, until such
time as such Lender is no longer a Defaulting Lender, to the extent permitted by
applicable Law:

(a) Waivers and Amendments. Such Defaulting Lender’s right to approve or
disapprove any amendment, waiver or consent with respect to this Agreement shall
be restricted as set forth in Section 14.1.

(b) Reallocation of Payments. Any payment of principal, interest, fees or other
amounts received by Global Administrative Agent or any Funding Agent for the
account of such Defaulting Lender (whether voluntary or mandatory, at maturity,
pursuant to Article XII or otherwise, and including any amounts made available
to any Funding Agent by such Defaulting Lender pursuant to Section 14.8) shall
be applied at such time or times as may be determined by

 

120



--------------------------------------------------------------------------------

Global Administrative Agent or such Funding Agent as follows: first, to the
payment on a pro rata basis of any amounts owing by such Defaulting Lender to
Global Administrative Agent or any Funding Agent hereunder; second, to the
payment on a pro rata basis of any amounts owing by such Defaulting Lender to
the applicable L/C Issuer, Swing Line Lender or Fronting Lender hereunder;
third, if so determined by Global Administrative Agent or such Funding Agent or
requested by the applicable L/C Issuer, to be held as Cash Collateral for future
funding obligations of such Defaulting Lender of any participation in any
applicable Letter of Credit; fourth, if Prologis so requests (so long as no
Default exists), to the funding of any Loan in respect of which such Defaulting
Lender has failed to fund its portion thereof as required by this Agreement, as
determined by Global Administrative Agent; fifth, if so determined by Global
Administrative Agent and Prologis, to be held in a non-interest bearing deposit
account and released in order to satisfy obligations of such Defaulting Lender
to fund Loans under this Agreement; sixth, to the payment on a pro rata basis of
any amounts owing to any applicable Lender, L/C Issuer, Swing Line Lender or
Fronting Lender as a result of any judgment of a court of competent jurisdiction
obtained by any such Lender, L/C Issuer, Swing Line Lender or Fronting Lender
against such Defaulting Lender as a result of such Defaulting Lender’s breach of
its obligations under this Agreement; seventh, so long as no Default exists, to
the payment on a pro rata basis of any amounts owing to any Loan Party as a
result of any judgment of a court of competent jurisdiction obtained by such
Loan Party against such Defaulting Lender as a result of such Defaulting
Lender’s breach of its obligations under this Agreement; and eighth, to such
Defaulting Lender or as otherwise directed by a court of competent jurisdiction;
provided that if (x) such payment is a payment of the principal amount of any
Loan or L/C Borrowing in respect of which such Defaulting Lender has not fully
funded its appropriate share and (y) such Loan or L/C Borrowing was made at a
time when the conditions set forth in Section 8.2 were satisfied or waived, such
payment shall be applied solely to pay the Loans of, and L/C Borrowings owed to,
all applicable non-Defaulting Lenders on a pro rata basis prior to being applied
to the payment of any Loan of, or L/C Borrowing owed to, such Defaulting Lender.
Any payments, prepayments or other amounts paid or payable to a Defaulting
Lender that are applied (or held) to pay amounts owed by a Defaulting Lender or
to post Cash Collateral pursuant to this Section 6.15.1(b) shall be deemed paid
to and redirected by such Defaulting Lender, and each Lender irrevocably
consents to the foregoing.

(c) Certain Fees. Such Defaulting Lender (i) shall be limited in its right to
receive facility fees as provided in Section 6.5.1 and (ii) shall be limited in
its right to receive Letter of Credit Fees as provided in Section 5.9.

(d) Reallocation of Applicable Tranche Percentages. During any period in which
there is a Defaulting Lender, for purposes of computing the amount of the
obligation of each non-Defaulting Lender to acquire, refinance or fund
participations in Letters of Credit or Swing Line Loans pursuant to the terms
hereof, the “Applicable Tranche Percentage” of each non-Defaulting Lender shall
be computed without giving effect to the Commitment of such Defaulting Lender;
provided that (i) each such reallocation shall be given effect only if, at the
date the applicable Lender becomes a Defaulting Lender, no Default exists; and
(ii) the aggregate obligation of each non-Defaulting Lender in the applicable
Tranche to acquire, refinance or fund participations in Letters of Credit and
Swing Line Loans in the applicable Tranche shall not exceed the positive
difference, if any, of (1) the U.S. Tranche Commitment, Euro Tranche Commitment
or Yen Tranche Commitment, as applicable, of that non-Defaulting Lender minus
(2) the aggregate U.S. Credit Exposure, Euro Credit Exposure or Yen Credit
Exposure, as applicable, of that Lender.

 

121



--------------------------------------------------------------------------------

Section 6.15.2 Defaulting Lender Cure. If Prologis, Global Administrative Agent,
each applicable Funding Agent, each applicable Swing Line Lender, each
applicable L/C Issuer and each applicable Fronting Lender agree in writing, each
in their sole discretion, that a Defaulting Lender should no longer be deemed to
be a Defaulting Lender, Global Administrative Agent will so notify the parties
hereto, whereupon as of the effective date specified in such notice and subject
to any conditions set forth therein (which may include arrangements with respect
to any Cash Collateral), that Lender will, to the extent applicable, purchase
that portion of outstanding Loans of the other Lenders or take such other
actions as Global Administrative Agent and/or the applicable Funding Agent may
determine to be necessary to cause the Loans and funded and unfunded
participations in Letters of Credit, Swing Line Loans and Fronting Loans of each
applicable Tranche to be held on a pro rata basis by the Lenders of such Tranche
in accordance with their Applicable Tranche Percentages (without giving effect
to Section 6.15.1(d)), whereupon that Lender will cease to be a Defaulting
Lender; provided that no adjustments will be made retroactively with respect to
fees accrued or payments made by or on behalf of any Borrower while that Lender
was a Defaulting Lender; and provided, further, that, subject to Section 14.18
and except to the extent otherwise expressly agreed by the affected parties, no
change hereunder from Defaulting Lender to non-Defaulting Lender will constitute
a waiver or release of any claim of any party hereunder arising from that
Lender’s having been a Defaulting Lender.

Section 6.15.3 Notice of Determination of Defaulting Lender. Upon any
determination by Global Administrative Agent or any Funding Agent that any
Lender constitutes a Defaulting Lender, Global Administrative Agent or such
Funding Agent, as applicable, shall promptly provide Prologis with notice of
such determination; provided that any failure to so notify Prologis of such
determination shall not have any effect on the status of such Lender as a
Defaulting Lender.

ARTICLE VII

TAXES, YIELD PROTECTION AND ILLEGALITY

Section 7.1 Taxes.

Section 7.1.1 Payments Free of Taxes. All payments by or on account of any
obligation of any Loan Party hereunder or under any other Loan Document shall be
made free and clear of and without reduction or withholding for any Indemnified
Taxes or Other Taxes, provided that if any Loan Party shall be required by
applicable Law to deduct any Indemnified Taxes (including any Other Taxes) from
such payments, then (a) the sum payable shall be increased as necessary so that
after making all required deductions (including deductions applicable to
additional sums payable under this Section) the applicable Credit Party receives
an amount equal to the sum it would have received had no such deductions been
made, (b) such Loan Party shall make such deductions and (c) such Loan Party
shall timely pay the full amount deducted to the relevant Governmental Authority
in accordance with applicable Law.

Section 7.1.2 Indemnification by Loan Parties. The applicable Loan Party shall
indemnify each Credit Party, within ten days after demand therefor, for the full
amount of any Indemnified Taxes or Other Taxes (including Indemnified Taxes or
Other Taxes imposed or asserted on or attributable to amounts payable under this
Section) paid or payable by such Credit Party on or with respect to any payment
made to such Credit Party by or on account of such Loan Party hereunder or under
any other Loan Document, and any penalties, interest and reasonable

 

122



--------------------------------------------------------------------------------

expenses arising therefrom or with respect thereto, whether or not such
Indemnified Taxes or Other Taxes were correctly or legally imposed or asserted
by the relevant Governmental Authority. A certificate as to the amount of such
payment or liability delivered to a Loan Party by a Lender or an L/C Issuer
(with a copy to Global Administrative Agent), or by Global Administrative Agent
on its own behalf or on behalf of a Lender or L/C Issuer, shall be conclusive
absent demonstrable error.

Section 7.1.3 Evidence of Payments. As soon as practicable after any payment of
Indemnified Taxes or Other Taxes by any Loan Party to a Governmental Authority,
such Loan Party shall deliver to Global Administrative Agent the original or a
copy of a receipt issued by such Governmental Authority evidencing such payment,
a copy of the return reporting such payment or other evidence of such payment
reasonably satisfactory to Global Administrative Agent.

Section 7.1.4 Status of Lenders. Any Lender that is entitled to an exemption
from or reduction of withholding tax under the law of the jurisdiction in which
a Borrower is a resident for tax purposes (including in the case of the United
States, a disregarded entity (as defined in Treasury Regulation
Section 301.7701-3 of the Code) owned by a resident of the United States or
other Person that is engaged in a trade or business in the United States or a
qualified REIT subsidiary (as defined in Section 856(i) of the Code)) or is
otherwise subject to tax, or any treaty to which any such jurisdiction is a
party or which otherwise benefits such Lender, with respect to payments
hereunder or under any other Loan Document shall deliver to Prologis (with a
copy to Global Administrative Agent), at the time or times prescribed by
applicable Law or reasonably requested by Prologis or Global Administrative
Agent, such properly completed and executed documentation prescribed by
applicable Law as will permit such payments to be made without withholding or at
a reduced rate of withholding. In addition, any Lender, if requested by Prologis
or Global Administrative Agent, shall deliver such other documentation
prescribed by applicable Law or reasonably requested by Prologis or Global
Administrative Agent as will enable Prologis or Global Administrative Agent to
determine whether or not such Lender is subject to backup withholding or
information reporting requirements.

Without limiting the generality of the foregoing, if a Borrower is a resident
for tax purposes in the United States, engaged in the conduct of a trade or
business in the United States, a disregarded entity (as defined in Treasury
Regulation Section 301.7701-3 of the Code) owned by a resident of the United
States, a qualified REIT subsidiary (as defined in Section 856(i) of the Code)
or otherwise subject to tax in the United States, any Non-U.S. Lender shall
deliver to Prologis and Global Administrative Agent (in such number of copies as
shall be requested by the recipient) on or prior to the date on which such
Non-U.S. Lender becomes a Lender under this Agreement (and from time to time
thereafter upon the request of Prologis or Global Administrative Agent, but only
if such Non-U.S. Lender is legally entitled to do so), whichever of the
following is applicable:

(a) duly completed copies of Internal Revenue Service Form W-8BEN or W-8BEN-E,
as applicable, claiming eligibility for benefits of an income tax treaty to
which the United States is a party,

(b) duly completed copies of Internal Revenue Service Form W-8ECI,

 

123



--------------------------------------------------------------------------------

(c) duly completed copies of Internal Revenue Service Form W-8IMY,

(d) in the case of a Non-U.S. Lender claiming the benefits of the exemption for
portfolio interest under Section 881(c) of the Code, (x) a certificate to the
effect that such Non-U.S. Lender is not (A) a “bank” within the meaning of
Section 881(c)(3)(A) of the Code, (B) a “10 percent shareholder” of the
applicable Borrower within the meaning of Section 881(c)(3)(B) of the Code or
(C) a “controlled foreign corporation” described in Section 881(c)(3)(C) of the
Code and (y) duly completed copies of Internal Revenue Service Form W-8BEN or
W-8BEN-E, as applicable, or

(e) any other form prescribed by applicable Law as a basis for claiming
exemption from or a reduction in United States Federal withholding tax duly
completed together with such supplementary documentation as may be prescribed by
applicable Law to permit Prologis or Global Administrative Agent to determine
the withholding or deduction required to be made.

Without limiting the obligations of Lenders set forth above regarding delivery
of certain forms and documents to establish each Lender’s status for U.S.
withholding tax purposes, each Lender agrees promptly to deliver to Global
Administrative Agent, each applicable Funding Agent or Prologis, as such Agent
or Prologis shall reasonably request, on or prior to the Closing Date, and in a
timely fashion thereafter, such other documents and forms required by any
relevant taxing authority under the Laws of any other jurisdiction, duly
executed and completed by such Lender, as are required under such Laws to
confirm such Lender’s entitlement to any available exemption from, or reduction
of, applicable withholding taxes in respect of all payments to be made to such
Lender outside of the U.S. by Borrowers pursuant to this Agreement or otherwise
to establish such Lender’s status for withholding tax purposes in such other
jurisdiction.

Each Lender shall promptly (i) notify Global Administrative Agent and each
applicable Funding Agent of any change in circumstances that would modify or
render invalid any claimed exemption from or reduction of Taxes or Other Taxes,
and (ii) take such steps as shall not be materially disadvantageous to it, in
the reasonable judgment of such Lender, and as may be reasonably necessary
(including the re-designation of its Lending Office) to avoid any requirement of
applicable Law that any Borrower make any deduction or withholding for taxes
from amounts payable to such Lender. Additionally, each Borrower shall promptly
deliver to the applicable Credit Party, as such Credit Party shall reasonably
request, on or prior to the Closing Date, and in a timely fashion thereafter,
such documents and forms required by any relevant taxing authorities under the
Laws of any jurisdiction, duly executed and completed by such Borrower, as are
required to be furnished by such Credit Party under such Laws in connection with
any payment by such Credit Party of Indemnified Taxes or Other Taxes, or
otherwise in connection with the Loan Documents, with respect to such
jurisdiction.

Section 7.1.5 Exemption Representation.

(a) Each Lender represents and warrants (such Lender’s “Exemption
Representation”) to Borrowers that, as of the date of this Agreement or, in the
case of a Person that becomes a Lender after the Closing Date, as of the date
such Person becomes a party hereto (and, in the case of a Lender that agrees to
make Loans under a Tranche, as of the date such agreement becomes effective),
except as specified in writing (which may be by facsimile or electronic mail) to
Global

 

124



--------------------------------------------------------------------------------

Administrative Agent, the applicable Funding Agent and Prologis prior to the
date of the applicable Exemption Representation, it is entitled to receive
payments from each Borrower under each Tranche with respect to which it has a
commitment to make Loans without any reduction or withholding in respect of any
Indemnified Taxes or Other Taxes and without any amount being required to be
paid by any applicable Borrower pursuant to Section 7.1.2; provided that the
Exemption Representation shall not apply to any withholding tax imposed at any
time on payments made by or on behalf of a Foreign Obligor.

(b) Notwithstanding any other provision of this Agreement, no Borrower shall be
obligated to pay any amount under this Section 7.1 to, or for the benefit of,
any Lender to the extent that such amount would not have been required to be
paid if (i) such Lender’s Exemption Representation had been accurate or
(ii) such Lender had complied with its obligations under Section 7.1.4.

Section 7.1.6 Treatment of Certain Refunds. If any Credit Party determines, in
its sole discretion, that it has received a refund of any Taxes as to which it
has been indemnified by any Loan Party or with respect to which any Loan Party
has paid additional amounts pursuant to this Section, it shall pay to such Loan
Party an amount equal to such refund (but only to the extent of indemnity
payments made, or additional amounts paid, by such Loan Party under this
Section with respect to the Taxes giving rise to such refund), net of all
reasonable out-of-pocket expenses of such Credit Party, and without interest
(other than any interest paid by the relevant Governmental Authority with
respect to such refund), provided that such Loan Party, upon the request of such
Credit Party, agrees to repay the amount paid over to such Loan Party (plus any
penalties, interest or other charges imposed by the relevant Governmental
Authority) to such Credit Party in the event such Credit Party is required to
repay such refund to such Governmental Authority. This Section shall not be
construed to require any Credit Party to make available its tax returns (or any
other information relating to its taxes that it deems confidential) to any
Borrower or any other Person.

Section 7.1.7 FATCA. If a payment made to a Credit Party under any Loan Document
would be subject to United States Federal withholding tax imposed by FATCA if
such Credit Party were to fail to comply with the applicable reporting
requirements of FATCA (including those contained in Section 1471(b) or 1472(b)
of the Code, as applicable), such Credit Party shall deliver to each applicable
Borrower and each applicable Agent,

(a) at the time or times prescribed by Law and at such time or times reasonably
requested by any Borrower or any Agent, such documentation prescribed by
applicable Law (including an IRS Form W-8BEN-E or as prescribed by
Section 1471(b)(3)(C)(i) of the Code) and such additional documentation
reasonably requested by any such Borrower or Agent as may be necessary for such
Borrower or Agent to comply with its obligations under FATCA, to determine that
such Credit Party has or has not complied with FATCA and, as necessary, to
determine the amount to deduct and withhold any payment pursuant to FATCA.

(b) If any documentation provided pursuant to paragraph (a) of this
Section 7.1.7 expires or becomes materially inaccurate, the relevant Credit
Party shall promptly provide updated documentation to the relevant Borrower or
Agent.

 

125



--------------------------------------------------------------------------------

(c) Each Agent and Borrowers may rely on any documentation it receives from any
other Credit Party pursuant to paragraph (a) above without further verification
and is not liable for any action it takes under or in connection with paragraph
(a) above for purposes of complying with FATCA.

Solely for purposes of this Section 7.1.7, “FATCA” shall include (i) any treaty,
law or regulation of any other jurisdiction, or relating to an intergovernmental
agreement between the U.S. and any other jurisdiction which (in either case)
facilitates the implementation of Sections 1471 through 1474 of the Code and
regulations or official interpretations thereof and (ii) any amendments made to
FATCA after the date of this Agreement.

Section 7.2 Illegality. If any Lender determines that any Law has made it
unlawful, or that any Governmental Authority has asserted that it is unlawful,
for such Lender or its applicable Lending Office to make, maintain or fund
Eurocurrency Rate Loans in any currency, or to make, maintain or fund CDOR Rate
Loans, or to determine or charge interest rates based upon the Eurocurrency Rate
or the CDOR Rate, or any Governmental Authority has imposed material
restrictions on the authority of such Lender to purchase or sell or to take
deposits of, any applicable currency in the applicable interbank market, then,
on notice thereof by such Lender to Prologis through the applicable Funding
Agent, any obligation of such Lender to make, continue or convert Loans to
Eurocurrency Rate Loans in the affected currency or to make or continue CDOR
Rate Loans shall be suspended until such Lender notifies Global Administrative
Agent and Prologis that the circumstances giving rise to such determination no
longer exist. Upon receipt of such notice, the applicable Borrower shall, upon
demand from such Lender (with a copy to the applicable Funding Agent), prepay
or, if applicable and such Loans are denominated in Dollars under the U.S.
Tranche, Yen under the Yen Tranche or Euro under the Euro Tranche, convert all
applicable Eurocurrency Rate Loans of such Lender to Base Rate Loans, ABR Rate
Loans or Substitute Rate Loans, as applicable, either on the last day of the
Interest Period therefor or on such earlier date on which such Lender may not
lawfully continue to maintain such Eurocurrency Rate Loans. Upon any such
prepayment or conversion, the applicable Borrower shall also pay accrued
interest on the amount so prepaid or converted.

Section 7.3 Inability to Determine Rates.

Section 7.3.1 Determination of Rates. If the Tranche Required Lenders determine
for their Tranche (other than with respect to the Euro Tranche) that for any
reason in connection with any request for Eurocurrency Rate Loans or CDOR Rate
Loans or a conversion to or continuation thereof that (a) deposits are not being
offered to (or, in the case of CDOR Rate Loans, banker’s acceptances are not
being accepted by) banks in the applicable interbank market for the currency,
amount and Interest Period for such Loans, (b) adequate and reasonable means do
not exist for determining the Eurocurrency Rate or the CDOR Rate, as applicable,
for the requested Interest Period for such Loans or (c) the Eurocurrency Rate or
the CDOR Rate, as applicable, for any requested Interest Period for such Loans
does not adequately and fairly reflect the cost to such Lenders of funding such
Loans for the requested Interest Period, the applicable Funding Agent will
promptly so notify Prologis, each Borrower in the affected Tranche and each
Lender in the affected Tranche. Thereafter, the obligation of such Lenders to
make or maintain Eurocurrency Rate Loans in the affected currency or currencies
or the CDOR Rate Loans for the applicable Interest Period in the affected
Tranche shall be suspended until such Funding Agent (upon the

 

126



--------------------------------------------------------------------------------

instruction of the applicable Tranche Required Lenders) revokes such notice.
Upon receipt of such notice, the applicable Borrower may revoke any pending
request for a Borrowing of, conversion to or continuation of Eurocurrency Rate
Loans or CDOR Rate Loans, as applicable, in the affected currency or currencies
or, failing that, will be deemed to have converted such request into a request
for a Committed Borrowing of Base Rate Loans under the U.S. Tranche or ABR Rate
Loans under the Yen Tranche, as applicable, in the amount specified therein, and
with respect to Loans under the U.S. Tranche and the Yen Tranche, such Loans
shall be converted to the Primary Currency of such Tranche in the Foreign
Currency Equivalent amount of such Loans to the extent such Loans are not in the
Primary Currency of the applicable Tranche at such time.

Notwithstanding anything to the contrary in this Agreement or any other Loan
Documents, if Global Administrative Agent determines (which determination shall
be conclusive absent manifest error), or Prologis or the Required Lenders notify
Global Administrative Agent (with, in the case of the Required Lenders, a copy
to Prologis) that Prologis or Required Lenders (as applicable) have determined,
that:

(a) adequate and reasonable means do not exist for ascertaining the Eurocurrency
Rate for any requested Interest Period applicable to a Tranche, including,
without limitation, because the applicable Screen Rate is not available or
published on a current basis and such circumstances are unlikely to be
temporary, or

(b) the administrator of the applicable Screen Rate or a Governmental Authority
having jurisdiction over Global Administrative Agent has made a public statement
identifying a specific date after which the applicable Eurocurrency Rate or the
applicable Screen Rate shall no longer be made available, or used for
determining the interest rate of loans in a Tranche (such specific date, the
“Scheduled Unavailability Date”), or

(c) syndicated loans currently being executed, or that include language similar
to that contained in this Section, are being executed or amended (as applicable)
to incorporate or adopt a new benchmark interest rate to replace the applicable
Eurocurrency Rate,

then, reasonably promptly after such determination by Global Administrative
Agent or receipt by Global Administrative Agent of such notice, as applicable,
Global Administrative Agent and Prologis may amend this Agreement to replace the
applicable Eurocurrency Rate with an alternate benchmark rate (including any
mathematical or other adjustments to the benchmark (if any) incorporated
therein), giving due consideration to any evolving or then existing convention
for similar syndicated credit facilities denominated in the applicable currency
for such alternative benchmarks (any such proposed rate, a “Successor Rate”),
together with any proposed Successor Rate Conforming Changes (as defined below)
and any such amendment shall become effective at 5:00 p.m. (New York time) on
the fifth Business Day after Global Administrative Agent shall have posted such
proposed amendment to all Lenders, the Funding Agents and Prologis unless, prior
to such time, Lenders comprising the Required Lenders have delivered to Global
Administrative Agent written notice that such Required Lenders do not accept
such amendment. Such Successor Rate shall be applied in a manner consistent with
market practice; provided that to the extent such market practice is not
administratively feasible for Global Administrative Agent, such Successor Rate
shall be applied in a manner as otherwise reasonably determined by Global
Administrative Agent in consultation with Prologis.

 

127



--------------------------------------------------------------------------------

If no Successor Rate has been determined and the circumstances under clause
(a) above exist or the Scheduled Unavailability Date has occurred (as
applicable), Global Administrative Agent will promptly so notify Prologis, each
Funding Agent and each Lender. Thereafter, (x) the obligation of the Lenders to
make or maintain Eurocurrency Rate Loans with respect to the applicable Tranche
shall be suspended (to the extent of the affected Eurocurrency Rate Loans or
Interest Periods), and (y) the Eurocurrency Rate component shall no longer be
utilized in determining the Base Rate and the Money Market Rate. Upon receipt of
such notice, the applicable Borrower may revoke any pending request for a
Borrowing of, conversion to or continuation of Eurocurrency Rate Loans in the
affected currency or currencies or, failing that, will be deemed to have
converted such request into a request for a Committed Borrowing of Base Rate
Loans or CDOR Rate Loans, as applicable, under the U.S. Tranche, Substitute Rate
Loans under the Euro Tranche or ABR Rate Loans under the Yen Tranche, as
applicable, in the amount specified therein, and with respect to Loans under the
U.S. Tranche and the Yen Tranche, such Loans shall be converted to the Primary
Currency of such Tranche in the Foreign Currency Equivalent amount of such Loans
to the extent such Loans are not in the Primary Currency of the applicable
Tranche at such time.

Notwithstanding anything else herein, any definition of Successor Rate shall
provide that in no event shall such Successor Rate be less than zero for
purposes of this Agreement.

As used above:

“Screen Rate” means the applicable Eurocurrency Rate quote on the applicable
screen page Global Administrative Agent designates to determine such
Eurocurrency Rate (or such other commercially available source providing such
quotations as may be designated by Global Administrative Agent from time to
time).

“Successor Rate Conforming Changes” means, with respect to any proposed
Successor Rate, any conforming changes to the definition of Base Rate, Interest
Period, timing and frequency of determining rates and making payments of
interest and other administrative matters as may be appropriate, in the
discretion of Global Administrative Agent, to reflect the adoption of such
Successor Rate and to permit the administration thereof by Global Administrative
Agent in a manner substantially consistent with market practice (or, if Global
Administrative Agent determines that adoption of any portion of such market
practice is not administratively feasible or that no market practice for the
administration of such Successor Rate exists, in such other manner of
administration as Global Administrative Agent determines in consultation with
Prologis).

Section 7.3.2 Market Disruptions. (a) If Euro Lenders (including any applicable
Fronting Lenders) holding at least 35% of the Euro Aggregate Commitments or, if
the Euro Aggregate Commitments have been terminated, Euro Lenders holding in the
aggregate at least 35% of the Euro Total Outstandings determine that a requested
Borrowing or continuation is affected by an event of the type described in
Section 7.3.1(a), (b) or (c), or (b) if the Eurocurrency Rate is to be
determined by reference to Reference Banks at or about 11:00 a.m., Brussels
time, on the determination date for the Interest Period applicable to a
Borrowing or continuation, and none of the Reference Banks supplies a rate for
the purpose of determining the Eurocurrency Rate for such Borrowing or
continuation, then Euro Funding Agent will promptly so notify Prologis, each
Euro Borrower and each Euro Lender of such event. Thereafter, the obligation of
Euro

 

128



--------------------------------------------------------------------------------

Lenders to make or maintain Eurocurrency Rate Loans in the currency of the
requested Borrowing or continuation for the affected currency shall be suspended
until Euro Funding Agent (upon the instruction Euro Required Lenders) revokes
such notice. Upon receipt of such notice, Prologis may revoke any pending
request for a Euro Committed Borrowing or continuation in the affected currency,
or, failing that, will be deemed to have converted such request into a request
for a Euro Committed Borrowing of Substitute Rate Loans denominated in Euro, and
any Euro Committed Loans that are not denominated in Euro and are affected by
this provision shall be converted to Euro in the Euro Equivalent amount of such
Euro Loans at such time.

Section 7.3.3 TIIE Rate. (i) If the Banco de México fails to publish the TIIE
for the applicable Interest Period on the first Business Day of such Interest
Period, either temporarily or on a definitive basis, the TIIE Rate shall be
calculated applying any rate published by the Banco de México in substitution of
the applicable TIIE Rate; and (ii) if (i) above is not available, the TIIE Rate
shall be calculated based on the annual yield for the TIIE for a period closest
to the duration of the applicable Interest Period, either compounded or
calculated based on a 28, 91 or 182 day, as applicable, equivalent basis in
substitution of the TIIE Rate.

Section 7.4 Increased Costs Generally.

Section 7.4.1 Increased Costs. If any Change in Law shall:

(a) impose, modify or deem applicable any reserve, special deposit, compulsory
loan, insurance charge or similar requirement against assets of, deposits with
or for the account of, or credit extended or participated in by, any Credit
Party (except any reserve requirement contemplated by Section 7.4.4);

(b) subject any Credit Party to any tax of any kind whatsoever with respect to
this Agreement, any Letter of Credit, any participation in a Letter of Credit or
any Loan made by it, or change the basis of taxation of payments to such Credit
Party in respect thereof (except for Indemnified Taxes or Other Taxes covered by
Section 7.1 and the imposition of, or any change in the rate of, any Excluded
Tax); or

(c) impose on any Credit Party or any applicable interbank market any other
condition, cost or expense affecting this Agreement or any Loans made by such
Credit Party or any Letter of Credit or participation therein;

and the result of any of the foregoing shall be to increase the cost to such
Credit Party of making or maintaining any Loan (or of maintaining its obligation
to make any Loan), or to increase the cost to such Credit Party of participating
in, issuing or maintaining any Letter of Credit (or of maintaining its
obligation to participate in or to issue any Letter of Credit), or to reduce the
amount of any sum received or receivable by such Credit Party hereunder (whether
of principal, interest or any other amount) then, upon request of such Credit
Party, Prologis will pay (or cause the applicable Borrower to pay) to such
Credit Party, such additional amount or amounts as will compensate such Credit
Party for such additional costs incurred or reduction suffered.

 

129



--------------------------------------------------------------------------------

Section 7.4.2 Capital Requirements. If any Credit Party determines that any
Change in Law affecting such Credit Party or any Lending Office of such Credit
Party or such Credit Party’s holding company, if any, regarding capital
requirements or liquidity has or would have the effect of reducing the rate of
return on such Credit Party’s capital or on the capital of such Credit Party’s
holding company, if any, as a consequence of this Agreement, the Commitments of
such Credit Party or the Loans made by, or participations in Letters of Credit
held by, such Credit Party, or the Letters of Credit issued by such Credit
Party, to a level below that which such Credit Party or such Credit Party’s
holding company could have achieved but for such Change in Law (taking into
consideration such Credit Party’s policies and the policies of such Credit
Party’s holding company with respect to capital adequacy and liquidity), then
from time to time Prologis will pay (or cause the applicable Borrower to pay) to
such Credit Party, such additional amount or amounts as will compensate such
Credit Party or such Credit Party’s holding company for any such reduction
suffered.

Section 7.4.3 Certificates for Reimbursement. Any Credit Party requesting
compensation pursuant to this Section 7.4 shall deliver to Prologis (with a copy
to Global Administrative Agent) a certificate setting forth in reasonable detail
the basis for such request and a calculation of the amount necessary to
compensate such Credit Party or its holding company, as the case may be, as
specified in Section 7.4.1 or 7.4.2 above, and any such certificate shall be
conclusive absent demonstrable error. Prologis shall pay (or cause the
applicable Borrower to pay) such Credit Party the amount shown as due on any
such certificate within 15 days after receipt thereof.

Section 7.4.4 Additional Reserve Requirements. Each applicable Borrower shall
pay to each Lender, (a) as long as such Lender shall be required to maintain
reserves with respect to liabilities or assets consisting of or including
Eurocurrency funds or deposits (currently known as “Eurocurrency liabilities”),
additional interest on the unpaid principal amount of each Eurocurrency Rate
Loan equal to the actual costs of such reserves allocated to such Loan by such
Lender (as determined by such Lender in good faith, which determination shall be
conclusive absent demonstrable error), and (b) as long as such Lender shall be
required to comply with any reserve ratio requirement or analogous requirement
of any other central banking or financial regulatory authority imposed in
respect of the funding of the Eurocurrency Rate Loans or the CDOR Rate Loans,
such additional costs (expressed as a percentage per annum and rounded upwards,
if necessary, to the nearest five decimal places) equal to the actual costs
allocated to such Loan by such Lender (as determined by such Lender in good
faith, which determination shall be conclusive absent demonstrable error), which
in each case shall be due and payable on each date on which interest is payable
on such Loan, provided each applicable Borrower shall have received at least 15
days’ prior notice (with a copy to Global Administrative Agent) of such
additional interest or costs from such Lender. If a Lender fails to give notice
15 days prior to the relevant Interest Payment Date, such additional interest or
costs shall be due and payable 15 days from receipt of such notice.

Section 7.4.5 Limitations on Lender Claims. Notwithstanding the foregoing
provisions of this Section 7.4, no Lender shall be entitled to compensation for
any cost, increased costs or liability resulting from a failure by such Lender
to comply with any request from or requirement of any central banking or
financial regulatory authority (whether or not having the force of law, but if
not having the force of law being a request of a nature with which banks
generally are expected or accustomed to comply).

 

130



--------------------------------------------------------------------------------

Section 7.5 Compensation for Losses. Each Borrower agrees that it will, from
time to time, compensate each Lender for and hold each Lender harmless from any
loss, cost or expense incurred by such Lender as a result of:

(a) any continuation, conversion, payment or prepayment of any Loan of such
Lender to such Borrower (other than a Base Rate Loan or ABR Rate Loan) on a day
other than the last day of the Interest Period for such Loan (whether voluntary,
mandatory, automatic, by reason of acceleration, or otherwise);

(b) any failure by such Borrower (for a reason other than the failure of such
Lender to make a Loan) to prepay, borrow (including any failure to borrow in the
event a Japan Borrower falls under any of items (a) through (i) of Section 9.19
or a Japan Borrower fails to comply with Section 11.9), continue or convert any
Loan of (or to be made by) such Lender to such Borrower (other than a Base Rate
Loan or ABR Rate Loan) on the date or in the amount notified by such Borrower;

(c) any failure by such Borrower to make payment of any Loan or reimbursement
obligation under any Letter of Credit (or interest due thereon) in the currency
in which such Loan or reimbursement obligation is denominated; or

(d) any assignment of a Eurocurrency Rate Loan, TIIE Rate Loan or CDOR Rate Loan
of such Lender to such Borrower on a day other than the last day of the Interest
Period therefor as a result of a request by Prologis pursuant to Section 14.12;

including any loss or expense arising from the liquidation or reemployment of
funds obtained by it to maintain such Loans or from fees payable to terminate
the deposits from which such funds were obtained or, solely in the case of
subsection (c) above, any foreign exchange losses (but in each case excluding
any loss of anticipated profits).

For purposes of calculating amounts payable by a Borrower to a Lender under this
Section 7.5, (A) each Lender shall be deemed to have funded (i) each
Eurocurrency Rate Loan made by it at the Eurocurrency Rate for such Loan by a
matching deposit or other borrowing in the offshore interbank market for such
currency for a comparable amount and for a comparable period, (ii) each CDOR
Rate Loan made by it by the acceptance of a bankers’ acceptance for a comparable
amount and a comparable period issued by a company of comparable credit quality
as Prologis, in each case whether or not the applicable Loan was in fact so
funded and (iii) each TIIE Rate Loan made by it by the acceptance of a bankers’
acceptance for a comparable amount and a comparable period issued by a company
of comparable credit quality as Prologis, in each case whether or not the
applicable Loan was in fact so funded; and (B) the losses and expenses of any
Lender resulting from any event described in clause (a) above, any failure by a
Borrower to borrow or continue a Loan as contemplated by clause (b) above or any
assignment pursuant to clause (d) above shall not exceed the excess, if any, of
(i) the amount of interest that would have accrued on the principal amount of
the applicable Loan had such event not occurred, at the Eurocurrency Rate
applicable (or that would have been applicable) to such Loan, for the period
from the date of such event to the last day of the then current Interest Period
therefor (or, in the case of a failure to borrow, convert or continue, for the
period that would have been the Interest Period for such Loan), over (ii) the
amount of interest that would accrue on such principal amount for such period at
the interest

 

131



--------------------------------------------------------------------------------

rate that (I) in the case of a Eurocurrency Rate Loan, such Lender would bid, at
the commencement of such period, for deposits in the applicable currency of a
comparable amount and period from other banks in the applicable eurocurrency
market, (II) in the case of a CDOR Rate Loan, the rate that would be applicable
for a CDOR Rate Loan for such period or (III) in the case of a TIIE Rate Loan,
the rate that would be applicable for a TIIE Rate Loan for such period.

Any Lender requesting compensation pursuant to this Section 7.5 shall deliver to
the applicable Borrower (with copies to Prologis, Global Administrative Agent
and the applicable Funding Agent) a certificate setting forth in reasonable
detail a calculation of the amount demanded and any such certificate shall be
conclusive absent demonstrable error. The applicable Borrower shall pay the
applicable Lender the amount shown as due on any such certificate within 15 days
after receipt thereof.

Section 7.6 Mitigation Obligations; Replacement of Lenders.

Section 7.6.1 Designation of a Different Lending Office. If any Credit Party
requests compensation under Section 7.4, or any Borrower is required to pay any
additional amount to any Credit Party or any Governmental Authority for the
account of any Credit Party pursuant to Section 7.1, or if any Credit Party
gives a notice pursuant to Section 7.2, then such Credit Party shall use
reasonable efforts to designate a different Lending Office for funding or
booking its Loans hereunder or to assign its rights and obligations hereunder to
another of its offices, branches or affiliates, if, in the reasonable judgment
of such Credit Party, such designation or assignment (a) would eliminate or
reduce amounts payable pursuant to Section 7.1 or 7.4, as the case may be, in
the future, or eliminate the need for the notice pursuant to Section 7.2, and
(b) in each case, would not subject such Credit Party to any unreimbursed cost
or expense and would not otherwise be disadvantageous to such Credit Party.
Prologis hereby agrees to pay (or to cause the applicable Borrower to pay) all
reasonable costs and expenses incurred by any Credit Party in connection with
any such designation or assignment.

Section 7.6.2 Delay in Requests. Failure or delay on the part of any Credit
Party to demand compensation pursuant to Section 7.1, 7.4 or 7.5 shall not
constitute a waiver of such Credit Party’s right to demand such compensation;
provided that no Borrower shall be required to compensate a Credit Party
pursuant to any such Section for any Indemnified Taxes, Other Taxes, increased
cost, reduction in return, funding loss or other amount (any of the foregoing, a
“Compensation Amount”) incurred or suffered more than six months prior to the
date that such Credit Party notified Prologis of the Change in Law or other
event giving rise to such Compensation Amount and of such Credit Party’s
intention to claim compensation therefor (except that, if the Change in Law or
other event giving rise to such Compensation Amount is retroactive, then the six
month period referred to above shall be extended to include the period of
retroactive effect thereof).

Section 7.6.3 Replacement of Lenders. If any Lender requests compensation under
Section 7.4, or if any Borrower is required to pay any additional amount to any
Lender or any Governmental Authority for the account of any Lender pursuant to
Section 7.1, Prologis may replace such Lender in accordance with Section 14.12.

 

132



--------------------------------------------------------------------------------

Section 7.7 Qualified Lender Status. If a Lender notifies the applicable Funding
Agent (orally or in writing) that it is a Qualified Lender with respect to the
imposition of a withholding tax, and (a) such Qualified Lender is subject to
withholding taxes immediately prior to and after the funding of the applicable
Loan, and (b) there were Fronting Lenders available to make such Loan as set
forth in Section 2.2.2(a), 3.2.2(a) or 4.2.2(a), as applicable, then the
applicable Borrower shall not be required to pay any additional amounts under
Section 7.1 with respect to withholding taxes imposed on the payments to such
Lender on account of such Loan. Furthermore, each Funding Agent shall be
permitted to rely solely on any notices, certificates or Assignment and
Assumptions provided by any Lender regarding its status as a Qualified Lender,
and such Funding Agent shall not be required to independently verify such
Lender’s status or request any updates from such Lender as to whether it remains
a Qualified Lender at the time of any request for a Credit Extension.
Notwithstanding the foregoing, this Section 7.7 shall not limit any right or
remedy of any Lender under this Article VII with respect to any Loan to the
extent such Lender ceases to be a Qualified Lender due to a Change in Law after
the funding of such Loan.

Section 7.8 Survival. All obligations under this Article VII shall survive
termination of the Aggregate Tranche Commitments and repayment of all other
Obligations hereunder.

ARTICLE VIII

CONDITIONS PRECEDENT TO CREDIT EXTENSIONS

Section 8.1 Conditions of Initial Credit Extension. The obligation of each L/C
Issuer and each Lender to make its initial Credit Extension hereunder is subject
to satisfaction of the following conditions precedent:

Section 8.1.1 Documents. Global Administrative Agent’s receipt (which may be by
facsimile or electronic mail, followed promptly by originals) of the following,
each properly executed by a Responsible Officer of the signing Loan Party, each
dated the Closing Date (or, in the case of certificates of governmental
officials, a recent date before the Closing Date) and each in form and substance
reasonably satisfactory to each Agent and each Lender:

(a) executed counterparts of this Agreement;

(b) such certificates of resolutions or other action, incumbency certificates
and/or other certificates of Responsible Officers of each Loan Party as Global
Administrative Agent may reasonably require evidencing the identity, authority
and capacity of the Responsible Officers thereof authorized to execute and
deliver the Loan Documents to which such Loan Party is a party;

(c) such documents and certifications as Global Administrative Agent may
reasonably require to evidence that each Loan Party is duly organized or formed
in the jurisdiction of its organization or formation;

(d) favorable opinions of each of the law firms listed on Schedule 8.1, as
counsel to the Loan Parties as identified on Schedule 8.1, addressed to each
Agent, each L/C Issuer, and each Lender, as to such matters concerning the Loan
Parties and the Loan Documents as Global Administrative Agent may reasonably
request;

 

133



--------------------------------------------------------------------------------

(e) a certificate of a Responsible Officer of each Loan Party either
(i) attaching copies of all consents, licenses and approvals required in
connection with the execution, delivery and performance by such Loan Party, and
the validity against such Loan Party, of the Loan Documents to which it is a
party, each of which consents, licenses and approvals shall be in full force and
effect, or (ii) stating that no such consents, licenses or approvals are so
required;

(f) a certificate signed by a Responsible Officer of Prologis certifying
(i) that the conditions specified in Sections 8.2.1 and 8.2.2 have been
satisfied; (ii) that there has been no event or circumstance since the date of
the Audited Financial Statements that has had or would be reasonably expected to
have, either individually or in the aggregate, a Material Adverse Effect; and
(iii) the current Moody’s Rating and S&P Rating;

(g) at least five days prior to the Closing Date, if a Borrower qualifies as a
“legal entity customer” under the Beneficial Ownership Regulation, such Borrower
shall deliver a Beneficial Ownership Certification in relation to such Borrower;
and

(h) such other assurances, certificates, documents, consents or opinions as any
Agent, any L/C Issuer, the Swing Line Lenders or any Tranche Required Lenders
reasonably may require.

Section 8.1.2 Fees. Any fees required to be paid on or before the Closing Date
shall have been paid.

Section 8.1.3 Expenses. Unless waived by Global Administrative Agent, Prologis
shall have paid all reasonable and documented fees, charges and disbursements of
counsel to Global Administrative Agent to the extent invoiced prior to or on the
Closing Date.

Section 8.1.4 Closing Deadline. The Closing Date shall have occurred on or
before January 16, 2019.

Without limiting the generality of the provisions of Section 13.4, for purposes
of determining compliance with the conditions specified in this Section 8.1,
each Lender that has signed this Agreement shall be deemed to have consented to,
approved or accepted or to be satisfied with each document or other matter
required hereunder to be consented to or approved by or acceptable or
satisfactory to a Lender unless Global Administrative Agent shall have received
notice from such Lender prior to the proposed Closing Date specifying its
objection thereto.

Section 8.2 Conditions to all Credit Extensions. The obligation of each Lender
to honor any request for a Credit Extension (other than a Committed Loan Notice
requesting only a conversion of Committed Loans to another Type or a
continuation of Eurocurrency Rate Loans, CDOR Rate Loans or TIIE Rate Loans) is
subject to the following conditions precedent:

Section 8.2.1 Representations and Warranties. The representations and warranties
of Prologis contained in Article IX and by the applicable Loan Party in each
other Loan Document or in any document furnished at any time under or in
connection herewith or therewith, shall be true and correct in all material
respects (without duplication of any materiality qualifiers) on and as of the
date of such Credit Extension, except to the extent that such representations
and warranties specifically refer to an earlier date, in which case they shall
be true and correct in all material respects as of such earlier date, and except
that for purposes of this Section 8.2, the representations and warranties
contained in Section 9.5(a) shall be deemed to refer to the most recent
statements furnished pursuant to Section 10.1(a).

 

134



--------------------------------------------------------------------------------

Section 8.2.2 Default. No Default shall exist or would result from such proposed
Credit Extension or the application of the proceeds thereof.

Section 8.2.3 Request for Credit Extension. The applicable Funding Agent and, if
applicable, an L/C Issuer or a Swing Line Lender shall have received a Request
for Credit Extension in accordance with the requirements hereof.

Section 8.2.4 Market Events Affecting Alternative Currencies. In the case of a
Credit Extension to be denominated in an Alternative Currency of the applicable
Tranche, such relevant currency shall be readily available and freely
transferable and convertible to (a) for the U.S. Tranche, Dollars, (b) for the
Euro Tranche, Euros, (c) for the Yen Tranche, Yen, and (d) for each Supplemental
Tranche, the currency set forth in the applicable Supplemental Addendum as the
primary currency.

Each request for a Credit Extension (other than a Committed Loan Notice
requesting only a conversion of Committed Loans to another Type or a
continuation of Eurocurrency Rate Committed Loans, CDOR Rate Loans or TIIE Rate
Loans) submitted by Prologis shall be deemed to be a representation and warranty
that the conditions specified in Sections 8.2.1 and 8.2.2 have been satisfied on
and as of the date of the applicable Credit Extension.

ARTICLE IX

REPRESENTATIONS AND WARRANTIES

Prologis represents and warrants to the Credit Parties that:

Section 9.1 Existence, Qualification and Power; Compliance with Laws. Each Loan
Party (a) is duly organized or formed, validly existing and, to the extent
applicable, in good standing under the Laws of the jurisdiction of its
incorporation or organization, (b) has all requisite power and authority and all
requisite governmental licenses, authorizations, consents and approvals to
(i) own or lease its assets and carry on its business and (ii) execute, deliver
and perform its obligations under the Loan Documents to which it is a party and
(c) is duly qualified and is licensed and in good standing under the Laws of
each jurisdiction where its ownership, lease or operation of properties or the
conduct of its business requires such qualification or license; except in each
case referred to in clause (b)(i) or (c) above, to the extent that failure to do
so could not reasonably be expected to have a Material Adverse Effect. Prologis
hereby represents and warrants that General Partner (a) is duly organized or
formed, validly existing and, to the extent applicable, in good standing under
the Laws of the jurisdiction of its incorporation, (b) has all requisite power
and authority and all requisite governmental licenses, authorizations, consents
and approvals to own or lease its assets and carry on its business and (c) is
duly qualified and is licensed and in good standing under the Laws of each
jurisdiction where its ownership, lease or operation of properties or the
conduct of its business requires such qualification or license; except in each
case referred to in clause (b) or (c) above, to the extent that failure to do so
could not reasonably be expected to have a Material Adverse Effect.

 

135



--------------------------------------------------------------------------------

Section 9.2 Authorization; No Contravention. The execution, delivery and
performance by each Loan Party of each Loan Document to which such Person is
party have been duly authorized by all necessary corporate or other
organizational action, and do not and will not: (a) contravene the terms of any
of such Person’s or General Partner’s Organization Documents; (b) conflict with
or result in any breach or contravention of, or the creation of any Lien under,
or require any payment to be made under (i) any Contractual Obligation to which
such Person or General Partner is a party or affecting such Person or the
properties of such Person or any of its Consolidated Subsidiaries or (ii) any
order, injunction, writ or decree of any Governmental Authority or any arbitral
award to which such Person or General Partner or its property is subject; or
(c) violate any Law. Each Company is in compliance with all Contractual
Obligations referred to in clause (b)(i), except to the extent that failure to
do so could not reasonably be expected to have a Material Adverse Effect.

Section 9.3 Governmental Authorization; Other Consents. No approval, consent,
exemption, authorization or other action by, or notice to, or filing with, any
Governmental Authority or any other Person is necessary or required in
connection with the execution and delivery (including the execution by General
Partner as the general partner of Prologis) or performance by, or enforcement
against, any Loan Party of this Agreement or any other Loan Document (excluding
approvals, consents, exemptions and authorizations that have been obtained and
are in full force and effect and those that, if not made or obtained, would not
(a) materially and adversely affect the validity or enforceability of any Loan
Document or (b) result in a Default).

Section 9.4 Binding Effect. This Agreement has been, and each other Loan
Document, when delivered hereunder, will have been, duly executed and delivered
by each Loan Party that is party thereto. This Agreement constitutes, and each
other Loan Document when so delivered will constitute, a legal, valid and
binding obligation of such Loan Party, enforceable against each Loan Party that
is party thereto in accordance with its terms, subject to applicable Debtor
Relief Laws and general principles of equity.

Section 9.5 Financial Statements.

(a) The Audited Financial Statements (i) were prepared in all material respects
in accordance with GAAP consistently applied throughout the period covered
thereby, except as otherwise expressly noted therein; (ii) fairly present in all
material respects the consolidated financial condition of Prologis as of the
date thereof and its consolidated results of operations for the period covered
thereby in accordance with GAAP consistently applied throughout the period
covered thereby, except as otherwise expressly noted therein; and (iii) show
(either in the text thereof or the notes thereto) other than those disclosed to
each Agent and each Lender in writing all material Liabilities of Prologis and
its Consolidated Subsidiaries as of the date thereof.

(b) The most recent unaudited consolidated balance sheet of Prologis and its
Consolidated Subsidiaries delivered to Global Administrative Agent pursuant to
Section 10.1(b), and the related consolidated statements of income or
operations, shareholders’ equity and cash flows for the fiscal quarter ended on
that date (i) were prepared in all material respects in accordance with GAAP
consistently applied throughout the period covered thereby, except as otherwise
expressly noted therein, and (ii) fairly present in all material respects the
consolidated financial condition of Prologis as of such date and its
consolidated results of operations for the period covered thereby, subject, in
the case of clauses (i) and (ii), to the absence of footnotes and to normal
year-end audit adjustments.

 

136



--------------------------------------------------------------------------------

Section 9.6 Litigation. As of the Closing Date, except as specifically disclosed
in Schedule 9.6, there are no actions, suits, proceedings, claims or disputes
pending or, to the knowledge of Prologis after due and diligent investigation,
threatened in writing, at law, in equity, in arbitration or before any
Governmental Authority, by or against any Company or against any Company’s
properties or revenues that (a) purport to affect or pertain to this Agreement
or any other Loan Document, or any of the transactions contemplated hereby, or
(b) either individually or in the aggregate, if determined adversely, could
reasonably be expected to have a Material Adverse Effect.

Section 9.7 No Default. No Company is in default under or with respect to any
Contractual Obligation that could, either individually or in the aggregate,
reasonably be expected to have a Material Adverse Effect. No Default has
occurred and is continuing or would result from the consummation of the
transactions contemplated by this Agreement or any other Loan Document.

Section 9.8 Ownership of Property. Each Company has good record and marketable
title in fee simple to, or valid trust beneficiary interests or leasehold
interests in, all real property necessary or used in the ordinary conduct of its
business, except as could not, individually or in the aggregate, reasonably be
expected to have a Material Adverse Effect.

Section 9.9 Environmental Compliance. Each Company conducts in the ordinary
course of business a review of the effect of existing Environmental Laws and
claims alleging potential Liability or responsibility for violation of any
Environmental Law on their respective businesses, operations and properties, and
as a result thereof the Companies have reasonably concluded that, except as
specifically disclosed in Schedule 9.9, such Environmental Laws and claims could
not, individually or in the aggregate, reasonably be expected to have a Material
Adverse Effect.

Section 9.10 Taxes. Each Company has filed all Federal and other material state,
provincial, and other Tax returns and reports required to be filed, and has
paid, collected, withheld and remitted all Federal and other material state,
provincial, and other material Taxes, assessments, fees and other governmental
charges levied or imposed upon it or its properties, income or assets otherwise
due and payable, or which it has been required to collect or withhold and remit,
except those which are being contested in good faith by appropriate proceedings
diligently conducted and for which adequate reserves have been provided in
accordance with GAAP or such Taxes, the failure to make payment of which when
due could not, individually or in the aggregate, reasonably be expected to have
a Material Adverse Effect. There is no proposed tax assessment against any
Company that would, if made, have a Material Adverse Effect.

Section 9.11 Pension Law Compliance.

(a) Each Plan is in compliance in all material respects with the applicable
provisions of applicable Laws. Each Plan that is intended to qualify under
Section 401(a) of the Code has received a favorable determination or opinion
letter from the IRS, or such Plan is entitled to rely

 

137



--------------------------------------------------------------------------------

on an advisory or opinion letter issued with respect to an IRS approved master
and prototype or volume submitter plan, or an application for such a letter is
currently being processed by the IRS with respect thereto and, to the best
knowledge of Prologis, nothing has occurred which would prevent, or cause the
loss of, such qualification. Prologis and each ERISA Affiliate have made all
required contributions to each Pension Plan subject to Section 412 of the Code,
and no application for a funding waiver or an extension of any amortization
period pursuant to Section 412 of the Code has been made with respect to any
such Pension Plan.

(b) There are no pending or, to the best knowledge of any Borrower, threatened
claims, actions or lawsuits, or action by any Governmental Authority, with
respect to any Plan that could reasonably be expected to have a Material Adverse
Effect. Neither Prologis nor any other Borrower has knowledge of any prohibited
transaction (within the meaning of Section 4975 of the Code or Section 406 of
ERISA) or violation of the fiduciary responsibility rules (within the meaning of
Section 404 or 405 of ERISA) with respect to any Plan that has resulted or could
reasonably be expected to result in a Material Adverse Effect.

(c) (i) No ERISA Event has occurred or is reasonably expected to occur;
(ii) neither Prologis nor any ERISA Affiliate has incurred, or reasonably
expects to incur, any Liability under Title IV of ERISA with respect to any
Pension Plan (other than premiums due and not delinquent under Section 4007 of
ERISA); (iii) neither Prologis nor any ERISA Affiliate has incurred any
unsatisfied, or reasonably expects to incur any, Liability (and no event has
occurred which, with the giving of notice under Section 4219 of ERISA, would
result in such Liability) under Section 4201 or 4243 of ERISA with respect to a
Multiemployer Plan; and (iv) neither Prologis nor any ERISA Affiliate has
engaged in a transaction that reasonably could be expected to be subject to
Sections 4069 or 4212(c) of ERISA.

Section 9.12 Margin Regulations; Investment Company Act; EEA Financial
Institution.

(a) No Borrower is engaged or will engage, principally or as one of its
important activities, in the business of purchasing or carrying margin stock
(within the meaning of Regulation U issued by the FRB), or extending credit for
the purpose of purchasing or carrying margin stock. Following the application of
the proceeds of each Borrowing or drawing under each Letter of Credit, not more
than 25% of the value of the assets (either of the applicable Borrower only or
of the Companies on a consolidated basis) will be margin stock.

(b) No Borrower is or is required to be registered as an “investment company”
under the Investment Company Act of 1940.

(c) No Borrower is an EEA Financial Institution.

Section 9.13 Disclosure. (a) Prologis and each Affiliate Borrower have disclosed
to the Credit Parties all agreements, instruments and corporate or other
restrictions to which any Company is subject, and all other matters known to it,
that, individually or in the aggregate, could reasonably be expected to result
in a Material Adverse Effect. No report, financial statement, certificate or
other information furnished (whether in writing or orally) by or on behalf of
any Loan Party to any Credit Party in connection with the transactions
contemplated hereby and the

 

138



--------------------------------------------------------------------------------

negotiation of this Agreement or delivered hereunder or under any other Loan
Document (in each case, as modified or supplemented by other information so
furnished) contains any material misstatement of fact or omits to state any
material fact necessary to make the statements therein, in the light of the
circumstances under which they were made, not misleading in any material
respect; provided that, with respect to projected financial information, each
Borrower represents only that such information was prepared in good faith based
upon assumptions believed to be reasonable at the time.

(b) As of the Closing Date, the information included in the Beneficial Ownership
Certification is true and correct in all respects.

Section 9.14 Compliance with Laws. Each Company is in compliance in all material
respects with the requirements of all Laws and all orders, writs, injunctions
and decrees applicable to it or to its properties, except in such instances in
which (a) such requirement of Law or order, writ, injunction or decree is being
contested in good faith by appropriate proceedings diligently conducted or
(b) the failure to comply therewith, either individually or in the aggregate,
could not reasonably be expected to have a Material Adverse Effect. Without
limiting the foregoing, each Company has instituted and maintains policies and
procedures designed to promote and achieve compliance with Anti-Corruption Laws.

Section 9.15 Dutch Banking Act. Each Dutch Borrower is in compliance with the
Dutch Banking Act and any regulations issued pursuant thereto.

Section 9.16 Solvency. Each Loan Party is, and after giving effect to all
Obligations hereunder will be, Solvent.

Section 9.17 Plan Assets. The assets of each Company are not “plan assets” as
defined in 29 C.F.R. § 2510.3-101(a)(1), as modified by Section 3(42) of ERISA.

Section 9.18 REIT Status. General Partner is qualified as a REIT.

Section 9.19 Anti-Social Forces. No Japan Borrower is, at present, (a) a gang
(boryokudan), (b) a gang member, (c) a person for whom five years have not
passed since ceasing to be a gang member, (d) an associate gang member, (e) a
gang-related company, (f) a corporate extortionist (sokaiya) and the like, (g) a
rogue adopting social movements as its slogan (shakai undotou hyobo goro), (h) a
violent force with special knowledge (tokushu chinou boryoku shudan tou) (each
as defined in the “Manual of Measures against Organized Crime” (soshikihanzai
taisaku youkou) by the National Police Agency of Japan), or (i) another person
or entity similar to any of the above (collectively, “Gang Members, Etc.”); nor
does any Loan Party have any:

(i) relationships by which its management is considered to be controlled by Gang
Members, Etc.;

(ii) relationships by which Gang Members, Etc. are considered to be involved
substantially in its management;

 

139



--------------------------------------------------------------------------------

(iii) relationships by which it is considered to unlawfully utilize Gang
Members, Etc. for the purpose of securing unjust advantage for itself or any
third party or of causing damage to any third party;

(iv) relationships by which it is considered to offer funds or provide benefits
to Gang Members, Etc.; or

(v) officers or persons involved substantially in its management having socially
condemnable relationships with Gang Members, Etc.

Section 9.20 Sanctions and Anti-Corruption Laws. Neither any Company nor General
Partner is located, organized or resident in any Sanctioned Country in violation
of applicable Sanctions; provided that if a Company or General Partner is
located, organized or resident in a jurisdiction that becomes a Sanctioned
Country after the date of this Agreement, such Company or General Partner shall
not be a “Company” for purposes of the foregoing, or with respect to General
Partner, shall not be included in the foregoing, so long as (i) such Company or
General Partner is taking reasonable steps either to obtain appropriate licenses
for transacting business in such jurisdiction or to no longer be located,
organized or resident in such jurisdiction and (ii) such Person’s being located,
organized or resident in such country or territory (x) will not result in any
violation of Sanctions by Administrative Agent or any Lender and (y) would not
be reasonably expected to have Material Adverse Effect. Each Company and General
Partner is in compliance in all material respects with all applicable
Anti-Corruption Laws, except for any failure to comply that (A) is not systemic,
(B) does not involve senior management of the Company or General Partner and
(C) would not be reasonably expected to have a Material Adverse Effect.
Borrowers will not use, or knowingly permit any other Person to use, any Letter
of Credit or the proceeds of any Loan in any manner that will violate any
Anti-Corruption Law or Sanctions applicable to such Borrower or such other
Person or any Credit Party.

Section 9.21 Act on Specified Commitment Line Contract. Prologis comes under
article 2 of the Act on Specified Commitment Line Contract (tokutei yushiwaku
keiyaku ni kansuru horitsu) of Japan (Law No.4 of 1999).

ARTICLE X

AFFIRMATIVE COVENANTS

So long as any Lender shall have any Commitment hereunder, any Loan or other
Obligation shall remain unpaid or unsatisfied, or any Letter of Credit shall
remain outstanding:

Section 10.1 Financial Statements. Prologis shall deliver, or cause to be
delivered, to Global Administrative Agent, in form and detail satisfactory to
Global Administrative Agent:

(a) as soon as available, but in any event within 90 days after the end of each
fiscal year of Prologis (commencing with the fiscal year ended December 31,
2018), a consolidated balance sheet of (i) Prologis and its Consolidated
Subsidiaries and (ii) if a General Partner Guaranty is in effect pursuant to
Section 10.13, General Partner and its Consolidated Subsidiaries, in each case
as at the end of such fiscal year, and the related consolidated statements of
income or operations, equity and cash flows for such fiscal year, setting forth
in each case in comparative form the figures for the previous fiscal year, all
in reasonable detail, audited and accompanied by a report and opinion of a
Registered Public Accounting Firm of nationally recognized standing reasonably
acceptable to Global Administrative Agent, which report and opinion shall be
prepared in accordance with generally accepted auditing standards and applicable
Securities Laws; and

 

140



--------------------------------------------------------------------------------

(b) as soon as available, but in any event within 45 days after the end of each
of the first three fiscal quarters of each fiscal year of Prologis (commencing
with the fiscal quarter ended March 31, 2019), a consolidated balance sheet of
each of (i) Prologis and its Consolidated Subsidiaries and (ii) if a General
Partner Guaranty is in effect pursuant to Section 10.13, General Partner and its
Consolidated Subsidiaries, in each case as at the end of such fiscal quarter,
and the related consolidated statements of income or operations for such fiscal
quarter and for the portion of the fiscal year then ended, and equity and cash
flows for the portion of the fiscal year then ended, setting forth in each case
in comparative form a balance sheet as of the end of the previous fiscal year
and statements of income or operation and cash flows for the corresponding
portion of the previous fiscal year, all in reasonable detail, certified by a
Responsible Officer of Prologis, and, if applicable, General Partner, as fairly
presenting the financial condition, results of operations, equity and cash flows
of the Companies, and if applicable, General Partner, subject only to normal
year-end audit adjustments and the absence of footnotes.

As to any information contained in materials furnished pursuant to
Section 10.2(d), Prologis shall not be separately required to furnish such
information under clause (a) or (b) above, but the foregoing shall not be in
derogation of the obligation of Prologis to furnish the information and
materials described in clauses (a) and (b) above at the times specified therein.

Section 10.2 Certificates; Other Information. Prologis shall deliver, or cause
to be delivered, to Global Administrative Agent, in form and detail satisfactory
to Global Administrative Agent:

(a) concurrently with the delivery of each set of financial statements referred
to in Section 10.1(a), an opinion from a Registered Public Accounting Firm of
nationally recognized standing to the effect that such financial statements were
prepared in all material respects in accordance with GAAP and present fairly, in
all material respects, the consolidated financial condition of Prologis and its
Consolidated Subsidiaries, and, if applicable, General Partner and its
Consolidated Subsidiaries, as of the date thereof, and the consolidated results
of operations of Prologis and its Consolidated Subsidiaries, and, if applicable,
General Partner and its Consolidated Subsidiaries, for the fiscal year then
ended;

(b) concurrently with the delivery of each set of financial statements referred
to in Sections 10.1(a) and (b), a duly completed Compliance Certificate signed
by a Responsible Officer of Prologis;

(c) promptly after any request by Global Administrative Agent, copies of any
detailed audit reports, management letters or recommendations submitted to the
board of directors of General Partner by independent accountants in connection
with the accounts or books of any Company, or any audit of any Company;

(d) promptly after filing, true, correct, and complete copies of all material
reports or filings filed by or on behalf of any Company with any Governmental
Authority (including copies of each Form 10-K, Form 10-Q, and Form S-8 filed by
or on behalf of any Company with the SEC);

 

141



--------------------------------------------------------------------------------

(e) promptly following any request therefor, provide information and
documentation reasonably requested by Global Administrative Agent or any Lender
for purposes of compliance with applicable “know your customer” and
anti-money-laundering rules and regulations, including, without limitation, the
Patriot Act and the Beneficial Ownership Regulation; and

(f) promptly, such additional information regarding the business, financial or
corporate affairs of any Company or General Partner (and to the extent available
to a Company, any other Borrower), or compliance with the terms of the Loan
Documents, as Global Administrative Agent may from time to time reasonably
request.

Documents required to be delivered pursuant to Section 10.1(a) or (b) or
Section 10.2(d) (to the extent any such documents are included in materials
otherwise filed with the SEC) may be delivered electronically and if so
delivered, shall be deemed to have been delivered on the date (i) on which a
Company posts such documents, or provides a link thereto, on its website on the
internet at the website address listed on Schedule 14.2; or (ii) on which such
documents are posted on its behalf on an internet or intranet website, if any,
to which each Credit Party has access (whether a commercial, third-party website
or whether sponsored by Global Administrative Agent); provided that a Company
shall notify Global Administrative Agent (by facsimile or electronic mail) of
the posting of any such documents and, if requested, provide to Global
Administrative Agent by electronic mail electronic versions (i.e., soft copies)
of such documents. Except for such Compliance Certificates, Global
Administrative Agent shall have no obligation to request the delivery or to
maintain copies of the documents referred to above, and in any event shall have
no responsibility to monitor compliance by any Company with any such request for
delivery, and each Lender shall be solely responsible for requesting delivery to
it or maintaining its copies of such documents.

Prologis hereby acknowledges that (a) Agents and/or the Arrangers will make
available to each Lender and the L/C Issuers materials and/or information
provided by or on behalf of General Partner, if applicable, and Prologis
hereunder (collectively, “Borrower Materials”) by posting Borrower Materials on
IntraLinks, SyndTrak or another similar electronic system (the “Platform”) and
(b) certain Lenders may be “public-side” Lenders (i.e., Lenders that do not wish
to receive material non-public information with respect to General Partner,
Prologis or their respective securities) (each, a “Public Lender”). Prologis
hereby agrees that: (w) all Borrower Materials that are to be made available to
Public Lenders shall be clearly and conspicuously marked “PUBLIC” which, at a
minimum, shall mean that the word “PUBLIC” shall appear prominently on the first
page thereof; (x) by marking Borrower Materials “PUBLIC,” General Partner and
Prologis shall be deemed to have authorized each Credit Party to treat such
Borrower Materials as not containing any material non-public information with
respect to General Partner, Prologis or their respective securities for purposes
of United States Federal and state securities laws (provided that to the extent
such Borrower Materials constitute Information, they shall be treated as set
forth in Section 14.7); (y) all Borrower Materials marked “PUBLIC” are permitted
to be made available through a portion of the Platform designated “Public
Investor;” and (z) Agents and the Arrangers shall be entitled to treat any
Borrower Materials that are not marked “PUBLIC” as being suitable only for
posting on a portion of the Platform not designated “Public Investor.”
Notwithstanding the foregoing, Prologis shall not have any obligation to mark
any Borrower Materials “PUBLIC”.

 

142



--------------------------------------------------------------------------------

Section 10.3 Notices. Prologis shall promptly notify, or cause a Loan Party to
notify, Global Administrative Agent:

(a) of the occurrence of any Default;

(b) of any matter that has resulted or could reasonably be expected to result in
a Material Adverse Effect, including: (i) breach or non-performance of, or any
default under, a Contractual Obligation of any Company; (ii) any dispute,
litigation, investigation, proceeding or suspension between any Company and any
Governmental Authority; or (iii) the commencement of, or any material
development in, any litigation or proceeding affecting any Company, including
pursuant to any applicable Environmental Laws;

(c) of the occurrence of any ERISA Event;

(d) of any material change in accounting policies or financial reporting
practices by any Company (except to the extent disclosed in financial statements
provided pursuant to Section 10.1, including the footnotes to such financial
statements); and

(e) promptly upon receipt by Prologis of notice thereof, and in any event within
five Business Days after any change in the Moody’s Rating or the S&P Rating,
notice of such change.

Each notice pursuant to this Section 10.3 shall be accompanied by a statement of
a Responsible Officer of the applicable Loan Party setting forth details of the
occurrence referred to therein and stating what action such Loan Party has taken
and proposes to take with respect thereto. Each notice pursuant to
Section 10.3(a) shall describe with particularity any provision of this
Agreement or any other Loan Document that has been breached. Global
Administrative Agent shall promptly notify Lenders of any notice received under
this Section 10.3.

Section 10.4 Payment of Obligations. Prologis shall, and shall cause each other
Company to, pay and discharge as the same shall become due and payable, all its
Liabilities (including tax Liabilities), except to the extent (a) the same are
being contested in good faith by appropriate proceedings diligently conducted
and adequate reserves in accordance with GAAP are being maintained therefor or
(b) the failure to pay and discharge such Liabilities could not reasonably be
expected to result in a Material Adverse Effect.

Section 10.5 Preservation of Existence, Etc. Prologis shall, and shall cause
each other Company to: (a) preserve, renew and maintain in full force and effect
its legal existence and good standing under the Laws of the jurisdiction of its
organization except in a transaction permitted by Section 11.2; (b) take all
reasonable action to maintain all rights, privileges, permits, licenses and
franchises necessary or desirable in the normal conduct of its business, except
to the extent that failure to do so could not reasonably be expected to have a
Material Adverse Effect; and (c) preserve or renew all of its registered
patents, trademarks, trade names and service marks, the non-preservation of
which could reasonably be expected to have a Material Adverse Effect. Prologis
shall cause General Partner to preserve, renew and maintain in full force and
effect its legal existence and good standing under the Laws of the jurisdiction
of its organization except in a transaction permitted by Section 11.2.

 

143



--------------------------------------------------------------------------------

Section 10.6 Maintenance of Properties. Prologis shall, and shall cause each
other Company to: (a) maintain, preserve and protect all of its material
properties and equipment necessary in the operation of its business in good
working order and condition, ordinary wear and tear excepted; and (b) make all
necessary repairs thereto and renewals and replacements thereof, in each case
except where the failure to do so could not reasonably be expected to have a
Material Adverse Effect.

Section 10.7 Maintenance of Insurance. Prologis shall, and shall cause each
other Company to, maintain insurance (giving effect to reasonable and prudent
self-insurance) according to reasonable and prudent business practices.

Section 10.8 Compliance with Laws. Prologis shall, and shall cause each other
Company to, comply in all material respects with the requirements of all Laws
and all orders, writs, injunctions and decrees applicable to it or to its
business or property, except in such instances in which (a) such requirement of
Law or order, writ, injunction or decree is being contested in good faith by
appropriate proceedings diligently conducted or (b) the failure to comply
therewith could not reasonably be expected to have a Material Adverse Effect.
Without limiting the foregoing, each Company shall maintain policies and
procedures designed to promote and achieve compliance with applicable
Anti-Corruption Laws and Sanctions.

Section 10.9 Books and Records. Prologis shall, and shall cause each other
Company to, maintain proper books of record and account, in which true and
correct entries are made that are sufficient to prepare Prologis’ financial
statements in conformity in all material respects with GAAP consistently
applied.

Section 10.10 Inspection Rights. Upon reasonable request, and subject to
Section 14.7, Prologis shall, and shall cause each other Company to, allow any
Agent (or its Related Parties who may be accompanied by a Related Party of one
or more Lenders) to inspect any of its properties, to review reports, files, and
other records and to make and take away copies thereof, and to discuss (provided
that Prologis or the applicable other Company is given the opportunity to be
present for such discussions) any of its affairs, conditions, and finances with
its directors, officers, employees or representatives from time to time upon
reasonable notice, during normal business hours; provided that unless an Event
of Default has occurred and is continuing and except in the case of Global
Administrative Agent and its Related Parties, such inspections shall be at the
applicable Credit Party’s sole cost and expense.

Section 10.11 Use of Proceeds. Each Borrower shall use the proceeds of the
Credit Extensions for general corporate purposes not in contravention of any Law
(including the United States Foreign Corrupt Practices Act of 1977, the
regulations of the United States Department of the Treasury’s Office of Foreign
Assets Control and the UK Bribery Act 2010) or of any Loan Document.

Section 10.12 REIT Status. General Partner shall, at all times, maintain its
status as a REIT.

 

144



--------------------------------------------------------------------------------

Section 10.13 Guaranties.

(a) If General Partner incurs any Indebtedness that is not in existence as of
the Closing Date or Guarantees any Indebtedness that is not Guaranteed by
General Partner as of the Closing Date, then substantially concurrently with
such incurrence of Indebtedness or such Guarantee General Partner shall enter
into a General Partner Guaranty to Guarantee the Obligations of all Borrowers,
and such General Partner Guaranty shall remain in effect until such time as
General Partner is no longer liable for or Guarantees such Indebtedness.

(b) Pursuant to the Prologis Guaranty, Prologis shall Guarantee the Obligations
of all Affiliate Borrowers.

Section 10.14 Claims Pari Passu. Each Loan Party shall ensure that at all times
the claims of the Credit Parties under the Loan Documents with respect to such
Loan Party rank at least pari passu with the claims of all the unsecured and
unsubordinated creditors of such Loan Party other than those claims that are
preferred by Debtor Relief Laws.

ARTICLE XI

NEGATIVE COVENANTS

So long as any Lender shall have any Commitment hereunder, any Loan or other
Obligation shall remain unpaid or unsatisfied, or any Letter of Credit shall
remain outstanding:

Section 11.1 Secured Indebtedness. Prologis shall not permit the ratio
(expressed as a percentage) of (a) the aggregate amount of all Secured Debt of
the Companies outstanding as of the last day of any fiscal quarter to (b) Total
Asset Value as of such date to exceed 40%.

Section 11.2 Fundamental Changes. Prologis shall not, and shall not permit any
other Borrower or General Partner to, merge, dissolve, liquidate, consolidate
with or into another Person, except that, so long as no Default exists or would
result therefrom:

(a) any Borrower may merge with Prologis, provided that Prologis shall be the
continuing or surviving Person;

(b) any Borrower may merge with any one or more other Borrowers; and

(c) Prologis or General Partner may merge or consolidate with or into another
Person so long as: (i) Prologis or General Partner, as applicable, shall be the
continuing or surviving Person from such merger or consolidation; or (ii) a
majority of the board of directors or other equivalent governing body of
Prologis or General Partner, as applicable, and a majority of Prologis’ or
General Partner’s, as applicable, senior management, immediately prior to the
merger or consolidation continue as directors or senior management, as
applicable, of the continuing or surviving Person immediately after such merger
or consolidation.

Section 11.3 Restricted Payments. Prologis shall not, and shall not permit any
other Company to, declare or make, directly or indirectly, any Restricted
Payment, or incur any obligation (contingent or otherwise) to do so, if an Event
of Default pursuant to Section 12.1.1 exists, except that:

 

145



--------------------------------------------------------------------------------

(a) any Consolidated Subsidiary may at any time make Restricted Payments to any
other Company and, solely to the extent distributions to other holders of its
Equity Interests are required by its Organization Documents, to such other
holders of Equity Interests;

(b) any Company may at any time declare and make dividend payments or other
distributions payable solely in the common stock or other common Equity
Interests of such Company;

(c) any Company may at any time purchase, redeem or otherwise acquire Equity
Interests issued by it with the proceeds received from the substantially
concurrent issue of new shares of its common stock or other common Equity
Interests;

(d) Prologis may at any time pay cash dividends and make other cash
distributions to General Partner and, to the extent corresponding distributions
to other holders of its Equity Interests are required by its Organization
Documents, to such other holders of Equity Interests, and General Partner may at
any time use the proceeds thereof to pay cash dividends and make other cash
distributions to the holders of its Equity Interests, in each case, in an amount
not to exceed in the aggregate the greater of (i) 95% of the aggregate,
cumulative “Funds from Operations” (excluding non-cash impairment charges,
write-downs or losses) of Prologis as reported in the financial statements
delivered to Global Administrative Agent and (ii) the amount of Restricted
Payments required to be paid in order for General Partner to eliminate its REIT
taxable income and/or to maintain its status as a REIT;

(e) any Consolidated Subsidiary that is a real estate investment trust may at
any time pay cash dividends and make other cash distributions to the holders of
its Equity Interests, in each case, in an amount not to exceed in the aggregate
the greater of (i) 95% of the aggregate, cumulative “Funds from Operations”
(excluding non-cash impairment charges, write-downs or losses) of such
Consolidated Subsidiary and (ii) the amount of Restricted Payments required to
be paid in order for such Consolidated Subsidiary to eliminate its REIT taxable
income and/or to maintain its status as a REIT; and

(f) any Company may at any time make non-cash Restricted Payments in connection
with employee, trustee and director stock option plans or similar employee,
trustee and director incentive arrangements.

Section 11.4 Change in Nature of Business. Prologis shall not, and shall not
permit any other Company to, engage in any material line of business
substantially different from those lines of business conducted by the Companies
on the date hereof or any business substantially related or incidental thereto.

Section 11.5 Transactions with Affiliates. Prologis shall not, and shall not
permit any other Company to, enter into any transaction of any kind with any
Affiliate of Prologis, whether or not in the ordinary course of business;
provided that the foregoing restriction shall not apply to (a) transactions with
existing shareholders of Consolidated Subsidiaries and Unconsolidated
Affiliates, (b) transactions (i) on fair and reasonable terms substantially as
favorable to such Company as would be obtainable by such Company at the time in
a comparable arm’s length transaction with a Person other than an Affiliate or
(ii) that comply with the requirements of the

 

146



--------------------------------------------------------------------------------

North America Security Administrators Association’s Statement of Policy of Real
Estate Investment Trusts, (c) payments to or from such Affiliates under leases
of commercial space on market terms, (d) payment of fees under asset or property
management agreements under terms and conditions available from qualified
management companies, (e) intercompany Liabilities and other Investments between
any Company and its Consolidated Subsidiaries and Unconsolidated Affiliates
otherwise permitted pursuant to this Agreement and between the Company and
General Partner, (f) transactions between Companies and the between any Company
and General Partner, and (g) transactions otherwise permitted hereunder.

Section 11.6 Negative Pledge Agreements; Burdensome Agreements.

(a) Prologis shall not, and shall not permit any other Company to, grant a Lien
(other than Permitted Liens) to any Person on the Equity Interests of any
Company if the Unencumbered NOI of such Company is used in the calculation of
Unencumbered Debt Service Coverage Ratio.

(b) Prologis shall not, and shall not permit any other Company to, enter into
any negative pledge or other agreement with any other Person such that any
Company shall be prohibited from granting to Global Administrative Agent, for
the benefit of the Credit Parties, a first-priority Lien on the Equity Interests
of any Company if the Unencumbered NOI of such Company is used in the
calculation of Unencumbered Debt Service Coverage Ratio; provided that the
provisions of Section 1013 of the Existing Indenture and any similar requirement
for the grant of an equal and ratable lien in connection with a pledge of any
property or asset to Global Administrative Agent, shall not constitute a
negative pledge or any other agreement that violates this Section 11.6(b).

(c) Prologis shall not, and shall not permit any other Company to, enter into
any Contractual Obligation (other than this Agreement, any other Loan Document
or any other agreement or document evidencing or governing Indebtedness of a
Consolidated Subsidiary) that limits the ability of any Consolidated Subsidiary
to make Restricted Payments to any Company.

Section 11.7 Use of Proceeds. Borrowers shall not use the proceeds of any Credit
Extension for any purpose that entails a violation of, or that is inconsistent
with, Regulation U or X of the FRB.

Section 11.8 Financial Covenants.

Section 11.8.1 Consolidated Leverage Ratio. Prologis shall not permit the
Consolidated Leverage Ratio, as of the last day of any fiscal quarter, to exceed
0.60 to 1.0; provided that as of the last day of the four consecutive fiscal
quarters immediately following any acquisition of real property or a portfolio
of assets or businesses, such ratio may exceed 0.60 to 1.0 so long as it does
not exceed 0.65 to 1.0.

Section 11.8.2 Fixed Charge Coverage Ratio. Prologis shall not permit the Fixed
Charge Coverage Ratio, as of the last day of any fiscal quarter, to be less than
1.50 to 1.0.

Section 11.8.3 Unencumbered Debt Service Coverage Ratio. Prologis shall not
permit the Unencumbered Debt Service Coverage Ratio, as of the last day of any
fiscal quarter, to be less than 1.50 to 1.0.

 

147



--------------------------------------------------------------------------------

Section 11.9 Anti-Social Forces. No Japanese Borrower shall: (a) fall under any
of the categories described in Section 9.19; or (b) engage in, or cause any
third party to engage in, any of the following: (i) making violent demands;
(ii) making unjustified demands exceeding legal responsibility; (iii) using
violence or threatening speech or behavior in connection with any transaction;
(iv) damaging the trust of any Lender by spreading rumor, using fraud or force,
or obstructing the business of any Lender; or (v) engaging in any act similar to
the foregoing.

ARTICLE XII

EVENTS OF DEFAULT AND REMEDIES

Section 12.1 Events of Default. Any of the following shall constitute an “Event
of Default”:

Section 12.1.1 Non-Payment. Any Borrower or any other Loan Party fails to pay
(a) when and as required to be paid herein, any amount of principal of any Loan
or any L/C Obligation, (b) within five Business Days after the same becomes due,
any interest on any Loan or on any L/C Obligation, or any fee due hereunder, or
(c) within five Business Days after the same becomes due, any other amount
payable hereunder or under any other Loan Document.

Section 12.1.2 Specific Covenants. (a) Any Loan Party (other than the General
Partner if the General Partner is a Loan Party) fails to perform or observe any
term, covenant or agreement contained in any of Section 10.10, 10.13(b), 11.1,
11.3 or 11.8, or (b) General Partner fails to perform or observe the agreement
contained in Section 10.13(a).

Section 12.1.3 Other Defaults. Prologis (or, if applicable, any other Loan
Party) fails to perform or observe any other covenant or agreement (not
specified in Section 12.1.1 or 12.1.2 above) contained in any Loan Document on
its part to be performed or observed and such failure continues for 30 days
after the first to occur of (a) a Responsible Officer of Prologis obtaining
knowledge of such failure or (b) Prologis’s receipt of notice from Global
Administrative Agent of such failure; provided that if such failure is of such a
nature that can be cured but cannot with reasonable effort be completely cured
within 30 days, then such 30 day period shall be extended for such additional
period of time (not exceeding 90 additional days) as may be reasonably necessary
to cure such failure so long as Prologis (or the applicable Loan Party)
commences such cure within such 30 day period and diligently prosecutes same
until completion.

Section 12.1.4 Representations and Warranties. Any representation, warranty,
certification or statement of fact made or deemed made by or on behalf of any
Borrower or any other Loan Party herein, in any other Loan Document or in any
document delivered in connection herewith or therewith shall be incorrect or
misleading in any material respect when made or deemed made and, with respect to
any representation, warranty, certification or statement not known by Prologis
at the time made or deemed made to be incorrect, the defect causing such
representation or warranty to be incorrect when made (or deemed made) is not
removed or cured within 30 days after the first to occur of (a) a Responsible
Officer of Prologis obtaining knowledge thereof or (b) written notice thereof
from Global Administrative Agent to Prologis.

 

148



--------------------------------------------------------------------------------

Section 12.1.5 Cross-Default.

(a) Any Company fails to make any payment when due (whether by scheduled
maturity, required prepayment, acceleration, demand or otherwise) of any
Recourse Debt (other than Indebtedness hereunder or under any other Loan
Document and Indebtedness under Swap Contracts) having an aggregate principal
amount (including amounts owing to all creditors under any combined or
syndicated credit arrangement) of more than $150,000,000; or

(b) Any Company fails to observe or perform any other agreement or condition
relating to or in respect of any Recourse Debt or contained in any instrument or
agreement evidencing, securing or relating to the same, or any other event
(excluding voluntary actions by any applicable Company) occurs, the effect of
which default or other event is to cause Recourse Debt having an aggregate
principal amount (including amounts owing to all creditors under any combined or
syndicated credit arrangement) of more than $150,000,000, to be demanded or to
become due or to be repurchased, prepaid, defeased or redeemed (automatically or
otherwise), or an offer to repurchase, prepay, defease or redeem such Recourse
Debt to be made, prior to its stated maturity, or such Recourse Debt to become
payable or cash collateral in respect thereof to be demanded; or

(c) There occurs under any Swap Contract that constitutes Recourse Debt an Early
Termination Date (as defined in such Swap Contract) resulting from (i) any event
of default under such Swap Contract as to which any Company is the Defaulting
Party (as defined in such Swap Contract) or (ii) any Termination Event (as so
defined) under such Swap Contract as to which any Company is an Affected Party
(as so defined) and, in either event, the Swap Termination Value owed by such
Company as a result thereof is greater than $150,000,000 and such amount is not
paid when due.

Section 12.1.6 Insolvency Proceedings, Etc. Any Company or General Partner
institutes or consents to the institution of any proceeding under any Debtor
Relief Law, or makes an assignment for the benefit of creditors; or applies for
or consents to the appointment of any receiver, trustee, custodian, conservator,
liquidator, rehabilitator or similar officer for it or for all or any material
part of its property; or any receiver, trustee, custodian, conservator,
liquidator, rehabilitator or similar officer is appointed without the
application or consent of such Person and the appointment continues undischarged
or unstayed for 60 calendar days; or any proceeding under any Debtor Relief Law
relating to any Company or General Partner or to all or any material part of its
property is instituted without the consent of such Company or General Partner,
as applicable, and continues undismissed or unstayed for 60 calendar days, or an
order for relief is entered in any such proceeding.

Section 12.1.7 Inability to Pay Debts; Attachment. (a) Any Company or General
Partner becomes unable (shiharai funou) or admits in writing its inability
(shiharai teishi) or fails generally to pay its debts as they become due or
(b) any writ or warrant of attachment or execution or similar process is issued
or levied against all or any material part of the property of any Company or
General Partner and is not released, vacated or fully bonded within 30 days
after its issue or levy.

Section 12.1.8 Judgments. There is entered against any Company (a) a final
judgment or order for the payment of money in an aggregate amount exceeding
$150,000,000 (to the extent not covered by insurance as to which the insurer
does not dispute coverage) or (b) any one or more non-monetary final judgments
that have, or could reasonably be expected to have, individually or

 

149



--------------------------------------------------------------------------------

in the aggregate, a Material Adverse Effect and, in either case, (i) enforcement
proceedings are commenced by any creditor upon such judgment or order or
(ii) there is a period of ten consecutive days during which a stay of
enforcement of such judgment, by reason of a pending appeal or otherwise, is not
in effect.

Section 12.1.9 ERISA. (a) An ERISA Event occurs with respect to a Pension Plan
or Multiemployer Plan which has resulted or could reasonably be expected to
result in Liability of any Company under Title IV of ERISA to such Pension Plan,
such Multiemployer Plan or the PBGC in an aggregate amount in excess of
$5,000,000, or (b) Prologis or any ERISA Affiliate fails to pay when due, after
the expiration of any applicable grace period, any installment payment with
respect to its withdrawal Liability under Section 4201 of ERISA under a
Multiemployer Plan in an aggregate amount in excess of $5,000,000.

Section 12.1.10 Invalidity of Loan Documents. Any provision of any Loan
Document, at any time after its execution and delivery and for any reason other
than as expressly permitted hereunder or thereunder or satisfaction in full of
all the Obligations, ceases to be in full force and effect (unless such
cessation would not affect the obligations of any applicable Loan Party or the
rights and remedies of any Credit Party, in each case, in any material respect);
or any Loan Party contests in any manner the validity or enforceability of any
provision of any Loan Document; or any Loan Party denies that it has any or
further Liability or obligation under any Loan Document, or purports to revoke,
terminate or rescind any provision of any Loan Document.

Section 12.1.11 Change of Control. (a) A Change of Control occurs or
(b) Prologis shall cease to directly or indirectly own Equity Interests of any
Affiliate Borrower unless all Loans of such Affiliate Borrower have been paid in
full.

Section 12.1.12 Plan Assets. The assets of any Company at any time constitute
“plan assets” as defined in 29 C.F.R. § 2510.3-101(a)(1), as modified by
Section 3(42) of ERISA.

Section 12.1.13 Insolvency Proceedings in Japan. Any Company which is
incorporated or established in Japan takes any corporate or legal actions, or
any other action or legal proceeding is commenced against such Company for the
purpose of winding-up, dissolution, liquidation, administration or
re-organization or for the appointment of a liquidator, receiver, administrator,
administrative receiver, conservator, custodian, trustee or similar officer of
it or of all or any material part of its revenues and assets (unless such
winding-up, dissolution, liquidation, administration, re-organization or
appointment is permitted under this Agreement or is otherwise carried out in
connection with a reconstruction or amalgamation when solvent, on terms
previously approved by Global Administrative Agent) under any domestic or
foreign bankruptcy, insolvency, receivership or similar Law now or hereafter in
effect (including, under Japanese Law, any corporate action or proceedings
relating to the commencement of bankruptcy proceedings (hasan tetsuzuki), the
commencement of civil rehabilitation proceedings (minji saisei tetsuzuki), the
commencement of corporate reorganization proceedings (kaisha kosei tetsuzuki) or
the commencement of special liquidation (tokubetsu seisan)); provided that there
shall be no Event of Default under this Section 12.1.13, to the extent any such
action or proceeding is not initiated by, at the request of, or with the
agreement of, such Company and such action, legal proceeding or appointment
continues undischarged or unstayed for a period ending on the earlier of (a) 30
days after commencement or, if earlier, the date on which such proceeding is
advertised and (b) a judgment to commence proceedings (or preservative order)
has been made in relation to the matter in respect of which the action,
proceeding or appointment was initiated.

 

150



--------------------------------------------------------------------------------

Section 12.2 Remedies Upon Event of Default. If any Event of Default occurs and
is continuing, Global Administrative Agent shall, at the request of, or may,
with the consent of, the Required Lenders, take any of the following actions:

(a) declare the commitment of each Lender to make Loans and any obligation of
any L/C Issuer to make L/C Credit Extensions to be terminated, whereupon such
commitments and obligation shall be terminated;

(b) declare the unpaid principal amount of all outstanding Loans, all interest
accrued and unpaid thereon, and all other amounts owing or payable hereunder or
under any other Loan Document to be immediately due and payable, without
presentment, demand, protest or other notice of any kind, all of which are
hereby expressly waived by each Borrower;

(c) require that each Borrower Cash Collateralize its respective L/C Obligations
(in an amount equal to the then Outstanding Amount of such L/C Obligations); and

(d) exercise on behalf of itself and each Lender all rights and remedies
available to it and Lenders under the Loan Documents;

provided that upon the occurrence of an actual or deemed entry of an order for
relief with respect to any Borrower under the United States Bankruptcy Code, the
obligation of each Lender to make Loans and any obligation of any L/C Issuer to
make L/C Credit Extensions shall automatically terminate, the unpaid principal
amount of all outstanding Loans and all interest and other amounts as aforesaid
shall automatically become due and payable, and the obligation of each Borrower
to Cash Collateralize its respective L/C Obligations as aforesaid shall
automatically become effective, in each case without further act of Global
Administrative Agent or any Lender.

ARTICLE XIII

AGENTS

Section 13.1 Appointment and Authority.

(a) Each Lender and each L/C Issuer hereby irrevocably appoints Bank of America
to act on its behalf as Global Administrative Agent hereunder and under the
other Loan Documents and authorizes Global Administrative Agent to take such
actions on its behalf and to exercise such powers as are delegated to Global
Administrative Agent by the terms hereof or thereof, together with such actions
and powers as are reasonably incidental thereto.

(b) Each U.S. Lender and each U.S. L/C Issuer hereby irrevocably appoints Bank
of America to act on its behalf as U.S. Funding Agent hereunder and under the
other Loan Documents and authorizes U.S. Funding Agent to take such actions on
its behalf and to exercise such powers as are delegated to U.S. Funding Agent,
as applicable, by the terms hereof or thereof, together with such actions and
powers as are reasonably incidental thereto.

 

151



--------------------------------------------------------------------------------

(c) Each Euro Lender and each Euro L/C Issuer hereby irrevocably appoints NWM
Plc to act on its behalf as Euro Funding Agent hereunder and under the other
Loan Documents and authorizes Euro Funding Agent to take such actions on its
behalf and to exercise such powers as are delegated to Euro Funding Agent by the
terms hereof or thereof, together with such actions and powers as are reasonably
incidental thereto.

(d) Each Yen Lender and each Yen L/C Issuer hereby irrevocably appoints SMBC to
act on its behalf as Yen Funding Agent hereunder and under the other Loan
Documents and authorizes Yen Funding Agent to take such actions on its behalf
and to exercise such powers as are delegated to Yen Funding Agent by the terms
hereof or thereof, together with such actions and powers as are reasonably
incidental thereto.

(e) It is understood and agreed that the use of the term “agent” herein or in
any other Loan Documents (or any other similar term) with reference to any Agent
is not intended to connote any fiduciary or other implied (or express)
obligations arising under agency doctrine of any applicable Law. Instead such
term is used as a matter of market custom, and is intended to create or reflect
only an administrative relationship between contracting parties.

The provisions of this Article are solely for the benefit of Agents, Lenders,
and L/C Issuers, and no Loan Party shall have rights as a third party
beneficiary of any of such provisions.

Section 13.2 Rights as a Lender. Any Person serving as an Agent hereunder shall
have the same rights and powers in its capacity as a Lender as any other Lender
and may exercise the same as though it were not an Agent and the term “Lender”
or “Lenders” shall, unless otherwise expressly indicated or the context
otherwise requires, include each Person serving as an Agent hereunder in its
individual capacity. Any Person and its Affiliates may accept deposits from,
lend money to, act as the financial advisor or in any other advisory capacity
for and generally engage in any kind of business with any Company and its
Affiliates as if such Person were not an Agent hereunder and without any duty to
account therefor to Lenders.

Section 13.3 Exculpatory Provisions. No Agent shall have any duties or
obligations except those expressly set forth herein and in the other Loan
Documents, and its duties hereunder shall be administrative in nature. Without
limiting the generality of the foregoing, no Agent:

(a) shall be subject to any fiduciary or other implied duties, regardless of
whether a Default has occurred and is continuing;

(b) shall have any duty to take any discretionary action or exercise any
discretionary powers, except discretionary rights and powers expressly
contemplated hereby or by the other Loan Documents that such Agent is required
to exercise as directed in writing by the Required Lenders (or such other
number, percentage or group of Lenders as shall be expressly provided for herein
or in the other Loan Documents), provided that no Agent shall be required to
take any action that, in its opinion or the opinion of its counsel, may expose
such Agent to liability or that is contrary to any Loan Document or applicable
Law, including for the avoidance of doubt any action that may be in violation of
the automatic stay under any Debtor Relief Law or that may effect a forfeiture,
modification or termination of property of a Defaulting Lender in violation of
any Debtor Relief Law; and

 

152



--------------------------------------------------------------------------------

(c) shall, except as expressly set forth herein and in the other Loan Documents,
have any duty to disclose, or be liable for failure to disclose, any information
relating to any Company or any of its Affiliates that is communicated to or
obtained by such Agent or any of its Affiliates.

No Agent shall be liable for any action taken or not taken by it (i) with the
consent or at the request of the Required Lenders (or such other number,
percentage or group of Lenders as shall be necessary, or as such Agent shall
believe in good faith shall be necessary, under the circumstances as provided in
Sections 14.1 and 12.2) or (ii) in the absence of its own gross negligence or
willful misconduct as determined by a court of competent jurisdiction by final
and nonappealable judgment. No Agent shall be deemed to have knowledge of any
Default unless and until notice describing such Default is given to such Agent
by a Loan Party, a Lender or an L/C Issuer.

No Agent shall be responsible for or have any duty to ascertain or inquire into
(1) any statement, warranty or representation made in or in connection with this
Agreement or any other Loan Document (other than its own statements, warranties
and representations), (2) the contents of any certificate, report or other
document delivered hereunder or thereunder or in connection herewith or
therewith, (3) the performance or observance of any of the covenants, agreements
or other terms or conditions set forth herein or therein or the occurrence of
any Default, (4) the validity, enforceability, effectiveness or genuineness of
this Agreement, any other Loan Document or any other agreement, instrument or
document or (5) the satisfaction of any condition set forth in Article VIII or
elsewhere herein, other than to confirm receipt of items expressly required to
be delivered to such Agent.

Section 13.4 Reliance by Agents. Each Agent shall be entitled to rely upon, and
shall not incur any liability for relying upon, any notice, request,
certificate, consent, statement, instrument, document or other writing
(including any electronic message, internet or intranet website posting or other
distribution) believed by it to be genuine and to have been signed, sent or
otherwise authenticated by the proper Person. Each Agent also may rely upon any
statement made to it orally or by telephone and believed by it to have been made
by the proper Person, and shall not incur any liability for relying thereon. In
determining compliance with any condition hereunder to the making of a Loan, or
the issuance of a Letter of Credit, that by its terms must be fulfilled to the
satisfaction of a Lender or any L/C Issuer, each Agent may presume that such
condition is satisfactory to such Lender or such L/C Issuer unless such Agent
shall have received notice to the contrary from such Lender or such L/C Issuer
prior to the making of such Loan or the issuance of such Letter of Credit. Any
Agent may consult with legal counsel (who may be counsel for the Companies),
independent accountants and other experts selected by it, and shall not be
liable for any action taken or not taken by it in accordance with the advice of
any such counsel, accountants or experts.

Section 13.5 Delegation of Duties. Each Agent may perform any of its duties and
exercise its rights and powers hereunder or under any other Loan Document by or
through any one or more sub-agents appointed by such Agent. Each Agent and any
such sub-agent may perform any of its duties and exercise its rights and powers
by or through its Related Parties. The exculpatory provisions of this Article
shall apply to any such sub-agent and to the Related Parties of each Agent and
any such sub-agent, and shall apply to their respective activities in connection
with the syndication of the credit facilities provided for herein as well as
activities as an Agent. No Agent shall be responsible to any Credit Party for
the negligence or misconduct of any sub-agents except to the extent that a court
of competent jurisdiction determines in a final and nonappealable judgment that
such Agent acted with gross negligence or willful misconduct in the selection of
such sub-agents.

 

 

153



--------------------------------------------------------------------------------

Section 13.6 Resignation of Global Administrative Agent. Global Administrative
Agent may at any time give notice of its resignation to each Funding Agent,
Lenders, each L/C Issuer and Prologis. Upon receipt of any such notice of
resignation, the Required Lenders shall have the right, in consultation with
Prologis, to appoint a successor, which shall be a bank with an office in the
United States, or an Affiliate of a bank with an office in the United States. If
no such successor shall have been so appointed by the Required Lenders and shall
have accepted such appointment within 30 days after retiring Global
Administrative Agent gives notice of its resignation, then retiring Global
Administrative Agent may on behalf of Lenders and L/C Issuer, appoint a
successor Global Administrative Agent meeting the qualifications set forth
above; provided that if Global Administrative Agent shall notify Prologis and
Lenders that no qualifying Person has accepted such appointment, then such
resignation shall nonetheless become effective in accordance with such notice
and (1) retiring Global Administrative Agent shall be discharged from its duties
and obligations hereunder and under the other Loan Documents (except that in the
case of any collateral security held by Global Administrative Agent on behalf of
Lenders or L/C Issuer under the Loan Documents, the retiring Global
Administrative Agent shall continue to hold such collateral security until such
time as a successor Global Administrative Agent is appointed) and (2) all
payments, communications and determinations provided to be made by, to or
through Global Administrative Agent shall instead be made by or to each Lender
and each L/C Issuer directly, until such time as the Required Lenders appoint a
successor Global Administrative Agent as provided for above in this Section.
Upon the acceptance of a successor’s appointment as Global Administrative Agent
hereunder, such successor shall succeed to and become vested with all of the
rights, powers, privileges and duties of the retiring (or retired) Global
Administrative Agent, and the retiring Global Administrative Agent shall be
discharged from all of its duties and obligations hereunder or under the other
Loan Documents (if not already discharged therefrom as provided above in this
Section). The fees payable by Prologis to a successor Global Administrative
Agent shall be the same as (but without duplication with) those payable to its
predecessor unless otherwise agreed between Prologis and such successor. After
the retiring Global Administrative Agent’s resignation hereunder and under the
other Loan Documents, the provisions of this Article and Section 14.4 shall
continue in effect for the benefit of such retiring Global Administrative Agent,
its sub-agents and their respective Related Parties in respect of any actions
taken or omitted to be taken by any of them while the retiring Global
Administrative Agent was acting as Global Administrative Agent.

Section 13.7 Resignation of Funding Agents. Each Funding Agent may at any time
give notice of its resignation as Funding Agent for a Tranche to the Lenders
with commitments in such Tranche, Global Administrative Agent and Prologis. Upon
receipt of any such notice of resignation, Global Administrative Agent shall
have the right, in consultation with Prologis, to appoint a successor, which
shall be a bank with an office in the applicable jurisdiction of the affected
Tranche, or an Affiliate of a bank with an office in the applicable jurisdiction
of the affected Tranche. If no such successor shall have been so appointed by
Global Administrative Agent and shall have accepted such appointment within
30 days after the retiring Funding Agent gives notice of its resignation, then
the retiring Funding Agent may on behalf of the applicable Lenders appoint a
successor Funding Agent for the applicable Tranche meeting the qualifications

 

154



--------------------------------------------------------------------------------

set forth above; provided that if Funding Agent shall notify Global
Administrative Agent, Prologis and the applicable Lenders that no qualifying
Person has accepted such appointment, then such resignation shall nonetheless
become effective in accordance with such notice and (1) the retiring Funding
Agent shall be discharged from its duties and obligations hereunder and under
the other Loan Documents with respect to the applicable Tranche and (2) all
payments, communications and determinations provided to be made by, to or
through such Funding Agent with respect to such Tranche shall instead be made by
or to Global Administrative Agent directly, until such time as Global
Administrative Agent appoints a successor Funding Agent for such Tranche as
provided for above in this Section. Upon the acceptance of a successor’s
appointment as the applicable Funding Agent hereunder, such successor shall
succeed to and become vested with all of the rights, powers, privileges and
duties of the retiring (or retired) Funding Agent with respect to the applicable
Tranche, and the retiring Funding Agent shall be discharged from all of its
duties and obligations hereunder or under the other Loan Documents with respect
to such Tranche (if not already discharged therefrom as provided above in this
Section). The fees payable by Prologis to a successor Funding Agent (including,
if applicable, to Global Administrative Agent for any period) shall be the same
as (but without duplication of) those payable to its predecessor unless
otherwise agreed between Prologis and such successor. After the retiring Funding
Agent’s resignation hereunder and under the other Loan Documents, the provisions
of this Article XIII and Section 14.4 shall continue in effect for the benefit
of such retiring Funding Agent, its sub-agents and their respective Related
Parties in respect of any actions taken or omitted to be taken by any of them
while the retiring Funding Agent was acting as a Funding Agent.

Any resignation by (a) U.S. Funding Agent pursuant to this Section shall also
constitute its resignation as a U.S. L/C Issuer, a Fronting Lender, and a U.S.
Swing Line Lender, (b) Euro Funding Agent pursuant to this Section shall also
constitute its resignation as a Euro L/C Issuer, a Fronting Lender and Euro
Swing Line Lender, and (c) Yen Funding Agent pursuant to this Section shall also
constitute its resignation as a Yen L/C Issuer and a Fronting Lender.

If any Person resigns as an L/C Issuer under this Section, it shall retain all
the rights, powers, privileges and duties of an L/C Issuer hereunder with
respect to all Letters of Credit issued by it and outstanding as of the
effective date of its resignation as an L/C Issuer and all L/C Obligations with
respect thereto (including the right to require Lenders to make Committed Loans
or fund risk participations in unreimbursed amounts). If any Person resigns as a
Fronting Lender or Swing Line Lender under this Section, it shall retain all the
rights of a Fronting Lender or Swing Line Lender provided for hereunder with
respect to Fronting Loans or Swing Line Loans, as applicable, made by it and
outstanding as of the effective date of such resignation, including the right to
require Lenders to make Committed Loans or fund risk participations of such
outstanding Loans (in the original currency of such Loans).

Upon the acceptance of a successor’s appointment as the applicable Funding Agent
hereunder, (a) such successor shall succeed to and become vested with all of the
rights, powers, privileges and duties of the retiring L/C Issuer, Fronting
Lender and Swing Line Lender (to the extent such Funding Agent maintained these
roles immediately prior to its resignation) under the applicable Tranche,
(b) the applicable retiring L/C Issuer, Fronting Lender and Swing Line Lender
shall be discharged from all of their respective duties and obligations
hereunder or under the other Loan Documents under the applicable Tranche, and
(c) the successor L/C Issuer shall issue letters of credit in substitution for
the Letters of Credit under the applicable Tranche, if any, outstanding at the
time of such succession or make other arrangements satisfactory to such retiring
L/C Issuer to effectively assume the obligations of such retiring L/C Issuer
with respect to such Letters of Credit.

 

155



--------------------------------------------------------------------------------

Section 13.8 Non-Reliance on Agents and Other Lenders. Each Lender and each L/C
Issuer acknowledges that it has, independently and without reliance upon any
Agent or any other Lender or any of their Related Parties and based on such
documents and information as it has deemed appropriate, made its own credit
analysis and decision to enter into this Agreement. Each Lender and each L/C
Issuer also acknowledges that it will, independently and without reliance upon
any Agent or any other Lender or any of their Related Parties and based on such
documents and information as it shall from time to time deem appropriate,
continue to make its own decisions in taking or not taking action under or based
upon this Agreement, any other Loan Document or any related agreement or any
document furnished hereunder or thereunder.

Section 13.9 No Other Duties, Etc. Anything herein to the contrary
notwithstanding, none of Global Co-Syndication Agents, Global Book Managers or
Global Lead Arrangers listed on the cover page hereof shall have any powers,
duties or responsibilities under this Agreement or any of the other Loan
Documents, except in their capacities, as applicable, as an Agent, a Lender or
an L/C Issuer hereunder.

Section 13.10 Global Administrative Agent May File Proofs of Claim. In case of
the pendency of any receivership, insolvency, liquidation, bankruptcy,
reorganization, arrangement, adjustment, composition or other judicial
proceeding relative to any Loan Party, Global Administrative Agent (irrespective
of whether the principal of any Loan or L/C Obligation shall then be due and
payable as herein expressed or by declaration or otherwise and irrespective of
whether Global Administrative Agent shall have made any demand on any Borrower)
shall be entitled and empowered, by intervention in such proceeding or
otherwise:

(a) to file and prove a claim for the whole amount of the principal and interest
owing and unpaid in respect of the Loans, L/C Obligations, and all other
Obligations that are owing and unpaid and to file such other documents as may be
necessary or advisable in order to have the claims of Lenders, L/C Issuers, and
Agents (including any claim for the reasonable compensation, expenses,
disbursements and advances of Lenders, L/C Issuers, and Agents and their
respective agents and counsel and all other amounts due Lenders, L/C Issuers,
and Agents under Sections 5.9, 5.10, 6.5, and 14.4) allowed in such judicial
proceeding; and

(b) to collect and receive any monies or other property payable or deliverable
on any such claims and to distribute the same;

and any custodian, receiver, assignee, trustee, liquidator, sequestrator or
other similar official in any such judicial proceeding is hereby authorized by
each Lender and each L/C Issuer to make such payments to Global Administrative
Agent and, in the event that Global Administrative Agent shall consent to the
making of such payments directly to Lenders and L/C Issuers, to pay to Global
Administrative Agent any amount due to Global Administrative Agent under
Sections 6.5 and 14.4.

Nothing contained herein shall be deemed to authorize Global Administrative
Agent to authorize or consent to or accept or adopt on behalf of any Lender or
any L/C Issuer any plan of reorganization, arrangement, adjustment or
composition affecting the Obligations or the rights of any Lender or to
authorize Global Administrative Agent to vote in respect of the claim of any
Lender in any such proceeding.

 

156



--------------------------------------------------------------------------------

ARTICLE XIV

MISCELLANEOUS

Section 14.1 Amendments, Etc.

Section 14.1.1 Amendments Generally. Except as otherwise expressly provided
herein, no amendment or waiver of any provision of this Agreement or any other
Loan Document, and no consent to any departure by Prologis or any other Loan
Party therefrom, shall be effective unless in writing signed by the Required
Lenders and Prologis or the applicable Loan Party, as the case may be, and
acknowledged by Global Administrative Agent, and each such waiver or consent
shall be effective only in the specific instance and for the specific purpose
for which given; provided that (x) to the extent an amendment or waiver of any
provision of this Agreement or any other Loan Document only affects a specific
Tranche, then such amendment or waiver shall be effective with the written
consent of the applicable Tranche Required Lenders and Prologis and acknowledged
by Global Administrative Agent and the applicable Funding Agent; and (y) no
amendment, waiver or consent shall:

(a) extend or increase the Commitment (except for adjustments from time to time
in accordance with this Agreement) of any Lender (or reinstate any Commitment of
any Lender terminated pursuant to Section 12.2) without the written consent of
such Lender;

(b) postpone any date fixed by this Agreement or any other Loan Document for any
scheduled payment of principal, interest, fees or other amounts due to any
Lender hereunder or under any other Loan Document without the written consent of
each Lender directly affected thereby;

(c) other than as set forth in Section 7.3.1, reduce the principal of, or the
rate of interest specified herein on, any Loan or L/C Borrowing, or any fees or
other amounts payable hereunder or under any other Loan Document, without the
written consent of each Lender and/or Agent directly affected thereby; provided
that only the consent of the Required Lenders shall be necessary to amend any of
the definitions of “Default Rate”, “Sustainability Metric” and “Sustainability
Metric Percentage” or to waive any obligation of any Borrower to pay interest or
Letter of Credit Fees at the Default Rate;

(d) change Section 6.8.4 or Section 6.9 in a manner that would alter the pro
rata sharing of payments required thereby without the written consent of each
affected Lender;

(e) [Reserved].

(f) change any provision of this Section 14.1, the definition of “Required
Lenders”, “Tranche Required Lenders”, “U.S. Required Lenders”, “Euro Required
Lenders”, “Yen Required Lenders” or “Supplemental Required Lenders” or any other
provision hereof specifying the number or percentage of the aggregate Lenders
(or of the Lenders in a particular Tranche) required to amend, waive or
otherwise modify any rights hereunder (or under such Tranche) or make any
determination or grant any consent hereunder (or under such Tranche) without the
written consent of each Lender (or each Lender in such Tranche);

 

157



--------------------------------------------------------------------------------

(g) waive the requirements of Section 10.13 or authorize Global Administrative
Agent to release (i) Prologis from the Prologis Guaranty or (ii) except to the
extent a General Partner Guaranty is not required pursuant to Section 10.13(a),
General Partner from any General Partner Guaranty, in each case, without the
written consent of each Lender; and

(h) release any Affiliate Borrower that has outstanding Obligations without the
written consent of each Applicable Tranche Lender.

and provided, further, that: (A) no amendment, waiver or consent shall, unless
in writing and signed by the applicable L/C Issuer in addition to Lenders
required above, affect the rights or duties of such L/C Issuer under this
Agreement or any Issuer Document relating to any Letter of Credit issued or to
be issued by it; (B) no amendment, waiver or consent shall, unless in writing
and signed by the applicable Swing Line Lender or Fronting Lender in addition to
Lenders required above, affect the rights or duties of such Swing Line Lender or
such Fronting Lender, as applicable, under this Agreement; and (C) no amendment,
waiver or consent shall, unless in writing and signed by the applicable Agent in
addition to Lenders required above, affect the rights or duties of such Agent
under this Agreement or any other Loan Document. Notwithstanding anything to the
contrary herein, no Defaulting Lender shall have any right to approve or
disapprove any amendment, waiver or consent hereunder, except that the
Commitment of such Lender may not be increased or extended (other than pursuant
to Section 6.10), nor the principal amount of the Loans owed to such Lender
reduced, or the final maturity thereof extended (other than pursuant to
Section 6.10), nor this sentence amended, in each case, without the consent of
such Lender.

Notwithstanding any other provision of this Agreement, any changes to any
definitions in the Loan Documents pursuant to a Supplemental Addendum that do
not adversely affect any Lenders (other than Lenders party to the Supplemental
Addendum) shall be effective upon the execution of such Supplemental Addendum
pursuant to Section 6.14. For purposes of this paragraph, the addition of a
Supplemental Tranche shall not be deemed as having an adverse effect on any
Lender, so long as the requirements of Section 6.14 have been satisfied.

In addition, notwithstanding any other provision of this Agreement, Prologis and
Global Administrative Agent may, without the consent of any other Credit Party,
enter into such amendments to any provision of this Agreement or any other Loan
Document as Global Administrative Agent may, in its reasonable opinion,
determine to be necessary or appropriate (I) in connection with the
establishment of any Supplemental Tranche or other additional tranche so long as
such amendment does not adversely affect any Lender or (II) to correct any
ambiguity, omission or error herein, and, upon execution thereof by Prologis and
Global Administrative Agent, any such amendment shall be binding on all of the
parties hereto.

Section 14.1.2 Amendments to Extend Maturity. Notwithstanding any other
provision of this Agreement (and without limiting the foregoing provisions of
this Section 14.1 or the extension provisions set forth in Section 6.10),
Prologis may, by written notice to Global Administrative Agent (which shall
forward such notice to all Lenders) make an offer (a “Loan Modification Offer”)
to all Lenders to make one or more amendments or modifications to allow

 

158



--------------------------------------------------------------------------------

the maturity of the Loans and/or Commitments of the Accepting Lenders (as
defined below) to be extended and, in connection with such extension, to
(a) increase the Applicable Margin and/or fees payable with respect to the
applicable Loans and/or the Commitments of the Accepting Lenders and/or the
payment of additional fees or other consideration to the Accepting Lenders
and/or (b) change such additional terms and conditions of this Agreement solely
as applicable to the Accepting Lenders (such additional changed terms and
conditions (to the extent not otherwise approved by the requisite Lenders under
Section 14.1) to be effective only during the period following the original
maturity date prior to its extension by such Accepting Lenders) (collectively,
“Permitted Amendments”) pursuant to procedures reasonably acceptable to each of
Prologis and Global Administrative Agent. Such notice shall set forth (i) the
terms and conditions of the requested Permitted Amendments and (ii) the date on
which such Permitted Amendments are requested to become effective (which shall
not be less than 15 days nor more than 90 days after the date of such notice).
Permitted Amendments shall become effective only with respect to the Loans
and/or Commitments of the Lenders that accept the Loan Modification Offer (such
Lenders, the “Accepting Lenders”) and, in the case of any Accepting Lender, only
with respect to such Lender’s Loans and/or Commitments as to which such Lender’s
acceptance has been made. Prologis, each Accepting Lender and Global
Administrative Agent shall enter into a loan modification agreement (the “Loan
Modification Agreement”) and such other documentation as Global Administrative
Agent shall reasonably specify to evidence (x) the acceptance of the Permitted
Amendments and the terms and conditions thereof and (y) the authorization of
Prologis to enter into and perform its obligations under the Loan Modification
Agreement. Global Administrative Agent shall promptly notify each Lender as to
the effectiveness of any Loan Modification Agreement. Each party hereto agrees
that, upon the effectiveness of a Loan Modification Agreement, this Agreement
shall be deemed amended to the extent (but only to the extent) necessary to
reflect the existence and terms of the Permitted Amendment evidenced thereby and
only with respect to the Loans and Commitments of the Accepting Lenders as to
which such Lenders’ acceptance has been made. Prologis may effectuate no more
than two Loan Modification Agreements during the term of this Agreement.

Section 14.2 Notices; Effectiveness; Electronic Communication.

Section 14.2.1 Notices Generally. Except in the case of notices and other
communications expressly permitted to be given by telephone (and except as
provided in Section 14.2.2 below), all notices and other communications provided
for herein shall be in writing and shall be delivered by hand or overnight
courier service, mailed by certified or registered mail or sent by facsimile as
follows, and all notices and other communications expressly permitted hereunder
to be given by telephone shall be made to the applicable telephone number, as
follows:

(a) if to Prologis, Borrowers, any Agent, any L/C Issuer or any Swing Line
Lender, to the address, facsimile number, electronic mail address or telephone
number specified for such Person on Schedule 14.2; and

(b) if to any other Lender, to the address, facsimile number, electronic mail
address or telephone number specified in its Administrative Questionnaire.

 

159



--------------------------------------------------------------------------------

Notices sent by hand or overnight courier service, or mailed by certified or
registered mail, shall be deemed to have been given when received; notices sent
by facsimile shall be deemed to have been given when sent, if confirmation of
receipt has been received (except that, if not given during normal business
hours for the recipient, shall be deemed to have been given at the opening of
business on the next business day for the recipient). Notices delivered through
electronic communications to the extent provided in Section 14.2.2, shall be
effective as provided in such Section 14.2.2.

Section 14.2.2 Electronic Communications. Notices and other communications to
Lenders and any L/C Issuer hereunder may be delivered or furnished by electronic
communication (including e-mail and internet or intranet websites) pursuant to
procedures approved by Global Administrative Agent and the applicable Funding
Agent; provided that the foregoing shall not apply to notices to any Lender or
any L/C Issuer pursuant to Articles II, III, IV or V if such Lender or any L/C
Issuer, as applicable, has notified Global Administrative Agent that it is
incapable of receiving notices under such Article by electronic communication.
Global Administrative Agent or Prologis may, in its discretion, agree to accept
notices and other communications to it hereunder by electronic communications
pursuant to procedures approved by it, provided that approval of such procedures
may be limited to particular notices or communications.

Unless Global Administrative Agent (in consultation with Funding Agents)
otherwise prescribes, (a) notices and other communications sent to an e-mail
address shall be deemed received upon the sender’s receipt of an acknowledgement
from the intended recipient (such as by the “return receipt requested” function,
as available, return e-mail or other written acknowledgement), provided that if
such notice or other communication is not sent during the normal business hours
of the recipient, such notice or communication shall be deemed to have been sent
at the opening of business on the next business day for the recipient, and
(b) notices or communications posted to an internet or intranet website shall be
deemed received upon the deemed receipt by the intended recipient at its e-mail
address as described in the foregoing clause (a) of notification that such
notice or communication is available and identifying the website address
therefor.

Section 14.2.3 The Platform. THE PLATFORM IS PROVIDED “AS IS” AND “AS
AVAILABLE.” THE AGENT PARTIES (AS DEFINED BELOW) DO NOT WARRANT THE ACCURACY OR
COMPLETENESS OF THE BORROWER MATERIALS OR THE ADEQUACY OF THE PLATFORM, AND
EXPRESSLY DISCLAIM LIABILITY FOR ERRORS IN OR OMISSIONS FROM THE BORROWER
MATERIALS. NO WARRANTY OF ANY KIND, EXPRESS, IMPLIED OR STATUTORY, INCLUDING ANY
WARRANTY OF MERCHANTABILITY, FITNESS FOR A PARTICULAR PURPOSE, NON-INFRINGEMENT
OF THIRD PARTY RIGHTS OR FREEDOM FROM VIRUSES OR OTHER CODE DEFECTS, IS MADE BY
ANY AGENT PARTY IN CONNECTION WITH THE BORROWER MATERIALS OR THE PLATFORM. In no
event shall any Agent or any of its Related Parties (collectively, the “Agent
Parties”) have any liability to any Loan Party, any Lender, any L/C Issuer or
any other Person for losses, claims, damages, liabilities or expenses of any
kind (whether in tort, contract or otherwise) arising out of any Loan Party’s or
any Agent’s transmission of Borrower Materials or notices through the Platform,
any other electronic platform or electronic messaging service, or through the
internet, except to the extent that such losses, claims, damages, liabilities or
expenses are determined by a court of competent jurisdiction by a final and
nonappealable judgment to have resulted from the gross negligence or willful
misconduct of such Agent Party; provided that in no event shall any Agent Party
have any liability to any Loan Party, any Lender, any L/C Issuer or any other
Person for indirect, special, incidental, consequential or punitive damages (as
opposed to direct or actual damages).

 

160



--------------------------------------------------------------------------------

Section 14.2.4 Delivery to Funding Agents. Global Administrative Agent’s
obligation hereunder to deliver any information to any Lender may be satisfied
by delivering the required notice to the applicable Funding Agent, on behalf of
such Lender, and such Funding Agent agrees to promptly deliver such notices to
the necessary Lender.

Section 14.2.5 Change of Address, Etc. Any Loan Party, Agent, L/C Issuer or
Swing Line Lender may change its address, facsimile or telephone number for
notices and other communications hereunder by notice to the other parties
hereto. Each other Lender may change its address, facsimile or telephone number
for notices and other communications hereunder by notice to Prologis, Global
Administrative Agent and the applicable Funding Agent. In addition, each Lender
agrees to notify Global Administrative Agent and each applicable Funding Agent
from time to time to ensure that such Agents have on record (a) an effective
address, contact name, telephone number, facsimile number and electronic mail
address to which notices and other communications may be sent and (b) accurate
wire instructions for such Lender. Notwithstanding the foregoing, neither Global
Administrative Agent nor any Funding Agent shall change the location of Global
Administrative Agent’s Office with respect to any currency or Funding Agent’s
Office, as applicable, if such change would result in increased costs to the
applicable Borrowers.

Section 14.2.6 Reliance by Agents, L/C Issuers and Lenders. Agents, L/C Issuers
and Lenders shall be entitled to rely and act upon any notice (including any
telephonic Committed Loan Notice or Swing Line Loan Notice) purportedly given by
or on behalf of any Borrower even if (a) such notice was not made in a manner
specified herein, was incomplete or was not preceded or followed by any other
form of notice specified herein or (b) the terms thereof, as understood by the
recipient, varied from any confirmation thereof. Each Borrower shall indemnify
each Agent, each L/C Issuer, each Lender and the Related Parties of each of them
from all losses, costs, expenses and liabilities resulting from the reliance by
such Person on any notice purportedly given by or on behalf of any Borrower. All
telephonic notices to and other telephonic communications with any Agent may be
recorded by such Agent, and each of the parties hereto hereby consents to such
recording.

Section 14.2.7 Notice from Funding Agents to Global Administrative Agent. On or
before the fifth Business Day of each calendar month, each Funding Agent shall
deliver to Global Administrative Agent a schedule, in form reasonably
satisfactory to Global Administrative Agent, setting forth the Aggregate Tranche
Commitment of the applicable Tranche, the Outstanding Amounts under such
Tranche, and all outstanding Letters of Credit, Fronting Loans of each Fronting
Lender, and Swing Line Loans, if any, under such Tranche in the applicable
currency of such amounts or, at Global Administrative Agent’s request, in the
Foreign Currency Equivalent of such amounts, in each case as of the end of the
calendar month most recently ended. Furthermore, upon the request of Global
Administrative Agent, each Funding Agent shall promptly deliver to Global
Administrative Agent copies of all notices it has received under this Agreement
from any Borrower or Lender, including all Committed Loan Notices, to the extent
requested by Global Administrative Agent. The parties hereto agree Global
Administrative Agent may deem such information from each Funding Agent as
conclusive absent demonstrable error, and Global Administrative Agent shall have
no liability for omissions or errors in the reports delivered by a Funding
Agent.

 

161



--------------------------------------------------------------------------------

Section 14.3 No Waiver; Cumulative Remedies. No failure by any Lender or any
Agent to exercise, and no delay by any such Person in exercising, any right,
remedy, power or privilege hereunder shall operate as a waiver thereof; nor
shall any single or partial exercise of any right, remedy, power or privilege
hereunder preclude any other or further exercise thereof or the exercise of any
other right, remedy, power or privilege. The rights, remedies, powers and
privileges herein provided are cumulative and not exclusive of any rights,
remedies, powers and privileges provided by Law.

Section 14.4 Expenses; Indemnity; Damage Waiver.

Section 14.4.1 Costs and Expenses. Prologis shall pay (a) all reasonable and
documented out-of-pocket expenses incurred by any Agent and its Affiliates
(including the reasonable and documented fees, charges and disbursements of
counsel for such Agent), in connection with (x) the syndication of the credit
facilities provided for herein and the preparation, negotiation, execution,
delivery and administration of this Agreement and the other Loan Documents and
(y) any amendment, modification or waiver of the provisions hereof or thereof
(whether or not the transactions contemplated hereby or thereby shall be
consummated); provided that Prologis shall have no liability under clause (x)
for any fees, charges or disbursements of any counsel other than Haynes and
Boone, LLP, Clifford Chance and any other counsel selected by the applicable
Agent and approved by Prologis (such approval not to be unreasonably withheld or
delayed) and (b) all reasonable and documented out-of-pocket expenses incurred
by any Agent, any Lender or any L/C Issuer (including the reasonable fees,
charges and disbursements of any counsel for any Agent, any Lender or any L/C
Issuer), and shall pay all fees and time charges for attorneys who may be
employees of any Agent, any Lender or any L/C Issuer, in connection with the
enforcement or protection of its rights (i) in connection with this Agreement
and the other Loan Documents, including its rights under this Section, or
(ii) in connection with the Loans or Letters of Credit issued hereunder,
including all such out-of-pocket expenses incurred during any workout,
restructuring or negotiations arising hereunder.

Section 14.4.2 Indemnification by Borrowers. Prologis shall indemnify each
Agent, each Arranger, each Global Co-Syndication Agent (and any sub-agents
thereof), each Lender, and each L/C Issuer, and each Related Party of any of the
foregoing Persons (each such Person, an “Indemnitee”) against, and hold each
Indemnitee harmless from, all losses, claims, damages, liabilities and related
expenses (including the reasonable fees, charges and disbursements of any
counsel for any Indemnitee), and shall indemnify and hold harmless each
Indemnitee from all reasonable fees and time charges and disbursements for
attorneys who may be employees of any Indemnitee, incurred by any Indemnitee or
asserted against any Indemnitee by any third party or by any Borrower or any
other Loan Party arising out of, in connection with or as a result of (a) the
execution or delivery of this Agreement, any other Loan Document or any
agreement or instrument contemplated hereby or thereby, the performance by the
parties hereto of their respective obligations hereunder or thereunder, the
consummation of the transactions contemplated hereby or thereby or, in the case
of Global Administrative Agent (and any sub-agent thereof) and its Related
Parties only, the administration of this Agreement and the other Loan Documents,
(b) any Loan or Letter of Credit or the use or proposed use of the proceeds
therefrom (including any refusal

 

162



--------------------------------------------------------------------------------

by any L/C Issuer to honor a demand for payment under a Letter of Credit if the
documents presented in connection with such demand do not strictly comply with
the terms of such Letter of Credit), (c) any actual or alleged presence or
release of Hazardous Materials on or from any property owned or operated by any
Borrower or any Eligible Affiliate, or any Environmental Liability related in
any way to any Borrower or any Eligible Affiliates, or (d) any actual or
prospective claim, litigation, investigation or proceeding relating to any of
the foregoing, whether based on contract, tort or any other theory, whether
brought by a third party or by Prologis or any other Loan Party, and regardless
of whether any Indemnitee is a party thereto, in all cases whether or not caused
by or arising, in whole or in part, out of the comparative, contributory or sole
negligence of the Indemnitee; provided that such indemnity shall not, as to any
Indemnitee, be available to the extent that such losses, claims, damages,
liabilities or related expenses (x) are determined by a court of competent
jurisdiction by final and nonappealable judgment to have resulted from the gross
negligence or willful misconduct of such Indemnitee or any of its Related
Parties or (y) result from a claim brought by Prologis or any other Loan Party
against an Indemnitee for breach in bad faith of such Indemnitee’s obligations
hereunder or under any other Loan Document, if Prologis or such other Loan Party
has obtained a final and nonappealable judgment in its favor on such claim as
determined by a court of competent jurisdiction.

Section 14.4.3 Reimbursement by Lenders. (a) To the extent that Prologis for any
reason fails to indefeasibly pay any amount required under Section 14.4.1 or
14.4.2 to be paid by it to Global Administrative Agent (or any sub-agent
thereof) or any Related Party of Global Administrative Agent, each Lender
severally agrees to pay to Global Administrative Agent (or any such sub-agent)
or such Related Party, as the case may be, such Lender’s Applicable Global
Percentage (determined as of the time that the applicable unreimbursed expense
or indemnity payment is sought) of such unpaid amount, provided that the
unreimbursed expense or indemnified loss, claim, damage, liability or related
expense, as the case may be, was incurred by or asserted against Global
Administrative Agent (or any such sub-agent) in its capacity as such, or against
any Related Party of the foregoing acting for Global Administrative Agent (or
any such sub-agent) in connection with such capacity. (b) To the extent that
Prologis for any reason fails to indefeasibly pay any amount required under
Section 14.4.1 or 14.4.2 to be paid by it to any Funding Agent (or any sub-agent
thereof), any L/C Issuer or any Related Party of any of the foregoing under a
Tranche, each Applicable Tranche Lender severally agrees to pay to such Agent
(or any such sub-agent), such L/C Issuer or such Related Party, as the case may
be, such Lender’s Applicable Tranche Percentage (determined as of the time that
the applicable unreimbursed expense or indemnity payment is sought) of such
unpaid amount, provided that the unreimbursed expense or indemnified loss,
claim, damage, liability or related expense, as the case may be, was incurred by
or asserted against such Agent (or any such sub-agent) or such L/C Issuer in its
capacity as such, or against any Related Party of any of the foregoing acting
for any Agent (or any such sub-agent) or any L/C Issuer in connection with such
capacity. (c) The obligations of Lenders under this Section 14.4.3 are subject
to the provisions of Section 6.9.

Section 14.4.4 Indemnification by Funding Agents. Each Funding Agent shall
indemnify Global Administrative Agent (and any sub-agent thereof), and each
Related Party of any of the foregoing Persons (each such Person, an “Agent
Indemnitee”) against, and hold each Agent Indemnitee harmless from, all losses,
claims, damages, liabilities and related expenses (including the fees, charges
and disbursements of any counsel for any Agent Indemnitee) incurred by any Agent
Indemnitee or asserted against any Agent Indemnitee by any third party or by any

 

163



--------------------------------------------------------------------------------

Borrower or any other Loan Party to the extent such losses, claims, damages,
liabilities and related expenses arise from the action of such Funding Agent, in
all cases whether or not caused by or arising, in whole or in part, out of the
comparative, contributory or sole negligence of such Agent Indemnitee; provided
that such indemnity shall not, as to any Agent Indemnitee, be available to the
extent that such losses, claims, damages, liabilities or related expenses
(x) are determined by a court of competent jurisdiction by final and
nonappealable judgment to have resulted from the gross negligence or willful
misconduct of such Agent Indemnitee or any of its Related Parties or (y) result
from a claim brought by such Funding Agent against an Agent Indemnitee for
breach in bad faith of such Agent Indemnitee’s obligations hereunder or under
any other Loan Document, if such Funding Agent has obtained a final and
nonappealable judgment in its favor on such claim as determined by a court of
competent jurisdiction.

Section 14.4.5 Waiver of Consequential Damages, Etc. To the fullest extent
permitted by applicable Law, no Loan Party shall assert, and each Loan Party
hereby waives, any claim against any Indemnitee, on any theory of liability, for
special, indirect, consequential or punitive damages (as opposed to direct or
actual damages) arising out of, in connection with or as a result of this
Agreement, any other Loan Document or any agreement or instrument contemplated
hereby, the transactions contemplated hereby or thereby, any Loan or Letter of
Credit or the use of the proceeds thereof. No Indemnitee shall be liable for any
damages arising from the use by unintended recipients of any information or
other materials distributed by it through telecommunications, electronic or
other information transmission systems in connection with this Agreement or the
other Loan Documents or the transactions contemplated hereby or thereby except
to the extent that such damages are determined by a court of competent
jurisdiction by final and nonappealable judgment to have resulted from the gross
negligence or willful misconduct of such Indemnitee.

Section 14.4.6 Payments. All amounts due under this Section shall be payable not
later than ten Business Days after demand therefor.

Section 14.4.7 Survival. The agreements in this Section shall survive the
resignation of any Agent and any L/C Issuer, the replacement of any Lender, the
termination of the Aggregate Tranche Commitments and the repayment, satisfaction
or discharge of any of the Obligations.

Section 14.5 Payments Set Aside. To the extent that any payment by or on behalf
of any Loan Party is made to any Agent, any L/C Issuer, any Fronting Lender or
any Lender, or any Agent, any Fronting Lender, any L/C Issuer or any Lender
exercises its right of setoff, and such payment or the proceeds of such setoff
or any part thereof is subsequently invalidated, declared to be fraudulent or
preferential, set aside or required (including pursuant to any settlement
entered into by any Agent, any L/C Issuer or such Lender in its discretion) to
be repaid to a trustee, receiver or any other party, in connection with any
proceeding under any Debtor Relief Law or otherwise, then (a) to the extent of
such recovery, the obligation or part thereof originally intended to be
satisfied shall be revived and continued in full force and effect as if such
payment had not been made or such setoff had not occurred, and (b) each
applicable Lender severally agrees to pay to the applicable Agent upon demand
its applicable share (without duplication) of any amount so recovered from or
repaid by such Agent, plus interest thereon from the date of such demand to the
date such payment is made at a rate per annum equal to the applicable Overnight
Rate from time to time in effect, in the applicable currency of such recovery or
payment. The obligations of Lenders under clause (b) of the preceding sentence
shall survive the payment in full of the Obligations and the termination of this
Agreement.

 

164



--------------------------------------------------------------------------------

Section 14.6 Successors and Assigns.

Section 14.6.1 Successors and Assigns Generally. The provisions of this
Agreement shall be binding upon and inure to the benefit of the parties hereto
and their respective successors and permitted assigns, except that no Loan Party
may assign or otherwise transfer any of its rights or obligations hereunder
without the prior written consent of each Agent and each Lender (except to the
extent otherwise permitted by this Agreement) and no Lender may assign or
otherwise transfer any of its rights or obligations hereunder except (a) to a
Qualified Institution in accordance with the provisions of Section 14.6.2, (b)
by way of participation in accordance with the provisions of Section 14.6.4 or
(c) by way of pledge or assignment of a security interest subject to the
restrictions of Section 14.6.6 (and any other attempted assignment or transfer
by any party hereto shall be null and void). Nothing in this Agreement,
expressed or implied, shall be construed to confer upon any Person (other than
the parties hereto, their respective successors and permitted assigns,
Participants to the extent provided in Section 14.6.4 and, to the extent
expressly contemplated hereby, the Related Parties of Agents, L/C Issuer and
Lenders) any legal or equitable right, remedy or claim under or by reason of
this Agreement. Notwithstanding the foregoing, any Borrower may assign its
rights under this Agreement to a Short Term Affiliate Borrower that assumes the
assigning Borrower’s obligations hereunder.

Section 14.6.2 Assignments by Lenders. Any Lender may at any time assign to one
or more Qualified Institutions all or a portion of its rights and obligations
under this Agreement (including all or a portion of its Commitment and the Loans
(including for purposes of this Section 14.6.2, participations in L/C
Obligations, in Swing Line Loans, and in Fronting Loans) at the time owing to
it); provided that

(a) except in the case of an assignment from a Lender in a Tranche to any
affiliate of such Lender or to another Lender in the same Tranche (other than,
in each case, a Defaulting Lender), Global Administrative Agent, the applicable
Funding Agent and, unless an Event of Default has occurred and is continuing,
Prologis each shall have provided its prior written consent thereto (each such
consent not to be unreasonably withheld or delayed);

(b) except in the case of an assignment of the entire remaining amount of the
assigning Lender’s Commitment and the Loans at the time owing to it or in the
case of an assignment to a Lender or an Affiliate of a Lender, the aggregate
amount of the Commitment or, if the Commitment is not then in effect, the
principal outstanding balance of the Loans of the assigning Lender subject to
each such assignment, determined as of the date the Assignment and Assumption
with respect to such assignment is delivered to the applicable Funding Agent
(with a copy to Global Administrative Agent) or, if “Trade Date” is specified in
the Assignment and Assumption, as of the Trade Date, shall not be less than (i)
$5,000,000 for assignments of Loans or Commitments denominated in Dollars,
(ii) EUR 5,000,000 for assignments of Loans or Commitments denominated in Euro,
(iii) £5,000,000 for assignments of Loans denominated in Sterling, (iv)
¥500,000,000 for assignments of Loans or Commitments denominated in Yen,
(v) Cdn$5,000,000 for assignments of Loans denominated in Canadian Dollars,
(vi) Ps$5,000,000 for assignments of Loans denominated on Pesos, and (vii) the
amount set forth in any Supplemental Tranche for any

 

165



--------------------------------------------------------------------------------

other currencies, unless the applicable Funding Agent, and, so long as no Event
of Default has occurred and is continuing, Prologis otherwise consents (each
such consent not to be unreasonably withheld or delayed); provided that
concurrent assignments to members of an Assignee Group and concurrent
assignments from members of an Assignee Group to a single Qualified Institution
(or to a Qualified Institution and members of its Assignee Group) will be
treated as a single assignment for purposes of determining whether such minimum
amount has been met;

(c) each partial assignment under a particular Tranche shall be made as an
assignment of a proportionate part of all the assigning Lender’s rights and
obligations under such Tranche with respect to the Loans or the Commitment
assigned, except that this clause (c) shall not apply to rights in respect of
Swing Line Loans and Fronting Loans;

(d) any assignment of a Commitment under any Tranche must be approved by each
applicable L/C Issuer, the applicable Swing Line Lender and the Fronting Lenders
(each such approval not to be unreasonably withheld or delayed);

(e) to the extent that a Lender is assigning any portion of its Commitment or
Loans under more than one Tranche, then such Lender must submit a separate
Assignment and Assumption for each Tranche and each such assignment shall be
deemed a separate assignment under this Section 14.6; and

(f) the parties to each assignment shall execute and deliver to the applicable
Funding Agent (with a copy to Global Administrative Agent) an Assignment and
Assumption, together with a processing and recordation fee of $3,500 payable to
such Funding Agent (which fee is not an obligation of any Loan Party) and the
Qualified Institution, if it is not a Lender, shall deliver to the applicable
Funding Agent (with a copy to Global Administrative Agent) an Administrative
Questionnaire.

Subject to acceptance and recording thereof by the applicable Funding Agent
pursuant to Section 14.6.3, from and after the effective date specified in each
Assignment and Assumption, the Qualified Institution thereunder shall be a party
to this Agreement and, to the extent of the interest assigned by such Assignment
and Assumption, have the rights and obligations of a Lender under this
Agreement, and the assigning Lender thereunder shall, to the extent of the
interest assigned by such Assignment and Assumption, be released from its
obligations under this Agreement (and, in the case of an Assignment and
Assumption covering all of the assigning Lender’s rights and obligations under
this Agreement, such Lender shall cease to be a party hereto) but shall continue
to be entitled to the benefits of, and be subject to the obligations in,
Sections 7.1, 7.4, 7.5, and 14.4 with respect to facts and circumstances
occurring prior to the effective date of such assignment. Any assignment or
transfer by a Lender of rights or obligations under this Agreement that does not
comply with this Section shall be treated for purposes of this Agreement as a
sale by such Lender of a participation in such rights and obligations in
accordance with Section 14.6.4.

Section 14.6.3 Register. Each Funding Agent, acting solely for this purpose as
an agent of Borrowers, shall maintain at such Funding Agent’s Office a copy of
each Assignment and Assumption delivered to it and a register for the
recordation of the names and addresses of Lenders, and the Commitments of, and
principal amounts of the Loans and L/C Obligations owing to, each Lender
pursuant to the terms hereof from time to time (each, a “Register”). The entries
in each

 

166



--------------------------------------------------------------------------------

Register shall be conclusive absent manifest error, and Borrowers, Global
Administrative Agent, each Funding Agent, and Lenders may treat each Person
whose name is recorded in a Register pursuant to the terms hereof as a Lender
hereunder for all purposes of this Agreement, notwithstanding notice to the
contrary. Each Register shall be available for inspection by any party to this
Agreement at any reasonable time and from time to time upon reasonable prior
notice.

Section 14.6.4 Participations. Any Lender may at any time, without the consent
of, or notice to, any Loan Party or any Agent, sell participations to any Person
(other than a natural person or Prologis or any of Prologis’ Affiliates or any
Eligible Affiliates) (each, a “Participant”) in all or a portion of such
Lender’s rights and/or obligations under this Agreement (including all or a
portion of its Commitment and/or the Loans (including such Lender’s
participations in L/C Obligations and/or Swing Line Loans and/or Fronting Loans)
owing to it); provided that (a) such Lender’s obligations under this Agreement
shall remain unchanged, (b) such Lender shall remain solely responsible to the
other parties hereto for the performance of such obligations, (c) Loan Parties,
Agents, Lenders and L/C Issuers shall continue to deal solely and directly with
such Lender in connection with such Lender’s rights and obligations under this
Agreement and (d) such Lender agrees to be responsible for withholding any Taxes
from payments to such Participant to the extent such withholding is required by
Law. Each Lender that sells a participation shall, acting solely for this
purpose as a non-fiduciary agent of Borrowers, maintain a register on which it
enters the name and address of each Participant and the principal amounts (and
stated interest) of each Participant’s interest in the Loans or other
obligations under the Loan Documents (the “Participant Register”); provided that
no Lender shall have any obligation to disclose all or any portion of the
Participant Register (including the identity of any Participant or any
information relating to a Participant’s interest in any commitments, loans,
letters of credit or its other obligations under any Loan Document) to any
Person except to the extent that such disclosure is necessary to establish that
such commitment, loan, letter of credit or other obligation is in registered
form under Section 5f.103-1(c) of the United States Treasury Regulations. The
entries in the Participant Register shall be conclusive absent manifest error,
and such Lender shall treat each Person whose name is recorded in the
Participant Register as the owner of such participation for all purposes of this
Agreement notwithstanding any notice to the contrary. For the avoidance of
doubt, no Agent (in its capacity as an Agent) shall have any responsibility for
maintaining a Participant Register.

Any agreement or instrument pursuant to which a Lender sells such a
participation shall provide that such Lender shall retain the sole right to
enforce this Agreement and to approve any amendment, modification or waiver of
any provision of this Agreement; provided that such agreement or instrument may
provide that such Lender will not, without the consent of the Participant, agree
to any amendment, waiver or other modification described in clause (y) of the
first proviso to Section 14.1.1 that affects such Participant. Subject to
Section 14.6.5, each Borrower agrees that each Participant shall be entitled to
the benefits of, and be subject to the obligations in, Sections 7.1, 7.4 and 7.5
to the same extent as if it were a Lender and had acquired its interest by
assignment pursuant to Section 14.6.2. To the extent permitted by Law, each
Participant also shall be entitled to the benefits of Section 14.8 as though it
were a Lender, provided such Participant agrees to be subject to Section 6.9 as
though it were a Lender.

 

167



--------------------------------------------------------------------------------

Section 14.6.5 Limitation upon Participant Rights. A Participant shall not be
entitled to receive any greater payment under Section 7.1 or 7.4 than the
applicable Lender would have been entitled to receive with respect to the
participation sold to such Participant, unless the sale of the participation to
such Participant is made with Prologis’ prior written consent. A Participant
that would be a Foreign Lender if it were a Lender shall not be entitled to the
benefits of Section 7.1 unless Prologis is notified of the participation sold to
such Participant and such Participant agrees, for the benefit of Borrowers, to
comply with Section 7.1.6 as though it were a Lender.

Section 14.6.6 Certain Pledges. Any Lender may at any time pledge or assign a
security interest in any of its rights under this Agreement to secure
obligations of such Lender to a Federal Reserve Bank or the central bank of any
other country in which such Lender is organized; provided that no such pledge or
assignment shall release such Lender from any of its obligations hereunder or
substitute such pledgee or assignee for such Lender as a party hereto.

Section 14.6.7 Resignation as an L/C Issuer, Fronting Lender or a Swing Line
Lender after Assignment. Notwithstanding anything to the contrary contained
herein, if at any time any Agent or any Fronting Lender assigns all of its
Commitment and Loans pursuant to Section 14.6.2 above, such Agent or Fronting
Lender, as applicable, may, (a) upon 30 days’ notice to Prologis and Lenders in
the affected Tranche, resign as an L/C Issuer and/or (b) upon 30 days’ notice to
Prologis and Lenders in the affected Tranche, resign as a Fronting Lender and/or
(c) upon 30 days’ notice to Prologis and Lenders in the affected Tranche, resign
as a Swing Line Lender. In the event of any such resignation as an L/C Issuer,
Fronting Lender or a Swing Line Lender, Prologis shall be entitled to appoint
from among Lenders a successor L/C Issuer, Fronting Lender or Swing Line Lender
hereunder; provided that no failure by Prologis to appoint any such successor
shall affect the resignation of such Agent as an L/C Issuer, a Fronting Lender
or a Swing Line Lender, as the case may be. If any Person resigns as an L/C
Issuer, it shall retain all the rights, powers, privileges and duties of an L/C
Issuer hereunder with respect to all Letters of Credit issued by it and
outstanding as of the effective date of its resignation as an L/C Issuer and all
L/C Obligations with respect thereto (including the right to require Lenders to
make Committed Loans or fund risk participations in unreimbursed amounts). If
any Lender resigns as a Fronting Lender or Swing Line Lender, it shall retain
all the rights of a Fronting Lender or Swing Line Lender provided for hereunder
with respect to Fronting Loans or Swing Line Loans, as applicable, made by it
and outstanding as of the effective date of such resignation, including the
right to require Lenders to make Committed Loans or fund risk participations of
such outstanding Loans (in the original currency of such Loans). Upon the
appointment of a successor L/C Issuer, Fronting Lender, and/or Swing Line
Lender, (i) such successor shall succeed to and become vested with all of the
rights, powers, privileges, obligations, and duties of the retiring L/C Issuer,
Fronting Lender or Swing Line Lender, as the case may be, and (ii) the successor
L/C Issuer shall issue letters of credit in substitution for the Letters of
Credit issued by the resigning L/C Issuer, if any, outstanding at the time of
such succession or make other arrangements satisfactory to such Agent to
effectively assume the obligations of such Agent with respect to such Letters of
Credit.

Section 14.7 Treatment of Certain Information; Confidentiality. Each Credit
Party agrees to maintain the confidentiality of the Information (as defined
below), except that Information may be disclosed (a) to its Affiliates and to
its and its Affiliates’ respective partners, directors, officers, employees,
agents, advisors and representatives (it being understood that the Persons to
whom such disclosure is made will be informed of the confidential nature of such
Information and instructed to keep such Information confidential), (b) to the
extent requested by any regulatory authority purporting to have jurisdiction
over it or its Affiliates (including any self-regulatory authority, such as the
National Association of Insurance Commissioners), (c) to the

 

168



--------------------------------------------------------------------------------

extent required by applicable Laws or by any subpoena or similar legal process,
(d) to any other party hereto, (e) in connection with the exercise of any
remedies hereunder or under any other Loan Document or any action or proceeding
relating to this Agreement or any other Loan Document or the enforcement of
rights hereunder or thereunder, (f) subject to an agreement containing
provisions substantially the same as those of this Section, to (i) any actual or
prospective assignee of or Participant in any of its rights or obligations under
this Agreement or (ii) any actual or prospective counterparty (or its advisors)
to any swap or derivative transaction relating to a Borrower and its
obligations, (g) with the consent of Prologis or (h) to the extent such
Information becomes publicly available other than as a result of a breach of
this Section.

For purposes of this Section, “Information” means all information received from
any Loan Party, General Partner or any Company relating to any Loan Party,
General Partner or any Company or any of their respective businesses, other than
any such information that is available to the applicable Credit Party on a
nonconfidential basis from a source other than any Loan Party or any Company.

Each Credit Party acknowledges that (1) the Information may include material
non-public information concerning any Loan Party or any Company, as the case may
be, (2) it has developed compliance procedures regarding the use of material
non-public information and (3) it will handle such material non-public
information in accordance with applicable Law, including Federal and state
securities Laws.

Section 14.8 Right of Setoff. If an Event of Default shall have occurred and be
continuing, each Lender, each L/C Issuer, and each of their respective
Affiliates is hereby authorized at any time and from time to time, after
obtaining the prior written consent of Global Administrative Agent, to the
fullest extent permitted by applicable Law, to set off and apply all deposits
(general or special, time or demand, provisional or final, in whatever currency)
at any time held and other obligations (in whatever currency) at any time owing
by such Lender, such L/C Issuer or such Affiliate to or for the credit or the
account of any Loan Party against any of the obligations of such Loan Party now
or hereafter existing under this Agreement or any other Loan Document to such
Lender or such L/C Issuer, irrespective of whether or not such Lender or such
L/C Issuer shall have made any demand under this Agreement or any other Loan
Document and although such obligations of such Loan Party may be contingent or
unmatured or are owed to a branch or office of such Lender or L/C Issuer
different from the branch or office holding such deposit or obligated on such
indebtedness. The rights of each Lender, each L/C Issuer and their respective
Affiliates under this Section are in addition to other rights and remedies
(including other rights of setoff) that such Lender, such L/C Issuer or their
respective Affiliates may have. Each Lender and each L/C Issuer agrees to notify
Prologis and Global Administrative Agent promptly after any such setoff and
application; provided that the failure to give such notice shall not affect the
validity of such setoff and application.

Section 14.9 Interest Rate Limitation. Notwithstanding anything to the contrary
contained in any Loan Document, the interest (including any fees or charges
which are deemed as interest under applicable laws) paid or agreed to be paid
under the Loan Documents shall not exceed the maximum rate of non-usurious
interest permitted by applicable Law (the “Maximum Rate”). If any Agent or any
Lender shall receive interest in an amount that exceeds the Maximum Rate, the
excess interest shall be applied to the principal of the Loans or, if it exceeds
such unpaid

 

169



--------------------------------------------------------------------------------

principal, refunded to the applicable Borrower. In determining whether the
interest contracted for, charged or received by any Agent or a Lender exceeds
the Maximum Rate, such Person may, to the extent permitted by applicable Law,
(a) characterize any payment that is not principal as an expense, fee or premium
rather than interest, (b) exclude voluntary prepayments and the effects thereof,
and (c) amortize, prorate, allocate, and spread in equal or unequal parts the
total amount of interest throughout the contemplated term of the Obligations
hereunder.

Section 14.10 Counterparts; Integration; Effectiveness. This Agreement may be
executed in counterparts (and by different parties hereto in different
counterparts), each of which shall constitute an original, but all of which when
taken together shall constitute a single contract. This Agreement and the other
Loan Documents constitute the entire contract among the parties relating to the
subject matter hereof and supersede all previous agreements and understandings,
oral or written, relating to the subject matter hereof. Except as provided in
Section 8.1, this Agreement shall become effective when Global Administrative
Agent shall have received counterparts hereof that, when taken together, bear
the signatures of each party hereto. Delivery of an executed counterpart of a
signature page of this Agreement by facsimile shall be effective as delivery of
a manually executed counterpart of this Agreement.

Section 14.11 Severability. If any provision of this Agreement or any other Loan
Document is held to be illegal, invalid or unenforceable, (a) the legality,
validity and enforceability of the remaining provisions of this Agreement and
the other Loan Documents shall not be affected or impaired thereby and (b) the
parties shall endeavor in good faith negotiations to replace the illegal,
invalid or unenforceable provision with valid provisions the economic effect of
which comes as close as possible to that of the illegal, invalid or
unenforceable provision. The invalidity of a provision in a particular
jurisdiction shall not invalidate or render unenforceable such provision in any
other jurisdiction.

Section 14.12 Replacement of Lenders; Sanctioned Lenders.

Section 14.12.1 Replacement of Lender by Required Assignment. If (i) any Lender
requests compensation under Section 7.4, (ii) any Borrower is required to pay
any additional amount to any Lender or any Governmental Authority for the
account of any Lender pursuant to Section 7.1, (iii) any Lender is a Defaulting
Lender, (iv) any Lender is a Non-Consenting Lender or (v) any Lender is a
Sanctioned Lender, then Prologis may, at its sole expense and effort, upon
notice to such Lender and Global Administrative Agent, require such Lender to
assign and delegate, without recourse (in accordance with and subject to the
restrictions contained in, and consents required by, Section 14.6), all of its
interests, rights and obligations under this Agreement and the related Loan
Documents to an assignee that shall assume such obligations (which assignee may
be another Lender, if a Lender accepts such assignment); provided that:

(a) Prologis shall have paid (or caused an Affiliate Borrower to pay) to Global
Administrative Agent the assignment fee specified in Section 14.6.2;

(b) subject to Section 14.12.2(b) in the case of a Sanctioned Lender, such
Lender shall have received payment of an amount equal to the outstanding
principal of its Loans and L/C Advances, accrued interest thereon, accrued fees
and all other amounts payable to it hereunder and under the other Loan Documents
(including any amounts under Section 7.5) from the assignee (to the extent of
such outstanding principal and accrued interest and fees) or the applicable
Borrower (in the case of all other amounts);

 

170



--------------------------------------------------------------------------------

(c) in the case of any such assignment resulting from a claim for compensation
under Section 7.4 or payments required to be made pursuant to Section 7.1, such
assignment will result in a reduction in such compensation or payments
thereafter; and

(d) such assignment does not conflict with applicable Laws (including any
applicable Sanction).

A Lender shall not be required to make any such assignment or delegation if,
prior thereto, as a result of a waiver by such Lender or otherwise, the
circumstances entitling Prologis to require such assignment and delegation cease
to apply.

Section 14.12.2 Sanctioned Lenders.

(a) Prologis shall have no obligation to pay any Lender a facility fee pursuant
to Section 6.5.1 or any Letter of Credit Fee pursuant to Section 5.9 for any day
on which such Lender is a Sanctioned Lender.

(b) Notwithstanding anything to the contrary herein, no Sanctioned Lender shall
have any right to approve or disapprove any amendment, waiver or consent
hereunder, except that (unless otherwise required by applicable Law) the
Commitment of such Lender may not be increased or extended (other than pursuant
to Section 6.10), the principal amount of the Loans owed to such Lender may not
be reduced, the final maturity of such Loans may not be extended (other than
pursuant to Section 6.10) and this clause (b) may not be amended, in each case,
without the consent of such Lender.

(c) Notwithstanding Section 14.12.1 or any other provision of this Agreement
(but subject to Section 14.12.2(d)), if any Lender is a Sanctioned Lender, then
the applicable Borrowers (i) may, with the consent of Global Administrative
Agent if a Default or Event of Default exists, and (ii) shall, promptly upon
notice from Global Administrative Agent that any Law applicable to any Borrower
or any Lender requires such action, prepay such Lender’s Loans, all accrued
interest thereon and all other amounts payable to such Lender hereunder, in each
case on a non-pro-rata basis, whereupon such Lender shall cease to have any
rights or obligations hereunder (other than, to the extent permitted by
applicable Law, with respect to rights and obligations that expressly survive
the payment in full of the Obligations and the termination of this Agreement).

(d) Notwithstanding any other provision of this Agreement, if it would be
unlawful for any Borrower, any Funding Agent, Global Administrative Agent or any
assignee pursuant to Section 14.12.1 to make a payment to any Sanctioned Lender,
then any amount that such Borrower, such Funding Agent, Global Administrative
Agent or such assignee would otherwise pay to such Sanctioned Lender pursuant to
this Agreement or any other Loan Document shall be held for such Sanctioned
Lender pursuant to arrangements satisfactory to such Borrower, such Funding
Agent, Global Administrative Agent and such assignee, in each case as
applicable, and shall be paid to such Lender only when making such payment is no
longer unlawful.

 

171



--------------------------------------------------------------------------------

Section 14.13 Additional Fronting Lenders; Change in Fronting Commitments. At
any time after the Closing Date, Prologis may make a request to Global
Administrative Agent that any existing Lender act as an additional Fronting
Lender. Upon Global Administrative Agent’s approval that such Lender may act as
a Fronting Lender, Global Administrative Agent shall promptly notify such Lender
of such request. Upon the agreement by the applicable Lender to act as a
Fronting Lender, such Lender shall become a Fronting Lender hereunder with a
Fronting Commitment in an amount agreed to by Prologis, Global Administrative
Agent, and such Fronting Lender, and Global Administrative Agent shall promptly
notify Prologis and each Agent of such additional Fronting Lender and such
Fronting Lender’s Fronting Commitment. In addition, any Fronting Lender may from
time to time increase or decrease its Fronting Commitment pursuant to a written
agreement executed by Prologis, Global Administrative Agent, and such Fronting
Lender and Global Administrative Agent shall promptly notify each Agent of such
change in a Fronting Lender’s Fronting Commitment.

Section 14.14 GOVERNING LAW; JURISDICTION; ETC.

Section 14.14.1 GOVERNING LAW. THIS AGREEMENT SHALL BE GOVERNED BY, AND
CONSTRUED IN ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK.

Section 14.14.2 SUBMISSION TO JURISDICTION. EACH PARTY HERETO IRREVOCABLY AND
UNCONDITIONALLY SUBMITS, FOR ITSELF AND ITS PROPERTY, TO THE NONEXCLUSIVE
JURISDICTION OF THE COURTS OF THE STATE OF NEW YORK SITTING IN THE BOROUGH OF
MANHATTAN, NEW YORK, NEW YORK AND OF THE UNITED STATES DISTRICT COURT OF THE
SOUTHERN DISTRICT OF NEW YORK, AND ANY APPELLATE COURT FROM ANY THEREOF, IN ANY
ACTION OR PROCEEDING ARISING OUT OF OR RELATING TO THIS AGREEMENT OR ANY OTHER
LOAN DOCUMENT, OR FOR RECOGNITION OR ENFORCEMENT OF ANY JUDGMENT, AND EACH PARTY
HERETO IRREVOCABLY AND UNCONDITIONALLY AGREES THAT ALL CLAIMS IN RESPECT OF ANY
SUCH ACTION OR PROCEEDING MAY BE HEARD AND DETERMINED IN SUCH NEW YORK STATE
COURT OR IN SUCH FEDERAL COURT. EACH PARTY HERETO AGREES THAT A FINAL JUDGMENT
IN ANY SUCH ACTION OR PROCEEDING SHALL BE CONCLUSIVE AND MAY BE ENFORCED IN
OTHER JURISDICTIONS BY SUIT ON THE JUDGMENT OR IN ANY OTHER MANNER PROVIDED BY
LAW. NOTHING IN THIS AGREEMENT OR IN ANY OTHER LOAN DOCUMENT SHALL AFFECT ANY
RIGHT THAT ANY CREDIT PARTY MAY OTHERWISE HAVE TO BRING ANY ACTION OR PROCEEDING
RELATING TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT AGAINST ANY LOAN PARTY OR
ITS PROPERTIES IN THE COURTS OF ANY JURISDICTION.

Section 14.14.3 WAIVER OF VENUE. EACH PARTY HERETO IRREVOCABLY AND
UNCONDITIONALLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY
OBJECTION THAT IT MAY NOW OR HEREAFTER HAVE TO THE LAYING OF VENUE OF ANY ACTION
OR PROCEEDING ARISING OUT OF OR RELATING TO THIS AGREEMENT OR ANY OTHER LOAN
DOCUMENT IN ANY COURT REFERRED TO IN SECTION 14.14.2. EACH PARTY HERETO
IRREVOCABLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, THE
DEFENSE OF AN INCONVENIENT FORUM TO THE MAINTENANCE OF SUCH ACTION OR PROCEEDING
IN ANY SUCH COURT.

 

172



--------------------------------------------------------------------------------

Section 14.14.4 SERVICE OF PROCESS. EACH PARTY HERETO IRREVOCABLY CONSENTS TO
SERVICE OF PROCESS IN THE MANNER PROVIDED FOR NOTICES IN SECTION 14.2. NOTHING
IN THIS AGREEMENT WILL AFFECT THE RIGHT OF ANY PARTY HERETO TO SERVE PROCESS IN
ANY OTHER MANNER PERMITTED BY APPLICABLE LAW.

Section 14.15 Waiver of Jury Trial. EACH PARTY HERETO IRREVOCABLY WAIVES, TO THE
FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY
JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF OR RELATING
TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT OR THE TRANSACTIONS CONTEMPLATED
HEREBY OR THEREBY (WHETHER BASED ON CONTRACT, TORT OR ANY OTHER THEORY). EACH
PARTY HERETO (A) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR ATTORNEY OF ANY
OTHER PERSON HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PERSON
WOULD NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVER AND
(B) ACKNOWLEDGES THAT IT AND THE OTHER PARTIES HERETO HAVE BEEN INDUCED TO ENTER
INTO THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS BY, AMONG OTHER THINGS, THE
MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION.

Section 14.16 USA Patriot Act Notice. Each Lender that is subject to the Patriot
Act and Global Administrative Agent and U.S. Funding Agent (each for itself and
not on behalf of any Lender) hereby notify Borrowers that pursuant to the
requirements of the Patriot Act, it is required to obtain, verify and record
information that identifies Borrowers, which information includes the name and
address of each Borrower and other information that will allow such Lender or
such Agent, as applicable, to identify such Borrower in accordance with the
Patriot Act.

Section 14.17 Know Your Customers.

Section 14.17.1 Loan Party Information. If:

(a) any Change in Law;

(b) any change in the status of any Loan Party after the date of this Agreement;
or

(c) a proposed assignment or transfer by a Lender of any of its rights and
obligations under this Agreement to a party that is not a Lender prior to such
assignment or transfer;

requires any Funding Agent or any Lender (or, in the case of paragraph
(c) above, any prospective new Lender) to comply with “know your customer” or
similar identification procedures in circumstances where the necessary
information is not already available to it, each Loan Party under the applicable
Tranche shall promptly upon the request of the Funding Agent under such Tranche
or any Lender under such Tranche supply, or procure the supply of, such
documentation and other evidence as is reasonably requested by such Funding
Agent (for itself or on behalf of any Lender under the applicable Tranche) or
such Lender (for itself or, in the case of the event described in

 

173



--------------------------------------------------------------------------------

paragraph (c) above, on behalf of any prospective new Lender under the
applicable Tranche) in order for such Funding Agent, such Lender or, in the case
of the event described in paragraph (c) above, such prospective new Lender to
carry out and be satisfied it has complied with all necessary “know your
customer” or other similar checks under all applicable Laws pursuant to the
transactions contemplated in the Loan Documents.

Section 14.17.2 Lender Information. Each Lender shall promptly upon the request
of the applicable Funding Agent supply, or procure the supply of, such
documentation and other evidence as is reasonably requested by such Funding
Agent to carry out and be satisfied it has complied with all necessary “know
your customer” or other similar checks under all applicable Laws pursuant to the
transactions contemplated in the Loan Documents.

Section 14.17.3 Additional Loan Parties. Following any request that an Eligible
Affiliate becomes an Affiliate Borrower under a Tranche pursuant to
Section 6.11, if the accession of such Affiliate Borrower requires any Lender to
comply with “know your customer” or similar identification procedures in
circumstances where the necessary information is not already available to it,
Prologis shall promptly upon the request of such Credit Party supply, or procure
the supply of, such documentation and other evidence as is reasonably requested
by such Credit Party (for itself or on behalf of any other Credit Party) in
order for such Credit Party or any prospective new Credit Party to carry out and
be satisfied it has complied with the results of all necessary “know your
customer” or other similar checks under all applicable Laws pursuant to the
accession of such Affiliate Borrower to this Agreement.

Section 14.17.4 Limitation on Assignments. Notwithstanding Section 14.6, an
assignment under any Tranche will only be effective on performance by the
applicable Funding Agent of all “know your customer” or other checks relating to
any Person that it is required to carry out in relation to such assignment, the
completion of which the applicable Funding Agent shall promptly notify to the
assigning Lender and the applicable Qualified Institution.

Section 14.17.5 Lender Responsibility. Nothing in this Agreement shall require
any Agent or any Arranger to carry out any “know your customer” or other checks
in relation to any person on behalf of any Lender and each Lender confirms to
each Agent and each Arranger that it is solely responsible for any such checks
it is required to carry out and that it may not rely on any statement in
relation to such checks made by any Agent or any Arranger.

Section 14.18 Acknowledgement and Consent to Bail-In of EEA Financial
Institutions. Notwithstanding anything to the contrary in any Loan Document or
in any other agreement, arrangement or understanding among any such parties,
each party hereto acknowledges that any liability of any Lender that is an EEA
Financial Institution arising under any Loan Document, to the extent such
liability is unsecured, may be subject to the write-down and conversion powers
of an EEA Resolution Authority and agrees and consents to, and acknowledges and
agrees to be bound by:

(a) the application of any Write-Down and Conversion Powers by an EEA Resolution
Authority to any such liabilities arising hereunder which may be payable to it
by any Lender that is an EEA Financial Institution; and

 

174



--------------------------------------------------------------------------------

(b) the effects of any Bail-in Action on any such liability, including, if
applicable:

(i) a reduction in full or in part or cancellation of any such liability;

(ii) a conversion of all, or a portion of, such liability into shares or other
instruments of ownership in such EEA Financial Institution, its parent
undertaking, or a bridge institution that may be issued to it or otherwise
conferred on it, and that such shares or other instruments of ownership will be
accepted by it in lieu of any rights with respect to any such liability under
this Agreement or any other Loan Document; or

(iii) the variation of the terms of such liability in connection with the
exercise of the write-down and conversion powers of any EEA Resolution
Authority.

Section 14.19 Time of the Essence. Time is of the essence of the Loan Documents.

Section 14.20 Judgment Currency. If, for the purposes of obtaining judgment in
any court, it is necessary to convert a sum due hereunder or any other Loan
Document in one currency into another currency, the rate of exchange used shall
be that at which in accordance with normal banking procedures the applicable
Agent could purchase the first currency with such other currency on the Business
Day preceding that on which final judgment is given. The obligation of each
Borrower in respect of any such sum due from it to any Credit Party hereunder or
under the other Loan Documents shall, notwithstanding any judgment in a currency
(the “Judgment Currency”) other than that in which such sum is denominated in
accordance with the applicable provisions of this Agreement (the “Agreement
Currency”), be discharged only to the extent that on the Business Day following
receipt by the applicable Agent of any sum adjudged to be so due in the Judgment
Currency, such Agent may in accordance with normal banking procedures purchase
the Agreement Currency with the Judgment Currency. If the amount of the
Agreement Currency so purchased is less than the sum originally due to the
applicable Credit Party from such Borrower in the Agreement Currency, such
Borrower agrees, as a separate obligation and notwithstanding any such judgment,
to indemnify the applicable Credit Party against such loss. If the amount of the
Agreement Currency so purchased is greater than the sum originally due to the
applicable Credit Party in such currency, such Credit Party agrees to return the
amount of any excess to such Borrower (or to any other Person who may be
entitled thereto under applicable Law).

Section 14.21 ENTIRE AGREEMENT. THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS
REPRESENT THE FINAL AGREEMENT AMONG THE PARTIES AND MAY NOT BE CONTRADICTED BY
EVIDENCE OF PRIOR, CONTEMPORANEOUS OR SUBSEQUENT ORAL AGREEMENTS OF THE PARTIES.
THERE ARE NO UNWRITTEN ORAL AGREEMENTS AMONG THE PARTIES.

Section 14.22 Amendment and Restatement of Existing Credit Agreement. This
Agreement amends and restates in its entirety the Existing Credit Agreement. On
the Closing Date, the Applicable Tranche Lenders shall severally purchase from
each other and from any Applicable Tranche Lenders (as defined in the Existing
Credit Agreement) that are not Lenders hereunder (the “Non-Continuing Lenders”),
the Commitments under the applicable Tranche of such Non-Continuing Lenders
under the Existing Credit Agreement so that, after giving effect to such

 

175



--------------------------------------------------------------------------------

purchase and to any Loans made on the Closing Date, the Commitments and the
principal indebtedness owing under the applicable Tranche under this Agreement
and participations in the Letters of Credit under the applicable Tranche are
held by the Applicable Tranche Lenders in accordance with their respective
Applicable Tranche Percentages, and the Non-Continuing Lenders shall cease to be
a party to the Existing Credit Agreement and shall not be parties to this
Agreement. Such purchases shall have been deemed to have been automatically made
hereunder without the necessity of the execution and delivery of any assignment
documentation, on an as-is, where-is basis by the Non-Continuing Lenders and any
Non-Continuing Lender shall be deemed to be a third party beneficiary of this
Section 14.22.

Section 14.23 No Fiduciary Duty. In connection with all aspects of each
transaction contemplated hereby, each Borrower acknowledges and agrees, and
acknowledges its respective Affiliates’ understanding, that: (i) the credit
facilities and Tranches provided for hereunder and any related arranging or
other services in connection therewith (including in connection with any
amendment, waiver or other modification hereof or of any other Loan Document)
are an arm’s-length commercial transaction between such Borrower and its
Affiliates, on the one hand, and Global Administrative Agent, any other Agent,
the Arrangers and the Lenders, on the other hand, and such Borrower is capable
of evaluating and understanding and understands and accepts the terms, risks and
conditions of the transactions contemplated hereby and by the other Loan
Documents (including any amendment, waiver or other modification hereof or
thereof); (ii) in connection with the process leading to such transaction, each
Agent, each Arranger and each Lender is and has been acting solely as a
principal and is not the financial advisor, agent or fiduciary for such Borrower
or any of its Affiliates, stockholders, creditors or employees; (iii) none of
Global Administrative Agent, any other Agent, any Arranger or any Lender has
assumed or will assume an advisory, agency or fiduciary responsibility in favor
of such Borrower with respect to any of the transactions contemplated hereby or
the process leading thereto, including with respect to any amendment, waiver or
other modification hereof or of any other Loan Document (irrespective of whether
Global Administrative Agent, any other Agent or any Arranger has advised or is
currently advising such Borrower or any of its Affiliates on other matters) and
none of Global Administrative Agent, any other Agent or any Arranger has any
obligation to such Borrower or any of its Affiliates with respect to the
transactions contemplated hereby except those obligations expressly set forth
herein and in the other Loan Documents; (iv) Global Administrative Agent, each
other Agent, the Arrangers, the Lenders and their respective Affiliates may be
engaged in a broad range of transactions that involve interests that differ from
those of such Borrower and its Affiliates, and none of Global Administrative
Agent, any other Agent, any Arranger or any Lender has any obligation to
disclose any of such interests by virtue of any advisory, agency or fiduciary
relationship; and (v) Global Administrative Agent, each other Agent, and the
Arrangers have not provided and will not provide any legal, accounting,
regulatory or tax advice with respect to any of the transactions contemplated
hereby (including any amendment, waiver or other modification hereof or of any
other Loan Document) and such Borrower has consulted its own legal, accounting,
regulatory and tax advisors to the extent it has deemed appropriate. Each
Borrower hereby waives and releases, to the fullest extent permitted by Law, any
claim that it may have against Global Administrative Agent, any other Agent, and
the Arrangers with respect to any breach or alleged breach of agency or
fiduciary duty.

 

176



--------------------------------------------------------------------------------

Section 14.24 Yen Facility Modification. Prologis designates this Agreement as a
“Prologis Credit Agreement” under and as defined in the Fifth Amended and
Restated Revolving Credit Agreement, dated as of February 16, 2017 (the “Yen
Facility”), among Prologis Marunouchi Finance Investment Limited Partnership,
Prologis Japan Finance Investment Limited Partnership, Prologis, General
Partner, various lenders and Sumitomo Mitsui Banking Corporation, as
Administrative Agent. At the request of General Partner, the “Requisite Lenders”
(as defined in Section 9.5(b) of the Yen Facility), by their execution of this
Agreement, approve the “Modifications” (as defined in Section 9.5(b) of the Yen
Facility) set forth in this Agreement.

Section 14.25 Sanctions Representation by Credit Parties. Each Credit Party
(a) certifies to each Loan Party that it is not a Sanctioned Person and
(b) agrees that if at any time it becomes a Sanctioned Person, it will promptly
notify Prologis and Administrative Agent.

Section 14.26 Electronic Execution of Assignments and Certain Other Documents.
The words “execute,” “execution,” “signed,” “signature,” and words of like
import in or related to any document to be signed in connection with this
Agreement and the transactions contemplated hereby (including Assignment and
Assumptions, amendments or other modifications, Committed Loan Notices, U.S.
Swing Line Loan Notices, Euro Swing Line Loan Notices, Bid Requests, U.S.
Competitive Bids, Euro Competitive Bids, waivers and consents) shall be deemed
to include electronic signatures, the electronic matching of assignment terms
and contract formations on electronic platforms approved by the applicable
Agent, or the keeping of records in electronic form, each of which shall be of
the same legal effect, validity or enforceability as a manually executed
signature or the use of a paper-based recordkeeping system, as the case may be,
to the extent and as provided for in any applicable Law, including the Federal
Electronic Signatures in Global and National Commerce Act, the New York State
Electronic Signatures and Records Act, or any other similar state law based on
the Uniform Electronic Transactions Act; provided that notwithstanding anything
contained herein to the contrary, no Agent is under any obligation to agree to
accept electronic signatures in any form or in any format unless expressly
agreed to by such Agent pursuant to procedures approved by it.

Section 14.27 Certain ERISA Matters.

(a) Each Lender (x) represents and warrants, as of the date such Person became a
Lender party hereto, to, and (y) covenants, from the date such Person became a
Lender party hereto to the date such Person ceases being a Lender party hereto,
for the benefit of, the Agents and not, for the avoidance of doubt, to or for
the benefit of Borrowers or any other Loan Party, that at least one of the
following is and will be true:

(i) such Lender is not using “plan assets” (within the meaning of Section 3(42)
of ERISA or otherwise) of one or more Benefit Plans with respect to such
Lender’s entrance into, participation in, administration of and performance of
the Loans, the Letters of Credit, the Commitments or this Agreement,

(ii) the transaction exemption set forth in one or more PTEs, such as PTE 84-14
(a class exemption for certain transactions determined by independent qualified
professional asset managers), PTE 95-60 (a class exemption for certain
transactions involving insurance company general accounts), PTE 90-1 (a class
exemption for certain transactions involving insurance company pooled separate
accounts), PTE 91-38 (a class exemption for certain transactions involving bank
collective investment funds) or PTE 96-23 (a class exemption for certain
transactions determined by in-house asset managers), is applicable with respect
to such Lender’s entrance into, participation in, administration of and
performance of the Loans, the Letters of Credit, the Commitments and this
Agreement,

 

177



--------------------------------------------------------------------------------

(iii) (A) such Lender is an investment fund managed by a “Qualified Professional
Asset Manager” (within the meaning of Part VI of PTE 84-14), (B) such Qualified
Professional Asset Manager made the investment decision on behalf of such Lender
to enter into, participate in, administer and perform the Loans, the Letters of
Credit, the Commitments and this Agreement, (C) the entrance into, participation
in, administration of and performance of the Loans, the Letters of Credit, the
Commitments and this Agreement satisfies the requirements of sub-sections
(b) through (g) of Part I of PTE 84¬14 and (D) to the best knowledge of such
Lender, the requirements of subsection (a) of Part I of PTE 84-14 are satisfied
with respect to such Lender’s entrance into, participation in, administration of
and performance of the Loans, the Letters of Credit, the Commitments and this
Agreement, or

(iv) such other representation, warranty and covenant as may be agreed in
writing between Global Administrative Agent, in its sole discretion, and such
Lender.

(b) In addition, unless either (1) sub-clause (i) in the immediately preceding
clause (a) is true with respect to a Lender or (2) a Lender has provided another
representation, warranty and covenant in accordance with sub-clause (iv) in the
immediately preceding clause (a), such Lender further (x) represents and
warrants, as of the date such Person became a Lender party hereto, to, and
(y) covenants, from the date such Person became a Lender party hereto to the
date such Person ceases being a Lender party hereto, for the benefit of, Global
Administrative Agent and not, for the avoidance of doubt, to or for the benefit
of Borrowers or any other Loan Party, that Global Administrative Agent is not a
fiduciary with respect to the assets of such Lender involved in such Lender’s
entrance into, participation in, administration of and performance of the Loans,
the Letters of Credit, the Commitments and this Agreement (including in
connection with the reservation or exercise of any rights by Global
Administrative Agent under this Agreement, any Loan Document or any documents
related hereto or thereto).

ARTICLE XV

GUARANTIES

Section 15.1 The Guaranties. In order to induce the Lenders to enter into this
Agreement and to extend credit hereunder and in recognition of the direct
benefits to be received by Prologis from the proceeds of the Loans and the
issuance of the Letters of Credit, Prologis hereby absolutely, irrevocably and
unconditionally guarantees, jointly and severally, as primary obligor and not
merely as surety the full and prompt payment when due, whether upon maturity,
acceleration or otherwise, of all of the Guaranteed Obligations of the
applicable Affiliate Borrowers and the due performance and compliance with all
terms, conditions and agreements contained in the Loan Documents by each such
Affiliate Borrower. If any of the Guaranteed Obligations of such Affiliate
Borrowers to any Agent and/or any Lender becomes due and payable hereunder,
Prologis unconditionally promises to pay such indebtedness to such Agents and/or
such Lenders, as applicable, on demand, together with all reasonable expenses
which may be incurred by any Agent or the Lenders in collecting any of the
Guaranteed Obligations. If claim is ever

 

178



--------------------------------------------------------------------------------

made upon any Agent and/or any Lender for repayment or recovery of any amount or
amounts received in payment or on account of any of the Guaranteed Obligations
and any of the aforesaid payees repays all or part of said amount by reason of
(a) any judgment, decree or order of any court or administrative body having
jurisdiction over such payee or any of its property or (b) any settlement or
compromise of any such claim effected by such payee with any such claimant
(including the Affiliate Borrowers), then and in such event Prologis agrees that
any such judgment, decree, order, settlement or compromise shall be binding upon
such entity, notwithstanding any revocation of the applicable guaranty under
this Article XV or other instrument evidencing any liability of any Affiliate
Borrower, and Prologis shall be and remain liable to the aforesaid payees
hereunder for the amount so repaid or recovered to the same extent as if such
amount had never originally been received by any such payee.

Section 15.2 Insolvency. Additionally, Prologis unconditionally and irrevocably
guarantees the payment of all of the Guaranteed Obligations of the applicable
Affiliate Borrowers to the Credit Parties, whether or not due or payable by any
such Affiliate Borrower, upon the occurrence of any of the events specified in
Section 12.1.6, and unconditionally promises to pay such Guaranteed Obligations
to the Credit Parties on demand.

Section 15.3 Absolute and Unconditional Guaranty. The guaranty provided by
Prologis under this Article XV is intended to be an irrevocable, absolute and
continuing guaranty of payment and is not a guaranty of collection. This
guaranty may not be revoked by Prologis. The liability of Prologis hereunder is
exclusive and independent of any security for or other guaranty of the
Guaranteed Obligations of any Affiliate Borrower whether executed by General
Partner, Prologis, any other guarantor or by any other party, and the liability
of Prologis hereunder is not affected or impaired by (a) any direction as to
application of payment by any Affiliate Borrower or by any other party; or
(b) any other continuing or other guaranty, undertaking or maximum liability of
a guarantor or of any other party as to the Guaranteed Obligations of any
Affiliate Borrower; or (c) any payment on or in reduction of any such other
guaranty or undertaking; or (d) any dissolution, termination or increase,
decrease or change in personnel by any Affiliate Borrower; or (e) any payment
made to any Credit Party on the Guaranteed Obligations which any such Credit
Party repays to any Affiliate Borrower pursuant to court order in any
bankruptcy, reorganization, arrangement, moratorium or other debtor relief
proceeding, and Prologis waives any right to the deferral or modification of its
obligations hereunder by reason of any such proceeding. The guaranty and
liability of Prologis hereunder shall in all respects be a continuing,
irrevocable, absolute and unconditional guaranty of payment and performance and
not only collectability, and shall remain in full force and effect
(notwithstanding, without limitation, the dissolution of any Affiliate Borrower,
that at any time or from time to time no Guaranteed Obligations are outstanding
or any other circumstance) until all Commitments have terminated and, subject to
the last sentence of Section 15.1, all Guaranteed Obligations have been paid in
full.

Section 15.4 Independent Obligation. The obligations of Prologis hereunder are
independent of the obligations of any other guarantor, any other party or any
Borrower, and a separate action or actions may be brought and prosecuted against
Prologis whether or not action is brought against any other guarantor, any other
party or any Borrower and whether or not any other guarantor, any other party or
any Borrower is joined in any such action or actions. Prologis waives, to the
fullest extent permitted by Law, the benefit of any statute of limitations
affecting its liability hereunder or the enforcement thereof. Any payment by a
Borrower or other circumstance which operates to toll any statute of limitations
as to such Borrower shall operate to toll the statute of limitations as to
Prologis’ respective obligations under this Article XV.

 

179



--------------------------------------------------------------------------------

Section 15.5 Authorization. Prologis authorizes the Credit Parties without
notice or demand (except as shall be required by applicable statute and cannot
be waived), and without affecting or impairing its liability hereunder, from
time to time to:

(a) change the manner, place or terms of payment of, and/or change or extend the
time of payment of, renew, increase, accelerate or alter, any of the Guaranteed
Obligations (including any increase or decrease in the rate of interest
thereon), any security therefor, or any liability incurred directly or
indirectly in respect thereof, and the guaranty of Prologis herein made shall
apply to the Guaranteed Obligations as so changed, extended, renewed or altered;

(b) take and hold security for the payment of the Guaranteed Obligations and
sell, exchange, release, surrender, realize upon or otherwise deal with in any
manner and in any order any property by whomsoever at any time pledged or
mortgaged to secure, or howsoever securing, the Guaranteed Obligations or any
liabilities (including any of those hereunder) incurred directly or indirectly
in respect thereof or hereof, and/or any offset thereagainst;

(c) exercise or refrain from exercising any rights against any Borrower or
others or otherwise act or refrain from acting;

(d) release or substitute any one or more endorsers, guarantors, Borrowers or
other obligors;

(e) settle or compromise any of the Guaranteed Obligations, any security
therefor or any liability (including any of those hereunder) incurred directly
or indirectly in respect thereof or hereof, and may subordinate the payment of
any part thereof to the payment of any liability (whether due or not) of any
Borrower to its creditors other than the Credit Parties;

(f) apply any sums by whomsoever paid or howsoever realized to any liability or
liabilities of any Borrower to the Credit Parties regardless of what liability
or liabilities of Prologis or any Borrower remain unpaid;

(g) consent to or waive any breach of, or any act, omission or default under,
this Agreement or any of the instruments or agreements referred to herein, or
otherwise amend, modify or supplement this Agreement or any of such other
instruments or agreements; and/or

(h) take any other action that would, under otherwise applicable principles of
common law, give rise to a legal or equitable discharge of Prologis from its
liabilities under this Article XV;

it being understood that the foregoing shall not permit any action by Global
Administrative Agent or any Lender that is not otherwise permitted by this
Agreement or any other Loan Document.

The Guaranteed Obligations shall not be affected by any acts of any Governmental
Authority affecting any Borrower including any restrictions on the conversion of
currency or repatriation or control of funds or any total or partial
expropriation of any Borrower’s property, or by economic, political, regulatory
or other events in the countries where any Borrower is located.

 

180



--------------------------------------------------------------------------------

Section 15.6 Reliance. It is not necessary for any Credit Party to inquire into
the capacity or powers of any Borrower or the officers, directors, partners or
agents acting or purporting to act on their behalf, and any Guaranteed
Obligations made or created in reliance upon the professed exercise of such
powers shall be guaranteed hereunder.

Section 15.7 Subordination. Any indebtedness of any Borrower relating to the
Guaranteed Obligations now or hereafter owing to Prologis is hereby subordinated
to the Guaranteed Obligations of such Borrower owing to the Credit Parties, and
if Global Administrative Agent so requests at a time when an Event of Default
exists, all such indebtedness relating to the Guaranteed Obligations of such
Borrower to Prologis shall be collected, enforced and received by Prologis for
the benefit of the Credit Parties and be paid over to Global Administrative
Agent on behalf of the Credit Parties on account of the Guaranteed Obligations
of such Borrower to the Credit Parties, but without affecting or impairing in
any manner the liability of Prologis under the other provisions of this Article
XV. Without limiting the generality of the foregoing, Prologis hereby agrees
with the Credit Parties that it will not exercise any right of subrogation which
it may at any time otherwise have as a result of the guaranty under this Article
XV (whether contractual, under Section 509 of the United States Bankruptcy Code
or otherwise) until, subject to the last sentence of Section 15.1, all
Guaranteed Obligations (other than contingent indemnities and costs and
reimbursement obligations to the extent no claim has been asserted with respect
thereto) have been irrevocably paid in full in cash.

Section 15.8 Waivers.

(a) Prologis waives any right (except as shall be required by applicable statute
and cannot be waived) to require any Credit Party to (i) proceed against any
Borrower, any other guarantor or any other party, (ii) proceed against or
exhaust any security held from any Borrower, any other guarantor or any other
party or (iii) pursue any other remedy in any Credit Party’s power whatsoever.
Prologis waives any defense based on or arising out of any defense of any
Borrower, any other guarantor or any other party, other than payment in full of
the Guaranteed Obligations, based on or arising out of the disability of any
Borrower, any other guarantor or any other party, or the validity, legality or
unenforceability of the Guaranteed Obligations or any part thereof from any
cause, or the cessation from any cause of the liability of any Borrower other
than payment in full of the Guaranteed Obligations. The Credit Parties may, at
their election, foreclose on any security, if any, held by Global Administrative
Agent or any other Credit Party by one or more judicial or nonjudicial sales,
whether or not every aspect of any such sale is commercially reasonable (to the
extent such sale is permitted by applicable Law), or exercise any other right or
remedy the Credit Parties may have against any Borrower or any other party, or
any security, without affecting or impairing in any way the liability of
Prologis hereunder except to the extent the Guaranteed Obligations have been
paid. Prologis waives any defense arising out of any such election by the Credit
Parties, even though such election operates to impair or extinguish any right of
reimbursement or subrogation or other right or remedy of Prologis against any
Borrower or any other party or any security.

(b) Except as otherwise expressly provided in this Agreement, Prologis waives
all presentments, demands for performance, protests and notices, including
notices of any Event of Default, notices of nonperformance, notices of protest,
notices of dishonor, notices of acceptance of the guaranty hereunder, notices of
the existence, creation or incurring of new or additional

 

181



--------------------------------------------------------------------------------

Guaranteed Obligations, and notices of any Credit Party’s transfer or
disposition of the Guaranteed Obligations, or any part thereof. Prologis assumes
all responsibility for being and keeping itself informed of each Borrower’s
financial condition and assets, and of all other circumstances bearing upon the
risk of nonpayment of the Guaranteed Obligations and the nature, scope and
extent of the risks which it assumes and incurs hereunder, and agrees that no
Agent or Lender shall have any duty to advise it of information known to it
regarding such circumstances or risks.

Section 15.9 Nature of Liability. It is the desire and intent of Prologis and
the Credit Parties that this Article XV shall be enforced against Prologis to
the fullest extent permissible under the laws and public policies applied in
each jurisdiction in which enforcement is sought. If, however, and to the extent
that, the obligations of Prologis under this Article XV shall be adjudicated to
be invalid or unenforceable for any reason (including because of any applicable
state or federal law relating to fraudulent conveyances or transfers), then the
amount of the Guaranteed Obligations shall be deemed to be reduced and Prologis
shall pay the maximum amount of the Guaranteed Obligations which would be
permissible under applicable Law.

[Signature pages follow]

 

 

182



--------------------------------------------------------------------------------

Executed as of the date first written above.

 

U.S., EURO AND YEN TRANCHE BORROWERS:

 

PLD INTERNATIONAL FINANCE LLC, a Delaware limited liability company By: PLD
INTERNATIONAL HOLDING LLC, its managing member By: PROLOGIS, its sole member
PROLOGIS FINANCE LLC, a Delaware limited liability company By: PLD INTERNATIONAL
FINANCE LLC, its sole member, By: PLD INTERNATIONAL HOLDING LLC, its managing
member By: PROLOGIS, its sole member PLD CANADIAN FUNDING US LLC, a Delaware
limited liability company By: PLD INTERNATIONAL FINANCE LLC, its sole member,
By: PLD INTERNATIONAL HOLDING LLC, its managing member By: PROLOGIS, it sole
member By:  

/s/ Timothy D. Arndt

Name: Timothy D. Arndt Title: Managing Director and Treasurer PROLOGIS LOGISTICS
SERVICES INCORPORATED, a Delaware corporation By:  

/s/ Timothy D. Arndt

Name: Timothy D. Arndt Title: Managing Director and Treasurer

 

Signature Page to

Second Amended and Restated Global Senior Credit Agreement

(Prologis, L.P. 2019)



--------------------------------------------------------------------------------

Executed as of the date first written above.

 

U.S., EURO AND YEN TRANCHE BORROWERS:

 

PALMTREE ACQUISITION CORPORATION, a Delaware corporation By:  

/s/ Timothy D. Arndt

Name: Timothy D. Arndt Title: Managing Director and Treasurer AMB CANADA
INVESTMENTS, LLC, a Delaware limited liability company By: PROLOGIS, L.P., its
sole member By: PROLOGIS, INC., its general partner By:  

/s/ Timothy D. Arndt

Name: Timothy D. Arndt Title: Managing Director and Treasurer PROLOGIS JAPAN
LLC, a Delaware limited liability company By: AMB ASIA LLC, its sole member By:
PROLOGIS, L.P., its manager By: PRLOGIS, INC., its general partner By:  

/s/ Timothy D. Arndt

Name: Timothy D. Arndt Title: Managing Director and Treasurer PROLOGIS, L.P., a
Deleware limited partnership By: PROLOGIS, INC., its general partner By:  

/s/ Timothy D. Arndt

Name: Timothy D. Arndt Title: Managing Director and Treasurer

 

Signature Page to

Second Amended and Restated Global Senior Credit Agreement

(Prologis, L.P. 2019)



--------------------------------------------------------------------------------

Executed as of the date first written above.

 

U.S., EURO AND YEN TRANCHE BORROWERS:

 

PROLOGIS EUROPE FINANCE II B.V., a Netherlands private company with limited
liability PROLOGIS UK FUNDING II B.V., a Netherlands private company with
limited liability By:  

/s/ Christian Hanns Andreas Nickels-Teske

Name: Christian Hanns Andreas Nickels-Teske Title: Managing Director

 

Signature Page to

Second Amended and Restated Global Senior Credit Agreement

(Prologis, L.P. 2019)



--------------------------------------------------------------------------------

Executed as of the date first written above.

 

YEN TRANCHE BORROWERS:

 

PROLOGIS MARUNOUCHI FINANCE INVESTMENT LIMITED PARTNERSHIP, a Japanese
investment limited partnership By: Prologis LPS Finance Y.K., its general
partner By:  

/s/ Shigeru Inada

Name: Shigeru Inada Title: Director PROLOGIS JAPAN FINANCE INVESTMENT LIMITED
PARTNERSHIP, a Japanese investment limited partnership By: Prologis LPS Finance
Two Y.K., its general partner By:  

/s/ Shigeru Inada

Name: Shigeru Inada Title: Director

 

Signature Page to

Second Amended and Restated Global Senior Credit Agreement

(Prologis, L.P. 2019)



--------------------------------------------------------------------------------

Executed as of the date first written above.

 

GUARANTOR:

 

PROLOGIS, L.P., a Delaware limited partnership By: PROLOGIS, INC., its general
partner   By:  

/s/ Timothy D. Arndt

  Name: Timothy D. Arndt   Title: Managing Director and Treasurer

 

Signature Page to

Second Amended and Restated Global Senior Credit Agreement

(Prologis, L.P. 2019)



--------------------------------------------------------------------------------

Executed as of the date first written above.

 

 

AGENT: BANK OF AMERICA, N.A., as Global Administrative Agent, U.S. Funding
Agent, U.S. Swing Line Lender, and a U.S. L/C Issuer By:  

/s/ Kyle Pearson

  Kyle Pearson, Vice President

 

Signature Page to

Second Amended and Restated Global Senior Credit Agreement

(Prologis, L.P. 2019)



--------------------------------------------------------------------------------

Executed as of the date first written above.

 

 

FRONTING LENDER: BANK OF AMERICA, N.A., as a Fronting Lender By:  

/s/ Kyle Pearson

  Kyle Pearson, Vice President

 

Signature Page to

Second Amended and Restated Global Senior Credit Agreement

(Prologis, L.P. 2019)



--------------------------------------------------------------------------------

Executed as of the date first written above.

 

 

FRONTING LENDER: JPMORGAN CHASE BANK, N.A., as a Fronting Lender By:  

/s/ Jaime Gitler

Name: Jaime Gitler Title: Vice President

 

Signature Page to

Second Amended and Restated Global Senior Credit Agreement

(Prologis, L.P. 2019)



--------------------------------------------------------------------------------

Executed as of the date first written above.

 

 

JPMORGAN CHASE BANK, N.A., as an L/C Issuer and a Swing Line Lender By:  

/s/ Jaime Gitler

Name: Jaime Gitler Title: Vice President

 

Signature Page to

Second Amended and Restated Global Senior Credit Agreement

(Prologis, L.P. 2019)



--------------------------------------------------------------------------------

Executed as of the date first written above.

 

 

LENDERS: BANK OF AMERICA, N.A., as a U.S. Lender and a Euro Lender BANK OF
AMERICA, N.A., TOKYO BRANCH, as a Yen Lender By:  

/s/ Kyle Pearson

  Kyle Pearson, Vice President

 

Signature Page to

Second Amended and Restated Global Senior Credit Agreement

(Prologis, L.P. 2019)



--------------------------------------------------------------------------------

Executed as of the date first written above.

 

 

ASSOCIATED BANK, NATIONAL ASSOCIATION, as a U.S. Lender By:  

/s/ Greg Warsek

Name: Greg Warsek Title: Sr. Vice President

 

Signature Page to

Second Amended and Restated Global Senior Credit Agreement

(Prologis, L.P. 2019)



--------------------------------------------------------------------------------

Executed as of the date first written above.

 

 

BANK HAPOALIM B.M., as a U.S. Lender By:  

/s/ James P. Surless

Name: James P. Surless Title: Vice President By:  

/s/ Charles McLaughlin

Name: Charles McLaughlin Title: Senior Vice President

 

Signature Page to

Second Amended and Restated Global Senior Credit Agreement

(Prologis, L.P. 2019)



--------------------------------------------------------------------------------

Executed as of the date first written above.

 

 

THE BANK OF NEW YORK MELLON, as a U.S. Lender By:  

/s/ Abdullah Dahman

Name: Abdullah Dahman Title: Vice President

 

Signature Page to

Second Amended and Restated Global Senior Credit Agreement

(Prologis, L.P. 2019)



--------------------------------------------------------------------------------

Executed as of the date first written above.

 

 

THE BANK OF NOVA SCOTIA, as a U.S. Lender By:  

/s/ Chad Hale

Name: Chad Hale Title: Director & Execution Head, REGAL

 

Signature Page to

Second Amended and Restated Global Senior Credit Agreement

(Prologis, L.P. 2019)



--------------------------------------------------------------------------------

Executed as of the date first written above.

 

 

BNP PARIBAS, as a U.S. Lender By:  

/s/ Melissa Dyki

  Melissa Dyki, Director By:  

/s/ Kwang Kyun Choi

  Kwang Kyun Choi, Vice President

 

Signature Page to

Second Amended and Restated Global Senior Credit Agreement

(Prologis, L.P. 2019)



--------------------------------------------------------------------------------

Executed as of the date first written above.

 

 

BRANCH BANKING AND TRUST COMPANY, as a U.S. Lender By:  

/s/ Ahaz Armstrong

Name: Ahaz Armstrong Title: Senior Vice President

 

Signature Page to

Second Amended and Restated Global Senior Credit Agreement

(Prologis, L.P. 2019)



--------------------------------------------------------------------------------

Executed as of the date first written above.

 

 

CITIBANK, N.A., as a U.S. Lender By:  

/s/ Christopher Albano

Name: Christopher Albano Title: Authorized Signatory

 

Signature Page to

Second Amended and Restated Global Senior Credit Agreement

(Prologis, L.P. 2019)



--------------------------------------------------------------------------------

Executed as of the date first written above.

 

 

COMPASS BANK, as a U.S. Lender By:  

/s/ Amber Benoit

Name: Amber Benoit Title: Vice President

 

Signature Page to

Second Amended and Restated Global Senior Credit Agreement

(Prologis, L.P. 2019)



--------------------------------------------------------------------------------

Executed as of the date first written above.

 

 

CRÉDIT AGRICOLE CORPORATE AND INVESTMENT BANK, as a U.S. Lender By:  

/s/ Adam Jenner

Name: Adam Jenner Title:   Director By:  

/s/ Steven Jonassen

Name: Steven Jonassen Title:   Managing Director

 

Signature Page to

Second Amended and Restated Global Senior Credit Agreement

(Prologis, L.P. 2019)



--------------------------------------------------------------------------------

Executed as of the date first written above.

 

 

GOLDMAN SACHS BANK USA, as a U.S. Lender By:  

/s/ Annie Carr

Name: Annie Carr Title:   Authorized Signatory

 

Signature Page to

Second Amended and Restated Global Senior Credit Agreement

(Prologis, L.P. 2019)



--------------------------------------------------------------------------------

Executed as of the date first written above.

 

 

HSBC BANK USA, N.A., as a U.S. Lender By:  

/s/ Rumesha Ahmed

Name: Rumesha Ahmed Title:   Vice President

 

Signature Page to

Second Amended and Restated Global Senior Credit Agreement

(Prologis, L.P. 2019)



--------------------------------------------------------------------------------

Executed as of the date first written above.

 

 

JPMORGAN CHASE BANK, N.A., as a U.S. Lender By:  

/s/ Jaime Gitler

Name: Jaime Gitler Title:   Vice President

 

Signature Page to

Second Amended and Restated Global Senior Credit Agreement

(Prologis, L.P. 2019)



--------------------------------------------------------------------------------

Executed as of the date first written above.

 

 

MIZUHO BANK, LTD., as a U.S. Lender By:  

/s/ Tracy Rahn

Name: Tracy Rahn Title:   Authorized Signatory

 

Signature Page to

Second Amended and Restated Global Senior Credit Agreement

(Prologis, L.P. 2019)



--------------------------------------------------------------------------------

Executed as of the date first written above.

 

 

MORGAN STANLEY BANK, N.A., as a U.S. Lender By:  

/s/ Michael King

Name: Michael King Title:   Authorized Signatory

 

Signature Page to

Second Amended and Restated Global Senior Credit Agreement

(Prologis, L.P. 2019)



--------------------------------------------------------------------------------

Executed as of the date first written above.

 

 

MUFG BANK, LTD., f/k/a Bank of Tokyo Mitsubishi-UFJ, Ltd. as a U.S. Lender By:  

/s/ Katherine Davidson

Name: Katherine Davidson Title:   Director

 

Signature Page to

Second Amended and Restated Global Senior Credit Agreement

(Prologis, L.P. 2019)



--------------------------------------------------------------------------------

Executed as of the date first written above.

 

 

NATWEST MARKETS PLC, as a U.S. Lender By:  

/s/ Sinead Collister

Name: Sinead Collister Title:   Director

 

Signature Page to

Second Amended and Restated Global Senior Credit Agreement

(Prologis, L.P. 2019)



--------------------------------------------------------------------------------

Executed as of the date first written above.

 

 

OVERSEA-CHINESE BANKING CORPORATION LIMITED, as a U.S. Lender By:  

/s/ Charles Ong

Name: Charles Ong Title:   General Manager

 

Signature Page to

Second Amended and Restated Global Senior Credit Agreement

(Prologis, L.P. 2019)



--------------------------------------------------------------------------------

Executed as of the date first written above.

 

 

PNC BANK, NATIONAL ASSOCIATION, as a U.S. Lender By:  

/s/ David C. Drouillard

Name: David C. Drouillard Title:   Sr. Vice President

 

Signature Page to

Second Amended and Restated Global Senior Credit Agreement

(Prologis, L.P. 2019)



--------------------------------------------------------------------------------

Executed as of the date first written above.

 

 

REGIONS BANK, as a U.S. Lender By:  

/s/ Kyle D. Upton

Name: Kyle D. Upton Title:   Vice President

 

Signature Page to

Second Amended and Restated Global Senior Credit Agreement

(Prologis, L.P. 2019)



--------------------------------------------------------------------------------

Executed as of the date first written above.

 

 

SUMITOMO MITSUI BANKING CORPORATION, as a U.S. Lender By:  

/s/ Hideo Notsu

Name: Hideo Notsu Title:   Managing Director

 

Signature Page to

Second Amended and Restated Global Senior Credit Agreement

(Prologis, L.P. 2019)



--------------------------------------------------------------------------------

Executed as of the date first written above.

 

 

TD BANK, N.A., as a U.S. Lender By:  

/s/ Rory Desmond

Name: Rory Desmond Title:   Vice President

 

Signature Page to

Second Amended and Restated Global Senior Credit Agreement

(Prologis, L.P. 2019)



--------------------------------------------------------------------------------

Executed as of the date first written above.

 

 

U.S. BANK NATIONAL ASSOCIATION, a national banking association as a U.S. Lender
By:  

/s/ Michael F. Diemer

Name: Michael F. Diemer Title:   Vice President

 

Signature Page to

Second Amended and Restated Global Senior Credit Agreement

(Prologis, L.P. 2019)



--------------------------------------------------------------------------------

Executed as of the date first written above.

 

 

WELLS FARGO BANK, NATIONAL ASSOCIATION, as a U.S. Lender By:  

/s/ Ricky Nahal

Name: Ricky Nahal Title:   Vice President

 

Signature Page to

Second Amended and Restated Global Senior Credit Agreement

(Prologis, L.P. 2019)



--------------------------------------------------------------------------------

Executed as of the date first written above.

 

 

AGENT: NATWEST MARKETS PLC, as Euro Funding Agent and Euro Swing Line Lender By:
 

/s/ Sinead Collister

Name: Sinead Collister Title:   Director

 

Signature Page to

Second Amended and Restated Global Senior Credit Agreement

(Prologis, L.P. 2019)



--------------------------------------------------------------------------------

Executed as of the date first written above.

 

 

NATWEST MARKETS PLC, as a Fronting Lender By:  

/s/ Sinead Collister

Name: Sinead Collister Title:   Director

 

Signature Page to

Second Amended and Restated Global Senior Credit Agreement

(Prologis, L.P. 2019)



--------------------------------------------------------------------------------

Executed as of the date first written above.

 

 

ING BANK, N.V., as a Euro L/C Issuer By:  

/s/ Peter Brandsma

Name: Title: By:  

/s/ Fons Beekwilder

Name: Title:

 

Signature Page to

Second Amended and Restated Global Senior Credit Agreement

(Prologis, L.P. 2019)



--------------------------------------------------------------------------------

Executed as of the date first written above.

 

 

THE BANK OF NEW YORK MELLON, as a Euro Lender By:  

/s/ Abdullah Dahman

Name: Abdullah Dahman Title:   Vice President

 

Signature Page to

Second Amended and Restated Global Senior Credit Agreement

(Prologis, L.P. 2019)



--------------------------------------------------------------------------------

Executed as of the date first written above.

 

 

THE BANK OF NOVA SCOTIA, as a Euro Lender By:  

/s/ Chad Hale

Name: Chad Hale Title:   Director & Execution Head, REGAL

 

Signature Page to

Second Amended and Restated Global Senior Credit Agreement

(Prologis, L.P. 2019)



--------------------------------------------------------------------------------

Executed as of the date first written above.

 

 

BNP PARIBAS, as a Euro Lender By:  

/s/ Melissa Dyki

  Melissa Dyki, Director By:  

/s/ Kwang Kyun Choi

  Kwang Kyun Choi, Vice President

 

Signature Page to

Second Amended and Restated Global Senior Credit Agreement

(Prologis, L.P. 2019)



--------------------------------------------------------------------------------

Executed as of the date first written above.

 

 

BRANCH BANKING AND TRUST COMPANY, as a Euro Lender By:  

/s/ Ahaz Armstrong

Name: Ahaz Armstrong Title:   Senior Vice President

 

Signature Page to

Second Amended and Restated Global Senior Credit Agreement

(Prologis, L.P. 2019)



--------------------------------------------------------------------------------

Executed as of the date first written above.

 

 

CITIBANK, N.A., as a Euro Lender By:  

/s/ Christopher Albano

Name: Christopher Albano Title:   Authorized Signatory

 

Signature Page to

Second Amended and Restated Global Senior Credit Agreement

(Prologis, L.P. 2019)



--------------------------------------------------------------------------------

Executed as of the date first written above.

 

 

COMPASS BANK, as a Euro Lender By:  

/s/ Amber Benoit

Name: Amber Benoit Title:   Vice President

 

Signature Page to

Second Amended and Restated Global Senior Credit Agreement

(Prologis, L.P. 2019)



--------------------------------------------------------------------------------

Executed as of the date first written above.

 

 

CRÉDIT AGRICOLE CORPORATE AND INVESTMENT BANK, as a Euro Lender By:  

/s/ Adam Jenner

Name: Adam Jenner Title:   Director By:  

/s/ Steven Jonassen

Name: Steven Jonassen Title:   Managing Director

 

Signature Page to

Second Amended and Restated Global Senior Credit Agreement

(Prologis, L.P. 2019)



--------------------------------------------------------------------------------

Executed as of the date first written above.

 

 

GOLDMAN SACHS BANK USA, as a Euro Lender By:  

/s/ Annie Carr

Name: Annie Carr Title:   Authorized Signatory

 

Signature Page to

Second Amended and Restated Global Senior Credit Agreement

(Prologis, L.P. 2019)



--------------------------------------------------------------------------------

Executed as of the date first written above.

 

 

HSBC BANK USA, N.A., as a Euro Lender By:  

/s/ Rumesha Ahmed

Name: Rumesha Ahmed Title:   Vice President

 

Signature Page to

Second Amended and Restated Global Senior Credit Agreement

(Prologis, L.P. 2019)



--------------------------------------------------------------------------------

Executed as of the date first written above.

 

 

ING CAPITAL LLC, as a Euro Lender By:  

/s/ Victor Sanchez

Name: Victor Sanchez Title:   Director By:  

/s/ Elizabeth Whitworth

Name: Elizabeth Whitworth Title:   Director

 

Signature Page to

Second Amended and Restated Global Senior Credit Agreement

(Prologis, L.P. 2019)



--------------------------------------------------------------------------------

Executed as of the date first written above.

 

 

JPMORGAN CHASE BANK, N.A., as a Euro Lender By:  

/s/ Jaime Gitler

Name: Jaime Gitler Title:   Vice President

 

Signature Page to

Second Amended and Restated Global Senior Credit Agreement

(Prologis, L.P. 2019)



--------------------------------------------------------------------------------

Executed as of the date first written above.

 

 

MIZUHO BANK, LTD., as a Euro Lender By:  

/s/ Tracy Rahn

Name: Tracy Rahn Title:   Authorized Signatory

 

Signature Page to

Second Amended and Restated Global Senior Credit Agreement

(Prologis, L.P. 2019)



--------------------------------------------------------------------------------

Executed as of the date first written above.

 

 

MORGAN STANLEY BANK, N.A., as a Euro Lender By:  

/s/ Michael King

Name: Michael King Title:   Authorized Signatory

 

Signature Page to

Second Amended and Restated Global Senior Credit Agreement

(Prologis, L.P. 2019)



--------------------------------------------------------------------------------

Executed as of the date first written above.

 

 

MORGAN STANLEY SENIOR FUNDING, INC., as a Euro Lender By:  

/s/ Michael King

Name: Michael King Title:   Vice President

 

Signature Page to

Second Amended and Restated Global Senior Credit Agreement

(Prologis, L.P. 2019)



--------------------------------------------------------------------------------

Executed as of the date first written above.

 

 

MUFG BANK, LTD., f/k/a Bank of Tokyo Mitsubishi-UFJ, Ltd. as a Euro Lender By:  

/s/ Katherine Davidson

Name: Katherine Davidson Title:   Director

 

Signature Page to

Second Amended and Restated Global Senior Credit Agreement

(Prologis, L.P. 2019)



--------------------------------------------------------------------------------

Executed as of the date first written above.

 

 

NATWEST MARKETS, PLC, as a Euro Lender By:  

/s/ Sinead Collister

Name: Sinead Collister Title:   Director

 

Signature Page to

Second Amended and Restated Global Senior Credit Agreement

(Prologis, L.P. 2019)



--------------------------------------------------------------------------------

Executed as of the date first written above.

 

 

PNC BANK, NATIONAL ASSOCIATION, as a Euro Lender By:  

/s/ David C. Drouillard

Name: David C. Drouillard Title:   Sr. Vice President

 

Signature Page to

Second Amended and Restated Global Senior Credit Agreement

(Prologis, L.P. 2019)



--------------------------------------------------------------------------------

Executed as of the date first written above.

 

 

REGIONS BANK, as a Euro Lender By:  

/s/ Kyle D. Upton

Name: Kyle D. Upton Title:   Vice President

 

Signature Page to

Second Amended and Restated Global Senior Credit Agreement

(Prologis, L.P. 2019)



--------------------------------------------------------------------------------

Executed as of the date first written above.

 

 

SUMITOMO MITSUI BANKING CORPORATION, as a Euro Lender By:  

/s/ Hideo Notsu

Name: Hideo Notsu Title:   Managing Director

 

Signature Page to

Second Amended and Restated Global Senior Credit Agreement

(Prologis, L.P. 2019)



--------------------------------------------------------------------------------

Executed as of the date first written above.

 

 

WELLS FARGO BANK, NATIONAL ASSOCIATION, as a Euro Lender By:  

/s/ Ricky Nahal

Name: Ricky Nahal Title:   Vice President

 

Signature Page to

Second Amended and Restated Global Senior Credit Agreement

(Prologis, L.P. 2019)



--------------------------------------------------------------------------------

Executed as of the date first written above.

 

 

AGENT: SUMITOMO MITSUI BANKING CORPORATION, as Yen Funding Agent and a Yen L/C
Issuer By:  

/s/ Hideo Notsu

Name: Hideo Notsu Title:   Managing Director

 

Signature Page to

Second Amended and Restated Global Senior Credit Agreement

(Prologis, L.P. 2019)



--------------------------------------------------------------------------------

Executed as of the date first written above.

 

 

FRONTING LENDER: SUMITOMO MITSUI BANKING CORPORATION, as a Fronting Lender By:  

/s/ Hideo Notsu

Name: Hideo Notsu Title:   Managing Director

 

Signature Page to

Second Amended and Restated Global Senior Credit Agreement

(Prologis, L.P. 2019)



--------------------------------------------------------------------------------

Executed as of the date first written above.

 

 

CITIBANK, N.A., TOKYO BRANCH, as a Yen Lender By:  

/s/ Balazs Laszlo

Name: Balazs Laszlo Title:   Global Subsidiaries Group Head

 

Signature Page to

Second Amended and Restated Global Senior Credit Agreement

(Prologis, L.P. 2019)



--------------------------------------------------------------------------------

Executed as of the date first written above.

 

 

CRÉDIT AGRICOLE CORPORATE AND INVESTMENT BANK, TOKYO BRANCH, as a Yen Lender By:
 

/s/ Hiroyuki Ueno

Name: Hiroyuki Ueno Title:   Managing Director By:  

/s/ Satoshi Oda

Name: Satoshi Oda Title:   Managing Director

 

Signature Page to

Second Amended and Restated Global Senior Credit Agreement

(Prologis, L.P. 2019)



--------------------------------------------------------------------------------

Executed as of the date first written above.

 

 

HSBC BANK USA, N.A., as a Yen Lender By:  

/s/ Rumesha Ahmed

Name: Rumesha Ahmed Title:   Vice President

 

Signature Page to

Second Amended and Restated Global Senior Credit Agreement

(Prologis, L.P. 2019)



--------------------------------------------------------------------------------

Executed as of the date first written above.

 

 

ING BANK N.V., TOKYO BRANCH, as a Yen Lender By:  

/s/ Leo van Stijn

Name: Leo van Stijn Title:   Managing Director By:  

/s/ Riko Kikuchi

Name: Riko Kikuchi Title:   Director

 

Signature Page to

Second Amended and Restated Global Senior Credit Agreement

(Prologis, L.P. 2019)



--------------------------------------------------------------------------------

Executed as of the date first written above.

 

 

JPMORGAN CHASE BANK, N.A., as a Yen Lender By:  

/s/ Jaime Gitler

Name: Jaime Gitler Title:   Vice President

 

Signature Page to

Second Amended and Restated Global Senior Credit Agreement

(Prologis, L.P. 2019)



--------------------------------------------------------------------------------

Executed as of the date first written above.

 

 

MIZUHO BANK, LTD., as a Yen Lender By:  

/s/ Tracy Rahn

Name: Tracy Rahn Title:   Authorized Signatory

 

Signature Page to

Second Amended and Restated Global Senior Credit Agreement

(Prologis, L.P. 2019)



--------------------------------------------------------------------------------

Executed as of the date first written above.

 

 

SUMITOMO MITSUI BANKING CORPORATION, as a Yen Lender By:  

/s/ Hideo Notsu

Name: Hideo Notsu Title:   Managing Director

 

Signature Page to

Second Amended and Restated Global Senior Credit Agreement

(Prologis, L.P. 2019)



--------------------------------------------------------------------------------

Executed as of the date first written above.

 

 

SUMITOMO MITSUI TRUST BANK, LIMITED, NEW YORK BRANCH as a Yen Lender By:  

/s/ Joaquin G. Hofileña

Name: Joaquin G. Hofileña Title:   Senior Director

 

 

Signature Page to

Second Amended and Restated Global Senior Credit Agreement

(Prologis, L.P. 2019)



--------------------------------------------------------------------------------

SCHEDULE 2.1

COMMITMENTS

AND APPLICABLE TRANCHE PERCENTAGES

2.1(a)

Applicable Tranche Percentage – U.S. Commitments

 

Lender

   Commitment
(in US Dollars)      Applicable
Percentage     Currency Commitment1     Euro      Sterling      Yen     
Canadian
Dollars      Pesos      Ability to Lend
to Dutch
Borrowers2     Yes      No      Yes      No      Yes      No      Yes      No  
   Yes      No      Yes      No  

Bank of America, N.A.

     165,534,190.81        7.197138731 %      X           X           X        
  X           X           X     

JPMorgan Chase Bank, N.A.

     165,534,190.81        7.197138731 %      X           X           X        
  X           X           X     

Sumitomo Mitsui Banking Corporation

     165,534,190.79        7.197138730 %      X           X           X        
  X              X        X     

Associated Bank, National Association

     40,000,000.00        1.739130435 %      X           X           X          
X           X           X     

Bank Hapoalim B.M.

     40,000,000.00        1.739130435 %      X           X           X          
X              X        X     

The Bank of New York Mellon

     20,177,294.06        0.877273655 %      X           X           X          
X           X           X     

The Bank of Nova Scotia

     151,329,705.48        6.579552412 %      X           X           X        
  X              X        X     

BNP Paribas

     72,257,646.88        3.141636821 %      X           X        `        X  
        X              X        X     

Branch Banking and Trust Company

     47,222,042.34        2.053132276 %      X           X           X          
X           X           X     

Citibank, N.A.    

     170,793,933.62        7.425823201 %      X           X           X        
  X           X           X     

 

1 

See clause (a) of the definition of “U.S. Qualified Lender”.

2 

See clause (b) of the definition of “U.S. Qualified Lender”.

 

Schedule 2.1 - 1



--------------------------------------------------------------------------------

Lender

   Commitment
(in US Dollars)      Applicable
Percentage     Currency Commitment1     Euro      Sterling      Yen     
Canadian
Dollars      Pesos      Ability to Lend
to Dutch
Borrowers2     Yes      No      Yes      No      Yes      No      Yes      No  
   Yes      No      Yes      No  

Compass Bank

     16,814,411.72        0.731061379 %      X           X           X          
X           X              X  

Credit Agricole Corporate and Investment Bank

     15,718,351.77        0.683406599 %      X           X           X          
X           X           X     

Goldman Sachs Bank USA

     151,329,705.48        6.579552412 %      X           X           X        
  X           X           X     

HSBC Bank USA, NA

     67,873,407.10        2.951017700 %      X           X           X          
X              X        X     

Mizuho Bank, Ltd.

     141,465,165.96        6.150659390 %      X           X           X        
  X           X           X     

Morgan Stanley Bank, N.A.

     151,329,705.48        6.579552412 %      X           X           X        
  X           X           X     

MUFG Bank, Ltd.

     72,257,646.88        3.141636821 %      X           X           X          
X           X           X     

NatWest Markets Plc

     47,257,646.88        2.054680299 %      X           X           X          
X              X        X     

Oversea-Chinese Banking Corporation Limited

     30,000,000.00        1.304347826 %         X           X           X     
     X           X        X     

PNC Bank, National Association

     72,257,646.88        3.141636821 %      X           X           X          
X           X           X     

Regions Bank

     47,080,352.82        2.046971862 %      X           X              X       
X           X           X     

TD Bank, N.A.

     135,000,000.00        5.869565217 %      X           X           X        
  X           X           X     

U.S. Bank National Association

     135,000,000.00        5.869565217 %      X           X           X        
  X           X           X     

Wells Fargo Bank, National Association

     178,232,764.24        7.749250619 %      X           X           X        
  X           X           X        

 

 

    

 

 

                                    

Total

     2,300,000,000.00        100.000000000 %                                    
  

 

 

    

 

 

                                    

 

Schedule 2.1 - 2



--------------------------------------------------------------------------------

SCHEDULE 2.1(b)

Applicable Tranche Percentage – Euro Commitments1

 

Lender

   Commitment
(in Euro)      Applicable
Percentage     Currency Commitment2     Dollars      Sterling      Yen     
Ability to Lend
to U.S.
Borrowers3     Yes      No      Yes      No      Yes      No      Yes      No  

Bank of America, N.A.

     71,144,865.30        8.369984153 %      X           X           X          
X     

JPMorgan Chase Bank, N.A.

     71,144,865.29        8.369984152 %      X           X           X          
X     

Sumitomo Mitsui Banking Corporation

     71,144,865.29        8.369984152 %      X           X           X          
X     

The Bank of New York Mellon

     8,618,442.19        1.013934375 %      X           X           X          
X     

The Bank of Nova Scotia

     64,638,316.41        7.604507813 %      X           X           X          
X     

BNP Paribas

     28,728,140.63        3.379781251 %      X           X           X          
X     

Branch Banking and Trust Company

     19,985,380.05        2.351221182 %      X           X           X          
X     

Citibank, N.A.

     67,500,000.00        7.941176471 %      X           X           X          
X     

Compass Bank

     7,182,035.16        0.844945313 %      X           X           X          
X     

Credit Agricole Corporate and Investment Bank

     6,713,868.85        0.789866924 %      X           X           X          
X     

Goldman Sachs Bank USA

     64,638,316.41        7.604507813 %      X           X           X          
X     

HSBC Bank USA, N.A.

     26,855,475.39        3.159467693 %      X           X           X          
X     

ING Capital LLC

     38,605,600.00        4.541835294 %         X        X              X       
X     

Mizuho Bank, Ltd.

     60,424,819.63        7.108802309 %      X           X           X          
X     

Morgan Stanley Bank, N.A.

     13,383,566.41        1.574537225 %      X           X           X          
X     

Morgan Stanley Senior Funding, Inc.

     51,254,750.00        6.029970588 %      X           X           X          
X     

MUFG Bank, Ltd.    

     28,728,140.63        3.379781251 %      X           X           X          
X     

 

1 

Exchange Rates as of January 7, 2019.

2 

See clause (a) of the definition of “Euro Qualified Lender”.

3 

See clause (b) of the definition of “Euro Qualified Lender”.

 

Schedule 2.1(b) - 1



--------------------------------------------------------------------------------

Lender

   Commitment
(in Euro)      Applicable
Percentage     Currency Commitment2     Dollars      Sterling      Yen     
Ability to Lend
to U.S.
Borrowers3     Yes      No      Yes      No      Yes      No      Yes      No  

NatWest Markets Plc

     24,341,140.63        2.863663604 %      X           X           X          
X     

PNC Bank, National Association

     28,728,140.63        3.379781251 %      X           X           X          
X     

Regions Bank

     20,109,698.44        2.365846875 %      X           X              X       
X     

Wells Fargo Bank, National Association

     76,129,572.66        8.956420313 %      X           X           X          
X        

 

 

    

 

 

                        

Total

     850,000,000.00        100.000000000 %                           

 

 

    

 

 

                        

 

Schedule 2.1(b) - 2



--------------------------------------------------------------------------------

SCHEDULE 2.1(c)

Applicable Tranche Percentage – Yen Commitments1

 

Lender

   Commitment
(in Yen)      Applicable
Percentage     Currency Commitment2             ABR Rate
Loan
Qualification3     Dollars      Euro      Sterling      Ability to
Lend to
U.S.
Borrowers4      Ability to
Lend to
Dutch
Borrowers5      Yen Tranche     Yes      No      Yes      No      Yes      No  
   Yes      No      Yes      No      Yes      No  

Bank of America, N.A., Tokyo Branch

     2,143,895,185        8.575580740 %      X           X           X          
X           X           X     

JPMorgan Chase Bank, N.A.

     2,143,895,185        8.575580740 %      X           X           X          
X           X           X     

Sumitomo Mitsui Banking Corporation

     2,143,895,186        8.575580744 %      X           X           X          
X           X           X     

Citibank, N.A., Tokyo Branch

     1,874,771,346        7.499085384 %      X           X           X          
X           X           X     

 

1 

Exchange Rates as of January 7, 2019.

2 

See clause (a) of the definition of “Yen Qualified Lender”.

3 

See clause (c) of the definition of “Yen Qualified Lender”.

4 

See clause (b) of the definition of “Yen Qualified Lender”.

5 

See clause (b) of the definition of “Yen Qualified Lender”

 

Schedule 2.1(c) - 1



--------------------------------------------------------------------------------

Lender

   Commitment
(in Yen)      Applicable
Percentage     Currency Commitment2             ABR Rate
Loan
Qualification3     Dollars      Euro      Sterling      Ability to
Lend to
U.S.
Borrowers4      Ability to
Lend to
Dutch
Borrowers5      Yen Tranche     Yes      No      Yes      No      Yes      No  
   Yes      No      Yes      No      Yes      No  

Credit Agricole Corporate and Investment Bank, Tokyo Branch

     176,865,221        0.707460884 %      X           X           X           X
             X        X     

HSBC Bank USA, N.A.

     707,460,885        2.829843540 %      X           X           X           X
          X           X     

ING Bank N.V., Tokyo Branch

     6,620,330,000        26.481320000 %         X           X           X     
     X           X        X     

Mizuho Bank, Ltd.

     1,591,786,992        6.367147968 %      X           X           X          
X           X           X     

Sumitomo Mitsui Trust Bank Limited

     7,597,100,000        30.388400000 %      X           X           X        
  X           X           X        

 

 

    

 

 

                                    

Total

     25,000,000,000        100.000000000 %                                    
  

 

 

    

 

 

                                    

 

Schedule 2.1(c) - 2



--------------------------------------------------------------------------------

SCHEDULE 2.2

FRONTING LENDERS’ COMMITMENTS

 

Lender

   Commitment  

Bank of America, N.A. (or its Affiliates)

   $ 60,000,000.00  

JPMorgan Chase Bank, N.A. (or its Affiliates)

   $ 60,000,000.00  

NatWest Markets Plc (or its Affiliates)

   $ 60,000,000.00  

Sumitomo Mitsui Banking Corporation

   $ 60,000,000.00     

 

 

 

Total

   $ 240,000,000.00     

 

 

 

 

Schedule 2.2



--------------------------------------------------------------------------------

SCHEDULE 2.3

INITIAL BORROWERS

 

Entity

   US
Tranche      Euro
Tranche      Yen
Tranche      Jurisdiction   

Parent and % of
Ownership

   FEIN    Address

Prologis, L.P.

   ☒      ☒      ☒      DE LP    Prologis, Inc.: 97.0678%1    *    Pier 1, Bay
1,


San Francisco,
CA 94111

AMB Canada Investments, LLC

   ☒      ☒      ☒      DE LLC    Prologis, L.P.: 100%    *    Pier 1, Bay 1,


San Francisco,
CA 94111

PLD International Finance LLC

   ☒      ☒      ☒      DE LLC    PLD International Holding LLC: 90% PLSI: 10%
   *    1800 Wazee
Street, Suite
500, Denver
CO 80202

ProLogis Logistics Services Incorporated (“PLSI”)

   ☒      ☒      ☒      DE
Corporation   

PLD-TRS Holding LLC2:

100%

   *    1800 Wazee
Street, Suite
500, Denver
CO 80202

ProLogis Finance LLC

   ☒      ☒      ☒      DE LLC    PLD International Finance LLC3: 100%    *   
1800 Wazee
Street, Suite
500, Denver
CO 80202

Palmtree Acquisition Corporation

   ☒      ☒      ☒      DE
Corporation   

(a) Prologis, L.P.: 80% &

(b) ProLogis Fraser, L.P.4: 20%

   *    1800 Wazee
Street, Suite
500, Denver
CO 80202

 

 

 

 

 

 

*

Purposefully omitted.

1 

This percentage fluctuates.

2 

(a) 63.089% held by Prologis and (b) 36.911% by PAC Operating Limited
Partnership, whose general partner is Palmtree Acquisition Corporation, which is
held 80% by Prologis, L.P. and 20% by ProLogis Fraser, L.P.

3 

(a) 10% held by PLSI and (b) 90% by PLD International Holding LLC, which is held
100% by Prologis.

4 

(a) 93.586%% by Prologis and (b) .945% by ProLogis Fraser GP LLC, which is held
100% by Prologis.

 

Schedule 2.3 - 1



--------------------------------------------------------------------------------

Entity

   US
Tranche      Euro
Tranche      Yen
Tranche      Jurisdiction   

Parent and % of
Ownership

   FEIN    Address

PLD Canadian Funding US LLC

   ☒      ☒      ☒      DE LLC    PLD International Finance LLC: 100%    *   
1800 Wazee
Street, Suite
500, Denver
CO 80202

Prologis Japan LLC

   ☒      ☒      ☒      DE LLC    AMB Asia, LLC: 100%    *    1800 Wazee
Street, Suite
500, Denver
CO 80202

Prologis Europe Finance II B.V.

   ☒      ☒      ☒      Dutch BV    PLD International Finance LLC: 100%    *   
Gustav
Mahlerplein
17-21, 1082
MS,
Amsterdam,
The
Netherlands

ProLogis UK Funding II B.V.

   ☒      ☒      ☒      Dutch BV    Prologis Europe Finance B.V.: 100%    *   
Gustav
Mahlerplein
17-21, 1082
MS,
Amsterdam,
The
Netherlands

Prologis Marunouchi Finance Investment Limited Partnership

   ☐      ☐      ☒      Japanese LP    Prologis LPS Finance YK, as general
partner,5 & Prologis Property Japan Inc. Japan Branch, as limited partner6 :
100%    *    1800 Wazee
Street, Suite
500, Denver
CO 80202

 

 

 

5 

100% held by Prologis Property Japan Inc.

6 

100% held by Prologis Property Japan Inc.

 

Schedule 2.3 - 2



--------------------------------------------------------------------------------

Entity

   US
Tranche      Euro
Tranche      Yen
Tranche      Jurisdiction    Parent and % of
Ownership     FEIN      Address

ProLogis Japan Finance Investment Limited Partnership

   ☐      ☐      ☒      Japanese LP     








Prologis LPS
Finance Two YK, as
general partner, &
ProLogis Tokyo
Finance GK, as
limited partner:

100

 
 
 
 
 
 

% 

    *      1800 Wazee
Street, Suite
500, Denver
CO 80202

 

Schedule 2.3 - 3



--------------------------------------------------------------------------------

SCHEDULE 2.4

EXISTING LETTERS OF CREDIT

AS OF DECEMBER 31, 2018

2.4(a)

U.S. EXISTING LETTERS OF CREDIT

 

Prod Type

  Istm ID     Iss Dt   Exp Dt   App Nm   Ben Nm   Curr     Liab USD Amt     Cus
Nm

SBYFIN

    00000003038232     6/19/2001   6/9/2019   CATELLUS URBAN
DEVEL   WELLS FARGO BANK, N.     USD     $ 19,802,996.16     PROLOGIS
LP

SBYPER

    00000068105795     9/2/2014   11/30/2019   DCT PALMER 1 LLC   TOWNSHIP OF
PALMER     USD     $ 188,224.60     PROLOGIS
LP

SBYPER

    00000068112376     5/28/2015   5/28/2019   KTR NJ URBAN
RENEWAL   NEW JERSEY
DEPARTMEN     USD     $ 1,000,000.00     PROLOGIS
LP

SBYFIN

    00000068129620     11/18/2016   11/18/2019   DCT PAN AMERICAN
SOU   MIAMI-DADE COUNTY BO     USD     $ 106,862.00     PROLOGIS
LP

SBYTRD

    00000068131975     3/15/2017   3/15/2019   AMB CODINA BEACON
LA   MIAMI-DADE COUNTY BO     USD     $ 355,342.00     PROLOGIS
LP

SBYTRD

    00000068132281     3/23/2017   3/23/2019   AMB CODINA BEACON
LA   MIAMI-DADE COUNTY BO     USD     $ 54,767.00     PROLOGIS
LP

SBYTRD

    00000068137124     1/29/2018   1/29/2019   AMB CODINA BEACON
LA   MIAMI-DADE COUNTY BO     USD     $ 1,465,401.00     PROLOGIS
LP

SBYTRD

    00000068137971     3/21/2018   3/21/2019   AMB CODINA BEACON
LA   MIAMI-DADE COUNTY BO     USD     $ 19,775.00     PROLOGIS
LP

SBYTRD

    00000068143840     11/6/2018   11/6/2019   AMB CODINA BEACON
LA   MIAMI-DADE COUNTY BO     USD     $ 3,091,517.00     PROLOGIS
LP

 

Schedule 2.4



--------------------------------------------------------------------------------

2.4(b)

EURO EXISTING LETTERS OF CREDIT

 

L/C Issuer

   LC #    Issue
Date    Expiry
Date   

Account Party

   Beneficiary Name    Liab Amt  

ING

   K697103    31-Oct-15    5–Apr-18    Prologis Europe Finance II BV on behalf
of Prologis Hungary Management Kft.    Duna Termal Hotel    € 33,328.98  

RBS

   NLNL1NL13G838462    15-Aug-13    Indefinitely    PLD International Inc (on
behalf of the applicant PLD Europe Finance II BV)    AENA AEROPUERTOS S.A.U.   
€ 1,163,391.36  

ING

   K686464    1-Nov-13    31-Dec-99    Prologis Europe Finance II BV on behalf
Prologis Management B.V.    Westinvest Gesellschaft EUR    € 331,458.62  

ING

   K686465    3-Aug-15    31-Dec-99    Prologis Europe Finance II BV on behalf
(on behalf of Prologis Italy Ia s.r.l.)    RFI    € 45,000.00  

ING

   K685225    2-Nov-15    31-Dec-99    Prologis Europe Finance II BV on behalf
of Prologis Spain XXII SL    AYUNTAMIENTO DEL REAL
SITIO DE SAN

FERNANDO DE HENARES

   € 260,335.48  

ING

   K685224    2-Nov-15    31-Dec-99    Prologis Europe Finance II BV on behalf
of Prologis Spain XXII SL    AYUNTAMIENTO DEL REAL
SITIO DE SAN

FERNANDO DE HENARES

   € 303,958.45  

ING

   K685222    6-Nov-15    31-Dec-19    Prologis Europe Finance II BV on behalf
of Prologis Management Services II Eurl (FR102)    ALPHABET FRANCE FLEET
MANAGEMENT SNC    € 315,000.00  

ING

   K685223    6-Nov-15    16-Dec-19    Prologis Europe Finance II BV on behalf
of Prologis Management Services Eurl (FR117)    ALPHABET FRANCE FLEET
MANAGEMENT SNC    € 105,000.00  

 

Schedule 2.4(b) - 1



--------------------------------------------------------------------------------

ING

   NLNTFSBGI0002591    1-May-17    4-Feb-18    Prologis Europe Finance II BV
on behalf of Prologis Poland
Management SP.Z O.O.    ZLOTE TARASY SP.Z O.O.    € 97,557.00  

ING

   K695945    31-Dec-17    31-Dec-18    Prologis Europe Finance II BV
on behalf of Prologis
Management Services II Sas    ORIAS    € 110,000.00  

ING

   NLNTFSBGI0030866    2-Jan-19       Prologis Europe Finance II BV
on behalf of Prologis Poland
XLV Sp. z.o.o.    PKP ENERGETYKA S.A.     
PLN
397,290.00  
 

ING

   K703483    31-Dec-17    31-Dec-18    Prologis Europe Finance II BV
on behalf of Prologis Poland
Management SP.Z O.O.    BP EUROPA S.E.     
PLN
20,000.00  
 

ING

   K692304    9-Sep-16    31-Dec-99    Prologis Europe Finance II BV
on behalf of PROLOGIS
MANAGEMENT SERVICES
SARL    ALIB S.A.    € 124,860.00  

ING

   NLNTFSBGI0030293    13-Dec-18    13-Dec-19    Prologis Europe Finance II BV
on behalf Prologis Germany
Management GmbH    AirPark Düsseldorf / AIG
Lincoln Gm    € 60,000.00  

ING

   NLNTFSBGI0027873    14-Aug-18    14-Aug-19    Prologis Europe Finance II BV
on behalf of Prologis Hungary
Fourteen Kft.    ELSÖ FEDEZETKEZELÖ
ZRT.    € 1,517,949.30  

 

Schedule 2.4(b) - 2



--------------------------------------------------------------------------------

2.4(c)

YEN EXISTING LETTERS OF CREDIT

NONE.

 

Schedule 2.4(c)



--------------------------------------------------------------------------------

SCHEDULE 6.12

PRE-APPROVED REALLOCATIONS

 

Lender

   Amount of Pre-
Approved
Reallocations      Current Tranches      Available Tranches for
Reallocation  

Bank of America, N.A. (together with its Affiliates)

     0       
U.S., Canadian, Euro,
and Yen  
      
U.S., Canadian, Euro,
and Yen  
 

Sumitomo Mitsui Banking Corporation (together with its Affiliates)

     0       
U.S., Canadian, Euro,
and Yen  
      
U.S., Canadian, Euro,
and Yen  
 

JPMorgan Chase Bank, N.A. (together with its Affiliates)

     0       
U.S., Canadian, Euro,
and Yen  
      
U.S., Canadian, Euro,
and Yen  
    

 

 

       

Total

     0           

 

 

       

 

*

Provided that the amount of the Pre-Approved Reallocation for a Lender and its
Affiliates shall not exceed, as of any date of determination, the Dollar
Equivalent aggregate amount of such Lender’s and its Affiliate’s Commitments
under each of the applicable Tranches.

 

Schedule 6.12



--------------------------------------------------------------------------------

SCHEDULE 8.1

OPINIONS

 

Tranche

   Law Firms Providing Opinions U.S. Tranche    Mayer Brown LLP Euro Tranche   
Linklaters LLP Yen Tranche    Anderson, Mōri & Tomotsune

 

Schedule 8.1



--------------------------------------------------------------------------------

SCHEDULE 9.6

LITIGATION

Clause (a) of Section 9.6: None.

Clause (b) of Section 9.6: None.

 

Schedule 9.6



--------------------------------------------------------------------------------

SCHEDULE 9.9

ENVIRONMENTAL MATTERS

None.

 

Schedule 9.9



--------------------------------------------------------------------------------

SCHEDULE 14.2

AGENT’S OFFICE;

CERTAIN ADDRESSES FOR NOTICES

Purposefully omitted.

 

Schedule 14.2 - 1



--------------------------------------------------------------------------------

EXHIBIT A-1

FORM OF U.S. COMMITTED LOAN NOTICE

Date:             ,         

To: Bank of America, N.A., as U.S. Funding Agent

Ladies and Gentlemen:

Please refer to the Second Amended and Restated Global Senior Credit Agreement,
dated as of January 16, 2019 (as amended, restated, extended, supplemented or
otherwise modified in writing from time to time, the “Agreement”; the terms
defined therein being used herein as therein defined), among Prologis, L.P. (the
“Company”), certain Affiliate Borrowers from time to time party thereto, the
Lenders from time to time party thereto, and Bank of America, N.A., as Global
Administrative Agent and various other capacities, and such other Agents named
therein.

The jurisdiction of organization or formation, as applicable, of the Borrower
listed below is                 , and the Borrower [is] [is not] a Foreign
Borrower with respect to the U.S. Tranche. The Borrower hereby requests (select
one):

☐ A U.S. Committed Borrowing of U.S. Committed Loans.

☐ A conversion or continuation of U.S. Committed Loans that currently are
[currency and Type of existing U.S. Committed Loans to be converted or
continued][with an Interest Period ending on                     .]

 

1.

On                                  (a Business Day).

 

2.

In the aggregate amount of                             .

 

3.

Comprised of                  .

  

[Type of U.S. Committed Loans requested]

 

4.

In the following currency:                     .

 

5.

For Eurocurrency Rate Loans: with an Interest Period of                    
days/months.

 

6.

For CDOR Rate Loans: with an Interest Period of                     
days/months.

 

7.

For TIIE Rate Loans: with an Interest Period of                      days.

The U.S. Committed Borrowing, if any, requested herein complies with the proviso
to the first sentence of Section 2.1 of the Agreement.

 

U.S. BORROWER: By:  

 

  Name:                                                                    
Title:                                                                    

 

Exhibit A-1



--------------------------------------------------------------------------------

EXHIBIT A-2

FORM OF EURO COMMITTED LOAN NOTICE

Date:             ,         

To: Natwest Markets Plc, as Euro Funding Agent

Ladies and Gentlemen:

Please refer to the Second Amended and Restated Global Senior Credit Agreement,
dated as of January 16, 2019 (as amended, restated, extended, supplemented or
otherwise modified in writing from time to time, the “Agreement”; the terms
defined therein being used herein as therein defined), among Prologis, L.P. (the
“Company”), certain Affiliate Borrowers from time to time party thereto, the
Lenders from time to time party thereto, and Bank of America, N.A., as Global
Administrative Agent and various other capacities, and such other Agents named
therein.

The jurisdiction of organization or formation, as applicable, of the Borrower
listed below is                     , and the Borrower [is] [is not] a Foreign
Borrower with respect to the Euro Tranche. The Borrower listed below hereby
requests (select one):

 

☐

A Euro Committed Borrowing of Euro Committed Loans.

 

☐

A continuation of Euro Committed Loans.

 

1.

On                      (a Business Day).

 

2.

In the aggregate amount of                         .

 

3.

In the following currency:                             .

 

4.

Eurocurrency Rate Loans: with an Interest Period of                     
days/months.

The Euro Committed Borrowing, if any, requested herein complies with the proviso
to the first sentence of Section 3.1 of the Agreement.

 

EURO BORROWER: By:  

 

  Name:                                                                 Title:  
                                                             

 

Exhibit A-2



--------------------------------------------------------------------------------

EXHIBIT A-3

FORM OF YEN COMMITTED LOAN NOTICE

Date:             ,         

To: Sumitomo Mitsui Banking Corporation, as Yen Funding Agent

Ladies and Gentlemen:

Please refer to the Second Amended and Restated Global Senior Credit Agreement,
dated as of January 16, 2019 (as amended, restated, extended, supplemented or
otherwise modified in writing from time to time, the “Agreement”; the terms
defined therein being used herein as therein defined), among Prologis, L.P. (the
“Company”), certain Affiliate Borrowers from time to time party thereto, the
Lenders from time to time party thereto, and Bank of America, N.A., as Global
Administrative Agent and various other capacities, and such other Agents named
therein.

The jurisdiction of organization or formation, as applicable, of the Borrower
listed below is                     , and the Borrower [is] [is not] a Foreign
Borrower with respect to the Yen Tranche. The Borrower listed below hereby
requests (select one):

 

☐

A Yen Committed Borrowing of Yen Committed Loans.

 

☐

A conversion or continuation of Yen Committed Loans that currently are [currency
and Type of existing Yen Committed Loans to be converted or continued][with an
Interest Period ending on             .]

 

1.

On                      (a Business Day).

 

2.

In the aggregate amount of                     .

 

3.

Comprised of                      .

  

[Type of Yen Committed Loans requested]

 

4.

In the following currency:                     .

 

5.

For Eurocurrency Rate Loans: with an Interest Period of days/months.

The Yen Committed Borrowing, if any, requested herein complies with the provisos
to the first sentence of Section 4.1 of the Agreement.

 

YEN BORROWER: By:  

 

  Name:                                                                    
Title:                                                                    

 

Exhibit A-3



--------------------------------------------------------------------------------

EXHIBIT B-1

FORM OF U.S. SWING LINE LOAN NOTICE

Date:             ,        

 

To:

[Bank of America, N.A., as a U.S. Swing Line Lender and U.S. Funding Agent]

 

  

[JPMorgan Chase Bank, N.A., as a U.S. Swing Line Lender; and

Bank of America, N.A., as U.S. Funding Agent]

Ladies and Gentlemen:

Please refer to the Second Amended and Restated Global Senior Credit Agreement,
dated as of January 16, 2019 (as amended, restated, extended, supplemented or
otherwise modified in writing from time to time, the “Agreement”; the terms
defined therein being used herein as therein defined), among Prologis, L.P. (the
“Company”), certain Affiliate Borrowers from time to time party thereto, the
Lenders from time to time party thereto, and Bank of America, N.A., as Global
Administrative Agent and various other capacities, and such other Agents named
therein.

The undersigned hereby requests a U.S. Swing Line Loan from [Bank of America,
N.A.] [JPMorgan Chase Bank, N.A.]:

 

1.

On                      (a Business Day).

 

2.

In the amount of $                    .

The U.S. Swing Line Borrowing requested herein complies with the requirements of
the provisos to the first sentence of Section 2.5.1 of the Agreement.

 

U.S. BORROWER: By:  

 

  Name:                                                                    
Title:                                                                    

 

Exhibit B-1



--------------------------------------------------------------------------------

EXHIBIT B-2

FORM OF EURO SWING LINE LOAN NOTICE

Date:             ,         

To: Natwest Markets Plc, as Euro Swing Line Lender and Euro Funding Agent

Ladies and Gentlemen:

Please refer to the Second Amended and Restated Global Senior Credit Agreement,
dated as of January 16, 2019 (as amended, restated, extended, supplemented or
otherwise modified in writing from time to time, the “Agreement”; the terms
defined therein being used herein as therein defined), among Prologis, L.P. (the
“Company”), certain Affiliate Borrowers from time to time party thereto, the
Lenders from time to time party thereto, and Bank of America, N.A., as Global
Administrative Agent and various other capacities, and such other Agents named
therein.

The undersigned hereby requests a Euro Swing Line Loan:

 

1.

On                      (a Business Day).

 

2.

In the amount of                     .

 

3.

In the following currency: ☐ Euro or ☐ Sterling.

The Euro Swing Line Borrowing requested herein complies with the requirements of
the provisos to the first sentence of Section 3.5.1 of the Agreement.

 

EURO BORROWER:

By:

 

 

 

Name:                                                                  

 

Title:                                                                    

 

Exhibit B-2



--------------------------------------------------------------------------------

EXHIBIT C

FORM OF COMPLIANCE CERTIFICATE

Financial Statement Date:             ,         

 

To:

Bank of America, N.A., as Global Administrative Agent

Ladies and Gentlemen:

Please refer to the Second Amended and Restated Global Senior Credit Agreement,
dated as of January 16, 2019 (as amended, restated, extended, supplemented or
otherwise modified in writing from time to time, the “Agreement”; the terms
defined therein being used herein as therein defined), among Prologis, L.P.
(“Prologis”), certain Affiliate Borrowers from time to time party thereto, the
Lenders from time to time party thereto, and Bank of America, N.A., as Global
Administrative Agent and various other capacities, and such other Agents named
therein.

The undersigned Responsible Officer hereby certifies as of the date hereof that
he/she is the                      of General Partner, and that, as such, he/she
is authorized to execute and deliver this Certificate to Global Administrative
Agent on the behalf of General Partner,[ for itself and] as general partner of
Prologis, and that: [Use bracketed language if a General Partner Guaranty is in
effect pursuant to Section 10.13 of the Agreement]

[Use following paragraph 1 for fiscal year-end financial statements]

1. Attached hereto as Schedule 1-A are the year-end audited financial statements
required by Section 10.1(a)(i) of the Agreement for the fiscal year of Prologis
ended as of the Financial Statement Date, together with the report and opinion
of an independent certified public accountant required by such section. [Add
following sentence if a General Partner Guaranty is in effect pursuant to
Section 10.13 of the Agreement.] [Attached hereto as Schedule 1-B are the
year-end audited financial statements required by Section 10.1(a)(ii) of the
Agreement for the fiscal year of General Partner ended as of the Financial
Statement Date, together with the report and opinion of an independent certified
public accountant required by such section.]

[Use following paragraph 1 for fiscal quarter-end financial statements]

1. Attached hereto as Schedule 1-A are the unaudited financial statements
required by Section 10.1(b)(i) of the Agreement for the fiscal quarter of
Prologis ended as of the Financial Statement Date. Such financial statements
fairly present the financial condition, results of operations, equity and cash
flows of Prologis and its Consolidated Subsidiaries in all material respects in
accordance with GAAP as at the Financial Statement Date and for the period then
ending, subject only to normal year-end audit adjustments and the absence of
footnotes. [Add following two sentences if a General Partner Guaranty is in
effect pursuant to Section 10.13 of the Agreement.] [Attached hereto as Schedule
1-B are the unaudited financial statements required by Section 10.1(b)(ii) of
the Agreement for the fiscal quarter of General Partner ended

 

Exhibit C



--------------------------------------------------------------------------------

as of the Financial Statement Date. Such financial statements fairly present the
financial condition, results of operations, equity and cash flows of General
Partner and its Consolidated Subsidiaries in all material respects in accordance
with GAAP as at the Financial Statement Date and for the period then ending,
subject only to normal year-end audit adjustments and the absence of footnotes.]

2. The undersigned has reviewed and is familiar with the terms of the Agreement
and has made, or has caused to be made under his/her supervision, a detailed
review of the condition (financial or otherwise) of the Companies as of the
Financial Statement Date and for the accounting period then ended with the
purpose of determining whether the Companies were in compliance with the
Agreement as of the Financial Statement Date, and

[select one:]

[to the best knowledge of the undersigned, no Default existed on such date.]

--or--

[the following is a list of Defaults that, to the best knowledge of the
undersigned, existed on such date, together with a description of the nature and
status of each such Default:]

3. The financial covenant analyses and information set forth on Schedule 2
attached hereto are true and accurate on and as of the date of this Certificate.

4. [Prologis has satisfied the Sustainability Metric Percentage for the fiscal
year ended December 31, 20    , and Prologis hereby elects to apply the
reduction in the Applicable Margin as set forth in the definition of Applicable
Margin.]

IN WITNESS WHEREOF, the undersigned has executed this Certificate as

of                 ,                     .

 

PROLOGIS, L.P. By:   PROLOGIS, INC., General Partner   By:  

 

    Name:                                                                  
Title:                                                                

[Add following signature block if a General Partner Guaranty is in effect
pursuant to Section 10.13 of the Agreement.]

 

[PROLOGIS, INC. By:  

 

  Name:                                                                    
Title:                                                                     ]

 

Exhibit C



--------------------------------------------------------------------------------

For the Quarter/Year ended                     (“Statement Date”)

SCHEDULE 1-A

to the Compliance Certificate

Financial Statements

 

Exhibit C – Schedule 1-A



--------------------------------------------------------------------------------

[SCHEDULE 1-B

to the Compliance Certificate

Financial Statements]

[if applicable]

 

Exhibit C – Schedule 1-B



--------------------------------------------------------------------------------

For the Quarter/Year ended                      (“Statement Date”)

SCHEDULE 2

to the Compliance Certificate ($ in 000’s)

The following covenant computations, together with the supporting schedules
attached hereto, are true and correct:

a. Consolidated Leverage Ratio.

 

Indebtedness of the Companies1

   $                          (1 ) 

Total Asset Value2

   $                          (2 ) 

Ratio of (1) to (2)

                          

Permitted Maximum

      0.60 to 1.00 3     

b. Fixed Charge Coverage Ratio. 4

 

Adjusted EBITDA

   $                          (1 ) 

Capital Expenditures

   $                          (2 ) 

Subtotal (1) - (2)

   $                          (3 ) 

Debt Service

   $                          (4 ) 

Preferred Dividends

   $                          (5 ) 

Subtotal (4) + (5)

   $                          (6 ) 

Ratio of (3) to (6)

                          

Required Minimum

     1.50 to 1.00     

 

 

1 

Adjusted by deducting therefrom an amount equal to the lesser of (i) total
Indebtedness of the Companies that by its terms is scheduled to mature on or
before the date that is 24 months from the date of calculation and
(ii) Unrestricted Cash of the Companies.

2 

Adjusted by deducting therefrom the amount by which total Indebtedness is
adjusted.

3 

As of the last day of the four fiscal quarters immediately following any
acquisition of real property or a portfolio of assets or businesses, such ratio
may exceed 0.60 to 1.0 so long as it does not exceed 0.65 to 1.00.

4 

Calculated for the four fiscal quarters ending on the date of determination.

 

Exhibit C – Schedule 2



--------------------------------------------------------------------------------

c. Unencumbered Debt Service Coverage Ratio.5

 

NOI of Unencumbered Properties (see Schedule 3)6

   $                          (1 ) 

Management fees of the Companies less related expenses 7

   $                          (2 ) 

Allowed Unconsolidated Affiliate Earnings8

   $                          (3 ) 

Subtotal of (1) + (2) + (3)

   $                          (4 ) 

Less the amount by which (2) + (3) exceeds 40% of (4)

   $                          (5 ) 

Unencumbered NOI (Subtotal of (4) – (5))

   $                          (6 ) 

Unencumbered Capital Expenditures9

   $                          (7 ) 

Subtotal (6) - (7)

   $                          (8 ) 

Unencumbered Debt Service

   $                          (9 ) 

Ratio of (8) to (9)

                          

Required Minimum

     1.50 to 1.00     

d. Secured Indebtedness.

 

Secured Debt of the Companies

   $                                

Total Asset Value

   $                       

 

5 

Calculated for the four fiscal quarters ending on the date of determination.

6 

Not subject to any Lien (other than Permitted Liens).

7 

Not subject to any Lien (other than Permitted Liens).

8 

Not subject to any Lien (other than Permitted Liens).

9 

Except for Unencumbered Properties where the tenant is responsible for capital
expenditures.

 

Exhibit C – Schedule 2



--------------------------------------------------------------------------------

Percentage of Secured Debt over Total Asset Value

                        %                            

Maximum Permitted

     40 %   

e. Restricted Payments of Prologis.

 

Funds from Operations of Prologis

   $                          (1 ) 

95% of (1)

   $                          (2 ) 

Amount of Restricted Payments required to be paid in order for General Partner
to eliminate its REIT taxable income and/or to maintain its status as a REIT

   $                          (3 ) 

Permitted Maximum (greater of (2) and (3))

   $                           (4 )10 

Aggregate cash dividends and other cash distributions

   $                         


(not to exceed
(4) if an Event
of Default
exists)  
 
 
 

f. Restricted Payments of any Consolidated Subsidiary that is a real estate
investment trust.

 

Funds from Operations of such Consolidated Subsidiary

   $                          (1 ) 

95% of (1)

   $                          (2 ) 

Amount of Restricted Payments required to be paid in order for such Consolidated
Subsidiary to eliminate its REIT taxable income and/or to maintain its status as
a REIT

   $                          (3 ) 

Permitted Maximum (greater of (2) and (3))

   $                           (4 )11 

Aggregate cash dividends and other cash distributions

   $                         





(not to exceed (4)


if an Event of
Default exists)


 
 

Date:                     

 

10 

Excluding Restricted Payments otherwise permitted by Section 11.3 of the
Agreement.

11 

Excluding Restricted Payments otherwise permitted by Section 11.3 of the
Agreement.

 

Exhibit C – Schedule 2



--------------------------------------------------------------------------------

For the Quarter/Year ended                     (“Statement Date”)

SCHEDULE 3

to the Compliance Certificate ($ in 000’s)

Detailed Calculation of NOI of Unencumbered Properties

 

Exhibit C – Schedule 3



--------------------------------------------------------------------------------

EXHIBIT D

ASSIGNMENT AND ASSUMPTION

This Assignment and Assumption (this “Assignment and Assumption”) is dated as of
the Effective Date set forth below and is entered into by and between [Insert
name of Assignor] (the “Assignor”) and [Insert name of Assignee] (the
“Assignee”). Capitalized terms used but not defined herein shall have the
respective meanings given to them in the Agreement (as defined below), receipt
of a copy of which is hereby acknowledged by the Assignee. The Standard Terms
and Conditions set forth in Annex 1 attached hereto are hereby agreed to and
incorporated herein by reference and made a part of this Assignment and
Assumption as if set forth herein in full.

For an agreed consideration, the Assignor hereby irrevocably sells and assigns
to the Assignee, and the Assignee hereby irrevocably purchases and assumes from
the Assignor, subject to and in accordance with the Standard Terms and
Conditions and the Agreement, as of the Effective Date inserted by the
applicable Funding Agent as contemplated below, (i) all of the Assignor’s rights
and obligations as a Lender under the Agreement and any document or instrument
delivered pursuant thereto to the extent related to the amount and percentage
interest identified below of all of such outstanding rights and obligations of
the Assignor under the respective Tranches identified below (including, without
limitation, the Letters of Credit and the Swing Line Loans included in such
facilities1) and (ii) to the extent permitted to be assigned under applicable
law, all claims, suits, causes of action and other rights of the Assignor (in
its capacity as a Lender) against any Person, whether known or unknown, arising
under or in connection with the Agreement, any other documents or instruments
delivered pursuant thereto or the loan transactions governed thereby or in any
way based on or related to any of the foregoing, including, but not limited to,
contract claims, tort claims, malpractice claims, statutory claims and all other
claims at law or in equity related to the rights and obligations sold and
assigned pursuant to clause (i) above (the rights and obligations sold and
assigned pursuant to clauses (i) and (ii) above being referred to herein
collectively as the “Assigned Interest”). Such sale and assignment is without
recourse to the Assignor and, except as expressly provided in this Assignment
and Assumption, without representation or warranty by the Assignor.

 

1.

Assignor:                                                                      

 

2.

Assignee:                                                                      
[and is an Affiliate of [identify Lender]2]

 

3.

Borrower(s):                                                                  

 

4.

Global Administrative Agent: Bank of America, N.A., as the global administrative
agent under the Agreement

 

 

1 

Include all applicable subfacilities.

2 

Select as applicable.

 

Exhibit D



--------------------------------------------------------------------------------

5.

Applicable Funding Agent:                                          
                       

 

6.

Agreement: Second Amended and Restated Global Senior Credit Agreement, dated as
of January 16, 2019 (as amended, restated, extended, supplemented or otherwise
modified in writing from time to time, the “Agreement;” the terms defined
therein being used herein as therein defined), among Prologis, L.P. (the
“Company”), certain Affiliate Borrowers from time to time party thereto, the
Lenders from time to time party thereto, Bank of America, N.A., as Global
Administrative Agent, U.S. Funding Agent, a U.S. Swing Line Lender, and a U.S.
L/C Issuer, Natwest Markets Plc, as Euro Funding Agent and Euro Swing Line
Lender, and Sumitomo Mitsui Banking Corporation, as Yen Funding Agent and a Yen
L/C Issuer.

7. Assigned Interest:

 

TRANCHE

ASSIGNED

   AGGREGATE AMOUNT OF
COMMITMENT/LOANS FOR ALL
APPLICABLE TRANCHE LENDERS      AMOUNT OF
COMMITMENT/LOANS      CUSIP
NUMBER               $ ________________      $ ________________         $
________________      $ ________________         $ ________________      $
________________     

 

[8.

Trade Date:                                                  ]3

 

9.

Qualifications. Annex 2 attached hereto sets forth the specific qualifications
of the Assignee.

Effective Date:                                     , 20     [TO BE INSERTED BY
THE APPLICABLE AGENT AND WHICH SHALL BE THE EFFECTIVE DATE OF RECORDATION OF
TRANSFER IN THE REGISTER THEREFOR.]

The terms set forth in this Assignment and Assumption are hereby agreed to:

 

ASSIGNOR [NAME OF ASSIGNOR] By:  

                                                                           

  Name:  

                                                  

  Title:  

 

ASSIGNEE

 

 

3 

To be completed if the Assignor and the Assignee intend that the minimum
assignment amount is to be determined as of the Trade Date.

 

Exhibit D



--------------------------------------------------------------------------------

[NAME OF ASSIGNEE] By:  

 

  Name:  

                              

  Title:  

                 

 

[Consented to and]4 Accepted:

 

By:  

 

  Name:  

                              

  Title:  

                 

[Consented to:]5

 

By:  

 

  Name:  

                              

  Title:  

                 

 

[Consented to:]6 PROLOGIS, L.P. By:   PROLOGIS, INC., General Partner   By:  

 

    Name:  

                              

    Title:  

                 

 

4 

To be added only if the consent of the applicable Agent is required by the terms
of the Credit Agreement.

5 

To be added only if the consent of Swing Line Lenders, L/C Issuers or Fronting
Lenders is required by the terms of the Credit Agreement.

6 

To be added only if the consent of the Company is required by the terms of the
Credit Agreement.

 

Exhibit D



--------------------------------------------------------------------------------

ANNEX 1 TO ASSIGNMENT AND ASSUMPTION

PROLOGIS SECOND AMENDED AND RESTATED GLOBAL SENIOR CREDIT AGREEMENT

STANDARD TERMS AND CONDITIONS FOR

ASSIGNMENT AND ASSUMPTION

1. Representations and Warranties.

1.1. Assignor. The Assignor (a) represents and warrants that (i) it is the legal
and beneficial owner of the Assigned Interest, (ii) the Assigned Interest is
free and clear of any lien, encumbrance or other adverse claim and (iii) it has
full power and authority, and has taken all action necessary, to execute and
deliver this Assignment and Assumption and to consummate the transactions
contemplated hereby; and (b) assumes no responsibility with respect to (i) any
statements, warranties or representations made in or in connection with the
Agreement or any other Loan Document, (ii) the execution, legality, validity,
enforceability, genuineness, sufficiency or value of the Loan Documents or any
collateral thereunder, (iii) the financial condition of the Company, any of its
Subsidiaries or Affiliates or any other Person obligated in respect of any Loan
Document or (iv) the performance or observance by the Company, any of its
Subsidiaries or Affiliates or any other Person of any of their respective
obligations under any Loan Document.

1.2. Assignee. The Assignee (a) represents and warrants that (i) it has full
power and authority, and has taken all action necessary, to execute and deliver
this Assignment and Assumption and to consummate the transactions contemplated
hereby and to become a Lender under the Agreement, (ii) it meets all
requirements of an Eligible Qualified Institution under the Agreement (subject
to receipt of such consents as may be required under the Agreement), (iii) from
and after the Effective Date, it shall be bound by the provisions of the
Agreement as a Lender thereunder and, to the extent of the Assigned Interest,
shall have the obligations of a Lender thereunder, (iv) it has received a copy
of the Agreement, together with copies of the most recent financial statements
delivered pursuant to Section 10.1 thereof, as applicable, and such other
documents and information as it has deemed appropriate to make its own credit
analysis and decision to enter into this Assignment and Assumption and to
purchase the Assigned Interest on the basis of which it has made such analysis
and decision independently and without reliance on any Agent or any other
Lender, and (v) if it is a Foreign Lender, attached hereto is any documentation
required to be delivered by it pursuant to the terms of the Agreement, duly
completed and executed by the Assignee; and (b) agrees that (i) it will,
independently and without reliance on any Agents, the Assignor or any other
Lender, and based on such documents and information as it shall deem appropriate
at the time, continue to make its own credit decisions in taking or not taking
action under the Loan Documents, and (ii) it will perform in accordance with
their terms all of the obligations which by the terms of the Loan Documents are
required to be performed by it as a Lender.

 

Exhibit D – Annex 1



--------------------------------------------------------------------------------

1.3 ERISA.

(a) The Assignee (x) represents and warrants, as of the Effective Date, to, and
(y) covenants, from the Effective Date to the date such Person ceases being a
Lender party to the Agreement, for the benefit of the Agents and not, for the
avoidance of doubt, to or for the benefit of Borrowers or any other Loan Party,
that at least one of the following is and will be true:

(i) such Assignee is not using “plan assets” (within the meaning of
Section 3(42) of ERISA or otherwise) of one or more Benefit Plans in connection
with such Assignee’s entrance into, participation in, administration of and
performance of the Loans, the Letters of Credit, the Commitments, or the
Agreement,

(ii) the transaction exemption set forth in one or more PTEs, such as PTE 84-14
(a class exemption for certain transactions determined by independent qualified
professional asset managers), PTE 95-60 (a class exemption for certain
transactions involving insurance company general accounts), PTE 90-1 (a class
exemption for certain transactions involving insurance company pooled separate
accounts), PTE 91-38 (a class exemption for certain transactions involving bank
collective investment funds) or PTE 96-23 (a class exemption for certain
transactions determined by in-house asset managers), is applicable with respect
to such Assignee’s entrance into, participation in, administration of and
performance of the Loans, the Letters of Credit, the Commitments and the
Agreement and acquisition and holding of the Assigned Interest,

(iii) (A) such Assignee is an investment fund managed by a “Qualified
Professional Asset Manager” (within the meaning of Part VI of PTE 84-14), (B)
such Qualified Professional Asset Manager made the investment decision on behalf
of such Assignee to enter into, participate in, administer and perform the
Loans, the Letters of Credit, the Commitments and the Agreement and acquire and
hold the Assigned Interest, (C) the entrance into, participation in,
administration of and performance of the Loans, the Letters of Credit, the
Commitments and the Agreement and the acquisition and holding of the Assigned
Interest satisfies the requirements of sub-sections (b) through (g) of Part I of
PTE 84-14 and (D) to the best knowledge of such Assignee, the requirements of
subsection (a) of Part I of PTE 84-14 are satisfied with respect to such
Assignee’s entrance into, participation in, administration of and performance of
the Loans, the Letters of Credit, the Commitments and the Agreement and
acquisition and holding of the Assigned Interest, or

(iv) such other representation, warranty and covenant as may be agreed in
writing between the Assignor, in its sole discretion, the Global Administrative
Agent, in its sole discretion, and such Assignee.

(b) In addition, unless either (1) sub-clause (i) in the immediately preceding
clause (a) is true with respect to an Assignee or (2) such Assignee has provided
another representation, warranty and covenant as provided in sub-clause (iv) in
the immediately preceding clause (a), such Assignee further (x) represents and
warrants, as of the Effective Date, to, and (y) covenants, from the Effective
Date to the date such Person ceases being a Lender

 

Exhibit D – Annex 1



--------------------------------------------------------------------------------

party to the Agreement, for the benefit of, Global Administrative Agent and not,
for the avoidance of doubt, to or for the benefit of Borrowers or any other Loan
Party, that Global Administrative Agent is not a fiduciary with respect to the
assets of such Assignee involved in such Assignee’s entrance into, participation
in, administration of and performance of the Loans, the Letters of Credit, the
Commitments and the Agreement (including in connection with the reservation of
exercise of any rights by Global Administrative Agent under the Agreement, any
Loan Document or any documents related hereto or thereto).

2. Sanctions. The Assignee (a) certifies to each Loan Party that it is not a
Sanctioned Person and (b) agrees that if at any time it becomes a Sanctioned
Person, it will promptly notify Prologis and Global Administrative Agent.

3. Payments. From and after the Effective Date, the applicable Agent shall make
all payments in respect of the Assigned Interest (including payments of
principal, interest, fees and other amounts) to the Assignor for amounts which
have accrued to but excluding the Effective Date and to the Assignee for amounts
which have accrued from and after the Effective Date.

4. General Provisions. This Assignment and Assumption shall be binding upon, and
inure to the benefit of, the parties hereto and their respective successors and
assigns. This Assignment and Assumption may be executed in any number of
counterparts, which together shall constitute one instrument. Delivery of an
executed counterpart of a signature page of this Assignment and Assumption by
telecopy shall be effective as delivery of a manually executed counterpart of
this Assignment and Assumption. This Assignment and Assumption shall be governed
by, and construed in accordance with, the law of the State of New York.

 

Exhibit D – Annex 1



--------------------------------------------------------------------------------

ANNEX 2 TO ASSIGNMENT AND ASSUMPTION

PROLOGIS SECOND AMENDED AND RESTATED GLOBAL SENIOR CREDIT AGREEMENT

I. Alternative Currency Qualifications (complete for each assigned Tranche):

1. Assignee represents and warrants to U.S. Funding Agent that it can provide
U.S. Committed Loans in each of the following Alternative Currencies marked as
“Available” under the U.S. Tranche:

 

Canadian Dollars

  

Euro

  

Sterling

  

Yen

  

Peso

Available / Not Available    Available / Not Available    Available / Not
Available    Available / Not Available    Available / Not Available

2. Assignee represents and warrants to Euro Funding Agent that it can provide
Euro Committed Loans in each of the following Alternative Currencies marked as
“Available” under the Euro Tranche:

 

Dollars

  

Sterling

  

Yen

Available / Not Available    Available / Not Available    Available / Not
Available

3. Assignee represents and warrants to Yen Funding Agent that it can provide Yen
Committed Loans in each of the following Alternative Currencies marked as
“Available” under the Yen Tranche:

 

Dollars

  

Euro

  

Sterling

Available / Not Available    Available / Not Available    Available / Not
Available

II. Foreign Borrower Qualifications (complete for each assigned Tranche):

1. Assignee represents and warrants to U.S. Funding Agent that it can provide
U.S. Committed Loans in each of the following jurisdictions marked as
“Available” under the U.S. Tranche without the imposition of any withholding
tax:

 

The Netherlands    Japan Available / Not Available    Available / Not Available

2. Assignee represents and warrants to Euro Funding Agent that it can provide
Euro Committed Loans in each of the following jurisdictions marked as
“Available” under the Euro Tranche without the imposition of any withholding
tax:

 

United States    Japan Available / Not Available    Available / Not Available

 

Exhibit D - Annex 2



--------------------------------------------------------------------------------

3. Assignee represents and warrants to Yen Funding Agent that it can provide Yen
Committed Loans in each of the following jurisdictions marked as “Available”
under the Yen Tranche without the imposition of any withholding tax:

 

United States    The Netherlands Available / Not Available    Available / Not
Available

III. Yen Lender Representation Regarding ABR Rate Loans:

[select one:]

[1. Assignee represents and warrants to Yen Funding Agent that it is an
institution from which a Borrower may borrow ABR Rate Loans under the Yen
Tranche.]

[1. Assignee represents and warrants to Yen Funding Agent that it is not an
institution from which a Borrower may borrow ABR Rate Loans under the Yen
Tranche.]

IV. Non-Qualified Japan Lender:

[select one:]

[1. Assignee represents and warrants to the applicable Funding Agents that it is
a Non-Qualified Japan Lender.]

[1. Assignee represents and warrants to the applicable Funding Agents that it is
Not a Non-Qualified Japan Lender.]

 

Exhibit D - Annex 2



--------------------------------------------------------------------------------

EXHIBIT E

FORM OF SUPPLEMENTAL ADDENDUM

Date: ___________, _____

 

To:

The Lender under the Supplemental Tranche (as defined below)

Ladies and Gentlemen:

Please refer to the Second Amended and Restated Global Senior Credit Agreement,
dated as of January 16, 2019 (as amended, restated, extended, supplemented or
otherwise modified in writing from time to time, the “Agreement”; the terms
defined therein being used herein as therein defined), among Prologis, L.P. (the
“Company”), certain Affiliate Borrowers from time to time party thereto, the
Lenders from time to time party thereto, and Bank of America, N.A., as Global
Administrative Agent and various other capacities, and such other Agents named
therein.

Pursuant to Section 6.14 of the Agreement, Prologis hereby requests a
Supplemental Tranche (the “Supplemental Tranche”) on the terms and conditions
set forth below:

 

1.

A Supplemental Tranche with aggregate commitments from the Supplemental Lender
in Foreign Equivalent amount of $                    .

 

2.

The Primary Currency of such Supplemental Tranche shall be                    .

 

3.

The Alternative Currencies with respect to such Supplemental Tranche shall be
                    .

 

4.

The Supplemental Tranche shall have the following subfacilities:

☐ A Supplemental Letter of Credit subfacility in the maximum amount of
$                    .

☐ A Supplemental Swing Line subfacility in the maximum amount of
$                    .

 

5.

The Facility Fee for such Supplemental Tranche shall be     %.

 

6.

Such Supplemental Tranche shall be repaid as follows:     .

 

7.

Pursuant to Section 6.1, the minimum amount for Borrowings and repayments of
such Supplemental Tranche shall be as follows:                 .

 

8.

Pursuant to Section 6.2, the minimum amount for termination and reductions of
such Supplemental Tranche shall be as follows:                 .

 

Exhibit E



--------------------------------------------------------------------------------

9.

Pursuant to Section 6.4, such Supplemental Tranche shall bear interest at
follows:                                         .

 

10.

The definitions listed on Annex A part 1 hereto shall have the following
meanings for purposes of this Supplemental Tranche, and the definitions under
Annex A part 2 are hereby amended in their entirety for the purpose of this
Supplemental Tranche.

 

11.

The proposed Borrowers of the Supplemental Tranche are:                    .

 

12.

The Supplemental Primary Location of each Supplemental Borrower is:
                    .

 

13.

Prologis confirms that the conditions set forth in Sections 6.13, if applicable,
and 6.14 have been satisfied.

THIS SUPPLEMENTAL ADDENDUM SHALL CONSTITUTE A LOAN DOCUMENT UNDER THE CREDIT
AGREEMENT AND SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE LAW OF
THE STATE OF NEW YORK.

IN WITNESS WHEREOF, the parties hereto have caused this Supplemental Addendum to
be duly executed and delivered by their proper and duly authorized officers as
of the day and year first above written.

 

PROLOGIS, L.P. By:   PROLOGIS, INC., General Partner   By:  

 

    Name:  

                                      

    Title:  

                                      

 

Exhibit E



--------------------------------------------------------------------------------

ANNEX A

DEFINED TERMS

Part 1 (delete from this Addendum any terms not defined in this Addendum):

“Supplemental Aggregate Commitments” means     .

“Supplemental Borrowers” means                 .

“Supplemental Commitments” means                 .

“Supplemental Committed Borrowing” means     .

“Supplemental Committed Loan” means                 .

“Supplemental Committed Loan Notice” means     .

“Supplemental Funding Agent” means                 .

“Supplemental Funding Agent’s Office” means     .

“Supplemental L/C Obligations” means                 .

“Supplemental Lenders” means                 .

“Supplemental Letter of Credit Fee” means                 .

“Supplemental Letters of Credit” means                 .

“Supplemental Letters of Credit Issuer” means     .

“Supplemental Letter of Credit Sublimit” means     .

“Supplemental Loans” means                 .

“Supplemental Note” means                 .

“Supplemental Outstanding Amount” means     .

“Supplemental Rate Loan” means                 .

“Supplemental Required Lenders” means                 .

“Supplemental Swing Line Borrowing” means     .

“Supplemental Swing Line Lender” means                 .

“Supplemental Swing Line Loans” means                 .

 

Exhibit E - Annex A



--------------------------------------------------------------------------------

Part 2 (delete from this Addendum any terms not amended):

“Applicable Tranche Percentage” means: (e)                    

“Eurocurrency Rate” means, for any Interest Period with respect to:
(e)                    

“Interest Payment Date” means (d)                     

 

Exhibit E - Annex A



--------------------------------------------------------------------------------

EXHIBIT F

FORM OF BORROWER ACCESSION AGREEMENT

Date: ___________, _____

 

To:

    , as      Funding Agent

Please refer to the Second Amended and Restated Global Senior Credit Agreement,
dated as of January 16, 2019 (as amended, restated, extended, supplemented or
otherwise modified in writing from time to time, the “Credit Agreement”; the
terms defined therein being used herein as therein defined), among Prologis,
L.P. (the “Company”), certain Affiliate Borrowers from time to time party
thereto, the Lenders from time to time party thereto, and Bank of America, N.A.,
as Global Administrative Agent and various other capacities, and such other
Agents named therein.

The Company and [                    ] (“Eligible Affiliate”) agree as follows:

 

1.

The terms defined in the Credit Agreement shall, unless otherwise defined
herein, have the same meanings in this Borrower Accession Agreement (this
“Agreement”).

 

2.

Subject to satisfaction of the conditions precedent set forth in Section 6.11 of
the Credit Agreement, Eligible Affiliate shall become an Affiliate Borrower
under the [                    ] Tranche(s).

 

3.

Eligible Affiliate is a [type of entity] duly organized under the laws of [name
of relevant jurisdiction].

 

4.

Eligible Affiliate confirms that it has received from the Company a true and
up-to-date copy of the Credit Agreement.

 

5.

Eligible Affiliate undertakes, upon its becoming a Borrower, to perform all the
obligations expressed to be undertaken under the Credit Agreement by an
Affiliate Borrower and agrees that it shall be bound by the Credit Agreement in
all respects as if it had been an original party thereto as an Affiliate
Borrower.

 

6.

Prologis:

 

  (a)

confirms that the representations and warranties of a continuing nature
contained in the Credit Agreement are true and correct in all material respects,
with the same force and effect as though made on the date hereof (unless they
speak to a different date or are based on facts which have changed by
transactions contemplated or permitted by the Credit Agreement); and

 

Exhibit F



--------------------------------------------------------------------------------

  (b)

confirms that no Default or Event of Default is continuing or would occur as a
result of Eligible Affiliate becoming an Affiliate Borrower.

 

7.

Eligible Affiliate makes the representations and warranties set out in Article
IX of the Credit Agreement (to the extent applicable thereto).

 

8.

Administrative details for Eligible Affiliate are as follows:

Address:                                                          

                                                                         

                                                                         

Fax No.:                                                          

 

9.

This Agreement shall be governed by New York law.

 

[10.

Eligible Affiliate is a Short Term Affiliate Borrower and agrees to assume
[EUR/$/other currency] of the principal amount of the outstanding [Tranche]
Loans to [Name of Borrower that has debt that will be assumed by Eligible
Affiliate] consisting of [            ] Loans [with an Interest Period ending on
            ], which principal amount shall be paid within thirty (30) days
after the date of the effectiveness hereof.]

 

PROLOGIS, L.P. By:   PROLOGIS, INC., General Partner   By:  

                                                  

    Name:  

 

    Title:  

                                              

[NEW AFFILIATE BORROWER] By:       Name:  

 

  Title:  

 

 

Exhibit F



--------------------------------------------------------------------------------

EXHIBIT G

JOINDER AGREEMENT

Please refer to the Second Amended and Restated Global Senior Credit Agreement,
dated as of January 16, 2019 (as amended, restated, extended, supplemented or
otherwise modified in writing from time to time, the “Agreement”; the terms
defined therein being used herein as therein defined), among Prologis, L.P. (the
“Company”), certain Affiliate Borrowers from time to time party thereto, the
Lenders from time to time party thereto, and Bank of America, N.A., as Global
Administrative Agent and various other capacities, and such other Agents named
therein.

Pursuant to Section 6.13 of the Agreement, the undersigned hereby agrees that it
shall be a party to the Agreement as a “Subsequent Lender” under the
[                ] Tranche(s) ([each an/the] “Applicable Tranche”) and shall
have the rights and obligations of a Lender under the Loan Documents.

The undersigned (a) represents and warrants that (i) it has full power and
authority, and has taken all action necessary, to execute and deliver this
Joinder Agreement and to consummate the transactions contemplated hereby and to
become a Subsequent Lender under the Agreement, (ii) it meets all requirements
of Lender under the Agreement (subject to receipt of such consents as may be
required under the Agreement) and under [each/the] Applicable Tranche, (iii) it
has received a copy of the Agreement, together with copies of the most recent
financial statements delivered pursuant to Section 10.1 thereof, as applicable,
and such other documents and information as it has deemed appropriate to make
its own credit analysis and decision to enter into this Joinder Agreement on the
basis of which it has made such analysis and decision independently and without
reliance on Global Administrative Agent or any other Lender, and (iv) if it is a
Foreign Lender, attached hereto is any documentation required to be delivered by
it pursuant to the terms of the Agreement, duly completed and executed by the
undersigned; and (b) agrees that (i) it will, independently and without reliance
on Global Administrative Agent or any other Lender, and based on such documents
and information as it shall deem appropriate at the time, continue to make its
own credit decisions in taking or not taking action under the Loan Documents,
and (ii) it will perform in accordance with their terms all of the obligations
which by the terms of the Loan Documents are required to be performed by it as a
Lender.

The undersigned (a) represents and warrants, as of the date hereof, to, and
(b) covenants, from the date hereof to the date such Person ceases being a
Lender party to the Agreement, for the benefit of the Agents and not, for the
avoidance of doubt, to or for the benefit of Borrowers or any other Loan Party,
that at least one of the following is and will be true:

(i) the undersigned is not using “plan assets” (within the meaning of
Section 3(42) of ERISA or otherwise) of one or more Benefit Plans in connection
with the undersigned’s entrance into, participation in, administration of and
performance of the Loans, the Letters of Credit, the Commitments, or the
Agreement,

 

Exhibit G



--------------------------------------------------------------------------------

(ii) the transaction exemption set forth in one or more PTEs, such as PTE 84-14
(a class exemption for certain transactions determined by independent qualified
professional asset managers), PTE 95-60 (a class exemption for certain
transactions involving insurance company general accounts), PTE 90-1 (a class
exemption for certain transactions involving insurance company pooled separate
accounts), PTE 91-38 (a class exemption for certain transactions involving bank
collective investment funds) or PTE 96-23 (a class exemption for certain
transactions determined by in-house asset managers), is applicable with respect
to the undersigned’s entrance into, participation in, administration of and
performance of the Loans, the Letters of Credit, the Commitments and the
Agreement,

(iii) (A) the undersigned is an investment fund managed by a “Qualified
Professional Asset Manager” (within the meaning of Part VI of PTE 84-14), (B)
such Qualified Professional Asset Manager made the investment decision on behalf
of the undersigned to enter into, participate in, administer and perform the
Loans, the Letters of Credit, the Commitments and the Agreement, (C) the
entrance into, participation in, administration of and performance of the Loans,
the Letters of Credit, the Commitments and the Agreement satisfies the
requirements of sub-sections (b) through (g) of Part I of PTE 84-14 and (D) to
the best knowledge of the undersigned, the requirements of subsection
(a) of Part I of PTE 84-14 are satisfied with respect to the undersigned’s
entrance into, participation in, administration of and performance of the Loans,
the Letters of Credit, the Commitments and the Agreement, or

(iv) such other representation, warranty and covenant as may be agreed in
writing between the Global Administrative Agent, in its sole discretion, and the
undersigned.

In addition, unless either (1) sub-clause (i) in the immediately preceding
paragraph is true with respect to the undersigned or (2) the undersigned has
provided another representation, warranty and covenant as provided in sub-clause
(iv) in the immediately preceding clause (a), the undersigned further
(x) represents and warrants, as of the date hereof, to, and (y) covenants, from
the date hereof to the date such Person ceases being a Lender party to the
Agreement, for the benefit of, Global Administrative Agent and not, for the
avoidance of doubt, to or for the benefit of Borrowers or any other Loan Party,
that Global Administrative Agent is not a fiduciary with respect to the assets
of the undersigned involved in the undersigned’s entrance into, participation
in, administration of and performance of the Loans, the Letters of Credit, the
Commitments and the Agreement (including in connection with the reservation of
exercise of any rights by Global Administrative Agent under the Agreement, any
Loan Document or any documents related hereto or thereto).

The undersigned (a) certifies to each Loan Party that it is not a Sanctioned
Person and (b) agrees that if at any time it becomes a Sanctioned Person, it
will promptly notify Prologis and Global Administrative Agent

This Joinder Agreement shall be binding upon, and inure to the benefit of, the
parties hereto and their respective successors and assigns. This Joinder
Agreement may be executed in any number of counterparts, which together shall
constitute one instrument. Delivery of an executed counterpart of a signature
page of this Joinder Agreement by telecopy shall be effective as delivery of a
manually executed counterpart of this Joinder Agreement. This Joinder Agreement
shall be governed by, and construed in accordance with, the laws of the State of
New York.

[Signature Page Follows.]

 

Exhibit G



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned has executed this Joinder Agreement as of
the              day of             , 20        .

 

SUBSEQUENT LENDER [NAME OF SUBSEQUENT LENDER] By:  

 

  Name:  

                                                              

  Title:  

                                              

 

Exhibit G



--------------------------------------------------------------------------------

EXHIBIT H

INCREASE CERTIFICATE

Please refer to the Second Amended and Restated Global Senior Credit Agreement,
dated as of January 16, 2019 (as amended, restated, extended, supplemented or
otherwise modified in writing from time to time, the “Agreement”; the terms
defined therein being used herein as therein defined), among Prologis, L.P. (the
“Company”), certain Affiliate Borrowers from time to time party thereto, the
Lenders from time to time party thereto, and Bank of America, N.A., as Global
Administrative Agent and various other capacities, and such other Agents named
therein.

Pursuant to Section 6.13 of the Agreement, the undersigned hereby agrees and
consents to an increase in its [ ] Commitment. After giving effect to such
increase, the [                ] Commitment of the undersigned will equal
$                    .

This Increase Certificate shall be binding upon, and inure to the benefit of,
the parties hereto and their respective successors and assigns. This Increase
Certificate may be executed in any number of counterparts, which together shall
constitute one instrument. Delivery of an executed counterpart of a signature
page of this Increase Certificate by telecopy shall be effective as delivery of
a manually executed counterpart of this Increase Certificate. This Increase
Certificate shall be governed by, and construed in accordance with, the laws of
the State of New York.

[Signature Page Follows.]

 

Exhibit H



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned has executed this Increase Certificate as of
the                  day of             , 20        .

 

INCREASING LENDER [NAME OF INCREASING LENDER] By:  

 

  Name:  

                                                                   

  Title:  

                                                                   

 

Exhibit H



--------------------------------------------------------------------------------

EXHIBIT J-1

FORM OF EURO BID REQUEST

 

To:

Natwest Markets Plc, as Euro Funding Agent

Ladies and Gentlemen:

Please refer to the Second Amended and Restated Global Senior Credit Agreement,
dated as of January 16, 2019 (as amended, restated, extended, supplemented or
otherwise modified in writing from time to time, the “Agreement”; the terms
defined therein being used herein as therein defined), among Prologis, L.P. (the
“Company”), certain Affiliate Borrowers from time to time party thereto, the
Lenders from time to time party thereto, Bank of America, N.A., as Global
Administrative Agent and in various other capacities, and the other Agents named
therein.

The Euro Lenders are invited to make Euro Bid Loans:

 

  1.

On                     (a Business Day).

 

  2.

In an aggregate amount not exceeding EUR                     (with any sublimit
set forth below).

 

  3.

Comprised of (select one):

 

  ☐

Bid Loans based on an Absolute Rate ☐ Bid Loans based on Eurocurrency [Base]
Rate

 

Bid Loan

No.

  

Interest Period

requested

   Maximum
principal
amount
requested 1    _______days/mos    EUR 2    _______days/mos    EUR 3   
_______days/mos    EUR

The Euro Bid Borrowing requested herein complies with the requirements of the
proviso to the first sentence of Section 3.7.1 of the Agreement.

Borrower authorizes Euro Funding Agent to deliver this Euro Bid Request to the
Euro Lenders. Responses by the Euro Lenders must be in substantially the form of
Exhibit K-1 to the Agreement and must be received by Euro Funding Agent by the
time specified in Section 3.7 of the Agreement for submitting Euro Competitive
Bids.

[EURO BORROWER]

 

By:  

 

  Name:  

                                                          

  Title:  

                                                          

 

Exhibit J-1



--------------------------------------------------------------------------------

EXHIBIT J-2

FORM OF U.S. BID REQUEST

 

To:

Bank of America, N.A., as U.S. Funding Agent

Ladies and Gentlemen:

Please refer to the Second Amended and Restated Global Senior Credit Agreement,
dated as of January 16, 2019 (as amended, restated, extended, supplemented or
otherwise modified in writing from time to time, the “Agreement”; the terms
defined therein being used herein as therein defined), among Prologis, L.P. (the
“Company”), certain Affiliate Borrowers from time to time party thereto, the
Lenders from time to time party thereto, Bank of America, N.A., as Global
Administrative Agent and in various other capacities, and the other Agents named
therein.

The U.S. Lenders are invited to make U.S. Bid Loans:

 

  1.

On                     (a Business Day).

 

  2.

In an aggregate amount not exceeding $                     (with any sublimit
set forth below).

 

  3.

Comprised of (select one):

 

  ☐

Bid Loans based on an Absolute Rate ☐ Bid Loans based on Eurocurrency [Base]
Rate

 

Bid Loan

No.

  

Interest Period requested

   Maximum principal
amount requested

1

   _______days/mos    $_______

2

   _______days/mos    $_______

3

   _______days/mos    $_______

The U.S. Bid Borrowing requested herein complies with the requirements of the
proviso to the first sentence of Section 2.7.1 of the Agreement.

Borrower authorizes U.S. Funding Agent to deliver this U.S. Bid Request to the
U.S. Lenders. Responses by the U.S. Lenders must be in substantially the form of
Exhibit K-2 to the Agreement and must be received by U.S. Funding Agent by the
time specified in Section 2.7 of the Agreement for submitting U.S. Competitive
Bids.

[U.S. BORROWER]

 

By:  

 

  Name:  

                                                          

  Title:  

                                                          

 

Exhibit J-2



--------------------------------------------------------------------------------

EXHIBIT K-1

FORM OF EURO COMPETITIVE BID

__________, ____

 

To:

Natwest Markets Plc, as Euro Funding Agent

Ladies and Gentlemen:

Please refer to the Second Amended and Restated Global Senior Credit Agreement,
dated as of January 16, 2019 (as amended, restated, extended, supplemented or
otherwise modified in writing from time to time, the “Agreement”; the terms
defined therein being used herein as therein defined), among Prologis, L.P. (the
“Company”), certain Affiliate Borrowers from time to time party thereto, the
Lenders from time to time party thereto, Bank of America, N.A., as Global
Administrative Agent and in various other capacities, and the other Agents named
therein.

In response to the Euro Bid Request dated ,         , the undersigned offers to
make the following Euro Bid Loan(s):

 

  1.

Borrowing date:                     (a Business Day).

 

  2.

In an aggregate amount not exceeding EUR                     (with any sublimit
set forth below).

 

  3.

Comprised of:

 

Bid Loan
No.

  

Interest Period offered

  

Bid Maximum

   Absolute Rate
Bid or
Eurocurrency
Margin Bid34* 1    _______days/mos    EUR_______    (- +) _______% 2   
_______days/mos    EUR_______    (- +) _______% 3    _______days/mos   
EUR_______    (- +) _______%

 

 

34* Expressed in multiples of 1/100th of a basis point.

 

Exhibit K-1



--------------------------------------------------------------------------------

Contact Person:                                      Telephone:
                                    

 

[EURO LENDER] By:  

 

  Name:  

                                                              

  Title:  

                                                              

******************************************************************************

THIS SECTION IS TO BE COMPLETED BY THE APPLICABLE BORROWER IF IT WISHES TO
ACCEPT ANY OFFERS CONTAINED IN THIS COMPETITIVE BID:

The offers made above are hereby accepted in the amounts set forth below:

 

Bid Loan No.

  

Principal Amount Accepted

   EUR    EUR    EUR

 

[EURO BORROWER] By:  

                                                                       

  Name:  

                                                          

  Title:  

                                                          

Date:  

 

 

Exhibit K-1



--------------------------------------------------------------------------------

EXHIBIT K-2

FORM OF U.S. COMPETITIVE BID

__________, ____

 

To:

Bank of America, N.A., as U.S. Funding Agent

Ladies and Gentlemen:

Please refer to the Second Amended and Restated Global Senior Credit Agreement,
dated as of January 16, 2019 (as amended, restated, extended, supplemented or
otherwise modified in writing from time to time, the “Agreement”; the terms
defined therein being used herein as therein defined), among Prologis, L.P. (the
“Company”), certain Affiliate Borrowers from time to time party thereto, the
Lenders from time to time party thereto, Bank of America, N.A., as Global
Administrative Agent and in various other capacities, and the other Agents named
therein.

In response to the U.S. Bid Request dated ,         , the undersigned offers to
make the following U.S. Bid Loan(s):

 

  1.

Borrowing date:                     (a Business Day).

 

  2.

In an aggregate amount not exceeding $                     (with any sublimit
set forth below).

 

  3.

Comprised of:

 

Bid Loan No.

  

Interest Period

offered

   Bid Maximum      Absolute Rate Bid
or Eurocurrency
Margin Bid35*   1   

_______days/mos

   $ _______        (- +) _______%   2   

_______days/mos

   $ _______        (- +) _______%   3   

_______days/mos

   $ _______        (- +) _______%  

 

 

35*     Expressed in multiples of 1/100th of a basis point.

 

Exhibit K-2



--------------------------------------------------------------------------------

Contact Person:                                      Telephone:
                                    

 

[U.S. LENDER] By:  

 

  Name:  

                                                      

  Title:  

                                                      

******************************************************************************

THIS SECTION IS TO BE COMPLETED BY THE APPLICABLE BORROWER IF IT WISHES TO
ACCEPT ANY OFFERS CONTAINED IN THIS COMPETITIVE BID:

The offers made above are hereby accepted in the amounts set forth below:

 

Bid Loan No.

   Principal
Amount
Accepted    $    $    $

 

[U.S. BORROWER] By:  

                                                                   

  Name:  

                                                          

  Title:  

 

Date:  

 

 

Exhibit K-2